ICJ_094_LandMaritimeBoundary_CMR_NGA_2002-10-10_JUD_01_ME_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA FRONTIÈRE TERRESTRE
ET MARITIME ENTRE LE CAMEROUN
ET LE NIGÉRIA

(CAMEROUN c. NIGERIA; GUINÉE ÉQUATORIALE (intervenant) )

ARRÊT DU 10 OCFOBRE 2002

2002

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
: THE LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON ». NIGERIA: EQUATORIAL GUINEA intervening)

JUDGMENT OF 10 OCTOBER 2002

 
Mode officiel de citation:

Frontière terrestre et maritime entre le Cameroun et le Nigéria
(Cameroun c. Nigéria; Guinée équatoriale (intervenant) ),
arrêt, CL.J. Recueil 2002, p. 303

Official citation:

Land and Maritime Boundary between Cameroon and Nigeria
(Cameroon v. Nigeria: Equatorial Guinea intervening),
Judgment, I C.J. Reports 2002, p. 303

 

N° de vente:
ISSN 0074-4441 Sales number $52

ISBN 92-1-070957-8

 

 

 
10 OCTOBRE 2002

ARRET

FRONTIERE TERRESTRE ET MARITIME
ENTRE LE CAMEROUN ET LE NIGERIA

(CAMEROUN c. NIGERIA; GUINEE EQUATORIALE (intervenant))

LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON ». NIGERIA: EQUATORIAL GUINEA intervening)

10 OCTOBER 2002

JUDGMENT

 
2002
10 octobre
Rôle général
n° 94

303

COUR INTERNATIONALE DE JUSTICE

ANNÉE 2002

10 octobre 2002

AFFAIRE DE LA FRONTIÈRE TERRESTRE
ET MARITIME ENTRE LE CAMEROUN
ET LE NIGÉRIA

(CAMEROUN c. NIGERIA; GUINÉE ÉQUATORIALE (intervenant))

Cadre géographique — Contexte historique — Evolution du statut des terri-
toires en cause — Principaux instruments pertinents aux fins de déterminer le
tracé de la frontière terrestre et maritime.

Région du lac Tchad.

Délimitation de la frontière — Instruments pertinents (déclaration Milner-
Simon de 1919; déclaration Thomson-Marchand de 1929-1930; échange de
notes Henderson-Fleuriau de 1931) — Frontière ayant été délimitée et approu-
vée par la Grande-Bretagne et la France — Confirmation tirée des travaux de
démarcation menés par la commission du bassin du lac Tchad entre 1983 et
1991 — Coordonnées du tripoint Cameroun-Nigéria-Tchad et de l'embouchure
de I’ Ebediji.

Revendications du Nigéria fondées sur sa présence dans certaines zones du lac
Tchad — Argumentation du Nigéria tirée de la consolidation historique du titre
— Théorie controversée ne pouvant se substituer aux modes d'acquisition de
titres reconnus par le droit international — Argumentation du Nigéria selon
laquelle la possession paisible, accompagnée d'actes d'administration, repré-
sente une manifestation de souveraineté — Cameroun détenant un titre préexis-
tant sur la région du lac concernée — Critère juridique applicable étant l'exis-
tence ou non d'un acquiescement manifeste du Cameroun au transfert de son
titre au Nigéria — Cameroun n'ayant pas acquiescé à l'abandon de son titre sur
la région en faveur du Nigéria — Localités situées à l'est de la frontière demeu-
rant sous souveraineté camerounaise.

* Ok

Frontière terrestre du lac Tchad à la presqwile de Bakassi.
304 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

Instruments de délimitation pertinents {déclaration Thomson-Marchand;
échange de notes Henderson-Fleuriau; Ordre en conseil britannique de 1946;
accords anglo-allemands des 11 mars et 12 avril 1913) — Täche de la Cour
n'étant ni de procéder à une délimitation de novo de la frontière, ni de démar-
quer celle-ci, mais de « préciser définitivement» le tracé de la frontière tel que
fixé dans les instruments pertinents — Différend portant sur l'interprétation ou
l'application de certains passages desdits instruments — Examen de chacun des
secteurs en litige.

Presqu'ile de Bakassi.

Accord anglo-allemand du 11 mars 1913 — Argumentation du Nigéria selon
laquelle cet accord serait défectueux: préambule de l'Acte général de la Confé-
rence de Berlin de 1885; absence d'approbation par le Parlement allemand;
article 289 du traité de Versailles de 1919 — Rejet de cette argumentation.

Question de savoir si la Grande-Bretagne était habilitée à transmettre le titre
sur Bakassi par l'accord anglo-allemand du 11 mars 1913 — Traité de protec-
torat de 1884 entre la Grande-Bretagne et les rois et chefs du Vieux-Calabar —
Statut juridique de tels traités de protection — Grande-Bretagne pouvant en
1913 déterminer sa frontière au Nigéria avec l'Allemagne, y compris pour ce qui
est de sa partie méridionale.

Territoire sous mandat du Cameroun britannique — Bakassi se trouvant cou-
verte par les termes du mandat — Statut distinct du territoire sous mandat pré-
servé par l'Ordre en conseil britannique de 1923 — Situation territoriale étant
restée la même sous le régime de tutelle — Frontière entre Bakassi et le Nigéria
étant demeurée une frontière internationale.

Négociations en matière maritime — Nigéria ayant à l'époque admis qu'il
était lié par les articles XVIII à XXII de l'accord anglo-allemand du 11 mars
1913, et reconnu que la souveraineté sur la presqu'île de Bakassi était camerou-
naise — Communauté de vues entre les Parties se trouvant également reflétée
par la répartition géographique des concessions pétrolières accordées par l’une
et l’autre jusqu'en 1991 — Accord anglo-allemand étant valide et applicable
dans son intégralité.

Autres bases sur lesquelles le Nigéria fonde sa revendication sur Bakassi —
Rappel de la conclusion à laquelle la Cour est déjà parvenue sur la théorie de la
consolidation historique du titre — Invocation de la consolidation historique ne
pouvant en tout état de cause conférer au Nigéria un titre sur Bakassi, l'«occu-
pation» de la presqu'île étant contraire à un titre conventionnel préexistant
détenu par le Cameroun — Nigéria n'ayant pu agir à titre de souverain avant la
fin des années soixante-dix, car ne se considérant alors pas lui-même comme
détenteur d'un titre sur Bakassi — Eléments de preuve ne permettant pas, après
la fin des années soixante-dix, de conclure à un acquiescement du Cameroun à
l'abandon de son titre en faveur du Nigéria — Frontière étant délimitée par les
articles XVIII à XX de l'accord anglo-allemand du 11 mars 1913 — Souverai-
neté sur Bakassi étant camerounaise.

* *
Frontière maritime entre le Cameroun et le Nigéria.

Argumentation du Nigéria selon laquelle la Cour devrait s'abstenir de procé-
der, même partiellement, à la délimitation demandée par le Cameroun, aux

5
305 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

motifs que celle-ci toucherait à des zones revendiquées par des Etats tiers et que
la condition relative à des négociations préalables n'aurait pas été remplie —
Huitième exception préliminaire du Nigéria — Protection offerte par l'ar-
ticle 59 du Statut pouvant ne pas être toujours suffisante, en particulier dans le
cas de délimitations maritimes intéressant plusieurs Etats — Cour ne pouvant
statuer sur les demandes du Cameroun dans la mesure où celles-ci pourraient
affecter les droits de la Guinée équatoriale et de Sao Tomé-et-Principe —
Simple présence de ces deux Etats dans le golfe de Guinée n’empéchant pas en
soi la Cour d'avoir compétence pour procéder à une délimitation maritime
entre les Parties — Cour ayant relevé, dans son arrêt du 11 juin 1998, que des
négociations entre le Cameroun et le Nigéria concernant la délimitation mari-
time dans son ensemble s'étaient déroulées dès les années soixante-dix — Articles
74 et 83 de la convention sur le droit de la mer de 1982 n'imposant pas de sus-
pendre une instance judiciaire pour engager de nouvelles négociations si, au
cours de l'instance, l'une des parties modifie sa demande — Mémes articles
n'empêchant pas la Cour de tracer la frontière maritime entre le Cameroun
et le Nigéria en l'absence de négociations préalables intervenues simultanément
entre ces deux Etats et la Guinée équatoriale et Sao Tomé-et-Principe.

Frontière maritime jusqu'au point G — Frontière maritime se trouvant à
l’ouest et non à l’est de la presqu'île de Bakassi — Instruments pertinents
(accord anglo-allemand du 11 mars 1913; déclaration de Yaoundé II de 1971;
déclaration de Maroua de 1975) — Argumentation du Nigéria tirée de l'inva-
lidité de la déclaration de Maroua au regard du droit international, faute de
ratification — Déclaration de Maroua étant entrée en vigueur immédiatement à
la date de sa signature — Argumentation du Nigéria tirée de la méconnaissance
des règles constitutionnelles de ce pays relatives à la conclusion des traités —
Chefs d'Etat étant considérés comme pouvant représenter leur Etat pour accom-
plir tous les actes relatifs à la conclusion d'un traité — Lettre du 23 août 1974
adressée par le chef d'Etat du Nigéria au chef d'Etat du Cameroun ne pouvant
être interprétée comme un avertissement précis indiquant au Cameroun que le
Gouvernement nigérian ne serait lié par aucun engagement pris par son chef
d'Etat — Déclarations de Yaoundé H et de Maroua devant être considérées
comme des instruments contraignants imposant une obligation juridique au
Nigéria — Délimitation maritime devant être considérée comme ayant été éta-
blie sur une base conventionnelle, jusqu'au point G inclus, par l'accord anglo-
allemand du 11 mars 1913 et les déclarations de Yaoundé II et de Maroua.

Frontière maritime au-delà du point G — Paragraphes 1 des articles 74 et 83
de la convention sur le droit de la mer de 1982 relatifs à la délimitation du pla-
teau continental et de la zone économique exclusive — Accord des Parties pour
que la délimitation entre leurs espaces maritimes soit opérée au moyen d'une
ligne unique — Méthode dite des principes équitables/circonstances pertinentes,
consistant à tracer d’abord une ligne d’équidistance, puis à examiner s'il existe
des facteurs appelant un ajustement ou un déplacement de cette ligne afin de
parvenir à un «résultat équitable» — Détermination des côtes pertinentes des
Parties — Ligne d'équidistance ne pouvant se prolonger au-delà d'un point où
elle pourrait affecter les droits de la Guinée équatoriale — Absence de circons-
tances qui pourraient rendre nécessaire l'ajustement de la ligne d'équidistance :
configuration et longueur des côtes pertinentes; présence de l'île de Bioko —
Pratique pétrolière des Parties ne constituant pas un facteur à prendre en
compte aux fins de la délimitation maritime en l'espèce — Ligne d’équidistance
aboutissant à un résultat équitable aux fins de la délimitation du secteur dans
lequel la Cour a compétence pour se prononcer.

6
306 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

Tracé de la limite des zones maritimes.

kx

Conclusions du Cameroun relatives à la responsabilité internationale du Nigé-
ria et demandes reconventionnelles du Nigéria concernant la responsabilité
internationale du Cameroun.

Nigéria étant tenu de retirer dans les plus brefs délais et sans condition son
administration et ses forces armées et de police du secteur du lac Tchad relevant
de la souveraineté du Cameroun ainsi que de la presqu'île de Bakassi — Came-
roun étant tenu de retirer dans les plus brefs délais et sans condition toutes
administration ou forces armées ou de police qui pourraient se trouver, le long
de la frontière terrestre allant du lac Tchad à la presqu'île de Bakassi, dans les
zones relevant, conformément à l'arrêt, de la souveraineté du Nigéria — Nigéria
ayant la même obligation en ce qui concerne toutes administration ou forces
armées ou de police qui pourraient se trouver, le long de la frontière terrestre
allant du lac Tchad à la presqu'île de Bakassi, dans les zones relevant, confor-
mément à l'arrêt, de la souveraineté du Cameroun — Coopération entre les Par-
ties à l'occasion de l'exécution de l'arrêt — Engagement pris à l'audience par le
Cameroun concernant la protection des Nigérians habitant la presqu'ile de
Bakassi ou vivant dans la région du lac Tchad — Cour prenant acte de cet enga-
gement — Conclusions du Cameroun visant à l'obtention de garanties de non-
répétition ne pouvant être accueillies — Préjudice subi par le Cameroun en
raison de l'occupation de son territoire suffisamment pris en compte du fait
même de l'arrêt et de l'évacuation du territoire camerounais occupé par le Nigé-
ria — Cameroun n'ayant pas établi que le Nigéria a agi en méconnaissance des
mesures conservatoires indiquées dans l'ordonnance du 11 mars 1996 — Inci-
dents frontaliers — Aucune des Parties n'ayant apporté de preuves suffisantes
des faits qu'elle avance ou de leur imputabilité à l’autre Partie — Rejet des
conclusions du Cameroun concernant la responsabilité internationale du Nigéria
et des demandes reconventionnelles du Nigéria.

ARRÊT

Présents: M. GUILLAUME, président; M. Sui, vice-président; MM. Oba,
RANJEVA, HERCZEGH, FLEISCHHAUER, Koroma, MT Hicaiss,
MM. PARRA-ARANGUREN, KOOLHMANS, REZEK, AL-KHASAWNEH, BUER-
GENTHAL, ELarABy, juges; MM. MBAYE, AJIBOLA, juges ad
hoc; M. CouvrEUR, greffier.

En l'affaire de la frontière terrestre et maritime entre le Cameroun et le
Nigéria,

entre
la République du Cameroun,
représentée par

S. Exc. M. Amadou Ali, ministre d'Etat chargé de la justice, garde des
sceaux,

comme agent;
307 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

M. Maurice Kamto, doyen de la faculté des sciences juridiques et politiques
de l’Université de Yaoundé II, membre de la Commission du droit inter-
national, avocat au barreau de Paris, société d'avocats Lysias,

M. Peter Ntamark, professeur à la faculté des sciences juridiques et poli-
tiques de l'Université de Yaoundé II, Barrister-at-Law, membre de l’In-
ner Temple,

comme coagents, conseils et avocats:

M. Alain Pellet, professeur à l’Université de Paris X-Nanterre, membre et
ancien président de la Commission du droit international,

comme agent adjoint, conseil et avocat;

M. Joseph-Marie Bipoun Woum, professeur à la faculté des sciences juri-
diques et politiques de l’Université de Yaoundé II, ancien doyen, ancien
ministre,

comme conseiller spécial et avocat;

M. Michel Aurillac, ancien ministre, conseiller d'Etat honoraire, avocat en
retraite,

M. Jean-Pierre Cot, professeur émérite de l’Université de Paris 1 (Panthéon-
Sorbonne), ancien ministre,

M. Maurice Mendelson, Q.C., professeur émérite de droit international de
l'Université de Londres, Barrister-at-Law,

M. Malcolm N. Shaw, professeur à la faculté de droit de l’Université de
Leicester, titulaire de la chaire sir Robert Jennings, Barrister-at-Law,

M. Bruno Simma, professeur à l'Université de Munich, membre de la Com-
mission du droit international,

Sir Ian Sinclair, K.C.M.G., Q.C., Barrister-at-Law, ancien membre de la
Commission du droit international,

M. Christian Tomuschat, professeur à l’Université Humboldt de Berlin,
ancien membre et ancien président de la Commission du droit inter-
national,

M. Olivier Corten, professeur de droit international à la faculté de droit de
l'Université libre de Bruxelles,

M. Daniel Khan, chargé de cours à l’Institut de droit international de PUni-
versité de Munich,

M. Jean-Marc Thouvenin, professeur à l’Université de Paris X-Nanterre,
avocat au barreau de Paris, société d’avocats Lysias,

comme conseils et avocats;

M. Eric Diamantis, avocat au barreau de Paris, Moquet, Bordes & Associés,

M. Jean-Pierre Mignard, avocat au barreau de Paris, société d’avocats Lysias,

M. Joseph Tjop, consultant à la société d’avocats Lysias, chercheur au
Centre de droit international de Nanterre (CEDIN), Université de Paris X-
Nanterre,

comme conseils ;

M. Pierre Semengue, général d’armée, contrôleur général des armées, ancien
chef d'état-major des armées,

M. James Tataw, général de division, conseiller logistique, ancien chef d’état-
major de l’armée de terre,

S. Exc. M' Isabelle Bassong, ambassadeur du Cameroun auprès des pays
du Benelux et de l’Union européenne,
308 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

S. Exc. M. Pascal Biloa Tang, ambassadeur du Cameroun en France,

S. Exc. M. Martin Belinga Eboutou, ambassadeur, représentant permanent
du Cameroun auprès de l'Organisation des Nations Unies à New York,
M. Etienne Ateba, ministre-conseiller, chargé d’affaires a.i. à l'ambassade du

Cameroun à La Haye,

M. Robert Akamba, administrateur civil principal, chargé de mission au
secrétariat général de la présidence de la République,

M. Anicet Abanda Atangana, attaché au secrétariat général de la présidence
de la République, chargé de cours à l’Université de Yaoundé IT,

M. Ernest Bodo Abanda, directeur du cadastre, membre de la commission
nationale des frontières,

M. Ousmane Mey, ancien gouverneur de province,

Le chef Samuel Moka Liffafa Endeley, magistrat honoraire, Barrister-at-
Law, membre du Middle Temple, ancien président de la chambre adminis-
trative de la Cour suprême,

M° Marc Sassen, avocat et conseil juridique, société Petten, Tideman & Sas-
sen, La Haye,

M. Francis Fai Yengo, ancien gouverneur de province, directeur de l’orga-
nisation du territoire au ministère de l’administration territoriale,

M. Jean Mbenoun, directeur d'administration centrale au secrétariat général
de la présidence de la République,

M. Edouard Etoundi, directeur d’administration centrale au secrétariat géné-
ral de la présidence de la République,

M. Robert Tanda, diplomate, ministère des relations extérieures,

comme conseillers ;

M. Samuel Betah Sona, ingénieur géologue, expert consultant de l’Organisa-
tion des Nations Unies pour le droit de la mer,

M. Thomson Fitt Takang, chef de service d'administration centrale au secré-
tariat général de la présidence de la République,

M. Jean-Jacques Koum, directeur de l’exploration à la société nationale des
hydrocarbures (SNH),

M. Jean-Pierre Meloupou, capitaine de frégate, chef de la division Afrique au
ministère de la défense,

M. Paul Moby Etia, géographe, directeur de l’Institut national de carto-
graphie,

M. André Loudet, ingénieur cartographe,

M. André Roubertou, ingénieur général de l’armement C.R. (hydrographe),

comme experts;
M"™ Marie Florence Kollo-Efon, traducteur interprète principal,
comme traducteur interprète ;

M'< Céline Negre, chercheur au Centre de droit international de Nanterre
(CEDIN), Université de Paris X-Nanterre,

M'° Sandrine Barbier, chercheur au Centre de droit international de Nan-
terre (CEDIN), Université de Paris X-Nanterre,

M. Richard Penda Keba, professeur certifié d’histoire, cabinet du ministre
d'Etat chargé de la justice, ancien proviseur de lycées,

comme assistants de recherche;

M. Boukar Oumara,
M. Guy Roger Eba’a,
309 FRONTIÈRE TERRESTRE ET MARITIME (ARRET)

M. Aristide Esso,

M. Nkende Forbibake,
M. Nfan Bile,

M. Eithel Mbocka,

M. Olinga Nyozo’o,

comme responsables de la communication;

MM Renée Bakker,

M Laurence Polirsztok,

M Mireille Jung,

M. Nigel McCollum,

M"™* Tete Béatrice Epeti-Kame,

comme secrétaires,
et

la République fédérale du Nigéria,
représentée par

S. Exc. honorable Musa E. Abdullahi, ministre d’Etat, ministre de la justice
du Gouvernement fédéral du Nigéria,

comme agent;

Le chef Richard Akinjide SAN, ancien Attorney-General de la Fédération,
membre du barreau d’Angleterre, ancien membre de la Commission du
droit international,

M. Alhaji Abdullahi Ibrahim CON, SAN, commissaire pour les frontières
internationales, commission nationale des frontières du Nigéria, ancien
Attorney-General de la Fédération,

comme coagents;

M™ Nella Andem-Ewa, Attorney-General et commissaire à la justice de
l'Etat de Cross River,

M. Ian Brownlie, C.B.E., Q.C., membre de la Commission du droit interna-
tional, membre du barreau d’Angleterre, membre de l’Institut de droit
international,

Sir Arthur Watts, K.C.M.G., Q.C., membre du barreau d’Angleterre,
membre de l’Institut de droit international,

M. James Crawford, S.C., professeur de droit international a l’Université de
Cambridge, titulaire de la chaire Whewell, membre des barreaux d’Angle-
terre et d’Australie, membre de l’Institut de droit international,

M. Georges Abi-Saab, professeur honoraire à l’Institut universitaire de
hautes études internationales de Genève, membre de l’Institut de droit
international,

M. Alastair Macdonald, géomètre, ancien directeur de Ordnance Survey de
Grande-Bretagne,

comme conseils et avocats;
M. Timothy H. Daniel, associé du cabinet D. J. Freeman, Solicitors, City de

Londres,

M. Alan Perry, associé du cabinet D. J. Freeman, Solicitors, City de
Londres,

M. David Lerer, Solicitor, cabinet D. J. Freeman, Solicitors, City de
Londres,

10
31

11

0 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

M. Christopher Hackford, Solicitor, cabinet D. J. Freeman, Solicitors, City
de Londres,

M"™ Charlotte Breide, Solicitor, cabinet D. J. Freeman, Solicitors, City de
Londres,

M. Ned Beale, stagiaire, cabinet D. J. Freeman, Solicitors, City de Londres,

M. Geoffrey Marston, Fellow du Sidney Sussex College de l'Université de
Cambridge, membre du barreau d’Angleterre et du pays de Galles,

M. Maxwell Gidado, assistant spécial principal du président pour les affaires
juridiques et constitutionnelles, ancien Attorney-General et commissaire a
la justice de l’Etat d’Adamaoua,

M. A. O. Cukwurah, conseil associé, ancien conseiller de Organisation des
Nations Unies en matière de frontières (ASOP) auprès du Royaume du
Lesotho, ancien commissaire pour les frontières inter-Etats, commission
nationale des frontières,

M. I. Ayua, membre de l’équipe juridique du Nigéria,

M. K. A. Adabale, directeur pour le droit international et le droit comparé
au ministère de la justice,

M. Jalal Arabi, membre de l’équipe juridique du Nigéria,

M. Gbola Akinola, membre de l’équipe juridique du Nigéria,

M. K. M. Tumsah, assistant spécial du directeur général de la commission
nationale des frontières et secrétaire de l’équipe juridique,

comme conseils ;

S. Exc. l'honorable Dubem Onyia, ministre d’Etat, ministre des affaires
étrangères,

M. Alhaji Dahiru Bobbo, directeur général de la commission nationale des
frontières,

M. F. A. Kassim, directeur général du service cartographique de la Fédéra-
tion,

M. Alhaji S. M. Diggi, directeur des frontières internationales à la commis-
sion nationale des frontières,

M. A. B. Maitama, colonel, ministère de la défense,

M. Aliyiu Nasir, assistant spécial du ministre d'Etat, ministre de la justice,

comme conseillers ;

M. Chris Carleton, C.B.E., bureau hydrographique du Royaume-Uni,

M. Dick Gent, bureau hydrographique du Royaume-Uni,

M. Clive Schofield, unité de recherche sur les frontières internationales de
l’Université de Durham,

M. Scott B. Edmonds, directeur des opérations cartographiques, Inter-
national Mapping Associates,

M. Robert C. Rizzutti, cartographe principal, International Mapping
Associates,

M. Bruce Daniel, International Mapping Associates,

M”™ Victoria J. Taylor, International Mapping Associates,

M™ Stephanie Kim Clark, International Mapping Associates,

M. Robin Cleverly, directeur de l’exploitation, NPA Group,

M”™ Claire Ainsworth, NPA Group,

comme conseillers scientifiques et techniques;

M. Mohammed Jibrilla, expert en informatique, commission nationale des
frontiéres,
311 FRONTIERE TERRESTRE ET MARITIME (ARRET)

M” Coralie Ayad, secrétaire, cabinet D. J. Freeman, Solicitors, City de

Londres,

M" Claire Goodacre, secrétaire, cabinet D. J. Freeman, Solicitors, City de
Londres,

M"™ Sarah Bickell, secrétaire, cabinet D. J. Freeman, Solicitors, City de
Londres,

M"™ Michelle Burgoine, spécialiste en technologie de l'information, cabinet
D. J. Freeman, Solicitors, City de Londres,

comme personnel administratif;

M. Geoffrey Anika,

M. Mau Onowu,

M. Austeen Elewodalu,

M. Usman Magawata,

comme responsables de la communication,
avec, comme Etat autorisé à intervenir dans l'instance,

la République de Guinée équatoriale,
représentée par

S. Exc. M. Ricardo Mangue Obama N’Fube, ministre d’Etat, ministre du
travail et de la sécurité sociale,

comme agent et conseil;

§. Exc. M. Rubén Maye Nsue Mangue, ministre de la justice et des cultes,
vice-président de la commission nationale des frontières,

S. Exc. M. Cristobal Mañana Ela Nchama, ministre des mines et de l'énergie,
vice-président de la commission nationale des frontières,

S. Exc. M. Antonio Nzambi Nlonga, Attorney-General,

M. Domingo Mba Esono, directeur national de la Société nationale des
pétroles de Guinée équatoriale, membre de la commission nationale des
frontières,

S. Exc. M. Juan O16 Mba Nzang, ancien ministre des mines et de l’énergie,

comme conseillers;

M. Pierre-Marie Dupuy, professeur de droit international public à l’'Univer-
sité de Paris II (Panthéon-Assas) et à l’Institut universitaire européen de
Florence,

M. David A. Colson, membre du cabinet LeBoeuf, Lamb, Greene & MacRae,
L.L.P., Washington, D.C., membre du barreau de l'Etat de Californie et
du barreau du district de Columbia,

comme conseils et avocats;

Sir Derek Bowett, C.B.E., Q.C.

comme conseil principal;

M. Derek C. Smith, membre du cabinet LeBoeuf, Lamb, Greene & MacRae,

L.L.P., Washington, D.C., membre du barreau du district de Columbia et
du barreau de l'Etat de Virginie,

comme conseil;

M'® Jannette E. Hasan, membre du cabinet LeBoeuf, Lamb, Greene &
MacRae, L.L.P., Washington, D.C., membre du barreau du district de
Columbia et du barreau de l'Etat de Floride,

12
312 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

M. Hervé Blatry, membre du cabinet LeBoeuf, Lamb, Greene & MacRae,
L.L.P., Paris, avocat à la Cour, membre du barreau de Paris,

comme experts juridiques ;

M. Coalter G. Lathrop, Sovereign Geographic Inc., Chapel Hill, Caroline du
Nord,
M. Alexander M. Tait, Equator Graphics Inc., Silver Spring, Maryland,

comme experts techniques,

La Cour,

ainsi composée,
après délibéré en chambre du conseil,

rend l'arrêt suivant:

1. Le 29 mars 1994, le Gouvernement de la République du Cameroun
(dénommée ci-après le «Cameroun») a déposé au Greffe de la Cour une
requête introductive d'instance contre le Gouvernement de la République fédé-
rale du Nigéria (dénommée ci-après le «Nigéria») au sujet d’un différend pré-
senté comme «port[ant] essentiellement sur la question de la souveraineté sur la
presqu'île de Bakassi». Le Cameroun exposait en outre dans sa requête que la
«délimitation [de la frontière maritime entre les deux Etats était] demeurée par-
tielle et [que] les deux parties n’[avaient] pas pu, malgré de nombreuses tenta-
tives, se mettre d’accord pour la compléter». Il priait en conséquence la Cour,
«{alfin d'éviter de nouveaux incidents entre les deux pays, ... de bien vouloir
déterminer le tracé de la frontière maritime entre les deux Etats au-delà de celui
qui avait été fixé en 1975».

La requête invoquait, pour fonder la compétence de la Cour, les déclarations
par lesquelles les deux Parties avaient accepté la juridiction de la Cour au titre
du paragraphe 2 de l’article 36 du Statut de la Cour.

2. Conformément au paragraphe 2 de l’article 40 du Statut, la requête a été
immédiatement communiquée au Gouvernement du Nigéria par le greffier.

3. Le 6 juin 1994, le Cameroun a déposé au Greffe une requête additionnelle
«aux fins d’élargissement de l’objet du différend» à un autre différend décrit
dans cette requête additionnelle comme «port{ant] essentiellement sur la ques-
tion de la souveraineté sur une partie du territoire camerounais dans la zone du
lac Tchad». Le Cameroun demandait également à la Cour, dans sa requête
additionnelle, de «préciser définitivement» la frontière entre les deux Etats, du
lac Tchad à la mer, et la priait de joindre les deux requêtes et «d’examiner
l'ensemble en une seule et même instance». La requête additionnelle se référait,
pour fonder la compétence de la Cour, à la «base de ... compétence … déjà …
indiquée» dans la requête introductive d’instance du 29 mars 1994.

4. Le 7 juin 1994, le greffier a communiqué la requête additionnelle au Gou-
vernement du Nigéria.

5. Lors d’une réunion que le président de la Cour a tenue avec les représen-
tants des Parties le 14 juin 1994, l’agent du Cameroun a précisé que son gou-
vernement n’avait pas entendu présenter une requête distincte et que la requête
additionnelle avait été plutôt conçue comme un amendement à la requête ini-
tiale; l'agent du Nigéria a déclaré, pour sa part, que son gouvernement ne
s’opposait pas à ce que la requête additionnelle soit considérée comme un
amendement à la requête initiale de façon que la Cour puisse examiner l’en-
semble en une seule et même instance.

13
313 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

6. Par ordonnance du 16 juin 1994, la Cour a indiqué qu’elle ne voyait pas
d’objection à ce qu’il soit ainsi procédé, et a fixé au 16 mars 1995 et au
18 décembre 1995, respectivement, les dates d’expiration des délais pour le
dépôt du mémoire du Cameroun et du contre-mémoire du Nigéria.

7. Conformément au paragraphe 3 de l’article 40 du Statut, tous les Etats
admis à ester devant la Cour ont été informés de la requête.

8. Le Cameroun a dûment déposé son mémoire dans le délai prescrit à cet
effet.

9. Dans le délai fixé pour le dépôt de son contre-mémoire, le Nigéria a
déposé des exceptions préliminaires à la compétence de la Cour et à la receva-
bilité de la requête. En conséquence, par ordonnance du 10 janvier 1996, le pré-
sident de la Cour, constatant qu’en vertu des dispositions du paragraphe 3 de
Particle 79 du Règlement la procédure sur le fond était suspendue, a fixé au
15 mai 1996 la date d'expiration du délai dans lequel le Cameroun pourrait pré-
senter un exposé écrit contenant ses observations et conclusions sur les excep-
tions préliminaires.

Le Cameroun a dûment déposé un tel exposé dans le délai ainsi prescrit, et
l'affaire s’est trouvée en état pour ce qui est des exceptions préliminaires.

10. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
chacune d'elles s’est prévalue du droit que lui confère le paragraphe 3 de l’ar-
ticle 31 du Statut de procéder à la désignation d’un juge ad hoc pour siéger
en l’affaire: le Cameroun a désigné M. Kéba Mbaye, et le Nigéria M. Bola
Ajibola.

11. Par lettre datée du 10 février 1996 et reçue au Greffe le 12 février 1996, le
Cameroun a présenté une demande en indication de mesures conservatoires en
vertu de l’article 41 du Statut. Par ordonnance du 15 mars 1996, la Cour, après
avoir entendu les Parties, a indiqué certaines mesures conservatoires.

12. La Cour a tenu des audiences sur les exceptions préliminaires soulevées
par le Nigéria du 2 au 11 mars 1998. Dans son arrêt du 11 juin 1998, la Cour
a dit qu’elle avait compétence pour statuer sur le fond du différend et que les
demandes du Cameroun étaient recevables. La Cour a rejeté sept des excep-
tions préliminaires soulevées par le Nigéria et a déclaré que la huitième n'avait
pas un caractère exclusivement préliminaire et qu’elle statuerait sur celle-ci dans
l'arrêt qu’elle rendrait sur le fond.

13. Par ordonnance du 30 juin 1998, la Cour a fixé au 31 mars 1999 la date
d'expiration du nouveau délai pour le dépôt du contre-mémoire du Nigéria.

14, Le 28 octobre 1998, le Nigéria a présenté une demande en interprétation
de larrêt rendu par la Cour le 11 juin 1998 sur les exceptions préliminaires;
cette demande a donné lieu à une nouvelle affaire, distincte de la présente. Par
arrêt du 25 mars 1999, la Cour a décidé que la demande en interprétation du
Nigéria était irrecevable.

15. Le 16 novembre 1998, le Gouvernement de la République de Guinée
équatoriale (dénommée ci-après la «Guinée équatoriale») a demandé à obtenir
copie du mémoire déposé par le Cameroun ainsi que des cartes produites
devant la Cour par les Parties au cours de la procédure orale sur les exceptions
préliminaires. Les Parties ont été consultées conformément au paragraphe 1 de
l’article 53 du Règlement et ont fait savoir à la Cour qu’elles ne s’opposaient
pas à ce que les documents demandés par le Gouvernement de la Guinée équa-
toriale lui soient communiqués. Les documents en question ont été transmis à
la Guinée équatoriale le 8 décembre 1998.

16. Par ordonnance du 3 mars 1999, la Cour a reporté au 31 mai 1999 la
date d'expiration du délai pour le dépôt du contre-mémoire.

14
314 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

Le Nigéria a dûment déposé son contre-mémoire dans le délai ainsi prorogé.
Cette pièce comprenait des demandes reconventionnelles.

17. Lors d’une réunion que le président de la Cour a tenue avec les agents
des Parties le 28 juin 1999, le Cameroun a indiqué qu'il ne s’opposait pas à la
présentation par le Nigéria des demandes reconventionnelles contenues dans le
contre-mémoire de celui-ci, et les Parties sont convenues qu’une réplique et une
duplique étaient nécessaires en l'espèce.

Par ordonnance du 30 juin 1999, la Cour a déclaré recevables les demandes
reconventionnelles du Nigéria, a décidé la présentation d’une réplique par le
Cameroun et d’une duplique par le Nigéria, et a fixé au 4 avril 2000 et au 4 jan-
vier 2001, respectivement, les dates d’expiration des délais pour le dépôt de ces
deux pièces. Dans son ordonnance, la Cour a en outre réservé le droit du
Cameroun de s'exprimer une seconde fois par écrit sur les demandes reconven-
üonnelles du Nigéria, dans une pièce additionnelle dont le dépôt pourrait faire
l'objet d’une ordonnance ultérieure.

La réplique et la duplique ont été dûment déposées dans les délais ainsi pres-
crits.

18. Le 30 juin 1999, la Guinée équatoriale a déposé au Greffe une requête à
fin d'intervention dans l’affaire, en vertu de l’article 62 du Statut. Aux termes
de cette requête, l’objet de l’intervention sollicitée était de «protéger les droits
de la République de Guinée équatoriale dans le golfe de Guinée par tous les
moyens juridiques disponibles» et d’«informer la Cour de la nature des droits
et intéréts d’ordre juridique de la Guinée équatoriale qui pourraient étre mis en
cause par la décision de la Cour, compte tenu des frontiéres maritimes reven-
diquées par les parties à l’affaire soumise à la Cour». Dans sa requête, la Gui-
née équatoriale indiquait en outre qu’elle ne «cherchfait] pas à devenir partie à
l'instance ».

Conformément aux dispositions de l’article 83 du Règlement, la requête à fin
d'intervention de la Guinée équatoriale a été immédiatement communiquée au
Cameroun et au Nigéria, et la Cour a fixé au 16 août 1999 la date d’expiration
du délai pour le dépôt d’observations écrites par ces Etats. Chacun des deux
Etats a déposé ses observations dans le délai ainsi fixé, et celles-ci ont été trans-
mises à la Partie adverse ainsi qu’à la Guinée équatoriale, Le 3 septembre 1999,
l'agent de la Guinée équatoriale a porté à la connaissance de la Cour les vues de
son gouvernement sur les observations formulées par les Parties; la Guinée
équatoriale notait qu'aucune des deux Parties n’avait formulé d’objection de
principe à l'encontre de l’intervention, et elle exprimait l’avis que des audiences
n'étaient pas nécessaires pour statuer sur l’admission de la requête à fin d’inter-
vention.

Par ordonnance du 21 octobre 1999, la Cour, estimant que la Guinée équa-
toriale avait suffisamment établi qu’elle avait un intérêt d'ordre juridique sus-
ceptible d’être affecté par un arrêt que la Cour rendrait aux fins de déterminer
la frontière maritime entre le Cameroun et le Nigéria, l’a autorisée à intervenir
dans l'instance dans les limites, de la manière et aux fins spécifiées dans sa
requête. La Cour a en outre fixé comme suit les dates d’expiration des délais
pour le dépôt de la déclaration écrite et des observations écrites visées au para-
graphe 1 de l’article 85 du Règlement: le 4 avril 2001 pour la déclaration écrite
de la Guinée équatoriale et le 4 juillet 2001 pour les observations écrites du
Cameroun et du Nigéria sur cette déclaration.

La déclaration écrite de la Guinée équatoriale et les observations écrites des
Parties ont été dûment déposées dans les délais ainsi prescrits.

19. Par lettre du 24 janvier 2001, l’agent du Cameroun, se référant à Pordon-

15
315 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

nance susmentionnée du 30 juin 1999, a fait connaître à la Cour que son gou-
vernement souhaitait s'exprimer une seconde fois par écrit sur les demandes
reconventionnelles du Nigéria et a suggéré que la date d’expiration du délai
pour le dépôt de cette pièce additionnelle soit fixée au 4 juillet 2001. L’agent du
Nigéria a indiqué, par lettre du 6 février 2001, que son gouvernement ne voyait
pas d’objection à cette demande. Par ordonnance du 20 février 2001, la Cour a
autorisé la présentation par le Cameroun d’une pièce additionnelle portant
exclusivement sur les demandes reconventionnelles soumises par le Nigéria, et a
fixé au 4 juillet 2001 la date d'expiration du délai pour le dépôt de cette pièce.

Le Cameroun a dûment déposé la pièce additionnelle dans le délai ainsi pres-
crit, et l'affaire s’est trouvée en état.

20. Lors d’une réunion que le président de la Cour a tenue avec les agents
des Parties et de la Guinée équatoriale le 12 septembre 2001, les trois Etats ont
exprimé leur accord pour que la procédure orale sur le fond s’ouvre au début de
l’année 2002; ils ont en outre présenté leurs vues sur l’organisation de cette pro-
cédure. La Cour a fixé au 18 février 2002 la date d'ouverture de la procédure
orale et a adopté le calendrier de celle-ci. Par lettres du 24 septembre 2001, le
greffier a porté cette décision à la connaissance des Parties et de la Guinée
équatoriale.

21. Par lettre du 8 janvier 2002, le Cameroun a informé la Cour de son désir
de pouvoir répondre par oral, fût-ce brièvement, aux observations que le Nigé-
ria serait amené à formuler lors de son dernier tour de plaidoiries au sujet des
demandes reconventionnelles qu’il avait présentées; le Nigéria a dûment été
informé de cette demande. La Cour a décidé d’accueillir ladite demande. Les
agents des Parties en ont été informés par lettres du greffier en date du 7 février
2002.

22. Par lettre du 11 janvier 2002, le Cameroun a exprimé le vœu de produire
des documents nouveaux conformément aux dispositions de l’article 56 du
Règlement. La communication prévue au paragraphe 1 de cet article a été
adressée au Nigéria. Par lettre du 29 janvier 2002, le coagent du Nigéria a fait
savoir à la Cour que son gouvernement s’opposait à la production de ces docu-
ments nouveaux au motif, notamment, que le Cameroun n’avait pas indiqué
pourquoi lesdits documents, bien que présentés comme étant «de grande impor-
tance», «n’[avaient] pas été produits au moment approprié et, en tout état de
cause, avant la clôture de la procédure écrite». Cette lettre a été communiquée
à l'agent du Cameroun qui, par lettre du 1° février 2002, a notamment expliqué
qu’au vu de l'argumentation développée dans la duplique nigériane son gou-
vernement avait «considéré qu’un certain nombre de documents, dont il n'avait
pas jugé la production indispensable à l’occasion de sa réplique, se révélaient
être d’une importance plus grande qu’il ne l’avait envisagé auparavant». La
Cour a décidé de ne pas autoriser la production de ces documents, à l’exception
de ceux relatifs à des événements postérieurs à la réplique du Cameroun. La
Cour a également décidé d’autoriser le Nigéria, si celui-ci le désirait, à déposer
des documents en réponse aux nouveaux documents produits par le Cameroun
et à présenter ses observations éventuelles sur ceux-ci durant la procédure orale.
Les agents des Parties en ont été informés par lettres du greffier en date du
7 février 2002.

23. Conformément au paragraphe 2 de l’article 53 de son Règlement, la
Cour, après s'être renseignée auprès des Parties, a décidé que des exemplaires
des pièces de procédure et des documents annexés seraient rendus accessibles au
public à l’ouverture de la procédure orale. Après consultation des Parties et de
la Guinée équatoriale, la Cour a décidé d’en faire de même avec la déclaration

16
316 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

écrite de l’Etat intervenant et les observations écrites des deux Parties sur ladite
déclaration.

24. Des audiences publiques ont été tenues du 18 février au 21 mars 2002, au
cours desquelles ont été entendus en leurs plaidoiries et réponses:

Pour le Cameroun: S. Exc. M. Amadou Ali,

. Maurice Kamto,

. Alain Pellet,

Peter Y. Ntamark,
Malcolm N. Shaw,
Bruno Simma,
Jean-Pierre Cot,
Daniel Khan,
Joseph-Marie Bipoun Woum,
Michel Aurillac,

. Christian Tomuschat,
Maurice Mendelson,

. Jean-Marc Thouvenin,
. Olivier Corten,

sir lan Sinclair.

Pour le Nigéria: S. Exc. l'honorable Musa E. Abdullahi,
M"™* Nella Andem-Ewa,
sir Arthur Watts,
M. Ian Brownlie,
M. Georges Abi-Saab,
M. Alhaji Abdullahi Ibrahim,
M. Alastair Macdonald,
M
M

S$SS5 555555558

. James Crawford,
. Richard Akinjide.

Pour la Guinée équatoriale: S. Exc. M. Ricardo Mangue Obama N’Fube,
M. David A. Colson,
M. Pierre-Marie Dupuy.

A Paudience, des questions ont été posées par des membres de la Cour, aux-
quelles il a été répondu oralement et par écrit. Chacune des Parties a présenté
des observations écrites sur les réponses que l’autre Partie avait fournies par
écrit, conformément à l’article 72 du Règlement.

*

25. Dans la requéte, les demandes ci-aprés ont été formulées par le Came-
roun:

«Sur la base de l'exposé des faits et des moyens juridiques qui précèdent,
la République du Cameroun, tout en se réservant le droit de compléter,
d’amender ou de modifier la présente requête pendant la suite de la pro-
cédure et de présenter à la Cour une demande en indication de mesures
conservatoires si celles-ci se révélaient nécessaires, prie la Cour de dire et
juger:

a) que la souveraineté sur la presqu'île de Bakassi est camerounaise, en
vertu du droit international, et que cette presqu'île fait partie inté-
grante du territoire de la République du Cameroun;

b) que la République fédérale du Nigéria a violé et viole le principe fon-

17
31

18

7

c)

d)

e)

e”)

J)

FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

damental du respect des frontières héritées de la colonisation (uti pos-
sidetis juris);

qu’en utilisant la force contre la République du Cameroun, la Répu-
blique fédérale du Nigéria a violé et viole ses obligations en vertu du
droit international conventionnel et coutumier;

que la République fédérale du Nigéria, en occupant militairement la
presqu'île camerounaise de Bakassi, a violé et viole les obligations qui
lui incombent en vertu du droit conventionnel et coutumier;

que vu ces violations des obligations juridiques susvisées, la Répu-
blique fédérale du Nigéria a le devoir exprès de mettre fin à sa pré-
sence militaire sur le territoire camerounais, et d’évacuer sans délai et
sans condition ses troupes de la presqu'île camerounaise de Bakassi;

que la responsabilité de la République fédérale du Nigéria est engagée
par les faits internationalement illicites exposés sub litterae a), b}, c),
d) ete) ci-dessus;

qu’en conséquence une réparation d’un montant à déterminer par la
Cour est due par la République fédérale du Nigéria à la République
du Cameroun pour les préjudices matériels et moraux subis par celle-
ci, la République du Cameroun se réservant d’introduire devant la
Cour une évaluation précise des dommages provoqués par la Répu-
blique fédérale du Nigéria.

Afin d’éviter la survenance de tout différend entre les deux Etats rela-
tivement à leur frontière maritime, la République du Cameroun prie
la Cour de procéder au prolongement du tracé de sa frontière mari-
time avec la République fédérale du Nigéria jusqu’à la limite des
zones maritimes que le droit international place sous leur juridiction
respective. »

Dans la requête additionnelle, les demandes ci-après ont été formulées par le
Cameroun:

«Sur la base de l'exposé des faits et des moyens juridiques qui précèdent
et sous toutes les réserves formulées au paragraphe 20 de sa requête
du 29 mars 1994, la République du Cameroun prie la Cour de dire et
juger:

a)

b)

que la souveraineté sur la parcelle litigieuse dans la zone du lac Tchad
est camerounaise en vertu du droit international, et que cette parcelle
fait partie intégrante du territoire de la République du Cameroun;
que la République fédérale du Nigéria a violé et viole le principe fon-
damental du respect des frontiéres héritées de la colonisation (uti pos-
sidetis juris) ainsi que ses engagements juridiques récents relativement
a la démarcation des frontiéres dans le lac Tchad;

que la République fédérale du Nigéria, en occupant avec l’appui de ses
forces de sécurité des parcelles du territoire camerounais dans la zone
du lac Tchad, a violé et viole ses obligations en vertu du droit conven-
tionnel et coutumier;

que, vu les obligations juridiques susvisées, la République fédérale du
Nigéria a le devoir exprés d’évacuer sans délai et sans conditions ses
troupes du territoire camerounais dans la zone du lac Tchad;

que la responsabilité de la République fédérale du Nigéria est engagée
318

FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

par les faits internationalement illicites exposés aux sous-paragraphes
a}, b), c) et d) ci-dessus;

e’) qu’en conséquence une réparation d’un montant à déterminer par la

J)

Cour est due par la République fédérale du Nigéria à la République
du Cameroun pour les préjudices matériels et moraux subis par celle-
ci, la République du Cameroun se réservant d'introduire devant la
Cour une évaluation précise des dommages provoqués par la Répu-
blique fédérale du Nigéria.

Que vu les incursions répétées des populations et des forces armées
nigérianes en territoire camerounais tout le long de la frontière entre
les deux pays, les incidents graves et répétés qui s’ensuivent, et l’atti-
tude instable et réversible de la République fédérale du Nigéria rela-
tivement aux instruments juridiques définissant la frontière entre les
deux pays et au tracé exact de cette frontière, la République du Came-
roun prie respectueusement la Cour de bien vouloir préciser définiti-
vement la frontière entre elle et la République fédérale du Nigéria du
lac Tchad à la mer.»

26. Dans la procédure écrite, les conclusions ci-après ont été présentées par
les Parties:

Au nom du Gouvernement du Cameroun,

dans le mémoire:

19

«La République du Cameroun a l'honneur de conclure à ce qu’il plaise

à la Cour internationale de Justice de dire et juger:

a)

b)

Que la frontière lacustre et terrestre entre le Cameroun et le Nigéria
suit le tracé suivant:

— du point de longitude 14°04’ 59”9999 à Pest de Greenwich et de
latitude de 13°05’00”0001 nord, elle passe ensuite par le point
situé à 14°12°11”7 de longitude est et 12°32°17”4 de latitude
nord;

— de ce point, elle suit le tracé fixé par la déclaration franco-britan-
nique du 10 juillet 1919, tel que précisé par les alinéas 3 à 60 de la
déclaration Thomson-Marchand confirmée par l’échange de lettres
du 9 janvier 1931, jusqu’au «pic assez proéminent» décrit par cette
dernière disposition et connu sous le nom usuel de «mont Kom-
bon»;

— du mont Kombon, la frontiére se dirige ensuite vers la «borne 64»
visée au paragraphe 12 de l’accord germano-britannique d’Obo-
kum du 12 avril 1913 et suit, dans ce secteur, le tracé décrit à la
section 6 (1) du Nigeria (Protectorate and Cameroons) Order in
Council britannique du 2 août 1946;

— de la «borne 64» elle suit le tracé décrit par les paragraphes 13 à 21
de accord d'Obokum du 12 avril 1913 jusqu’à la borne 114 sur la
Cross River;

-~ de ce point, jusqu’à l'intersection de la ligne droite joignant Bakassi
Point à King Point et du centre du chenal navigable de l’Akwayafé,
la frontière est déterminée par les paragraphes 16 à 21 de l’accord
germano-britannique du 11 mars 1913.

Que, dès lors, notamment, la souveraineté sur la presqu'île de Bakassi
d’une part et sur la parcelle litigieuse occupée par le Nigéria dans la
319

20

€)

d)

e)

J)

g)

h)

FRONTIERE TERRESTRE ET MARITIME (ARRET)

zone du lac Tchad d’autre part, en particulier sur Darak et sa région,
est camerounaise.

Que la limite des zones maritimes relevant respectivement de la Répu-
blique du Cameroun et de la République fédérale du Nigéria suit le
tracé suivant:

— de l’intersection de la ligne droite joignant Bakassi Point a King
Point et du centre du chenal navigable de l’Akwayafé jusqu’au
«point 12», cette limite est déterminée par la «ligne de compro-
mis» reportée sur la carte de l’Amirauté britannique n° 3343 par les
chefs d’Etat des deux pays le 4 avril 1971 (déclaration de Yaoundé)
et, de ce « point 12» jusqu’au «point G», par la déclaration signée
à Maroua le 1% juin 1975;

— du point G, cette limite s’infléchit ensuite vers le sud-ouest dans la
direction indiquée par les points G, H. I, J, K représentés sur le
croquis figurant à la page 556 du présent mémoire et qui répond à
l'exigence d’une solution équitable, jusqu’à la limite extérieure des
zones maritimes que le droit international place sous la juridiction
respective des deux Parties.

Qu'en contestant les tracés de la frontière définie ci-dessus sub litterae
a) etc), la République fédérale du Nigéria a violé et viole le principe
fondamental du respect des frontières héritées de la colonisation (uti
possidetis juris) ainsi que ses engagements juridiques relativement a la
démarcation des frontières dans le lac Tchad et à la délimitation ter-
restre et maritime.

Qu'en utilisant la force contre la République du Cameroun, et, en par-
ticulier, en occupant militairement des parcelles du territoire camerou-
nais dans la zone du lac Tchad et la péninsule camerounaise de
Bakassi, en procédant à des incursions répétées, tant civiles que mili-
taires, tout le long de la frontière entre les deux pays, la République
fédérale du Nigéria a violé et viole ses obligations en vertu du droit
international conventionnel et coutumier.

Que la République fédérale du Nigéria a le devoir exprès de mettre fin
à sa présence tant civile que militaire sur le territoire camerounais et,
en particulier, d’évacuer sans délais et sans conditions ses troupes de la
zone occupée du lac Tchad et de la péninsule camerounaise de Bakassi
et de s'abstenir de tels faits à Pavenir.

Que la responsabilité de la République fédérale du Nigéria est engagée
par les faits internationalement illicites exposés ci-dessus et précisés
dans le corps du présent mémoire.

Qu'en conséquence, une réparation est due par la République fédérale
du Nigéria à la République du Cameroun pour les préjudices matériels
et moraux subis par celle-ci selon des modalités à fixer par la Cour.

La République du Cameroun a en outre l'honneur de prier la Cour de

bien vouloir l’autoriser à présenter une évaluation du montant de l’indem-
nité qui lui est due en réparation des préjudices qu'elle a subis en consé-
quence des faits internationalement illicites attribuables à la République
fédérale du Nigéria, dans une phase ultérieure de la procédure.

Les présentes conclusions sont soumises sous réserve de tous éléments de

fait et de droit et de toutes preuves qui viendraient à être soumis ultérieu-
320 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

rement ; la République du Cameroun se réserve le droit de les compléter ou
de les amender le cas échéant, conformément aux dispositions du Statut et
du Règlement de la Cour.»

dans la réplique:

«La République du Cameroun a l'honneur de conclure à ce qu'il plaise
à la Cour internationale de Justice de dire et juger:

a) Que la frontière terrestre entre le Cameroun et le Nigéria suit le tracé
suivant:

— du point de longitude 14°04’ 59”9999 à l'est de Greenwich et de
latitude de 13°05’00”0001 nord, elle passe ensuite par le point
situé à 14°12°11"7005 de longitude est et 12°32’17"4013 de
latitude nord conformément à la déclaration franco-britan-
nique du 10 juillet 1919 et à la déclaration Thomson-Marchand des
29 décembre 1929 et 31 janvier 1930 confirmée par l’échange de
lettres du 9 janvier 1931;

— de ce point, elle suit le tracé fixé par ces instruments jusqu’au «pic
assez proéminent» décrit par l’alinéa 60 de la déclaration Thom-
son-Marchand et connu sous le nom usuel de «mont Kombon»;

— du mont Kombon, la frontière se dirige ensuite vers la «borne 64»
visée au paragraphe 12 de l’accord germano-britannique d’Obo-
kum du 12 avril 1913 et suit, dans ce secteur, le tracé décrit à la
section 6 (1) du Nigeria (Protectorate and Cameroons) Order in
Council britannique du 2 août 1946;

— de la «borne 64 » elle suit le tracé décrit par les paragraphes 13 à 21
de l’accord d’Obokum du 12 avril 1913 jusqu’à la borne 114 sur la
Cross River;

— de ce point, jusqu’à l'intersection de la ligne droite joignant Bakassi
Point à King Point et du centre du chenal navigable de lAkwayafé,
la frontière est déterminée par les paragraphes 16 à 21 de l’accord
germano-britannique du 11 mars 1913.

b) Que, dès lors, notamment, la souveraineté sur la presqu'île de Bakassi
d’une part et sur la parcelle litigieuse occupée par le Nigéria dans la
zone du lac Tchad d’autre part, en particulier sur Darak et sa région,
est camerounaise.

c) Que la limite des zones maritimes relevant respectivement de la Répu-
blique du Cameroun et de la République fédérale du Nigéria suit le
tracé suivant:

-— de lintersection de la ligne droite joignant Bakassi Point à King
Point et du centre du chenal navigable de l’Akwayafé jusqu’au
«point 12», cette limite est déterminée par la «ligne de compro-
mis» reportée sur la carte de l’Amirauté britannique n° 3343 par les
chefs d’Etat des deux pays le 4 avril 1971 (déclaration de Yaoundé)
et, de ce «point 12» jusqu’au «point G», par la déclaration signée
à Maroua le 1° juin 1975;

— du point G, cette limite s’infléchit ensuite vers le sud-ouest dans la
direction indiquée par les points G, H, de coordonnées 8° 21’ 16” est
et 4° 17/00” nord, I (7° 55’ 40” est et 3° 46’ 00” nord), J (7° 12’ 08” est
et 3° 12’35” nord) et K (6° 45’ 22” est et 3°01’ 05” nord), représentés
sur le croquis R 21 figurant a la page 411 de la présente réplique et

21
321

FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

qui répond à l’exigence d’une solution équitable, jusqu’à la limite
extérieure des zones maritimes que le droit international place sous
la juridiction respective des deux Parties.

d) Quen tentant de modifier unilatéralement et par la force les tracés de la
frontière définie ci-dessus sub litterae a) et c), la République fédérale
du Nigéria a violé et viole le principe fondamental du respect des fron-
tières héritées de la colonisation (uti possidetis juris) ainsi que ses enga-
gements juridiques relativement 4 la délimitation terrestre et maritime.

e) Qu'en utilisant la force contre la République du Cameroun, et, en par-
ticulier, en occupant militairement des parcelles du territoire camerou-
nais dans la zone du lac Tchad et la péninsule camerounaise de
Bakassi, en procédant a des incursions répétées, tant civiles que mili-
taires, tout le long de la frontière entre les deux pays, la République
fédérale du Nigéria a violé et viole ses obligations en vertu du droit
international conventionnel et coutumier.

f} Que la République fédérale du Nigéria a le devoir exprès de mettre fin
à sa présence tant civile que militaire sur le territoire camerounais et,
en particulier, d’évacuer sans délai et sans conditions ses troupes de la
zone occupée du lac Tchad et de la péninsule camerounaise de Bakassi
et de s’abstenir de tels faits à l’avenir.

g) Que la responsabilité de la République fédérale du Nigéria est engagée
par les faits internationalement illicites exposés ci-dessus et précisés dans
le mémoire de la République du Cameroun et dans la présente réplique.

h) Qu'en conséquence, une réparation est due par la République fédérale
du Nigéria à la République du Cameroun pour les préjudices matériels
et moraux subis par celle-ci, selon des modalités à fixer par la Cour.

La République du Cameroun a par ailleurs l'honneur de prier la Cour
de bien vouloir l’autoriser à présenter une évaluation du montant de
Pindemnité qui lui est due en réparation des préjudices qu’elle a subis en
conséquence des faits internationalement illicites attribuables à la Répu-
blique fédérale du Nigéria, dans une phase ultérieure de la procédure.

La République du Cameroun prie en outre la Cour de déclarer que les
demandes reconventionnelles de la République fédérale du Nigéria ne sont
fondées ni en fait ni en droit et de les rejeter.

Les présentes conclusions sont soumises sous réserve de tous éléments de
fait et de droit et de toutes preuves qui viendraient à être soumis ultérieu-
rement; la République du Cameroun se réserve le droit de les compléter ou
de les amender, le cas échéant, conformément aux dispositions du Statut et
du Règlement de la Cour.»

dans la pièce additionnelle intitulée «Observations en duplique de la Répu-
blique du Cameroun»:

22

«La République du Cameroun a l'honneur de conclure à ce qu’il plaise
à la Cour internationale de Justice de dire et juger que les demandes recon-
ventionnelles de la République fédérale du Nigéria, qui apparaissent irre-
cevables à la lumière des développements qui leur sont consacrés dans la
duplique, ne sont, en tout état de cause, fondées ni en fait ni en droit, et de
les rejeter.»
322

FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

Au nom du Gouvernement du Nigéria,
dans le contre-mémoire:

23

«Pour les raisons exposées ci-dessus, la République fédérale du Nigéria,

tout en se réservant le droit d’amender et de modifier les présentes conclu-
sions a la lumière de Ia suite de la procédure en l’espèce, prie respectueu-
sement la Cour:

1)
2)

3)

4)

5)

à titre préliminaire, de connaître des questions relatives à la frontière
terrestre;
en ce qui concerne le lac Tchad, de dire et juger:

— que la souveraineté sur les zones de la région du lac Tchad définies
au chapitre 14 du présent contre-mémoire (y compris les agglomé-
rations nigérianes énumérées à son paragraphe 14.5) appartient à la
République fédérale du Nigéria ;

— que la «démarcation» proposée sous les auspices de la commission
du bassin du lac Tchad, n'ayant pas été ratifiée par le Nigéria, ne
s’impose pas à lui;

— que les questions de délimitation et de démarcation en suspens dans
la région du lac Tchad doivent être résolues par les parties membres
de la commission du bassin du lac Tchad conformément au statut
et aux procédures de cette dernière;

en ce qui concerne les segments intermédiaires de la frontière terrestre:

— donnant acte du fait que les Parties reconnaissent que la frontière
entre l'embouchure de la rivière Ebedji et le point situé sur le thal-
weg de l’Akpa Yafe qui fait face au point médian de l'embouchure
de l’Archibong Creek est délimitée par les instruments suivants:

a) les paragraphes 3 à 60 de la déclaration Thomson-Marchand,
confirmée par l’échange de lettres du 9 janvier 1931,

b) le Nigeria (Protectorate and Cameroons) Order in Council du
2 août 1946 (art. 6, par. 1) et sa deuxième annexe,

c) les paragraphes 13 à 21 de l’accord de démarcation anglo-
allemand du 12 avril 1913,

d) les articles XV à XVII du traité anglo-allemand du 11 mars
1913, et

— donnant également acte du fait qu’il résulte des incertitudes entou-
rant l'interprétation et l'application de ces instruments ainsi que
des accords conclus localement dans certaines régions que le tracé
proprement dit de la frontière ne peut être fixé définitivement par
simple référence à ces instruments;

de dire que les instruments susmentionnés s'imposent aux Parties (sauf
s’ils ont été légalement modifiés par elles) pour le tracé de la frontière
terrestre;

en ce qui concerne la presqu'île de Bakassi, de dire et juger:

— que la souveraineté sur la presqu'île (telle que définie au chapitre 11
du présent contre-mémoire) appartient à la République fédérale du
Nigéria ;

en ce qui concerne la frontière maritime, de dire et juger:

a) que la Cour n’a pas compétence pour connaître de la ligne reven-
diquée par le Cameroun, dans la mesure où cette ligne empiète sur
323

b)

FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

des zones revendiquées par la Guinée équatoriale et/ou par Sao
Tomé-et-Principe (zones qui sont provisoirement indiquées sur la
figure 20.3 du présent contre-mémoire), ou, subsidiairement, que la
demande du Cameroun est à cet égard irrecevable; et

que les Parties sont tenues, en application des articles 76 et 83 de la
convention des Nations Unies sur le droit de la mer, de négocier de
bonne foi en vue de parvenir à un accord sur une délimitation équi-
table de leurs zones maritimes respectives, une telle délimitation
devant tenir compte, notamment, de l’obligation de respecter les
droits existants de prospection et d'exploitation des ressources miné-
rales du plateau continental accordés par l'une ou l’autre des Par-
ties avant le 29 mars 1994 sans qu’une protestation écrite ait été
élevée par l’autre, ainsi que des revendications maritimes raison-
nables d’Etats tiers;

6) en ce qui concerne les demandes du Cameroun en matiére de responsa-
bilité étatique, de dire et juger que celles-ci sont dépourvues de fonde-
ment en fait et en droit; et

7) en ce qui concerne les demandes reconventionnelles du Nigéria telles que
formulées dans la sixiéme partie du présent contre-mémoire, de dire et
juger que le Cameroun est responsable envers le Nigéria à raison des
griefs exposés dans ces demandes, le montant de la réparation due à ce
titre devant être déterminé par la Cour dans un nouvel arrêt à défaut
d’accord intervenu entre les Parties dans les six mois suivant la date du
prononcé de l’arrêt de la Cour.»

dans la duplique:

24

«Pour les raisons exposées ci-dessus, la République fédérale du Nigéria,

tout en se réservant le droit d’amender et de modifier les présentes conclu-
sions à la lumière de la suite de la procédure en l’espéce, prie respectueu-
sement la Cour:

1) en ce qui concerne la presqu'île de Bakassi, de dire et juger:

2)

a)
b)

que la souveraineté sur la presqu'île appartient à la République
fédérale du Nigéria;

que la souveraineté du Nigéria sur Bakassi s’étend jusqu’à la fron-
tière avec le Cameroun décrite au chapitre 11 du contre-mémoire
du Nigéria;

en ce qui concerne le lac Tchad, de dire et juger:

a)

b)

c)

d)

que la «démarcation» proposée sous les auspices de la commission
du bassin du lac Tchad, n’ayant pas été ratifiée par le Nigéria, ne
s'impose pas à lui;

que la souveraineté sur les zones de la région du lac Tchad définies
au paragraphe 5.9 de la présente duplique et indiquées aux
figures 5.2 et 5.3 en regard de la page 242 (y compris les agglomé-
rations nigérianes énumérées au paragraphe 4.1 de la présente
duplique) appartient à la République fédérale du Nigéria;

que les questions de délimitation et de démarcation en suspens dans
la région du lac Tchad doivent être résolues par les parties membres
de la commission du bassin du lac Tchad conformément au statut
et aux procédures de cette dernière ;

qu’en tout état de cause, du point de vue juridique, l'opération de
délimitation de l’ensemble des frontières dans le lac Tchad est sans
324

25

FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

préjudice du titre sur telle ou telle zone de la région du lac Tchad
qui revient au Nigéria du fait de la consolidation historique du titre
et de l’acquiescement du Cameroun;

3) en ce qui concerne les segments intermédiaires de la frontière terrestre,
de dire et juger:

4)

a)
b)

c)

d)

qu'il relève de la compétence de la Cour de préciser définitivement
le tracé de la frontière terrestre entre le lac Tchad et la mer;

que l'embouchure de ia rivière Ebedji, qui marque le point de
départ de la frontière terrestre, se trouve au point où le chenal
nord-est de la rivière se jette dans la formation appelée « Pond» sur
la carte reproduite à la figure 7.1 de la présente duplique, point qui
est situé par 12° 31/45” de latitude nord et 14° 13/00” de longitude
est (selon le référentiel d’Adindan);

que, sous réserve des précisions, interprétations et modifications
indiquées au chapitre 7 de la présente duplique, la frontière ter-
restre entre l'embouchure de l’Ebedji et le point situé sur le thalweg
de l’Akpa Yafe qui fait face au point médian de l'embouchure
de l’Archibong Creek est délimitée par:

i) les paragraphes 2 à 61 de la déclaration Thomson-Marchand,
confirmée par l'échange de lettres du 9 janvier 1931;

ii) l'ordonnance adoptée en conseil du 2 août 1946 relative au
Nigéria (protectorat et Cameroun) (art. 6, par. 1) et sa deuxième
annexe;

ili) les paragraphes 13 à 21 de l’accord de démarcation anglo-
allemand du 12 avril 1913; et

iv) les articles XV à XVII du traité anglo-allemand du 11 mars
1913;

que les effets des deux premiers de ces instruments, tels que préci-
sés, interprétés ou modifiés de la manière indiquée par le Nigéria,
sont ceux énoncés dans l’appendice au chapitre 8 et mis en évidence
sur les cartes de l’atlas produit avec la présente duplique;

en ce qui concerne la frontière maritime, de dire et juger:

a)

b)

que la Cour n’a pas compétence pour connaitre de la revendication
maritime du Cameroun à partir du point où la ligne que celui-ci
revendique pénétre dans les eaux revendiquées par la Guinée équa-
toriale ou reconnues par le Nigéria comme appartenant 4 celle-ci,
ou subsidiairement que cette demande du Cameroun est, dans cette
mesure, irrecevable;

que la demande du Cameroun relative a une délimitation de la fron-
tiére maritime basée sur le partage global des zones maritimes dans
le golfe de Guinée est irrecevable, et que les Parties sont tenues, en
application des articles 74 et 83 de la convention des Nations Unies
sur le droit de la mer, de négocier de bonne foi en vue de parvenir à
un accord sur une délimitation équitable de leurs Zones maritimes
respectives, une telle délimitation devant tenir compte, notamment,
de l'obligation de respecter les droits existants de prospection et
d'exploitation des ressources minérales du plateau continental accor-
dés par l’une ou l’autre des Parties avant le 29 mars 1994 sans
qu'une protestation écrite ait été élevée par l’autre, ainsi que les
revendications maritimes raisonnables d’Etats tiers;
325

5)

6)

FRONTIERE TERRESTRE ET MARITIME (ARRET)

c) subsidiairement, que le Cameroun n’est pas fondé en droit a reven-
diquer une délimitation de la frontière maritime basée sur un par-
tage global des zones maritimes dans le golfe de Guinée et que cette
demande est rejetée;

d) que, dans la mesure où la demande du Cameroun concernant la
frontiére maritime peut étre jugée recevable en la présente instance,
la revendication par le Cameroun d’une frontière maritime à l’ouest
et au sud de la zone de chevauchement des concessions, telle
qu’indiquée à la figure 10.2 de la présente duplique, est rejetée;

e) que les eaux territoriales respectives des deux Etats ont pour fron-
tière une ligne médiane dans le Rio del Rey;

f) que, au-delà du Rio del Rey, les zones maritimes respectives des
Parties seront délimitées conformément au principe de l’équidis-
tance, jusqu’au point où la ligne ainsi tracée rencontre la frontière
avec la Guinée équatoriale suivant la ligne médiane à environ 4° 6’ de
latitude nord et 8° 30’ de longitude est;

en ce qui concerne les demandes du Cameroun en matière de responsa-
bilité étatique, de dire et juger:

que, dans la mesure où le Cameroun maintient toujours chacune de ces
demandes et que celles-ci sont recevables, ces demandes ne sont fondées
ni en fait ni en droit; et

en ce qui concerne les demandes reconventionnelles du Nigéria telles que
formulées dans la sixième partie du contre-mémoire et au chapitre 18
de la présente duplique, de dire et juger:

que le Cameroun est responsable envers le Nigéria à raison des griefs
exposés dans chacune de ces demandes, le montant de la réparation due
à ce titre devant être déterminé par la Cour dans un nouvel arrêt à
défaut d'accord intervenu entre les Parties dans les six mois suivant la
date du prononcé de l'arrêt de la Cour.»

27. Dans la procédure orale, les conclusions ci-après ont été présentées par
les Parties:

Au nom du Gouvernement du Cameroun,

26

«La République du Cameroun a l'honneur de conclure à ce qu’il plaise

à la Cour internationale de Justice de dire et juger:

a) Que la frontière terrestre entre le Cameroun et le Nigéria suit le tracé

suivant:

— du point désigné par les coordonnées 13° 5’ nord et 14°5’ est, la
frontière suit une ligne droite jusqu’à ’'embouchure de lEbedji,
située au point de coordonnées 12° 32’ 17” nord et 14° 12° 12” est,
point défini dans le cadre de la commission du bassin du lac Tchad
et constituant une interprétation authentique des déclarations
Milner-Simon du 10 juillet 1919 et Thomson-Marchand des 29 dé-
cembre 1929 et 31 janvier 1930, confirmées par l'échange de lettres
du 9 janvier 1931; subsidiairement, l'embouchure de l’Ebedji est
située au point de coordonnées 12°31’12” nord et 14° 11’48” est;

— de ce point, elle suit le tracé fixé par ces instruments jusqu’au « pic
326

27

b)

c)

d)

e)

J)

FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

assez proéminent» décrit par l’alinéa 60 de la déclaration Thom-
son-Marchand et connu sous le nom usuel de «mont Kombon»;

— du «mont Kombon», la frontière se dirige ensuite vers la «borne
64» visée au paragraphe 12 de l’accord germano-britannique
d’Obokum du 12 avril 1913 et suit, dans ce secteur, le tracé décrit
à la section 6, paragraphe 1, du Nigeria (Protectorate and Came-
roons) Order in Council britannique du 2 août 1946;

— de la «borne 64», elle suit le tracé décrit par les paragraphes 13
à 21 de l'accord d’Obokum du 12 avril 1913 jusqu’à la borne 114
sur la rivière Cross;

— de ce point, jusqu’à intersection de la ligne droite joignant Bakassi
Point à King Point et du centre du chenal navigable de P Akwayafe,
la frontière est déterminée par les paragraphes XVI à XXI de
Paccord germano-britannique du 11 mars 1913.

Que, dès lors, notamment, la souveraineté sur la presqu'île de Bakassi
d’une part et sur la parcelle litigieuse occupée par le Nigéria dans la
zone du lac Tchad d’autre part, en particulier sur Darak et sa région,
est camerounaise.

Que la limite des zones maritimes relevant respectivement de la Répu-
blique du Cameroun et de la République fédérale du Nigéria suit le
tracé suivant:

— de l'intersection de la ligne droite joignant Bakassi Point à King
Point et du centre du chenal navigable de l’Akwayafé jusqu’au
point «12», cette limite est confirmée par la «ligne de compromis»
reportée sur la carte de l’Amirauté britannique n°3433 par les
chefs d'Etat des deux pays le 4 avril 1971 (déclaration de Yaoundé
II) et, de ce point 12 jusqu’au point «G», par la déclaration signée
à Maroua le 1°" juin 1975;

— du point G, la ligne équitable suit la direction indiquée par les
points G, H (de coordonnées 8°21’16” est et 4°17’ nord), I
(7° 55’ 40” est et 3°46’ nord), J (7° 12’8” est et 3° 1235” nord), K
(6° 45’ 22” est et 3° 15” nord), et se poursuit à partir de K jusqu’à
la limite extérieure des zones maritimes que le droit international
place sous la juridiction respective des deux Parties.

Qu’en tentant de modifier unilatéralement et par la force les tracés de
la frontière définie ci-dessus sub litterae a) et c), la République fédé-
rale du Nigéria a violé et viole le principe fondamental du respect des
frontières héritées de la colonisation (uti possidetis juris) ainsi que ses
engagements juridiques relativement à la délimitation terrestre et
maritime.

Qu'en utilisant la force contre la République du Cameroun, et, en par-
ticulier, en occupant militairement des parcelles du territoire camerou-
nais dans la zone du lac Tchad et la péninsule camerounaise de
Bakassi, en procédant à des incursions répétées tout le long de la fron-
tière entre les deux pays, la République fédérale du Nigéria a violé et
viole ses obligations en vertu du droit international conventionnel et
coutumier.

Que la République fédérale du Nigéria a le devoir exprès de mettre fin
à sa présence tant administrative que militaire sur le territoire came-
rounais et, en particulier, d’évacuer sans délai et sans condition ses
327

8)

h)

i)

FRONTIERE TERRESTRE ET MARITIME (ARRET)

troupes de la zone occupée du lac Tchad et de la péninsule camerou-
naise de Bakassi et de s’abstenir de tels faits à l’avenir.

Qu'en ne respectant pas l'ordonnance en indication de mesures conser-
vatoires rendue par la Cour le 15 mars 1996, la République fédérale du
Nigéria a manqué à ses obligations internationales.

Que la responsabilité de la République fédérale du Nigéria est engagée
par les faits internationalement illicites exposés ci-dessus et précisés
dans les écritures et les plaidoiries orales de la République du Came-
roun.

Qu'en conséquence, une réparation est due par la République fédérale
du Nigéria à la République du Cameroun pour les préjudices matériels
et moraux subis par celle-ci, selon les modalités à fixer par la Cour.

La République du Cameroun a par aiileurs l'honneur de prier la Cour

de bien vouloir l’autoriser à présenter une évaluation du montant de
Pindemnité qui lui est due en réparation des préjudices qu’elle a subis en
conséquence des faits internationalement illicites attribuables à la Répu-
blique fédérale du Nigéria, dans une phase ultérieure de la procédure.

La République du Cameroun prie en outre la Cour de déclarer que les

demandes reconventionnelles de la République fédérale du Nigéria ne sont
fondées ni en fait ni en droit et de les rejeter.»

Au nom du Gouvernement du Nigéria,

28

1)

2)

«La République fédérale du Nigéria prie respectueusement la Cour:

en ce qui concerne la presqu'ile de Bakassi, de dire et juger:

a) que la souveraineté sur la presqu'île appartient à la République
fédérale du Nigéria ;

b) que la souveraineté du Nigéria sur Bakassi s'étend jusqu’à la fron-
tière avec le Cameroun décrite au chapitre 11 du contre-mémoire
du Nigéria;

en ce qui concerne le lac Tchad, de dire et juger:

a) que la délimitation et la démarcation proposées sous les auspices de
la commission du bassin du lac Tchad, n’ayant pas été ratifiées par
le Nigéria, ne s’imposent pas à lui;

b) que la souveraineté sur les zones de la région du lac Tchad définies
au paragraphe 5.9 de la duplique du Nigéria et indiquées aux
figures 5.2 et 5.3 en regard de la page 242 (y compris les agglomé-
rations nigérianes énumérées au paragraphe 4.1 de la duplique du
Nigéria) appartient à la République fédérale du Nigéria;

c) qu'en tout état de cause, du point de vue juridique, le processus qui
s’est déroulé dans le cadre de la commission du bassin du lac
Tchad, et qui devait conduire à la délimitation et la démarcation de
l’ensemble des frontières dans le lac Tchad, est sans préjudice du
titre sur telle ou telle zone de la région du lac Tchad qui revient au
Nigéria du fait de la consolidation historique du titre et de l’acquies-
cement du Cameroun;
328

29

FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

3) en ce qui concerne les segments intermédiaires de la frontière terrestre,
de dire et juger:

4)

a)
b)

c)

d)

qu’il relève de la compétence de la Cour de préciser définitivement
le tracé de la frontière terrestre entre le lac Tchad et la mer;

que l’embouchure de la rivière Ebedji, qui marque le point de
départ de la frontière terrestre, se trouve au point où le chenal
nord-est de la rivière se jette dans la formation appelée «Pond» sur
la carte reproduite à la figure 7.1 de la duplique du Nigéria, point
qui est situé par 12°31’45” de latitude nord et 14° 1300” de longi-
tude est (selon le référentiel d’Adindan);

que, sous réserve des interprétations proposées au chapitre 7 de la
duplique du Nigéria, la frontière terrestre entre l'embouchure de
PEbedji et le point situé sur le thalweg de l’Akpa Yafe qui fait face
au point médian de l'embouchure de l’Archibong Creek est délimi-
tée par les instruments frontaliers pertinents, à savoir:

i) les paragraphes 2 à 61 de la déclaration Thomson-Marchand,
confirmée par l'échange de lettres du 9 janvier 1931;

ii) l'ordonnance adoptée en conseil du 2 août 1946 relative au
Nigéria (protectorat et Cameroun) (art. 6, par. 1) et sa deuxième
annexe;

iti) les paragraphes 13 à 21 de l'accord de démarcation anglo-
allemand du 12 avril 1913; et

iv) les articles XV à XVII du traité anglo-allemand du 11 mars
1913; et

que les interprétations proposées au chapitre 7 de la duplique du
Nigéria, ainsi que les mesures connexes présentées dans ladite du-
plique pour chacun des endroits où la délimitation prescrite par
les instruments frontaliers pertinents est imparfaite ou incertaine,
sont confirmées.

en ce qui concerne la frontière maritime, de dire et juger:

a)

b)

c)

que la Cour n’a pas compétence pour connaître de la revendication
maritime du Cameroun à partir du point où la ligne que celui-ci
revendique pénètre dans les eaux sur lesquelles la Guinée équato-
riale fait valoir des prétentions à l’encontre du Cameroun, ou sub-
sidiairement que cette demande du Cameroun est irrecevable de ce
fait ;

que la demande du Cameroun relative à une délimitation de la
frontière maritime basée sur le partage global des zones maritimes
dans le golfe de Guinée est irrecevable, et que les Parties sont
tenues, en application des articles 74 et 83 de la convention des
Nations Unies sur le droit de la mer, de négocier de bonne foi en
vue de parvenir à un accord sur une délimitation équitable de leurs
zones maritimes respectives, une telle délimitation devant tenir
compte, notamment, de l’obligation de respecter les droits existants
de prospection et d’exploitation des ressources minérales du pla-
teau continental accordés par l’une ou l’autre des Parties avant le
29 mars 1994 sans qu’une protestation écrite ait été élevée par
Pautre ainsi que les revendications maritimes raisonnables d'Etats
tiers;

subsidiairement, que le Cameroun n’est pas fondé en droit à reven-
329

5)

6)

FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

diquer une délimitation de la frontière maritime basée sur un par-
tage global des zones maritimes dans le golfe de Guinée et que cette
demande est rejetée ;

d) que, dans la mesure où la demande du Cameroun concernant la
frontière maritime peut être jugée recevable en la présente instance,
la revendication par le Cameroun d’une frontière maritime à l’ouest
et au sud de la zone de chevauchement des concessions, telle
qu’indiquée à la figure 10.2 de la duplique du Nigéria, est rejetée;

e) que les eaux territoriales respectives des deux Etats ont pour fron-
tière une ligne médiane située dans le Rio del Rey;

f) que, au-delà du Rio del Rey, les zones maritimes respectives des
Parties seront délimitées par une ligne tracée conformément au
principe de l’équidistance, jusqu’au point le plus proche où cette
ligne rencontre la frontière établie avec la Guinée équatoriale sui-
vant la ligne médiane à environ 4°6’ de latitude nord et 8° 30’ de
longitude est;

en ce qui concerne les demandes du Cameroun en matière de responsa-
bilité étatique, de dire et juger:

que, pour autant que le Cameroun maintient toujours chacune de ces
demandes et que celles-ci sont recevables, ces demandes ne sont fondées
ni en fait ni en droit; et

en ce qui concerne les demandes reconventionnelles du Nigéria telles que
formulées dans la sixième partie du contre-mémoire du Nigéria et au
chapitre 18 de la duplique du Nigéria, de dire et juger:

que le Cameroun est responsable envers le Nigéria à raison des griefs
exposés dans chacune de ces demandes, le montant de la réparation due
à ce titre devant être déterminé par la Cour dans un nouvel arrêt à
défaut d’accord entre les Parties dans les six mois suivant la date du
prononcé de l'arrêt de la Cour.»

*

28. Au terme de la déclaration écrite qu’elle a présentée, conformément au
paragraphe 1 de l’article 85 du Règlement, la Guinée équatoriale a notamment
indiqué ce qui suit:

«La requéte de la Guinée équatoriale est simple, va droit au but qu’elle

vise, repose sur la jurisprudence de la Cour, s'inscrit dans le droit fil de la
pratique de la communauté internationale et correspond a la pratique des
trois Etats de la région concernée: elle prie la Cour de s’abstenir de déli-
miter une frontiére maritime entre le Nigéria et le Cameroun dans une
zone plus proche de la Guinée équatoriale que des Parties à l’instance. La
Guinée équatoriale estime avoir présenté plusieurs bonnes raisons pour
conduire la Cour a se ranger a cette position.»

29. Au terme des observations orales qu’elle a présentées sur l’objet de
l'intervention, conformément au paragraphe 3 de l’article 85 du Règlement, la
Guinée équatoriale s’est notamment exprimée comme suit:

30

«[Njous demandons à la Cour de ne pas délimiter de frontière maritime

entre le Cameroun et le Nigéria dans des zones placées plus près de la Gui-
née équatoriale que des côtes des deux Parties ou d’émettre un quelconque
avis susceptible de porter préjudice à nos intérêts dans le cadre de nos
330 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

négociations relatives aux frontières maritimes avec nos voisins. Préserver
les intérêts de l'Etat tiers dans la présente procédure signifie que la délimi-
tation établie par la Cour entre le Nigéria et le Cameroun doit nécessaire-
ment demeurer au nord de la ligne médiane entre l’île de Bioko de la
Guinée équatoriale et le continent.»

*
+ *

30. Le Cameroun et le Nigéria sont des Etats situés sur la côte occi-
dentale de l’Afrique. Leur frontière terrestre s’étend du lac Tchad au
nord jusqu’à la presqu'île de Bakassi au sud. Leurs côtes sont adjacentes
et sont baignées par les eaux du golfe de Guinée.

Quatre Etats sont riverains du lac Tchad: le Cameroun, le Niger, le
Nigéria et le Tchad. Les eaux du lac ont beaucoup varié dans le temps.

Dans sa partie septentrionale, la frontière terrestre entre le Cameroun
et le Nigéria traverse des plaines chaudes et sèches aux alentours du lac
Tchad, à environ 300 mètres d’altitude. Puis elle parcourt des régions de
montagnes, de hautes terres cultivées ou de pâturages, arrosées par divers
cours d’eau. Elle descend ensuite par paliers jusqu’à des régions de
savane et de forêt, avant de rejoindre la mer.

La région côtière où aboutit la frontière terrestre dans sa partie méri-
dionale est celle de la presqu'île de Bakassi. Cette presqu'île, située au
fond du golfe de Guinée, est encadrée à l’ouest par la rivière Akwayafé et
à l’est par le Rio del Rey. Elle constitue un milieu amphibie, caractérisé
par une hydrographie, des ressources halieutiques et une végétation de
mangroves abondantes. Le golfe de Guinée, qui présente un caractère
concave au niveau des côtes du Cameroun et du Nigéria, est bordé par
d'autres Etats, et en particulier par la Guinée équatoriale, dont Vile de
Bioko fait face aux côtes des Parties.

31. Le différend qui oppose les Parties, pour ce qui a trait à leur fron-
tière terrestre, s’inscrit dans un contexte historique marqué tout d’abord,
au XIX* et au début du XX® siècle, par l’action des puissances euro-
péennes en vue du partage de l'Afrique, puis par l’évolution du statut
des territoires en cause dans le cadre du régime des mandats de la So-
ciété des Nations et de celui des tutelles de l'Organisation des Nations
Unies, et enfin par l’accession de ces territoires à l'indépendance. Cette
histoire est reflétée dans un certain nombre de conventions et de traités, des
échanges diplomatiques, certains actes administratifs, des cartes d'époque
et divers documents, qui ont été fournis à la Cour par les Parties.

Quant à la question de la délimitation de la frontière maritime entre les
Parties, elle a une origine plus récente, et son histoire met également en
jeu divers instruments internationaux.

32. La Cour donnera maintenant quelques indications sur les princi-
paux instruments pertinents aux fins de déterminer le tracé de la frontière

31
331 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

terrestre et maritime entre les Parties. Elle décrira par la suite plus en
détail et analysera certains de ces instruments.

33. A la fin du XIX® et au début du XX° siècle, divers accords furent
conclus par l'Allemagne, la France et la Grande-Bretagne pour délimiter
les frontières de leurs territoires coloniaux respectifs. La frontière entre la
France et la Grande-Bretagne fut ainsi fixée par la convention entre ces
deux Etats concernant la délimitation entre les possessions britanniques
et françaises à l’est du Niger, signée à Londres le 29 mai 1906 (dénommée
ci-après la «convention franco-britannique de 1906»), telle que complé-
tée par un protocole du même nom daté du 19 février 1910 (dénommé
ci-après le «protocole franco-britannique de 1910»). La frontière franco-
allemande fut définie par la convention entre la République française et
l'Allemagne pour la délimitation des colonies du Congo français et du
Cameroun et des sphères d’influence française et allemande dans la
région du lac Tchad, signée à Berlin le 15 mars 1894, et la convention
entre la France et l'Allemagne confirmant le protocole du 9 avril 1908
définissant les frontières entre le Congo français et le Cameroun, signée à
Berlin le 18 avril 1908 (dénommée ci-après la «convention franco-alle-
mande de 1908»). Quant à la frontière entre la Grande-Bretagne et l’Alle-
magne, elle fut tout d’abord établie par l'accord anglo-allemand concer-
nant les frontières en Afrique, signé à Berlin le 15 novembre 1893 et
complété par un nouvel accord du 19 mars 1906 concernant la frontière
entre les territoires britanniques et allemands de Yola au lac Tchad
(dénommé ci-après l’«accord anglo-allemand de 1906»). Elle fut ensuite
redéfinie, dans sa partie méridionale, par deux accords conclus en 1913
entre la Grande-Bretagne et l’Allemagne. Le premier de ces accords,
signé à Londres le 11 mars 1913 (dénommé ci-après l’«accord anglo-
allemand du 11 mars 1913»), concernait «1) l'établissement de la fron-
tière entre le Nigéria et le Cameroun, de Yola à la mer, et 2) la réglemen-
tation de la navigation sur la rivière Cross», et couvrait environ 1100 kilo-
mètres de frontière; le second, signé à Obokum le 12 avril 1913 par
Hans Detzner et W. V. Nugent, représentants respectifs de Allemagne
et de la Grande-Bretagne (dénommé ci-après l’«accord anglo-allemand
du 12 avril 1913»), était relatif à la démarcation de la frontière anglo-
allemande entre le Nigéria et le Cameroun de Yola à la rivière Cross et
comprenait huit cartes de référence.

34. A l'issue de la première guerre mondiale, l’ensemble des territoires
relevant de l’Allemagne dans la région, qui s’étendaient du lac Tchad à la
mer, furent divisés entre la France et la Grande-Bretagne par le traité de
Versailles, puis placés sous mandats britannique ou français par accord
avec la Société des Nations. Cela entraîna la nécessité de procéder à la
fixation des limites séparant lesdits territoires sous mandat. Le premier
instrument établi à cet effet fut la déclaration franco-britannique signée le
10 juillet 1919 par le vicomte Milner, secrétaire d'Etat aux colonies de la
Grande-Bretagne, et Henry Simon, ministre des colonies de la Répu-
blique française (dénommée ci-après la «déclaration Milner-Simon»). En

32
332 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

vue de préciser ce premier instrument, sir Graeme Thomson, gouverneur
de la colonie et du protectorat du Nigéria, et Paul Marchand, commis-
saire de la République française au Cameroun, signèrent un nouvel
accord très détaillé le 29 décembre 1929 et le 31 janvier 1930 (dénommé
ci-après la «déclaration Thomson-Marchand»). Cette déclaration fut
approuvée et incorporée dans un échange de notes en date du 9 janvier
1931, entre A. de Fleuriau, ambassadeur de France à Londres, et Arthur
Henderson, ministre britannique des affaires étrangères (dénommé ci-
après l’«échange de notes Henderson-Fleuriau»).

35. A la suite de la seconde guerre mondiale, les mandats britannique
et français sur le Cameroun furent remplacés par des accords de tutelle
dans le cadre de l'Organisation des Nations Unies. Les accords de tutelle
pour le Cameroun britannique et pour le Cameroun sous administration
française furent tous deux approuvés par l’Assemblée générale le
13 décembre 1946. Ces accords se référaient à la hgne fixée par la décla-
ration Milner-Simon, aux fins de décrire les territoires respectifs placés
sous la tutelle des deux Puissances européennes.

Conformément à une décision que la Grande-Bretagne avait prise dès
le 2 août 1946 à l’égard des territoires alors sous mandat britannique, à
savoir l'Ordre en conseil de 1946 relatif à l'administration du protectorat
du Nigéria et du Cameroun (dénommé ci-après l’«Ordre en conseil de
1946»), les régions placées sous sa tutelle furent divisées en deux à des
fins administratives, donnant ainsi naissance au Cameroun septentrional
et au Cameroun méridional. L'Ordre en conseil de 1946 contenait plu-
sieurs dispositions décrivant la ligne qui séparait ces deux régions, et pré-
voyait que celles-ci seraient administrées à partir du Nigéria.

Le 1° janvier 1960, le Cameroun français accéda à l’indépendance
dans le cadre des frontières héritées de la période antérieure. Le Nigéria
fit de même le 1° octobre 1960.

Conformément aux directives des Nations Unies, le Gouvernement
britannique organisa des plébiscites distincts au Cameroun septentrio-
nal et au Cameroun méridional, «afin de déterminer les aspirations des
habitants ... au sujet de leur avenir» (résolution 1350 (XIII) de PAssem-
blée générale du 13 mars 1959). Lors de ces plébiscites, tenus les 11 et
12 février 1961, la population du Cameroun septentrional «décid[a] …
d’accéder à l'indépendance en s’unissant à la Fédération de Nigéria
indépendante», alors que celle du Cameroun méridional «décid[a]
d’accéder à l'indépendance en s’unissant à la République du Cameroun
indépendante» (résolution 1608 (XV) de l’Assemblée générale du 21 avril
1961).

36. Pour ce qui a trait à la frontière dans le lac Tchad, les quatre Etats
riverains du lac signérent le 22 mai 1964 une convention portant création
de la commission du bassin du lac Tchad (mentionnée ci-aprés comme la
«CBLT»). Ainsi que la Cour l’a rappelé dans son arrêt du 11 juin 1998
(Frontière terrestre et maritime entre le Cameroun et le Nigéria (Came-
roun c. Nigéria), exceptions préliminaires, arrêt, C.J. Recueil 1998,
p. 304-305, par. 64-65), les attributions de la CBLT sont fixées à l’article

33
333 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

IX du statut de celle-ci, tel qu’annexé à la convention de 1964. Aux
termes de cette disposition, la CBLT prépare notamment «des règlements
communs, permettant la pleine application des principes affirmés dans le
présent statut et dans la convention à laquelle il est annexé, et en [assure]
une application effective». La CBLT exerce diverses compétences en vue
de coordonner l’action des Etats membres en ce qui concerne l’utilisation
des eaux du bassin. Selon le paragraphe g) de l’article IX, elle a notam-
ment pour attribution «d’examiner les plaintes et de contribuer à la solu-
tion de différends». Les Etats membres de la CBLT ont, au fil des ans,
donné à celle-ci certaines compétences additionnelles. Ainsi, à la suite
d'incidents survenus entre les Etats riverains en 1983 dans la région du
lac Tchad, une réunion extraordinaire de la CBLT fut convoquée du 21
au 23 juillet 1983 à Lagos (Nigéria), à l'initiative des chefs d’Etat intéres-
sés, en vue de confier à la commission la tâche de traiter certaines ques-
tions frontalières et de sécurité. La CBLT s’est réunie depuis lors régu-
lièrement pour discuter de ces questions.

37. La question de la frontière à Bakassi et de la souveraineté sur la
presqu ile met également en jeu des instruments particuliers.

Le 10 septembre 1884, la Grande-Bretagne et les rois et chefs du Vieux-
Calabar conclurent un traité de protectorat (dénommé ci-après le «traité
de 1884»). Par ce traité, la Grande-Bretagne s’engageait à étendre sa pro-
tection à ces rois et chefs, tandis que ceux-ci, pour leur part, acceptaient
et promettaient notamment de s'abstenir de conclure des accords ou des
traités avec des nations ou puissances étrangères sans l’autorisation préa-
lable du Gouvernement britannique.

Peu avant la première guerre mondiale, le Gouvernement britannique
conclut avec l’Allemagne deux accords, en date respectivement du | 1 mars
et du 12 avril 1913 (voir paragraphe 33 ci-dessus), qui avaient notamment
pour objet «l'établissement de la frontière entre le Nigéria et le Came-
roun, de Yola à la mer», et qui plaçaient la presqu'île de Bakassi en
territoire allemand.

38. La frontière maritime entre le Cameroun et le Nigéria n’a fait
l’objet de négociations que relativement récemment. En effet, si l’on
excepte les accords anglo-allemands des 11 mars et 12 avril 1913, en ce
qu'ils visent le point d’aboutissement de la frontière terrestre a la côte,
tous les instruments juridiques Concernant la frontière maritime entre le
Cameroun et le Nigéria sont postérieurs à l'indépendance de ces deux
Etats.

Les deux pays convinrent à cet égard de constituer une «commission
mixte sur les frontières» qui, le 14 août 1970, au terme d’une réunion
tenue à Yaoundé (Cameroun), adopta une déclaration (dénommée ci-
après la «déclaration de Yaoundé I») par laquelle le Cameroun et le
Nigéria décidèrent que la «délimitation des frontières entre les deux pays
se [ferait] en trois étapes», dont la première serait la «délimitation de la
frontière maritime».

Les travaux de cette commission furent à l’origine d’une seconde décla-
ration, faite à Yaoundé le 4 avril 1971 (dénommée ci-après la «déclara-

34
334 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

tion de Yaoundé If»), par laquelle les chefs d’Etat des deux pays s’accor-
dèrent à considérer comme frontière maritime, «jusqu’à la limite de
3 milles marins», une ligne allant d’un point 1 à un point 12 qu'ils avaient
tracée et signée sur la carte n° 3433 de l’Amirauté britannique annexée à
ladite déclaration.

Quatre ans plus tard, le 1° juin 1975, les chefs d'Etat du Cameroun et
du Nigéria signèrent à Maroua (Cameroun) un accord de délimitation
partielle de la frontière maritime entre les deux Etats (dénommé ci-après
la «déclaration de Maroua»). Par cette déclaration, ils convinrent de pro-
longer le tracé de la frontière maritime entre les deux Etats et adoptèrent
en conséquence une ligne frontière définie par une série de points allant
du point 12 susmentionné à un point dénommé G. La carte de l’Amirauté
britannique n° 3433, complétée en conséquence, était également annexée
à cette déclaration.

* *

39. Après avoir décrit le cadre géographique et historique dans lequel
s'inscrit le présent différend, la Cour passera à présent à la délimitation
des différents secteurs de la frontière entre le Cameroun et le Nigéria.
Pour ce faire, elle commencera par définir le tracé de la frontière dans la
région du lac Tchad. Elle déterminera ensuite ce tracé depuis le lac Tchad
jusqu’à la presqu'île de Bakassi, avant d’examiner la question de la fron-
tière à Bakassi et de la souveraineté sur la presqu'île. Puis la Cour se pen-
chera sur la question de la délimitation des zones maritimes relevant des
deux Etats. Enfin, la dernière partie de l’arrêt sera consacrée aux ques-
tions de responsabilité internationale soulevées par les Parties.

*
* *

40. La Cour examinera en premier lieu la question de la délimitation
de la frontière dans la région du lac Tchad. Dans ses conclusions finales,
le Cameroun prie la Cour de dire et juger que, dans cette région, la fron-
tiére entre les deux Parties suit le tracé suivant:

«du point désigné par les coordonnées 13°05’ nord et 14°05’ est, la
frontière suit une ligne droite jusqu’à l’embouchure de l’Ebediji,
située au point de coordonnées 12°32°17” nord et 14°12’12” est,
point défini dans le cadre de la CBLT et constituant une interpréta-
tion authentique des déclarations Milner-Simon du 10 juillet 1919 et
Thomson-Marchand des 29 décembre 1929 et 31 janvier 1930, confir-
mées par l’échange de lettres du 9 janvier 1931; subsidiairement,
l'embouchure de PEbedji est située au point de coordonnées
12°31°12” nord et 14°11’ 48” est».

Dans ses conclusions finales, le Nigéria prie pour sa part la Cour de dire
et juger:

35
335 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

«a) que la délimitation et la démarcation proposées sous les aus-
pices de la commission du bassin du lac Tchad, n’ayant pas
été ratifiées par le Nigéria, ne s'imposent pas à lui;

b) que la souveraineté sur les zones de la région du lac Tchad défi-
nies au paragraphe 5.9 de la duplique du Nigéria et indiquées
aux figures 5.2 et 5.3 en regard de la page 242 (y compris les
agglomérations nigérianes énumérées au paragraphe 4.1 de la
duplique du Nigéria) appartient à la République fédérale du
Nigéria;

c) qu’en tout état de cause, du point de vue juridique, le processus
qui s’est déroulé dans le cadre de la commission du bassin du
lac Tchad, et qui devait conduire à la délimitation et la démar-
cation de l’ensemble des frontières dans le lac Tchad, est sans
préjudice du titre sur telle ou telle zone de la région du lac
Tchad qui revient au Nigéria du fait de la consolidation histo-
rique du titre et de l’acquiescement du Cameroun».

Le Cameroun et le Nigéria étant en désaccord quant à l’existence d’une
délimitation définitive dans la région du lac Tchad, la Cour recherchera
tout d’abord si la déclaration de 1919 et les instruments concernant la
délimitation dans cette région qui lui ont succédé sont à l’origine d’une
frontière s’imposant aux Parties. Elle examinera ensuite l’argumentation
du Nigéria fondée sur la consolidation historique du titre qu’il reven-
dique.

* Ox

41. A Pappui de son argumentation, le Cameroun soutient de manière
générale que sa frontière avec le Nigéria dans le lac Tchad a fait l'objet
d’une délimitation conventionnelle entre les anciennes puissances colo-
niales, la France et le Royaume-Uni, ainsi que d’une démarcation dans le
cadre de la CBLT.

Selon le Cameroun, la frontière dans le lac Tchad a été établie par la
déclaration Milner-Simon de 1919. L'article premier de la «Description
de la frontière franco-britannique tracée sur la carte [Moisel] du Came-
roun à l'échelle 1/300 000», annexée à ladite déclaration, précisait que la
frontière partirait «du point de rencontre des trois anciennes frontières
britannique, française et allemande placé dans le lac Tchad par 13°05’ de
latitude nord et approximativement 14°05’ de longitude est de
Greenwich» et que de là la frontière serait déterminée «[plar une ligne
droite jusqu’à l'embouchure de l'Ebeji». La ligne frontière établie par
cette déclaration fut précisée par la déclaration Thomson-Marchand de
1929-1930, dont le texte fut incorporé dans l'échange de notes Hender-
son-Fleuriau de 1931. Le Cameroun affirme en conséquence que la fron-
tière dans le lac Tchad a été délimitée par ce dernier instrument.

42. Le Cameroun invoque en outre un certain nombre de cartes qui
confirmeraient le tracé de la frontière telle que délimitée conventionnel-
lement. I] cite notamment la carte Moisel annexée à la déclaration Mil-

36
336 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

carte jointe à la déclaration Thomson-Marchand, qui constituerait selon
lui la carte officielle annexée à l’échange de notes Henderson-Fleuriau de
1931 et qui aurait donc valeur de «titre territorial». Il relève qu'aucune
de ces cartes n’a «jamais fait l’objet de la moindre démarche, de la
moindre objection, de la part du Royaume-Uni ou de la République
fédérale du Nigéria» et qu’«{ill n’existe aucune carte, même nigériane,
portant un tracé frontalier réclamé par le Nigéria dans le lac Tchad».

Le Cameroun soutient que le tracé de cette frontière a été expressément
repris par laccord de tutelle pour le territoire du Cameroun sous
administration française approuvé par l’Assemblée générale des Nations
Unies le 13 décembre 1946 et a par la suite été transmis «lors des indépen-
dances au Cameroun et au Nigéria par application du principe [de Fluri
possidetis».

43. Le Cameroun soutient également que la modification des caracté-
ristiques physiques du lac Tchad et de la rivière Ebedji ne saurait affecter
le tracé de la ligne frontière car, en «choisissant, sur ce secteur de la fron-
tière, la technique des coordonnées géographiques et de ia ligne droite, les
parties contractantes mettaient le tracé de la frontière à l’abri des varia-
tions naturelles du plan d’eau et de l’affluent», et que cette volonté d’éta-
blir une frontière stable et définitive malgré les variations hydrologiques
serait au demeurant attestée par des conventions antérieures relatives au
statut des îles dans le lac Tchad (convention franco-britannique de 1906
et convention franco-allemande de 1908). En tout état de cause, aux
termes du paragraphe 2 de l’article 62 de la convention de Vienne du
23 mai 1969 sur le droit des traités, le changement fondamental de cir-
constances ne serait pas applicable aux traités établissant une frontière.

44, Selon le Cameroun, la délimitation conventionnelle dans le lac
Tchad ne saurait davantage être remise en cause du fait de l’absence de
démarcation effective de la frontière sur le terrain. I] fait à cet égard
valoir que le Nigéria a

«reconnu, dans son principe, les frontières internationales dans le lac
Tchad établies avant son indépendance, et [que] la question de la
détermination de ces frontières lacustres n’avait jamais été abordée
avant les incidents frontaliers survenus dans le lac entre le Nigéria et
le Tchad d’avril à juin 1983».

Il rappelle que, à la suite de ces incidents,

«les chefs d'Etat des pays membres de la CBLT [donnèrent] leur
approbation à une proposition visant à la convocation, dès que pos-
sible, d’une réunion de la commission au niveau ministériel, en vue
de la mise sur pied d’un comité technique conjoint chargé de la déli-
mitation des frontières internationales entre les quatre Etats qui se
partagent le lac Tchad»

et que la CBLT tint en conséquence une session extraordinaire du 21 au
23 juillet 1983 à Lagos, au cours de laquelle deux sous-commissions tech-

37
337 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

niques furent créées: «une sous-commission chargée de la délimitation
des frontières et une sous-commission chargée de la sécurité». Le Came-
roun précise que «{lja terminologie employée par les parties [était] parfois
flottante, comme il arrive en de pareilles circonstances», mais que «l’exa-
men du mandat donné aux commissaires et experts chargés de l'opération
ne laisse aucun doute»: ce mandat «se limit[ait] à la démarcation de la
frontière, à l’exclusion de toute opération de délimitation».

Le Cameroun en donne pour preuve le fait que la sous-commission
chargée de la délimitation des frontières retint comme documents de tra-
vail divers conventions et accords bilatéraux conclus entre l’Allemagne,
la France et le Royaume-Uni entre 1906 et 1931, dont l'échange de notes
Henderson-Fleuriau de 1931. Le Cameroun relève que les instruments de
délimitation ainsi retenus «ne furent jamais contestés par les représen-
tants du Nigéria tout au long de la procédure, et ceci au plus haut niveau,
notamment lors des sommets de chefs d'Etat et de gouvernement», que
« [la démarcation des frontières dans le lac Tchad a fait l’objet de travaux
importants qui se sont déroulés sur une bonne décennie» et que «Îles
Etats riverains du lac Tchad y ont collaboré à tous les niveaux: experts,
commissaires, ministres, chefs d'Etat, sans marquer la moindre réserve
sur la qualité des travaux pendant très longtemps». Le Cameroun sou-
ligne que la CBLT a notamment précisé les coordonnées du tripoint dans
le lac Tchad (fixées à 13°05’00” 0001 de latitude nord et 14° 04° 5979999
de longitude est) ainsi que celles de l'emplacement de l'embouchure de
l'Ebediji telle que décrite dans l’échange de notes Henderson-Fleuriau
(fixées à 12° 32/17” 4 de latitude nord et à 14° 12’11”7 de longitude est). Il
ajoute que ces coordonnées ont été entérinées par les commissaires natio-
naux du Cameroun, du Niger, du Nigéria et du Tchad le 2 décembre
1988.

Selon le Cameroun, la question de Ja validité des travaux de démar-
cation effectués dans le cadre de la CBLT se pose dans les termes sui-
vants:

«L’opération de démarcation proprement dite fut critiquée à cer-
tains moments par les représentants du Nigéria. Mais ceux-ci se décla-
rèrent en fin de compte satisfaits de l’exactitude de ces opérations.
L'ensemble des travaux fut approuvé à l’unanimité par les experts, les
commissaires et les chefs d’Etat eux-mêmes. A aucun moment les
représentants du Nigéria ne remirent en cause la délimitation conven-
tionnelle ou les instruments qui la décidaient. Ce n’est qu’au stade de
la ratification que le Nigéria fit valoir son opposition.»

Le Cameroun affirme toutefois que le fait que le Nigéria n’ait pas ratifié
les résultats des travaux de démarcation de la frontière dans le lac Tchad
ne remet nullement en cause la validité des instruments de délimitation
conclus auparavant; il manifesterait simplement la distance prise par le
Nigéria vis-à-vis de l'opération de démarcation entreprise par la CBLT.

45. Pour sa part, le Nigéria soutient que la région du lac Tchad n’a
jamais fait l’objet d’une quelconque délimitation. Il avance que la décla-

38
338 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

ration Thomson-Marchand de 1929-1930 n’avait pas fixé la frontière
anglo-française de manière définitive en ce qui concerne le lac Tchad,
mais prévoyait qu’une commission de frontière se chargerait de la déli-
mitation. Le Nigéria fait par ailleurs observer que, aux termes de la note
signée par le secrétaire d’Etat britannique Henderson, la déclaration
Thomson-Marchand «ne résult[ait] que d’une enquête préliminaire» et
qu'il y était précisé que «la délimitation proprement dite [pouvait] main-
tenant être confiée à la commission de frontière qu’envisage[ait] à cet effet
l’article 1 du mandat». De l’avis du Nigéria, il résulte donc clairement de
l'échange de notes Henderson-Fleuriau de 1931 qu’en ce qui concerne le
lac Tchad, et contrairement à d’autres parties de la frontière terrestre
entre les deux Parties, ces arrangements étaient «essentiellement de nature
procédurale et programmatique», et que ce n’est qu’après les travaux de
délimitation — qui n'auraient pas eu lieu dans le cas du lac Tchad —
qu'il aurait pu y avoir accord.

Selon le Nigéria, l'emploi, à l’article premier de la «Description de la
frontière franco-britannique tracée sur la carte [Moisel] du Cameroun à
l’échelle 1/300 000» annexée à la déclaration Milner-Simon de 1919, de
l’adverbe «approximativement» pour qualifier la position correspondant
à 14°05’ de longitude est, conjugué au fait que l'embouchure de l’Ebedii
s'est déplacée, signifiait que la frontière dans cette région n’était pas
encore entièrement délimitée, Les instruments ultérieurs n’auraient pas
corrigé ces imperfections; et l’absence d’une délimitation complète cons-
tituerait l’une des raisons pour lesquelles, jusqu’à ce jour, il n’aurait pu
être convenu d’une démarcation.

46. Le Nigéria fait ensuite valoir que les travaux exécutés dans le cadre
de la CBLT relevaient à la fois de la délimitation de la frontière dans le
lac Tchad et de sa démarcation et qu’ils n’ont pas abouti à un résultat qui
soit définitif et obligatoire pour lui, en l'absence de ratification des docu-
ments relatifs à ces travaux.

47. Au total, le Cameroun soutient que la frontière dans la région du
lac Tchad, à partir du point situé par 13°05’ de latitude nord et 14°05’ de
longitude est, court en ligne droite jusqu'à l'embouchure de l’Ebediji. Les
instruments applicables sont selon lui la déclaration Milner-Simon de
1919 et la déclaration Thomson-Marchand de 1929-1930, telle qu’incor-
porée dans l’échange de notes Henderson-Fleuriau de 1931. Le Nigéria
expose pour sa part qu’il n’existe pas de délimitation complète dans la
région du lac Tchad et que, tant par consolidation historique que par
acquiescement du Cameroun, il détient le titre sur les zones, dont trente-
trois localités nommément désignées, qu’il a indiquées sur les figures 5.2
et 5.3 en regard de la page 242 de sa duplique.

*
48. La Cour rappelle que les frontières coloniales dans la région du lac
Tchad avaient fait l’objet, à la fin du XIX* et au début du XX® siècle,

dune série d’accords bilatéraux entre l'Allemagne, la France et la

39
339 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

Grande-Bretagne (voir paragraphe 33 ci-dessus). A l'issue de la pre-
mière guerre mondiale, une bande de territoire située à Pest de la frontière
occidentale de l’ancien Cameroun allemand devint le Cameroun sous
mandat britannique. Aussi fut-il nécessaire de redéfinir une frontière,
commençant dans le lac même, entre les territoires récemment placés
sous mandats britannique et français. Ce fut chose faite avec la déclaration
Milner-Simon de 1919, qui a le statut d'accord international. Aux termes
de cette déclaration, la France et la Grande-Bretagne convenaient:

[de] déterminer la frontière séparant les territoires du Cameroun res-
pectivement placés sous l’autorité de leurs gouvernements, ainsi
qu’elle est tracée sur la carte Moisel au 1/300 000 annexée à la pré-
sente déclaration et définie par la description en trois articles égale-
ment ci-jointe».

Aucun tripoint précis dans le lac Tchad ne pouvait être déduit des in-
struments antérieurs, ceux-ci pouvant conduire à situer le tripoint à 13° 00’
ou 13° 05’ de latitude nord, tandis que le méridien était simplement décrit
comme «passant à 35’ à l’est du centre de Kukawa». Ces données furent
éclaircies et précisées par la déclaration Milner-Simon, qui disposait :

«La frontière partira du point de rencontre des trois anciennes
frontières britannique, française et allemande placé dans le lac Tchad
par 13°05’ de latitude nord et approximativement 14°05’ de longi-
tude est de Greenwich. De là, la frontière sera déterminée de la façon
suivante:

1. Par une ligne droite jusqu’à ’embouchure de l’Ebeji;

Leu »

La carte Moisel au 1/300000 était présentée comme la carte ayant
«servi pour décrire la frontière» et était annexée à la déclaration; une
autre carte du Cameroun, au 1/2 000 000, était «attachée à la ... descrip-
tion de la frontière».

49. L'article premier du mandat conféré à la Grande-Bretagne par la
Société des Nations confirmait la ligne précisée dans la déclaration Mil-
ner-Simon. Il disposait:

«Les territoires dont Sa Majesté britannique assume l’administra-
tion sous le régime du mandat comprennent la partie du Cameroun
qui est située à l’ouest de la ligne fixée dans la déclaration signée le
10 juillet 1919, dont une copie est ci-annexée.

Cette ligne pourra, toutefois, être légèrement modifiée par accord
intervenant entre le gouvernement de Sa Majesté britannique et le
Gouvernement de la République française, sur les points où, soit
dans l'intérêt des habitants, soit par suite de l’inexactitude de la carte
Moisel au 1/300 000, annexée à la déclaration, l'examen des lieux
ferait reconnaître comme indésirable de s’en tenir exactement à la
ligne indiquée.

40
340 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

La délimitation sur le terrain de ces frontières sera effectuée
conformément aux dispositions de ladite déclaration.

Le rapport final de la commission mixte donnera la description
exacte de la frontière telle que celle-ci aura été déterminée sur le
terrain; les cartes signées par les commissaires seront jointes au
rapport...»

La Cour relève que la déclaration Milner-Simon prévoyait déjà le droit
de modifier légèrement la ligne, d’un commun accord, soit du fait d’inexac-
titudes mises en évidence dans la carte Moisel, soit dans l'intérêt des habi-
tants. Ce droit et la ligne elle-même furent approuvés par le Conseil de la
Société des Nations. Ces dispositions ne laissent à aucun moment en-
tendre que la ligne frontière n’avait pas été délimitée dans sa totalité. La
Cour estime en outre que le libellé retenu, à savoir «la délimitation sur le
terrain de ces frontières ... conformément aux dispositions de ladite décla-
ration», renvoie sans équivoque à une démarcation, nonobstant la termi-
nologie employée. Etait également reprise de la déclaration Milner-Simon
l’idée d’une commission de frontière. Le fait qu'il ait été prévu que cette
commission procéderait à la démarcation précise de la frontière présup-
pose également que celle-ci était considérée comme ayant été pour l’essen-
tiel délimitée.

50. Si les deux Puissances mandataires ne procédèrent pas, de fait, à
une «délimitation sur le terrain» dans le lac Tchad ou aux environs de
celui-ci, elles continuérent en revanche, pour divers segments de la fron-
tière, à préciser accord autant que faire se pouvait. Ainsi, par la décla-
ration Thomson-Marchand de 1929-1930, la frontiére séparant les deux
territoires sous mandat fut décrite de maniére nettement plus circons-
tanciée qu’elle ne l’avait été jusqu’alors. [1 y était indiqué que «[l]es
soussignés … [étaient] tombés d’accord pour déterminer la frontière [des-
dits] territoires ... ainsi qu’elle [était] tracée sur la carte jointe à cette
déclaration et définie par la description également ci-jointe». Quelque
cent trente-huit clauses étaient énoncées à cet effet. S'agissant de la région
du lac Tchad, la déclaration précisait que la frontière partait du point de
rencontre des trois anciennes frontières britannique, française et alle-
mande par 13°05’ de latitude nord et approximativement 14°05’ de lon-
gitude est, qu’elle se poursuivait de là en ligne droite jusqu’à l’embou-
chure de l’Ebediji, et qu’elle suivait ensuite le cours de cette rivière, qui
portait en amont les noms de Lewejil, Labejed, Ngalarem, Lebeit et
Ngada, jusqu’au confluent des rivières Kalia et Lebaiit.

Cette déclaration fut approuvée et incorporée dans l’échange de notes
Henderson-Fleuriau de 1931 (voir paragraphe 34 ci-dessus). Pour re-
prendre les termes de Fleuriau, la déclaration «est destinée à donner à
la description de la ligne que devra suivre la commission de délimitation
plus de précision que ne l’a fait la déclaration Milner-Simon, de 1919». La
Cour relève qu’une telle démarche devait faciliter l'opération de démar-
cation confiée à la commission. Fleuriau concédait que la déclaration
Thomson-Marchand n’était qu’«une étude préliminaire», laissant par là

41
341 FRONTIÈRE TERRESTRE ET MARITIME (ARRET)

entendre que les parties pourraient un jour convenir d’une frontière plus
détaillée encore. Que la frontière fût néanmoins, à ce stade, fixée de
manière suffisamment détaillée, c’est ce qui ressort de la note adressée en
réponse par Henderson à Fleuriau, selon laquelle la ligne décrite dans la
déclaration de 1929-1930 «définit en substance la frontière».

Le fait que cette déclaration et cet échange de notes aient été prélimi-
naires à de futurs travaux de démarcation d’une commission de frontière
ne signifie pas, contrairement à ce qu’affirme le Nigéria, que l’accord
conclu en 1931 ne revétait qu’un caractère «programmatique».

La déclaration Thomson-Marchand, telle qu’approuvée et incorporée
dans l'échange de notes Henderson-Fleuriau, a le statut d'accord inter-
national. La Cour reconnaît certes que cette déclaration présentait
quelques imperfections techniques et que certains détails restaient à pré-
ciser. Elle n’en estime pas moins que ladite déclaration établissait une
délimitation qui suffisait de manière générale à la démarcation.

51. Le Nigéria a soutenu devant la Cour que la frontière dans cette
région était restée néanmoins indéterminée, pour deux raisons impor-
tantes: tout d’abord, l'expression «approximativement 14°05’ de longi-
tude est» n’avait pas été explicitée; en second lieu, le sens à donner aux
mots «l’embouchure de l’Ebedji» était incertain, le cours de la rivière
s'étant modifié et le lac ayant vu sa surface diminuer.

La Cour observe qu’il est expressément fait référence à la déclaration
Thomson-Marchand de 1929-1930 et à l'échange de notes Henderson-
Fleuriau de 1931 dans les accords de tutelle pour les territoires du Came-
roun respectivement placés sous administration britannique et sous admi-
nistration française, approuvés l’un et l’autre le 13 décembre 1946. Bien
qu’en des termes qui diffèrent quelque peu, ces accords partent tous deux
du principe que la frontière avait été définie par la déclaration Milner-
Simon, et «déterminée d’une façon plus précise» dans la déclaration
Thomson-Marchand, incorporée dans l'échange de notes Henderson-
Fleuriau.

La Cour relève que, si le mandat réservait aux deux Puissances man-
dataires le droit de modifier légèrement la frontière d’un commun accord,
soit dans l'intérêt des habitants, soit par suite de l’inexactitude de la carte
Moisel annexée à la déclaration Milner-Simon, ce droit ne fut maintenu
aux termes des accords de tutelle que pour le premier de ces motifs. Cela
suppose que les problèmes liés à l’inexactitude de la carte Moisel au
1/300 000 étaient, en 1946, tenus pour résolus.

52. Malgré les incertitudes entourant la longitude exacte du tripoint
dans le lac Tchad ainsi que la localisation de l'embouchure de |’Ebedji, et
bien qu'il n’ait été procédé à aucune démarcation dans le lac Tchad avant
l'indépendance du Nigéria et celle du Cameroun, la Cour estime qu’il res-
sort des instruments applicables que, à partir de 1931 à tout le moins, la
frontière dans la région du lac Tchad avait bien été délimitée et approu-
vée par la Grande-Bretagne et la France.

En outre, la Cour ne peut manquer d’observer que le Nigéria fut
consulté lors des négociations qui précédèrent son indépendance, puis à

42
342 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

l’occasion des plébiscites par lesquels allait être déterminé l’avenir des
populations du Cameroun septentrional et du Cameroun méridional
(voir paragraphe 35 ci-dessus), et qu’il ne laissa entendre à aucun moment
que, en ce qui concernait tant la région du lac Tchad que d’autres sec-
teurs, les frontières restaient à délimiter.

53. La Cour estime en outre que les travaux menés par la CBLT entre
1983 et 1991 confirment cette interprétation.

Elle rappelle que, à la suite d’incidents survenus dans la région du lac
Tchad en 1983, les chefs des Etats membres de la CBLT avaient convo-
qué une session extraordinaire de la commission. Le rapport de cette ses-
sion, qui se tint en 1983, fait état de deux questions figurant à l’ordre du
jour: les «problémes de délimitation des frontiéres» et les «questions de
sécurité». Pour autant, les membres ne considéraient pas que la commis-
sion était appelée à élaborer des propositions concernant une frontière
non délimitée, comme le montre le rapport lui-même. Pour tous les
aspects importants, ce sont les termes de «démarcation» et de «sécurité»
qui sont employés s’agissant de ces points de l’ordre du jour. De fait, la
première des deux sous-commissions mises en place adopta un ordre du
jour général libellé « Ordre du jour de la commission chargée de la démar-
cation». Il y était envisagé de procéder a des échanges d’informations et
de documents relatifs aux frontières (point 1) et d’établir une équipe
mixte chargée de la démarcation (point 3). De même, l’ordre du jour de la
sous-commission chargée de la sécurité comprenait un point consacré à la
sécurité de l’équipe chargée de la démarcation des frontières.

La Cour observe que, l’année suivante, en novembre 1984, la «sous-
commission chargée de la délimitation des frontières» convint de retenir
comme documents de travail les divers accords et instruments bilatéraux
conclus de 1906 à 1931 entre Allemagne, la France et la Grande-Bre-
tagne, à savoir: la convention franco-britannique de 1906, la convention
franco-allemande de 1908, le protocole franco-britannique de 1910 et
l'échange de notes Henderson-Fleuriau de 1931. La sous-commission
examina également les thèmes suivants: «démarcation proprement dite
des frontières», «photographie aérienne de la zone», «établissement
d’une cartographie» et «levé topographique».

Le rapport soumis en 1985 à la cinquième conférence des chefs d'Etat
de la CBLT par le président en exercice du conseil des ministres de la
commission indiquait clairement que les «problèmes frontaliers» décou-
laient de l’absence de «démarcation», et se référait à un «cahier des
charges des travaux à exécuter pour la démarcation des frontières» éta-
bli par la sous-commission. La sixième conférence des chefs d'Etat, qui se
tint en 1987, prit une décision concernant la «démarcation des fron-
tières», par laquelle les Etats membres s’engageaient «à assumer le
coût des travaux de démarcation». Cette décision prévoyait aussi que les
travaux débuteraient «en mars 1988». Lors d’une réunion tenue en
mars 1988, les experts des Etats membres de la CBLT adoptérent en
conséquence trois documents concernant respectivement: 1) les «spécifi-
cations techniques pour la démarcation des frontières, la photogram-

43
343 FRONTIÈRE TERRESTRE ET MARITIME (ARRET)

métrie aérienne et la cartographie topographique dans la zone du lac
Tchad à l’échelle de 1/50000»; 2) les «conditions générales de l’appel
d'offres international»; et 3) les «soumissions».

54. La Cour ne saurait retenir la thèse du Nigéria selon laquelle la
CBLT aurait, de 1983 à 1991, procédé à des opérations de délimitation
aussi bien que de démarcation. L'étude des documents révèle que, bien
que le terme «délimitation» ait été employé épisodiquement pour intro-
duire des clauses ou désigner des points de l’ordre du jour, c’est le terme
«démarcation» qui est le plus souvent utilisé. Bien plus, la nature même
des travaux réalisés relevait de la démarcation.

La Cour note également que la CBLT confia à l’Institut géographique
national-France International (IGN-FT) les tâches suivantes, spécifiées a
l’article 5 du Marché passé avec l’Institut, tel qu’approuvé le 26 mai
1988:

«i) Reconnaissance, matérialisation des vingt et un points appro-
chés et des sept points limites des frontières.

ii) Pose de soixante-deux bornes de resserrage à 5 kilomètres
maximum entre les points limites.

ii) Démarcation des coordonnées des bornes des frontières et des
bornes intermédiaires.»

En vue de l'exécution de cette tâche furent communiqués à PIGN-FI
les «textes et documents traitant de la délimitation des frontières dans le
lac Tchad» (Marché, article 7) — à savoir les instruments juridiques déjà
cités dans le rapport de 1984 de la sous-commission, auxquels s’ajoutait
le procès-verbal signé le 2 mars 1988 concernant la position de l’extrémité
septentrionale de la frontière entre le Tchad et le Niger. L’'IGN-FT acheva
ses travaux de démarcation en 1990, après avoir posé deux bornes prin-
cipales aux deux extrémités de la frontière entre le Cameroun et le Nigé-
ria dans le lac Tchad (c’est-à-dire au tripoint et à l'embouchure de l'Ebe-
dji) et treize bornes intermédiaires. Le procès-verbal de bornage des
frontières dressé par l’IGN-FI fut ensuite signé par les experts de chacun
des Etats membres de la CBLT. Lors de leur septième sommet, en février
1990, les chefs d'Etat de la CBLT «prifrent] note du déroulement satis-
faisant des travaux» et chargèrent «les commissaires d’appréter les docu-
ments y afférents dans un délai de trois mois[, en leur donnant] mandat
de les signer au nom de leur pays». Le Nigéria refusa toutefois de signer
le procès-verbal de bornage, ayant fait part de son insatisfaction concer-
nant, entre autres, la numérotation des bornes, la non-destruction de
Pune d’elles et le fait que certains points GPS et azimuts n'étaient pas
stabilisés. Ces éléments relevaient clairement de la démarcation. Peu de
temps après, les experts nationaux demandèrent des travaux de bornage
supplémentaires pour compléter les travaux réalisés par lIGN-FTI. Après
plusieurs tentatives, les travaux de la CBLT furent finalement menés à
leur terme et, le 23 mars 1994, lors de leur huitième sommet, les chefs
d'Etat de la CBLT décidèrent d'approuver le procès-verbal final de bor-
nage, signé par les experts nationaux et le secrétariat exécutif de la CBLT,

44
344 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

et qualifié dans le procès-verbal du sommet de «document technique de
la démarcation des frontières internationales des Etats membres dans le
lac Tchad». Le procès-verbal du sommet précisait toutefois que «chaque
pays adopte[rait] le document [technique de la démarcation] conforme-
ment à ses propres lois» et que ce «document [serait] signé au plus tard
lors du prochain sommet de la commission». Le Nigéria ne l’a pas fait.
Le Cameroun reconnaît en conséquence qu’il ne s’agit pas d’un instru-
ment liant le Nigéria.

55. La Cour observe que la CBLT mena pendant sept ans des travaux
techniques de démarcation, en se fondant sur des instruments dont il était
convenu qu'ils délimitaient la frontière dans le lac Tchad. Les questions
de la localisation de l'embouchure de I’Ebedji et de la détermination de la
longitude du tripoint en des termes autres qu’«approximati[fs]» furent
confiées à la CBLT. Rien n'indique que le Nigéria jugeait ces questions si
préoccupantes qu’il fallût considérer la frontière comme «non délimitée»
par les instruments évoqués. La Cour note que, en ce qui concerne la
frontière terrestre se dirigeant vers le sud depuis l'embouchure de l’Ebe-
dji, le Nigéria admet qu’elle est définie par les instruments en question,
tout en estimant qu’il convient de remédier à certaines incertitudes et
lacunes. De l’avis de la Cour, le Nigéria a suivi cette même approche en
participant aux travaux de démarcation de la CBLT entre 1984 et 1990.

La Cour convient avec les Parties que le Nigéria n’est pas lié par le
procès-verbal de bornage. Pour autant, cette constatation n’implique pas
que les instruments juridiques applicables aient été remis en question, ou
qu'ils aient cessé de lier le Nigéria. En résumé, la Cour estime que la
déclaration Milner-Simon de 1919 ainsi que la déclaration Thomson-
Marchand de 1929-1930 incorporée dans l'échange de notes Henderson-
Fleuriau de 1931 délimitent la frontière entre le Cameroun et le Nigéria
dans la région du lac Tchad. La carte jointe par les parties a l’échange de
notes doit étre considérée comme précisant d’un commun accord la carte
Moisel. La région frontaliére dans le lac Tchad est ainsi délimitée, encore
que deux questions restent à examiner par la Cour, à savoir celle de la
détermination exacte de la longitude du tripoint Cameroun-Nigéria-
Tchad dans le lac Tchad, et celle de l’embouchure de l’Ebedji.

ae

56. Le Cameroun, tout en admettant que le procès-verbal de bornage
des frontiéres internationales dans le lac Tchad ne lie pas le Nigéria, prie
neanmoins la Cour de dire et juger que les propositions de la CBLT
concernant le tripoint et l’embouchure de l’Ebedji «constitu[e]nt une
interprétation authentique des déclarations Milner-Simon ... et
Thomson-Marchand ..., confirmées par l'échange de lettres du 9 janvier
1931».

La Cour ne saurait accéder à cette demande. À aucun moment les
Etats ayant succédé à ces instruments n’ont chargé la CBLT d’en donner

45
345 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

une interprétation authentique. En outre, le seul fait qu’il ait été décidé,
en mars 1994, que les résultats des travaux techniques de démarcation
devaient étre adoptés par chacun des Etats membres conformément a son
droit interne indique que la commission n’était nullement 4 méme de pro-
céder, de son propre chef, à une «interprétation authentique».

57. Ces considérations n’empêchent toutefois pas la Cour, lorsqu'elle
est appelée à préciser la frontière, de juger utiles les travaux menés par
ailleurs. Aux termes des instruments applicables, les coordonnées du tri-
point dans le lac Tchad sont 13°05 de latitude nord et «approximative-
ment» 14°05’ de longitude est. La Cour a examiné la carte Moisel
annexée à la déclaration Milner-Simon de 1919 et la carte jointe a
léchange de notes Henderson-Fleuriau de 1931. Suite à cet examen, elle
arrive aux mêmes conclusions que la CBLT et estime que le tripoint se
situe à 14°04’59”9999 de longitude est, plutôt qu’à «approximative-
ment» 14°05’. La différence minime qui sépare ces deux positions
confirme d’ailleurs que cette question n’a jamais revêtu une importance
telle qu’elle pit laisser la frontière «indéterminée» dans cette région.

58. S'agissant de préciser la frontière sur le segment joignant par une
ligne droite le tripoint à l'embouchure de l’Ebedji, diverses solutions ont
été avancées par les Parties. Les instruments de délimitation n’ont jamais
défini par des coordonnées l'emplacement de l’extrémité de la ligne droite
partant du tripoint. Sur la carte qui illustre la déclaration franco-britan-
nique fixant la frontière du Cameroun, jointe à l'échange de notes de
1931 probablement peu après sa conclusion, l’Ebedji présente un chenal
unique débouchant dans le lac juste au-delà de Wulgo. La carte de 1931
indique: «Note: Le niveau des eaux du lac Tchad est variable et indéter-
miné. »

A l'évidence, depuis 1931, ces variations ont dans l’ensemble pris la
forme d’un recul marqué des eaux, et le lac semble aujourd’hui recouvrir
une superficie sensiblement réduite par rapport à ce qu’elle était à
l’époque de l'échange de notes Henderson-Fleuriau. L’Ebedji ne déverse
plus ses eaux dans le lac par une embouchure unique, mais se divise, à l’ap-
proche de celui-ci, en deux chenaux. Sur la base des informations qui
ont été fournies à la Cour par les Parties, il semble que le chenal oriental
débouche dans des eaux qui ne font pas partie de l’actuel lac Tchad.
Le chenal occidental semble aboutir à une zone marécageuse proche
du rivage actuel.

Pour le Cameroun, la Cour devrait indiquer que l'emplacement de
embouchure de l’Ebedji est défini par les coordonnées déterminées à cet
effet par la CBLT, qui résultent à son sens d’une «interprétation authen-
tique» de la déclaration et de l'échange de notes de 1931. La Cour a déjà
expliqué pourquoi le procès-verbal de bornage des frontières de la CBLT
ne saurait être considéré comme tel. Le Cameroun prie la Cour de dire et
juger que, «subsidiairement, l'embouchure de I’Ebedji est située au point
de coordonnées 12° 3112” nord et 14° 11”48” est». Le Cameroun privi-
légie ainsi, dans son argumentation subsidiaire, l'embouchure» du che-

46
346 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

nal occidental, et se fonde sur certains critères retenus par la Cour dans
Paffaire de l'Ile de KasikililSedudu ( Botswanal Namibie) (C.L J. Recueil
1999, p. 1064-1072, par. 30-40) pour identifier le «chenal principal». Il
invoque notamment le plus grand débit et la plus grande profondeur de
ce chenal. Pour sa part, le Nigéria demande à la Cour de dire que
«lembouchure» de la rivière Ebedji correspond à celle du chenal le plus
long, le chenal oriental, en invoquant à l’appui de cette thèse la sentence
arbitrale rendue le 9 décembre 1966 en l'affaire relative au Rio Palena,
qui mentionnait l’importance de la longueur, de l'étendue du bassin
hydrographique et du débit (International Law Reports (ILR), vol. 38,
p. 93-95).

59. La Cour observe que le texte de la déclaration Thomson-Mar-
chand de 1929-1930, incorporé en 1931 dans l’échange de notes Hender-
son-Fleuriau, se réfère à «l’embouchure de l’Ebedji». Dès lors, la tâche
de la Cour n’est pas, comme dans l’affaire de l'Ile de KasikililSedudu, de
déterminer quel est le «chenal principal» de la rivière, mais d’identifier
son «embouchure». Aux fins d’interpréter cette expression, la Cour doit
rechercher quelle était l’intention des parties à l’époque. Tant le texte des
instruments susmentionnés que la carte Moisel annexée à la déclaration
Milner-Simon et celle jointe à l'échange de notes Henderson-Fleuriau
montrent que les parties n’envisageaient l’existence que d’une seule
embouchure.

La Cour note que les coordonnées de l'embouchure de l’Ebedyji, telles
que calculées sur ces deux cartes, dans la zone située immédiatement au
nord de l’emplacement indiqué comme étant celui de Wulgo, sont remar-
quablement proches. Ces coordonnées sont en outre identiques à celles
retenues par la CBLT lorsque celle-ci a entendu localiser, à partir des
mêmes cartes, l'embouchure de l’Ebedji telle qu’elle se présentait pour les
parties en 1931. Le point ainsi identifié se trouve au nord aussi bien de
lP«embouchure» proposée par le Cameroun, dans son argumentation
subsidiaire, pour le chenal occidental que de celle proposée par le Nigéria
pour le chenal oriental.

60. La Cour conclut de ce qui précède que l’embouchure de la rivière
Ebedji, telle que mentionnée dans les instruments confirmés dans l’échange
de notes Henderson-Fleuriau de 1931, a pour coordonnées 14° 12’ 12” de
longitude est et 12° 32’ 17” de latitude nord.

61. De là, la frontière doit se diriger en ligne droite jusqu’au point de
bifurcation où la rivière Ebedji se sépare en deux chenaux, les Parties
étant d’accord sur le fait que ce point se trouve sur la frontière. Les coor-
données géographiques dudit point sont 14° 1203” de longitude est et
12° 30’ 14” de latitude nord (voir ci-après, p. 348, le croquis n° 1).

* O*
62. La Cour abordera maintenant les revendications du Nigéria fon-
dées sur sa présence dans certaines zones du lac Tchad. Le Nigéria

demande a la Cour de dire et juger que

47
347 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

 

 

 

LEGENDE DES
CROQUIS
N° 1-2 et 4-12

 

 

 

———— Décision de la Cour
— — — Ligne frontière réclamée par le Cameroun
— -— — Ligne frontière réclamée par le Nigéria
ur Rivière

4 Montagne

Village, ville

gi Relief

Route

 

 

 
 

FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

348

 

BC CI

6% oc

LE 21

[TE EL

nee CI

 

ST ovt | Pl ott | EL ov! Zl oft | IT ob t |

   

(NuP LOC! ‘In€O7 [oh |) HOUDRARf

NNOYINVI

 

(Nul LEE Bel oFE) PSG ap prog)

ST ot] DES ET fT] LT ob | IE ol]

OT ob!

 

WOWO]NOS UOHBAENI]IP SU SOP B
Hqwo 919 8 sinbowd 0) “WN.

ipeqa,l op
amyonoquis, J

T oN SINDOYD

 

 

 

87 ol |

67 ofl

O€ I |

AP AI

 

 
349 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

«le processus qui s’est déroulé dans le cadre de la commission du
bassin du lac Tchad, qui devait conduire à la délimitation et à la
démarcation de l’ensembie des frontières dans le lac Tchad, est sans
préjudice du titre sur telle ou telle zone de la région du lac Tchad qui
revient au Nigéria du fait de la consolidation historique du titre et de
lacquiescement du Cameroun».

Le Nigéria revendique ainsi la souveraineté sur des zones du lac Tchad
comprenant un certain nombre de villages désignés par leurs noms. Il
s’agit, selon les dénominations données par le Nigéria, des villages d’Aisa
Kura, Ba shakka, Chika’a, Darak, Darak Gana, Doron Liman, Doron
Mallam (Doro Kirta), Dororoya, Fagge, Garin Wanzam, Gorea Changi,
Gorea Gutun, Jribrillaram, Kafuram, Kamunna, Kanumburi, Karakaya,
Kasuram Mareya, Katti Kime, Kirta Wulgo, Koloram, Logon Labi,
Loko Naira, Mukdala, Murdas, Naga’a, Naira, Nimeri, Njia Buniba,
Ramin Dorinna, Sabon Tumbu, Sagir et Sokotoram. Le Nigéria explique
que ces villages ont été établis soit sur ce qui constitue aujourd’hui le lit
asséché du lac, soit sur des iles pérennes, soit encore en des endroits qui
ne sont des fles que durant la saison des pluies.

Le Nigéria affirme que sa revendication repose sur trois fondements
s’appliquant à la fois séparément et conjointement, et dont chacun se
suffit à lui-même:

«1) une occupation de longue durée par le Nigéria et par des res-
sortissants nigérians, laquelle constitue une consolidation histo-
rique du titre;

2) une administration exercée effectivement par le Nigéria agissant
en tant que souverain, et l’absence de protestations;

3) des manifestations de souveraineté par le Nigéria, parallèlement
à l’acquiescement par le Cameroun à la souveraineté du Nigéria
sur Darak et les villages avoisinants du lac Tchad».

Au rang des éléments constitutifs de la consolidation historique de son
titre sur les localités en litige, le Nigéria mentionne: 1) l'attitude et les
attaches de la population de Darak et des autres villages du lac Tchad,
ainsi que la nationalité nigériane des habitants desdits villages; 2) l’exis-
tence dans la région de liens historiques avec le Nigéria, et en particulier
le maintien du système des chefs traditionnels et le rôle du Shehu de Bor-
nou; 3) l'exercice de l’autorité par les chefs traditionnels, qui est présenté
comme demeurant un élément important de l’organisation étatique du
Nigéria moderne; 4) l'établissement de longue date de ressortissants nigé-
rians dans la région; et 5) l'administration pacifique des villages en litige
par le Gouvernement fédéral du Nigéria et l'Etat de Borno.

Le Nigéria fait en outre observer que les éléments de preuve d'activités
étatiques du Cameroun dans la région du lac Tchad présentés par ce der-
nier souffrent de graves insuffisances ; il soutient notamment que la majo-
rité de ces éléments ne concernent que les années 1982 à 1988, alors que
ceux relatifs aux activités nigérianes couvrent une période beaucoup plus

50
350 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

longue. Le Cameroun n'aurait par ailleurs fourni aucune preuve concer-
nant un nombre important de villages revendiqués par le Nigéria. Le
Nigéria relève également que «bon nombre de documents produits par le
Cameroun ne portent que sur des activités envisagées, liées notamment à
la planification de tournées de recensement, et ne fournissent aucun élé-
ment prouvant qu’elles se soient effectivement déroulées». Il souligne en
outre que, dans l’examen des éléments de preuve présentés par le Came-
roun en ce qui concerne ses activités étatiques, il ne faut pas perdre de
vue le fait que ce n’est qu’en 1994 que ce dernier a élevé pour la première
fois des protestations contre l’administration des villages par le Nigéria,
ce silence du Cameroun revêtant une importance particulière à la lumière
du caractère public et notoire des activités étatiques du Nigéria.

Le Nigéria fait enfin valoir que le Cameroun a acquiescé à l’exercice
paisible de la souveraineté nigériane sur les localités en litige et que cet
acquiescement constitue un élément très important du processus de conso-
lidation historique d’un titre. L’acquiescement du Cameroun à l'exercice
d'activités souveraines par le Nigéria jouerait un triple rôle. Son premier
rôle consisterait à intervenir conjointement avec les autres éléments sus-
mentionnés de la consolidation historique. Son deuxième rôle, tout à fait
indépendant, serait de confirmer un titre reposant sur la possession pai-
sible du territoire contesté, c’est-à-dire l'administration effective des vil-
lages du lac Tchad par le Nigéria agissant en sa qualité de souverain et en
l’absence de toute protestation de la part du Cameroun. Le Nigéria sou-
tient en troisième lieu que l’acquiescement peut être considéré comme
Pélément principal du titre, c'est-à-dire comme l'élément qui en constitue
Pessence et le véritable fondement, plutôt que comme la confirmation
d’un titre nécessairement antérieur à lacquiescement et indépendant de
celui-ci. [1 ne fait selon lui aucun doute que, dans des conditions qui s’y
prêtent, un tribunal peut parfaitement reconnaître un titre fondé sur le
consentement tacite ou l’acquiescement.

Comme preuves de l’acquiescement du Cameroun à l’exercice de la
souveraineté nigériane sur les localités en litige, le Nigéria avance notam-
ment le fait que le peuplement de ces villages par des ressortissants nigé-
rians menant des activités pacifiques et publiques ainsi que les actes
d'administration pacifique du Nigéria sur ces villages n’ont jamais fait
l’objet de la moindre protestation de la part du Cameroun avant avril
1994 et que les incursions armées camerounaises menées en 1987, qui ont
troublé le statu quo administratif nigérian et ont été repoussées par les
villageois nigérians et les forces de sécurité nigérianes, n’ont débouché sur
aucune revendication de la région par le Cameroun.

63. Le Cameroun, pour sa part, fait valoir que, titulaire d’un titre ter-
ritorial conventionnel sur les zones contestées, il n’a pas à démontrer
l'exercice effectif de sa souveraineté sur celles-ci, un titre conventionnel
valide prévalant sur d’éventuelles effectivités contraires. Une consolida-
tion historique, quelle qu’elle soit, ne saurait donc prévaloir sur un titre
territorial conventionnel en l’absence du consentement clair du titulaire
de ce titre à la cession d’une partie de son territoire. Le Cameroun ne se

SI
351 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

prévaut en conséquence des effectivités qu’à titre subsidiaire, comme «un
moyen auxiliaire au soutien de [ses] titres conventionnels». I] soutient
ainsi avoir exercé sa souveraineté conformément au droit international en
administrant pacifiquement les localités revendiquées par le Nigéria et
mentionne de nombreux exemples d'exercice allégué de cette souverai-
neté.

Les implantations de villages nigérians du côté camerounais de la fron-
tigre par des personnes privées, suivies par l'établissement de services
publics nigérians, doivent donc selon le Cameroun être assimilées à des
actes de conquête, lesquels ne sauraient établir un titre territorial en vertu
du droit international. Le Cameroun indique qu’il n’a jamais acquiescé à
la modification de sa frontière conventionnelle avec le Nigéria; il précise
que, pour engager l’Etat, l’acquiescement à la modification d’une fron-
tière doit être le fait des autorités compétentes et qu’à cet égard l'attitude
des autorités centrales prévaut sur celle des autorités locales. Aussi, selon
lui, dès qu’elles furent au courant des revendications nigérianes, les auto-
rités centrales camerounaises ne manquèrent pas de réagir de manière à
préserver les droits du Cameroun; elles le firent tout d’abord dans le
cadre de la CBLT, puis par le biais d’une note du ministère des affaires
étrangères camerounais en date du 21 avril 1994.

Le Cameroun fait enfin valoir l’existence d’une situation d’estoppel qui
empêcherait aujourd’hui le Nigéria de remettre en cause la délimitation
conventionnelle existante. Le Nigéria aurait en effet accepté la délimita-
tion conventionnelle du lac Tchad sans la moindre protestation pendant
de très longues années, y compris durant les travaux de démarcation de la
CBLT, adoptant ainsi un comportement attestant de manière claire et
constante qu'il avait accepté cette frontière. Le Cameroun s'étant en
toute bonne foi fondé sur cette attitude pour collaborer à l'opération de
démarcation, il subirait un préjudice si le Nigéria était en droit de se
prévaloir d’un comportement sur le terrain contraire à son attitude
antérieure.

64. La Cour observera tout d’abord que les travaux de la CBLT
visaient à déboucher sur la démarcation d’ensemble d’une frontière déjà
délimitée. Le résultat du processus de démarcation ne lie certes pas le
Nigéria, mais cette circonstance est sans incidence juridique sur la déli-
mitation préexistante de la frontière. Il s'ensuit nécessairement que la
revendication du Nigéria fondée sur la théorie de la consolidation histo-
rique du titre et sur l’acquiescement du Cameroun doit être appréciée à la
lumière de la conclusion à laquelle la Cour est ainsi déjà parvenue.
Durant la procédure orale, l'affirmation du Cameroun selon laquelle les
effectivités nigérianes seraient contra legem a été écartée par le Nigéria
comme n'étant «qu’une pétition de principe et un raisonnement circu-
laire». La Cour note toutefois que, dès lors qu’elle a conclu que la fron-
tière dans le lac Tchad se trouvait délimitée bien avant que ne débutent
les travaux de la CBLT, les éventuelles effectivités nigérianes doivent bien
être considérées, du point de vue de leurs conséquences juridiques, comme
des actes contra legem.

52
352 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

65. La Cour examinera à présent l'argumentation du Nigéria fondée
sur la consolidation historique du titre.

A cet égard, la Cour relève que, dans l’affaire des Pécheries { Royaume-
Uni c. Norvège) (C.L.J. Recueil 1951, p. 130), elle avait fait état d’un cer-
tain nombre de décrets de délimitation promulgués par la Norvège près
d’un siècle auparavant et dont l’adoption et l’application n’avaient pen-
dant des décennies soulevé aucune opposition. La Cour les avait décrits
comme représentant «un système bien défini et unifié ... qui aurait béné-
ficié d’une tolérance générale, fondement d’une consolidation historique
qui le rendait opposable à tous les Etats» (ibid, p. 137). Elle observe
cependant que la notion de consolidation historique n’a jamais été utili-
sée comme fondement d’un titre territorial dans d’autres affaires conten-
tieuses, que ce soit dans sa propre jurisprudence ou dans celle d’autres
organes juridictionnels.

Le Nigéria soutient que la doctrine a développé la notion de consoli-
dation historique et il se réclame de cette théorie, qui serait associée à la
maxime quieta non movere.

La Cour note que la théorie de la consolidation historique a fait l’objet
de nombreuses controverses et estime que cette notion ne saurait se sub-
stituer aux modes d’acquisition de titre reconnus par le droit internatio-
nal, qui tiennent compte de nombreux autres facteurs importants de fait
et de droit. Elle observe par ailleurs que rien dans l’arrêt rendu en
l'affaire des Pécheries ne donne à entendre que la «consolidation histo-
rique» dont il est fait état en ce qui concerne les limites extérieures de la
mer territoriale autoriserait à faire prévaloir l’occupation d’un territoire
terrestre sur un titre conventionnel établi. Aussi bien les faits et circons-
tances avancés par le Nigéria à l’égard des villages du lac Tchad concer-
nent-ils une période d’une vingtaine d’années en tout état de cause trop
brève au regard même de la théorie invoquée. L’argumentation du Nigé-
ria sur ce point ne peut par suite être retenue.

66. Le Nigéria ajoute que la possession paisible dont il se réclame,
accompagnée d’actes d’administration, représente une manifestation de
souveraineté et participe de ce fait des deux autres fondements sur les-
quels repose sa revendication, à savoir, d’une part, l’administration exer-
cée effectivement par le Nigéria agissant à titre de souverain et l’absence
de protestation et, d’autre part, les manifestations de souveraineté du
Nigéria sur Darak et les villages avoisinants, conjuguées à l’acquiesce-
ment du Cameroun à une telle souveraineté.

67. Il est à observer à cet égard que, à mesure que des Nigerians s’in-
stallaient dans les villages, les autorités locales nigérianes de Ngala leur
apportaient une assistance, tout en exerçant certaines activités d’adminis-
tration et de contrôle.

Ayant écarté les éléments de preuve concernant 1994, année de la sai-
sine de la Cour, et les années suivantes, la Cour note que, dès le début des
années quatre-vingt et jusqu’en 1993, des rapports ont été adressés aux
autorités locales de Ngala; celles-ci contribuaient au fonctionnement des
dispensaires créés dans ces villages et aux unités sanitaires mobiles, et les

53
353 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

conseillaient en matière de lutte contre les maladies. Des éléments de
preuve de ce type ont été fournis pour Kirta Wulgo, Darak ou encore
Katti Kime. Il est également prouvé que les autorités locales de Ngala ont
financé, en 1988, des services d’enseignement public dépendant du village
nigérian de Wulgo à Katti Kime, Darak, Chika’a et Naga’a, et ont fait de
même à Darak en 1991. En 1989, une redevance pour l’enseignement a
été perçue dans les différentes localités dépendant du village de Wulgo et,
en 1992, des crédits ont été affectés a la construction de salles de classe a
Naga’a. Des documents ont également été soumis à la Cour qui montrent
que des impôts ont été calculés et perçus dans la région dépendant de
Wulgo en 1980-1981 et qu’une coopérative de pêcheurs active dans les
villages concernés a effectué des versements aux autorités locales de
Ngala en 1982-1984. L’un des documents soumis à la Cour fait état d’un
jugement rendu en 1981 par le tribunal de première instance de Wulgo
entre des plaignants résidant à Darak.

Certaines de ces activités — organisation de services publics de santé et
d’enseignement, maintien de l’ordre, administration de la justice — pour-
raient normalement être considérées comme des actes accomplis à titre de
souverain. La Cour constate cependant que, puisque le Cameroun déte-
nait un titre préexistant sur cette région du lac, le critère juridique appli-
cable est l’existence ou non d’un acquiescement manifeste du Cameroun
au transfert de son titre au Nigéria.

68. A cet égard, la Cour relève que les activités propres du Cameroun
dans la région du lac Tchad ont une incidence très limitée sur la question
du titre.

La Cour a déjà eu à plusieurs reprises à se prononcer sur la relation
juridique qui existe entre les «effectivités» et les titres. Dans l’affaire du
Différend frontalier (Burkina Faso! République du Mali), elle a souligné
que sur ce point «plusieurs éventualités doivent être distinguées». Elle a
notamment jugé que:

« Dans le cas où le fait ne correspond pas au droit, où le territoire
objet du différend est administré effectivement par un Etat autre que
celui qui possède le titre juridique, il y a lieu de préférer le titulaire
du titre. Dans l’éventualité où «l’effectivité» ne coexiste avec aucun
titre juridique, elle doit inévitablement être prise en considération. »
(C.LJ. Recueil 1986, p. 587, par. 63; voir aussi Différend territorial
(Jamahiriya arabe libyennelTchad), arrêt, C.J. Recueil 1994, p. 38,
par. 75-76.)

C’est la première éventualité ainsi envisagée par la Cour et non la
seconde qui correspond à la situation telle qu’elle se présente dans la pré-
sente affaire. En effet le Cameroun détenait le titre juridique sur le terri-
toire se trouvant à l’est de la frontière fixée par les instruments appli-
cables (voir paragraphe 53 ci-dessus). Dès lors, la conduite du Cameroun
sur le territoire en cause n’est pertinente que pour déterminer s’il a
acquiescé à une modification du titre conventionnel, éventualité qui ne
peut être entièrement exclue en droit (voir Différend frontalier terrestre,

54
354 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

insulaire et maritime (El Salvador/ Honduras; Nicaragua (intervenant },
arrêt, C.L.J. Recueil 1992, p. 408-409, par. 80). Ii ressort des éléments de
preuve présentés à la Cour qu'avant 1987 le Cameroun exerçait une certaine
activité administrative dans les villages qui commençaient à se créer sur
les îles et l’ancien lit du lac Tchad. Des tournées administratives annuelles
y furent effectuées entre 1982 et 1985; les villages de Chika’a, Naga’a,
Katti Kime et Darak participèrent aux élections présidentielles organisées
au Cameroun; des mesures administratives furent prises en vue d’assurer
le maintien de l’ordre à Naga’a, Gorea Changi et Katti Kime. Dix-huit
villages, parmi lesquels Darak, furent couverts par le recensement de
1984. La nomination des chefs de village était soumise à approbation du
préfet camerounais. Il existe enfin quelques preuves modestes montrant
que le Cameroun a perçu des impôts de 1983 à 1985 dans les villages de
Katti Kime, Naga’a et Chika’a.

69. Il ressort du dossier de l’affaire que l’autorité de certains fonction-
naires locaux camerounais était limitée dans la région. Lorsque a la créa-
tion de villages nigérians et à l’organisation d’une vie communautaire au
sein de ces villages s’ajoutèrent, à partir de 1987, une administration et
une présence militaire nigérianes, le Cameroun se contenta de protester
contre quelques «incidents» (en particulier l'occupation du centre de for-
mation à la pêche, à Katti Kime) plutôt que contre l’évolution de la situa-
tion en tant que telle. Il est cependant établi que le Cameroun a toujours
tenté, de temps à autre, d’exercer un certain contrôle administratif sur les
zones en question, avec un succès limité durant les dernières années.

Le Cameroun a déclaré à la Cour qu’à son sens les activités du Nigéria
dans la région du lac Tchad, entre 1984 et 1994, n’avaient pu être exer-
cées à titre de souverain, dès lors que pendant cette période le Nigéria
participait à part entière aux travaux confiés à la CBLT et à ses cocon-
tractants, et avait accepté que ces travaux se déroulent sur la base des
différents instruments conventionnels régissant le titre. La Cour ne sau-
rait partager l’avis du Nigéria selon lequel l'argumentation du Cameroun
présupposerait que les conclusions des experts auraient été automatique-
ment contraignantes pour le Nigéria. Cette argumentation part plutôt du
principe que les travaux de démarcation étaient entrepris sur une base
agréée.

C’est le 14 avril 1994, dans uñe note diplomatique, que le Nigéria
revendiqua pour la première fois la souveraineté sur Darak. Le Came-
roun réagit par une note verbale du 21 avril 1994, dans laquelle il expri-
mait «sa profonde consternation devant la présomption que Darak fai-
sait partie du territoire nigérian», et réaffirmait sa propre souveraineté.
Peu de temps après, il élargit également l’objet de la requête dont il avait
saisi la Cour.

70. La Cour estime que les événements susmentionnés, pris conjoin-
tement, montrent que le Cameroun n’a pas acquiescé à l’abandon de
son titre sur la région en faveur du Nigéria. La Cour en conclut que,
pour l'essentiel, les effectivités invoquées par le Nigéria n'étaient pas
conformes au droit et que dès lors «il y a lieu de préférer le titulaire

55
355 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

du titre» (Différend frontalier ( Burkina Fasol République du Mali), arrêt,
CL. J. Recueil 1986, p. 587, par. 63).

La Cour conclut en conséquence que les localités situées à l’est de la
frontière confirmée dans l'échange de notes Henderson-Fleuriau de 1931
sont demeurées sous souveraineté camerounaise (voir ci-après, p. 356, le
croquis n° 2).

x
* *

71. Ayant examiné la question de la délimitation dans la région du lac
Tchad, la Cour abordera a présent le tracé de la frontiére terrestre du lac
Tchad à la presqu'île de Bakassi.

* *

72. Dans sa requéte additionnelle déposée le 6 juin 1994, le Cameroun
a demandé a la Cour «de préciser définitivement» sa frontière avec le
Nigéria du lac Tchad a la mer. Selon le Cameroun, la frontiére terrestre
entre le Cameroun et le Nigéria comporte trois secteurs, dont chacun est
clairement délimité par un instrument distinct.

73. Le premier secteur de cette frontière terrestre tel que mentionné
par le Cameroun court de l’embouchure conventionnelle de l’Ebedji
jusqu’au «pic proéminent» que le Cameroun dénomme «mont Kom-
bon» (voir ci-après, p. 361, le croquis n° 3, sur lequel ce secteur est repré-
senté en orange). Le Cameroun demande à la Cour de dire que la décla-
ration Thomson-Marchand, incorporée à l’échange de notes Henderson-
Fleuriau de 1931, délimite ce secteur et constitue la base juridique a partir
de laquelle pourra s’effectuer sa future démarcation.

74. Le deuxième secteur court du «mont Kombon» jusqu'à la
«borne 64» mentionnée a l’article 12 de l'accord anglo-allemand du
12 avril 1913 (voir ci-après, p. 361, le croquis n° 3, sur lequel ce secteur est
représenté en mauve). Le secteur en question de la frontiére est présenté
comme trouvant sa base juridique dans l’Ordre en conseil britannique du
2 août 1946, dans lequel était décrite en détail la ligne séparant les parties
septentrionale et méridionale de ce qui constituait alors le Cameroun
britannique sous mandat. Selon le Cameroun, cet Ordre en conseil réaf-
firmait la ligne auparavant fixée par la Puissance mandataire pour des
raisons de commodité administrative puis confirmée par les organes
internationaux compétents, à savoir la Commission permanente des man-
dats et le Conseil de tutelle. Le Cameroun affirme que la délimitation
intérieure séparant le Cameroun septentrional du Cameroun méridio-
nal et décrite dans l'Ordre en conseil a été ipso facto transformée en fron-
tiére internationale entre le Nigéria et le Cameroun lorsqu'il a été mis fin
au régime de tutelle a la suite des plébiscites des 11 et 12 février 1961.

75. Le troisième secteur, qui court de la borne 64 à la mer (voir ci-
après, p. 361, le croquis n° 3, sur lequel ce secteur est représenté en brun),
est présenté par le Cameroun comme ayant été délimité par les accords

56
 

 

 

 

 

 

 

 

 

 

114° 00° 114° 10" 114° 20" 114° 30!
ripoint (14°04'59"9999E, 13°05'00"N)
CROQUIS N° 2
| 13° 00 Frontière dans la 13° 00!
région du lac Tchad
NB. Ce croquis a été établi
à des fins d'illustration seulement
0 10 20 30 km
Pl a. st |
8 Darak
| 12° 50° 5 Katti Kime 12° 50°]
Chika'a
Kirta Wulgo® Naga'a
&
NIGERIA
CAMEROUN
| 12° 40" 12° 40'|
prenne de l'Ebedji
L12° 30 PF ration 12° 30)
[14° 00" 114° 10" 1 14° 20° 114° 30°

 

 

9S¢

(1444 v) AWILIVVAW LA AULSAUYIL AUAILNOUA
357 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

anglo-allemands des 11 mars et 12 avril 1913, l’un et l’autre de ces ins-
truments contenant des cartes portant une description de la frontière (à
savoir les deux feuilles de la carte TSGS 2240 annexées à l’accord du
11 mars et les feuilles n°* 5 à 8 de la carte GSGS 2700 annexées à l'accord
du 12 avril). Le Cameroun insiste sur le fait que sa revendication concer-
nant l’ensemble de ce tronçon de la frontière, y compris la presqu'île de
Bakassi, peut être tranchée «purement et simplement» par application
des accords anglo-allemands de 1913 et du matériau cartographique y
annexé.

76. A l'exception de ce qu’il appelle les «dispositions sur Bakassi» du
traité anglo-allemand du 11 mars 1913, le Nigéria ne conteste pas, pour
sa part, la pertinence ni l’applicabilité des quatre instruments invoqués
par le Cameroun aux fins du tracé de ces trois secteurs de la frontière
terrestre.

77. Le point sur lequel les avis des Parties divergent est celui de la
nature de la tâche dont la Cour est appelée à s'acquitter. Les positions
respectives des Parties sur ce point ont connu une certaine évolution au
cours de la procédure. Ainsi, dans la requête additionnelle, le Cameroun
priait la Cour de «préciser définitivement la frontière entre [lui] et la
République fédérale du Nigéria du lac Tchad à la mer». Puis, dans ses
écritures et à l’audience, le Cameroun a demandé à la Cour de confirmer
le tracé de la frontière tel qu’indiqué dans les instruments de délimitation,
insistant sur le fait que, en priant la Cour de «préciser définitivement» la
frontière entre le Cameroun et le Nigéria, il ne lui avait pas demandé de
procéder elle-même à une délimitation de cette frontière. Le Cameroun a
maintenu ces demandes dans ses conclusions finales.

78. Lors de la phase de l’affaire consacrée aux exceptions prélimi-
naires, le Nigéria, pour sa part, a tout d’abord soutenu qu’il n'existait au-
cun différend territorial entre les Parties du lac Tchad à la presqu'île de
Bakassi. L’exception préliminaire correspondante ayant été rejetée par la
Cour dans son arrêt du 11 juin 1998, le Nigéria a mentionné par la suite
plusieurs emplacements précis de la frontière terrestre qui appelaient
selon lui, à un titre ou à un autre, un examen de la part de la Cour, soit
parce que les instruments de délimitation eux-mêmes seraient «défec-
tueux», soit au motif que ces instruments seraient appliqués par le Came-
roun de manière «manifestement contraire» à leurs dispositions. Tout en
acceptant «en principe» l'application des instruments en question, le
Nigéria estime, dans le dernier état de son argumentation, que, si la Cour
devait se borner à confirmer ces instruments de délimitation, les diver-
gences entre les Parties quant au tracé de la frontière ne s’en trouveraient
pas résolues, et que rien ne garantirait que d’autres divergences ne surgi-
raient pas à l'avenir. Le Nigéria demande dès lors à la Cour de «préciser»
la délimitation dans les régions à l’égard desquelles les instruments de
délimitation sont défectueux et de rectifier la ligne frontière réclamée par
le Cameroun s'agissant des régions où, selon lui, celui-ci ne respecte pas
les termes clairs de ces instruments.

79. Le Cameroun reconnaît lui aussi que les instruments de délimita-

58
358 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

tion en question comportent certaines ambiguités et incertitudes. Il admet
en outre qu’il peut y avoir quelques difficultés à démarquer la ligne déli-
mitée par ces instruments, en raison, par exemple, de modifications de
l'emplacement de cours d’eau, de marécages, de pistes, de villages ou de
bornes auxquels il est fait référence dans lesdits instruments, ou encore
du fait que la localisation d’une ligne de partage des eaux exige des tra-
vaux approfondis de recherche hydrologique. Le Cameroun souligne tou-
tefois que la Cour ne saurait, sous couvert d'interprétation, modifier les
textes applicables, et affirme que c’est là précisément ce que le Nigéria
demande à la Cour de faire.

80. Le Cameroun expose qu'il y a lieu d’opérer une distinction entre,
d’une part, le concept de délimitation (à savoir le processus consistant à
décrire le tracé d’une frontière au moyen de mots ou de cartes dans un
instrument juridique) et, d’autre part, le concept de démarcation (à savoir
le processus consistant à matérialiser sur le terrain le tracé de la frontière
ainsi décrite). I] souligne qu’en l’espèce il est demandé a la Cour de
confirmer la délimitation de la frontière, et non d’opérer sa démarcation.
Il estime que la correction d’un certain nombre de «défauts mineurs»
dans les textes, la suppression de certaines incertitudes et la solution des
quelques difficultés géographiques rencontrées relèvent de la démarca-
tion. Pour le Cameroun, il s’agit là de questions qui devront être réglées
par les Parties à la lumière de la décision de la Cour sur la délimitation de
la frontière dans son ensemble. Au début du premier tour de plaidoiries,
le Cameroun s'était déclaré en conséquence disposé à procéder, avec le
Nigéria, à une démarcation partout où cela se révélerait nécessaire pour
rendre le tracé de la frontière plus précis. Lors du second tour de plai-
doiries, il proposa au Nigéria la mise en place d’un organe de démarca-
tion sous les auspices de la Cour ou des Nations Unies afin d’opérer la
démarcation des secteurs frontaliers non encore démarqués ou pour les-
quels l’arrêt de la Cour laisserait subsister quelques incertitudes, mais
précisa que, si la Cour estimait qu’elle devait directement trancher cer-
tains des problèmes soulevés par le Nigéria, il n’y verrait pas le moindre
inconvénient.

81. Bien qu'il n’ait pas donné son accord à la proposition du Came-
roun de mettre en place un organe de démarcation, le Nigéria a accepté
que les questions de nature purement technique soient réglées au stade de
la démarcation. Il affirme toutefois que les difficultés qu'il a identifiées
constituent des questions de fond relevant de la délimitation. Il estime
nécessaire de préciser la frontière terrestre en détail afin de prévenir
d'éventuels problèmes frontaliers et de pouvoir procéder à terme à une
démarcation sur des bases solides.

* *
82. La Cour constate que le Cameroun et le Nigéria s’accordent à
considérer que la frontiére terrestre entre leurs territoires respectifs depuis

le lac Tchad a déjà fait l’objet d’une délimitation, celle-ci ayant été opé-

59
359 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

rée, selon le cas, par la déclaration Thomson-Marchand incorporée dans
lPéchange de notes Henderson-Fleuriau de 1931, par l'Ordre en conseil
britannique de 1946, et par les accords anglo-allemands des 11 mars et
12 avril 1913. La Cour constate également que, à l'exception des dispo-
sitions relatives à Bakassi contenues dans les articles XVIII et suivants de
Paccord anglo-allemand du 11 mars 1913, le Cameroun et le Nigéria
reconnaissent l’un comme l’autre la validité des quatre instruments juri-
diques susmentionnés qui ont opéré cette délimitation. La Cour n’aura
dès lors pas à examiner plus avant ces questions, s'agissant du secteur de
la frontière allant du lac Tchad au point décrit à l’article XVII in fine de
lPaccord anglo-allemand de mars 1913. Elle aura en revanche à revenir
sur celles-ci en ce qui concerne le secteur de la frontière terrestre située
au-delà de ce point, dans la partie de son arrêt consacrée à la presqu'île
de Bakassi (voir paragraphes 193-225 ci-dessous).

83. Indépendamment des questions qui viennent d’être évoquées, un
problème a continué à diviser les Parties au sujet de la frontière terrestre.
Ce problème a trait à la nature et à l'étendue du rôle que la Cour est
appelée à jouer quant aux secteurs de la frontière terrestre dont les Par-
ties ont débattu à différents stades de la procédure, au motif soit que les
instruments de délimitation pertinents seraient défectueux, soit que l’inter-
prétation de ceux-ci prêterait à discussion. Si la Cour a certes pu noter
que les positions des Parties en la matière ont connu une évolution
notable et se sont nettement rapprochées au cours de la procédure, les
Parties semblent être restées divisées sur la question de savoir quelle doit
être la mission exacte de la Cour à cet égard.

84. Les Parties ont abondamment discuté de la différence entre déli-
mitation et démarcation et de la possibilité pour la Cour d’effectuer l’une
ou l’autre de ces opérations. Comme la Cour a eu l’occasion de le relever
dans l'affaire du Différend territorial (Jamahiriya arabe libyennelTchad)
(CLS. Recueil 1994, p. 28, par. 56), la délimitation d’une frontière
consiste en sa « définition», tandis que la démarcation d’une frontière, qui
présuppose la délimitation préalable de celle-ci, consiste en son aborne-
ment sur le terrain. En l’espèce, les Parties ont reconnu l'existence et la
validité des instruments dont l’objet était d’opérer la délimitation entre
leurs territoires respectifs; par ailleurs, les deux Parties ont insisté à de
multiples reprises sur le fait qu’elles ne demandaient pas à la Cour de
procéder à des opérations de démarcation, celles-ci devant être effectuées
par leurs propres soins à un stade ultérieur. La tâche de la Cour n’est
donc ni de procéder à une délimitation de novo de la frontière, ni de
démarquer celle-ci.

85. La tâche dont le Cameroun a saisi la Cour aux termes de sa
requête est de «préciser définitivement » (les italiques sont de la Cour) le
tracé de la frontière terrestre tel qu’il a été fixé dans les instruments de
délimitation pertinents. La frontière terrestre ayant été délimitée par dif-
férents instruments juridiques, il échet certes, aux fins de préciser défini-
tivement son tracé, de confirmer que ces instruments lient les Parties et

60
360 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

sont applicables. Toutefois, contrairement à ce que le Cameroun a laissé
entendre à certains stades de la procédure, la Cour ne saurait remplir la
mission qui lui a été confiée en l’espèce en s’en tenant à une telle confir-
mation. En effet, dès lors que le contenu même de ces instruments fait
Pobjet d’un différend entre les Parties, la Cour, pour préciser définitive-
ment le tracé de la frontière en question, doit nécessairement se pencher
plus avant sur ceux-ci. Le différend qui oppose le Cameroun et le Nigéria
sur certains points de la frontière terrestre entre le lac Tchad et Bakassi
ne consiste en réalité en rien d’autre qu’en un différend sur l’interpréta-
tion ou l’application de tel ou tel passage des instruments de délimitation
de cette frontière. C’est ce différend que la Cour s’attachera maintenant à
trancher.

* *

86. A cet effet, la Cour examinera successivement chacun des points en
litige sur la frontière terrestre allant du lac Tchad à la presqu'île de
Bakassi. Elle les dénommera de la maniére suivante: 1) Limani; 2) la
rivière Keraua (Kirewa ou Kirawa); 3) la rivière Kohom; 4) la ligne de
partage des eaux de Ngosi à Humsiki (Roumsiki)/Kamale/Turu (les
monts Mandara); 5) du mont Kuli a Bourha/Maduguva (la ligne erronée
de partage des eaux de la carte Moisel); 6) Kotcha (Koja); 7) la source de
la rivière Tsikakiri; 8) de la borne frontière n° 6 à Wammi Budungo; 9) le
Maio Senche; 10) Jimbare et Sapeo; 11) Nomberou (Namberou)-Bang-
lang; 12) Tipsan; 13) le franchissement du Mayo Yim; 14) la région des
monts Hambere; 15) des monts Hambere 4 la riviére Mburi (Lip et
Yang); 16) Bissaula-Tosso; 17) la rivière Sama. Par souci de clarté, ces
points seront abordés selon leur ordre d’apparition sur une ligne nord-
sud suivant le cours de la frontiére terrestre depuis le lac Tchad vers la
mer comme indiqué sur le croquis général ci-joint (voir ci-après, p. 361, le
croquis n° 3). De même, par commodité, les paragraphes pertinents de la
déclaration Thomson-Marchand et de l'Ordre en conseil de 1946 seront
reproduits préalablement à la discussion desdits points. En outre, dans la
mesure du possible, là où elle le jugera utile, la Cour accompagnera ses
décisions sur les points en litige de croquis illustratifs ou de cartes. Elle se
référera enfin à la question de la borne 64 et à des points supplémentaires
de la frontière terrestre que les Parties ont discutés.

Limani

87. Les paragraphes 13 et 14 de la déclaration Thomson-Marchand
fixent la frontière comme suit:

«13) Ensuite continuant, elle rencontre le lit d’une rivière mieux
marquée à travers les marais de Kuludjia et Kodo jusqu’à un marais
nommé Agzabam.

61
361

FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INDEX [11° [12° [13°
1 | Limani
2 | La rivière Keraua
ri Secteur de la fr délimité
3 | La riviere Kohom - car ia déclara tion Thomson-Marchand
4 | De Ngosi à Humsiki Secteur de la frontière terrestre délimité 2°
5 | Du Mt Kuli à Bourha Der one SEE “|
6 | Kotcha ju par tes accords anglo-allemands des
11 mars et 12 avril 1913
7 | La source de la rivière Tsikakiri — a
8 De la borne n° 6 à Wammi 11° |
Budungo 3e
4
9 | Maio Senche 5 °
10! Jimbare et Sapeo °
11| Nomberou - Banglang 79% 10°_|
12] Tipsan
Le franchissement du Mayo
13] o.
Yim 3 9e
14| La région des monts Hambere ° 7
15 Des monts Hambere a la %»
16] Bissaula - Tosso Re
17| La rivière Sama 12, 7
Be
| 7 [mea ] 17 7
16
14-15
L_ 6° 6° _
{ CROQUIS N° 3
+
L_ 5° Les points en litige entre le a
lac Tchad et la presqu'île de
Bakassi
N.B. Ce croquis a été Gabli
à des fins d'illustration seulement 4°
0 100 200 300 km
{11° [12° {13° J14°

 

 

 

 

 

 

 

 

 

 

 
362 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

14) Ensuite traversant ce marais à l'endroit où il est rejoint par une
rivière passant dans le voisinage du village de Limanti (Limani), jusqu’à
un confluent situé à environ 2 kilomètres au nord-ouest de ce village.»

88. Le Nigéria observe que, entre le marais d’Agzabam et la ville
moderne de Banki qui se trouve à 3 kilomètres au nord-ouest de Limani,
la rivière mentionnée au paragraphe 14 de la déclaration Thomson-Mar-
chand comporte en réalité quatre bras. Le Nigéria propose de suivre le
bras qui se trouve le plus au sud. Ce bras, qui ne figure pas sur la feuille
«Ybiri N.W.» de la carte au 1/50000 du Nigéria établie par le Directo-
rate of Overseas Surveys (DOS), apparaitrait toutefois, selon le Nigéria,
sur la photographie aérienne de la région qu'il a présentée. Le bras sud de
la riviére correspondrait a la ligne frontiére indiquée sur un croquis signé
en 1921 par des fonctionnaires français et britannique et fixant la fron-
tière provisoire à 300 mètres environ au nord de Limani et au sud de
Narki. Le Nigéria ajoute que le bras ainsi choisi rejoint bien, comme le
prévoit le paragraphe 14 de la déclaration Thomson-Marchand, un
confluent à 2 kilomètres au nord-ouest de Limani.

89. Le Cameroun reconnaît que «[I]e problème consiste en la détermi-
nation de la rivière qui part du marais d’Agzabam, passe dans le voisi-
nage de Limani et rejoint un confluent situé à 2 kilomètres au nord-ouest
de ce village». Il propose que la frontière suive le deuxième bras à partir
du nord. Selon le Cameroun, le Nigéria inventerait en effet des bras de
rivière inexistants puisque le bras proposé par ce dernier ne figure pas sur
les cartes qu'il a lui-même soumises. Quant au croquis de 1921, il n’aurait
aucun statut juridique et confirmerait en tout état de cause le point de
vue du Cameroun. Le Cameroun précise enfin que, «{sJur le terrain, le
lamido de Limani au Cameroun administre les populations de Narki».

90. La Cour constate que, dans la région de Limani, l'interprétation de
la déclaration Thomson-Marchand soulève des difficultés. En effet, alors
que la déclaration ne se réfère dans cette zone qu’à «une rivière», il existe
plusieurs bras de rivière entre le marais d’Agzabam et le «confluent situé
à environ 2 kilometres au nord-ouest [du village de Limanti (Limani)]»
(par. 14 de la déclaration).

Une étude attentive du texte de la déclaration Thomson-Marchand
ainsi que des cartes et du matériau fournis par les Parties a amené la
Cour aux conclusions suivantes. Tout d’abord, la Cour observe que le
deuxième bras à partir du nord, préconisé par le Cameroun pour le tracé
de la frontière, ne saurait être retenu. Ce bras ne satisfait pas aux prévi-
sions du paragraphe 14 de la déclaration, car, d’une part, son éloigne-
ment du village de Limani ne permet pas de le considérer, dans le
contexte du paragraphe 14 de la déclaration, comme «passant dans le
voisinage» de cette localité et, d’autre part, son confluent est situé au
nord-nord-est du village et non au «nord-ouest».

Le bras méridional proposé par le Nigéria pose d’autres problèmes. Sa
proximité tout à fait immédiate avec le village de Limani ainsi que sa cor-
respondance apparente avec le croquis signé en 1921 par des fonction-

63
363 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

naires des administrations française et britannique ne font pas de doute.
Ce bras ne figure toutefois sur aucune carte. Par ailleurs, un examen sté-
réoscopique des photographies aériennes de la région montre que, s’il existe
bien un cours d’eau très modeste qui joint la rivière Ngassaoua au point
indiqué par le Nigéria, ce cours d’eau est très court et s’arrête rapide-
ment, bien avant le marais d’Agzabam, ce qui est incompatible avec le
texte du paragraphe 13 de la déclaration Thomson-Marchand. Ce modeste
cours d’eau coule par ailleurs beaucoup plus près de Narki que ne le sug-
gère le Nigéria. La Cour ne saurait dès lors pas davantage retenir ce bras.

La Cour constate en revanche qu’il existe un autre bras de la rivière,
appelé Nargo sur la feuille « Ybiri N.W.» de la carte DOS reproduite à la
page 23 de l’atlas annexé à la duplique du Nigéria, qui remplit les condi-
tions posées par la déclaration Thomson-Marchand. Ce bras part en effet
du marais d’Agzabam, passe au nord de la localité de Narki et au sud de
la localité de Tarmoa, coule non loin de Limani, et aboutit à un confluent
qui se situe à peu près à 2 kilomètres au nord-ouest de Limani. La Cour
considère dès lors qu’il s’agit là du bras qui était visé par les rédacteurs de
la déclaration Thomson-Marchand.

91. En conséquence, la Cour conclut que la «rivière» visée au para-
graphe 14 de la déclaration Thomson-Marchand est le bras coulant entre
Narki et Tarmoa et que la frontière partant du marais d’Agzabam doit
suivre ce bras jusqu’à son confluent avec la rivière Ngassaoua (voir ci-
après, p. 364, le croquis n°4).

*

La rivière Keraua (Kirewa ou Kirawa)

92. Le paragraphe 18 de la déclaration Thomson-Marchand fixe la
frontière comme suit:

«18) Ensuite suivant la riviére Keraua jusqu’a son confluent, dans
la montagne, avec une rivière venant de l’ouest et connue par les
habitants de Kiridis sous le nom de Kohom (désignée sur la carte
Moisel sous le nom de Gatagule), coupant en deux le village de
Keraua et séparant les deux villages de Ishigasja. »

93. Le Nigéria soutient que le paragraphe 18 de la déclaration Thom-
son-Marchand «est défectueu[x] parce que la rivière Keraua (aujourd’hui
la Kirawa) a deux bras dans cette région et que la déclaration Thomson-
Marchand ne donne aucune indication permettant de savoir lequel de ces
bras constitue la frontiére». Selon lui, la frontiére devrait suivre le chenal
oriental qui est continu et nettement défini par opposition au chenal occi-
dental, comme le montrent la carte au 1/50000 jointe par le Nigéria a sa
duplique ainsi que les photographies aériennes de 1963. Le Nigéria dément
que ce chenal soit artificiel et ajoute que la carte Moisel situe en territoire
nigérian deux villages dénommés Schriwe et Ndeba qui correspondent aux
villages actuels de Chérivé et Ndabakora situés entre les deux branches.

94. Le Cameroun affirme quant a lui que «[lje problème vient du fait

64
 

 

 

 

 

 

 

  
 
  
  

 

 

14°09' | 14°10' | air | 14°12' | 14°13 |
CROQUIS N° 4
116 Limani
N.B. Ce croquis a été établi
à des fins d'illustration scukement
[rio1
Ti14 Massa N . 11°14"
FE LS f
Ses
Limani
0 1 3km
i913! 11°13"
14°09" | 14°10" | 14°11" | 14°12! | 14°13" |

 

 

p9£

(LIN) ANLLAVW LA FULSIUAAL TASLLNOWA
365 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

que le cours de la rivière Kerawa a été dévié par le Nigéria qui a construit
un chenal artificiel aux environs du village de Gange détournant les eaux
de la Kerawa afin de déplacer le lit de la rivière et par conséquent le tracé
de la frontière». Le Cameroun soutient dès lors que la frontière devrait
passer par le chenal occidental, qui est le cours normal de la rivière,
même si celui-ci est temporairement asséché par suite de ce détournement
des eaux. Le Cameroun ajoute à ce propos que le village de Chérivé
n'existe plus sur le terrain et qu’il administre paisiblement cette région.

95. La Cour constate que, dans la région de la rivière Keraua (Kirewa
ou Kirawa), l'interprétation du paragraphe 18 de la déclaration Thomson-
Marchand soulève des difficultés, dans la mesure où le texte de cette disposi-
tion se contente de faire passer la frontière par «la rivière» Keraua, alors
que la rivière est divisée à cet endroit en deux chenaux: un chenal occidental
et un chenal oriental. La tâche de la Cour consistera donc à identifier le
chenal par lequel la déclaration Thomson-Marchand fait passer la frontière.

La Cour a tout d’abord examiné l’argument avancé par le Cameroun,
selon lequel le cours de la rivière Keraua aurait été dévié par le Nigéria,
du fait de la construction par celui-ci d’un chenal artificiel aux environs
du village de Gange. La Cour estime que le Cameroun n’a pas apporté la
preuve de ses allégations sur ce point. Les matériaux cartographiques et
photographiques dont elle dispose ne lui ont pas non plus permis de
confirmer l’existence de travaux de détournement du cours de la rivière
au niveau de Gange.

La Cour ne saurait par ailleurs accueillir ’argument du Nigéria selon
lequel le chenal oriental doit être préféré au motif qu’il serait plus impor-
tant et mieux défini que le chenal occidental. Les photographies aériennes
de la région que la Cour a étudiées montrent en effet que les deux che-
naux sont d’une importance comparable.

La Cour constate, en revanche, que la carte Moisel fait passer la fron-
tière, comme le relève le Nigéria, juste à l’est de deux villages dénommés
Schriwe et Ndeba, qui se trouvent à l'emplacement actuel des villages de
Chérivé et Ndabakora, et qu’elle laisse en territoire nigérian. Or, seul le
chenal oriental remplit cette condition.

96. La Cour en conclut que le paragraphe 18 de la déclaration Thom-
son-Marchand doit être interprété comme faisant passer la frontière par
le chenal oriental de la rivière Keraua.

La rivière Kohom

97. Le paragraphe 19 de la déclaration Thomson-Marchand fixe la
frontière comme suit:

«19) Ensuite la frontière, partant de ce confluent, atteint le som-
met de la montagne Ngosi dans la direction du sud-ouest donnée par
le cours du Kohom (Gatagule), qui est pris comme frontière natu-
relle, de son confluent jusqu’à sa source dans les monts Ngosi; les

66
366 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

villages de Matagum et de Hidjie étant attribués à la France et les
quartiers de Uledde et de Laherre, au nord de Kohom, à l’Angle-
terre. Les quartiers de Tchidoui (Hiduwe) situés au nord de Kohom
sont attribués à la France.»

98. Le Nigéria soutient que le paragraphe 19 de la déclaration Thom-
son-Marchand «est défectueu[x] car [il] présume que la rivière Kohom
prend sa source dans le mont Ngosi», ce qui ne serait pas le cas. Le Nigé-
ria explique que les rédacteurs de la déclaration Thomson-Marchand ont
fait une erreur en pensant que le Kohom était l’affluent de la rivière
Keraua coulant vers le nord-est à partir du mont Ngosi, un mont que le
Nigéria estime clairement identifiable. Cette erreur proviendrait d’un cro-
quis, établi en mars 1926 par des fonctionnaires des administrations bri-
tannique et française, qui aurait été utilisé pour rédiger la déclaration
Thomson-Marchand. Selon le Nigéria «la rivière qui prend sa source
dans le mont Ngosi est la Bogaza». Le Kohom est bien un affluent de la
Keraua, admet le Nigéria, mais qui trouve sa source beaucoup plus au
nord. II propose dès lors que la frontière remonte le Kohom, tel qu’il l’a
identifié, vers sa source, «jusqu’à lendroit le plus proche du point où la
rivière Bogaza opère un virage brutal vers le sud-est», puis qu’elle suive le
cours de la Bogaza jusqu’au mont Ngosi.

99. Le Cameroun soutient pour sa part que les monts Ngosi consti-
tuent une chaîne de montagne et non un sommet déterminé, si bien que
tant la rivière Kohom que la rivière Bogaza y prendraient leur source. Le
Cameroun estime que «files termes de la déclaration [Thomson-Mar-
chand] sont assez clairs pour identifier la rivière que les Kirdis (Mata-
kams) dénomment Kohom dans la zone». Cette rivière se situerait au
nord du cours d’eau que le Nigéria dénomme Kohom.

100. La Cour constate que le paragraphe 19 de la déclaration Thom-
son-Marchand pose tout d’abord le problème de l’identification du cours
de la rivière Kohom, par lequel doit passer la frontière. Après une étude
minutieuse du matériau cartographique à sa disposition, la Cour est arri-
vée à la conclusion que, ainsi que l’affirme le Nigéria, c’est bien la rivière
Bogaza qui prend sa source dans le mont Ngosi, et non la rivière Kohom.
La question de savoir si le texte de la déclaration Thomson-Marchand
doit être compris comme se référant à un mont Ngosi ou à des monts
Ngosi au pluriel n’est pas pertinente en l'espèce, dans la mesure où, quel
que soit le cours du Kohom indiqué par les Parties, cette rivière ne trouve
pas sa source dans les environs de ce mont. La tâche de la Cour est donc
de déterminer quel est le tracé que les rédacteurs de la déclaration Thom-
son-Marchand ont entendu donner à la frontière dans cette région en la
faisant passer par une rivière dénommée «Kohom».

101. Afin de localiser le cours du Kohom, la Cour s’est tout d’abord
penchée sur le texte de la déclaration Thomson-Marchand. La lecture de
celui-ci ne s’est pas révélée déterminante. Ainsi, la Cour n’a pas été en
mesure de retrouver, sur l’ensemble des cartes fournies par les Parties, un
seul des villages et quartiers visés au paragraphe 19 de la déclaration. De

67
367 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

même, la mention selon laquelle, en vertu du paragraphe 18 de la décla-
ration, la frontière emprunte la rivière Kohom à partir d’un endroit où
elle croise la Keraua «dans la montagne» n’a pas davantage permis de
localiser le cours du Kohom, compte tenu en particulier de ce que ni le
tracé proposé par le Cameroun, ni celui présenté par le Nigéria ne cor-
respondent à une telle mention.

La Cour a, partant, dû avoir recours à d’autres moyens d’interpréta-
tion. Elle a ainsi étudié attentivement le croquis, établi en mars 1926 par
des fonctionnaires français et britannique, qui a servi de base à la rédac-
tion des paragraphes 18 et 19 de la déclaration Thomson-Marchand.
Comme l’a rappelé le Nigéria dans sa duplique, ce croquis démontre en
effet quelle était l'intention des parties à l’époque, lorsqu'elles faisaient
état de la rivière Kohom. Ledit croquis est tout particulièrement utile en
ce qu'il comporte des indications très claires sur le relief de la région et la
direction de la rivière, indications que la Cour a pu comparer avec les
cartes fournies par les Parties. La Cour est en mesure de déterminer, sur
la base de cette comparaison, que le cours du Kohom par lequel la décla-
ration Thomson-Marchand fait passer la frontière est celui indiqué par le
Cameroun. A cet égard, la Cour relève tout d’abord que le croquis de
1926 indique de manière fort prononcée, juste un peu avant que la fron-
tière n’oblique brutalement vers le sud, un affluent qui descend du mont
Kolika et qui rejoint le cours du Kohom. Cet affluent se retrouve sur la
rivière identifiée par le Cameroun comme étant le Kohom, mais non sur
celle choisie par le Nigéria. La Cour tient ensuite à faire observer que le
croquis de 1926 indique très clairement que la frontière passe au nord des
monts Matakam, ce que fait la ligne réclamée par le Cameroun, alors que
celle prônée par le Nigéria passe nettement au sud de ces monts.

La Cour relève toutefois que la ligne frontière réclamée par le Cameroun
dans cette région va au-delà de la source de la rivière qu’elle a identifiée
comme étant le Kohom. De méme, la Cour ne saurait faire abstraction du
fait que la déclaration Thomson-Marchand prévoit explicitement que la
frontiére doit passer par une riviére qui prend sa source dans le mont Ngosi.
Afin de respecter la déclaration Thomson-Marchand, il échet dés lors
d’assurer la jonction entre la source de la rivière Kohom, telle qu'identifiée
par la Cour, et la rivière Bogaza, qui prend sa source dans le mont Ngosi.

102. En conséquence, la Cour conclut qu'il convient d’interpréter le
paragraphe 19 de la déclaration Thomson-Marchand comme faisant passer
la frontière par la rivière Kohom, telle que la Cour l’a identifiée, jusqu'à sa
source située par 13°44’ 24” de longitude est et 10° 59”09”de latitude nord
puis, de ce point, par une ligne droite orientée vers le sud et rejoignant le
mont marqué à une altitude de 861 mètres sur la carte au 1/50 000 consti-
tuant la figure 7.8 en regard de la page 334 de la duplique du Nigéria —
mont situé par 13°45’45” de longitude est et 10° 59’ 45” de latitude nord —,
avant de suivre le cours de la rivière Bogaza dans la direction sud-ouest
jusqu’au sommet du mont Ngosi (voir ci-après, p. 368, le croquis n°5).

68
 

| _11°02'

mre

| 11° 00'

| 10° 59"

|_10° 58

| 11° 57!

 

 

 

CROQUIS N° 5

La riviére Kohom

N.B. Co croquis a été établi
à des fias d'illustration sculement

 

Mt Kolika

 

0 1 2 3km %

 

NIGERIA Source de la
rivière Kohom

[13° 41' [13° 42 [13° 43 [13° 44 [13945  13°46"

 

13°47

[13° 48

[13° 49

11° 02°

1e o1'_|

10° 59'_|

10° 58" _|

11° 57

 

 

89€

(Lauuv) ANILRIVN LA AULSAUUAL AUALLNOUX
369 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

La ligne de partage des eaux de Ngosi à Humsiki ( Roumsiki)/Kamalel
Turu (les monts Mandara)

103. Les paragraphes 20 à 24 de la déclaration Thomson-Marchand
fixent la frontière comme suit:

«20) Ensuite elle est déterminée par une ligne ayant une direction
sud-ouest et qui suit la crête du massif du Ngosi, laissant à la France
les quartiers de Ngosi situés sur les pentes orientales et à l’ Angleterre
ceux situés sur le versant ouest, jusqu’à un point situé entre la source
de la rivière Zimmunkara et la source de la rivière Devurua; la ligne
de partage des eaux ainsi définie laisse le village de Bugelta à l’Angle-
terre et le village de Turu a la France.

21) Ensuite elle s’infléchit au sud-sud-ouest, laissant le village
de Dile en zone anglaise, celui de Libam en zone frangaise, pour
atteindre la colline de Matakam.

22) De la elle se dirige directement à l’ouest jusqu’à un point au
sud du village de Wisik où elle s’infléchit dans la direction du sud en
empruntant la ligne de partage des eaux et franchit Mabas, sur le
côté français, puis quitte Wula, sur le côté anglais, et continue dans
la direction du sud, limitée par des cultures à l’est de la ligne de par-
tage des eaux.

23) Ensuite, franchissant Humunsi sur le côté français, elle passe
entre les montagnes de Jel et Kamale Mogode, en zone française, et
suit la ligne de partage des eaux.

24) Passant Humsiki, la frontière traverse le mont Kuli, laissant à
la France les terres cultivées de la vallée à l’ouest du village.»

104. Le Nigéria affirme que les paragraphes 20 à 24 de la déclaration
Thomson-Marchand délimitent clairement la frontière dans la région en
renvoyant à une ligne de partage des eaux et que celle-ci devrait donc être
suivie plutôt que la ligne proposée par le Cameroun. Le Nigéria insiste
sur le fait que le village camerounais de Turu, qui devait se trouver en
territoire camerounais d’après la déclaration Thomson-Marchand, s’est
étendu en territoire nigérian. Il relève également que la route camerou-
naise fait des incursions en territoire nigérian et que la carte n° 6 produite
par le Cameroun dans le volume II de sa réplique déplace la frontière de
500 à 800 mètres vers l’ouest, en territoire nigérian, dans tout ce secteur.

105. Le Cameroun soutient pour sa part que la controverse «résulte
d’une divergence sur le report de la ligne de partage des eaux sur les
cartes». Le Cameroun indique que la notion de ligne de partage des eaux
est complexe et qu’il est particulièrement difficile de fixer une telle ligne
le long d’un escarpement abrupt comme c’est le cas en l’espèce. Selon le
Cameroun, la ligne frontière qu’il a tracée suit bien la ligne de partage des
eaux, du moins jusqu’à proximité de Humsiki (ou Roumsiki). A partir de
ce point, la frontière s’écarte nécessairement de la ligne de partage des
eaux puisque, selon la déclaration Thomson-Marchand, elle doit traver-

70
370 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

ser le mont Kuli et laisser les terres cultivées à l’ouest du village au Came-
roun. Le Cameroun ajoute que le village de Turu est entièrement situé en
territoire camerounais.

106. La Cour constate que le problème dans la région s'étendant de
Ngosi à Roumsiki a pour origine le fait que le Cameroun et le Nigéria
appliquent différemment les dispositions des paragraphes 20 à 24 de la
déclaration Thomson-Marchand. Dans ce secteur, la tâche de la Cour est
donc de déterminer le tracé de la frontière en se référant aux termes de la
déclaration Thomson-Marchand, c’est-à-dire essentiellement à la ligne de
crête, à la ligne de partage des eaux et à des villages devant être situés de
part et d’autre de la frontière. La Cour examinera cette question tronçon
par tronçon.

107. De Ngosi à Turu, la frontière suit la ligne de partage des eaux
comme le prévoit le paragraphe 20 de la déclaration Thomson-Marchand.
La Cour note sur ce point que la ligne de partage des eaux proposée par le
Cameroun coupe un certain nombre de cours d’eau et ne saurait donc être
retenue. La ligne de partage des eaux présentée par le Nigéria, qui suit sur
la plus grande partie de sa longueur la route allant de Devura vers le sud,
apparaît plus crédible. La Cour se doit néanmoins de préciser que cette
route demeure sur toute sa longueur en territoire camerounais. En ce qui
concerne le village de Turu, la Cour rappelle par ailleurs que, si elle peut
interpréter les dispositions des instruments de délimitation lorsque leur
libellé appelle une telle interprétation, elle ne saurait en revanche modifier
le tracé de la frontière tel que ces instruments l’établissent. En l’espèce, 1l
n’est pas contesté par les Parties que la frontière passe par la ligne de par-
tage des eaux. Cette ligne frontière ne saurait donc être modifiée par la
Cour. S’il était dès lors avéré que le village de Turu s’est étendu en terri-
toire nigérian au-delà de la ligne de partage des eaux, il appartiendrait aux
Parties de trouver une solution aux problèmes qui en résulteraient, aux fins
d'assurer le respect des droits et intérêts de la population locale.

108. De Turu à Mabas, les Parties ne divergent quant au tracé de la
frontière visé aux paragraphes 21 et 22 de la déclaration Thomson-Mar-
chand que sur deux endroits: l’un au sud de Wisik, où la Cour ne voit pas
de raison de ne pas retenir le tracé indiqué par le Cameroun, et l’autre
près de Mabas. Aux environs de cette localité, la ligne indiquée par le
Cameroun coupe certains cours d’eau et n’apparaît en conséquence pas
pouvoir constituer la ligne de partage des eaux. Le tracé préconisé par le
Nigéria ne semble pas convenir non plus dans la mesure où il passe au
travers de la localité de Mabas. Or, selon la déclaration, la frontière laisse
Mabas du côté français («franchit Mabas, sur le coté français» /pass[es]
by Mabas on the French side]). La frontière doit donc, à cet endroit,
suivre la ligne de partage des eaux tout en laissant l’entièreté du village
de Mabas du côté camerounais. La Cour considère ici encore que, lorsque
la route allant de Turu vers le sud suit la frontière, cette route demeure
sur toute sa longueur en territoire camerounais.

109. De Mabas à Ouro Mavoum, l'emplacement de la ligne de partage
des eaux ne fait l’objet d’aucune discussion entre les Parties.

71
371 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

110. D’Ouro Mavoum à la montagne de Jel via Humunsi (Roumzou),
la frontière suit la ligne proposée par le Nigéria tout en laissant sur toute
sa longueur la route en territoire camerounais. La Cour estime que le
tracé proposé par le Cameroun ne saurait en effet être retenu: i! corres-
pond certes à la ligne de partage des eaux, mais le paragraphe 22 de la
déclaration Thomson-Marchand fixe la frontière à cet endroit non pas
sur cette ligne, mais à la limite de cultures se trouvant «à l’est de la ligne
de partage des eaux».

111. De la montagne de Jel à Mogodé, la frontière suit à nouveau la
ligne de partage des eaux. La ligne indiquée par le Cameroun coupe de
nombreux cours d’eau et doit dès lors être écartée. La ligne préconisée
par le Nigéria semble plus exacte.

112. De Mogodé à Humsiki (Roumsiki), la frontière continue à suivre
la ligne de partage des eaux, tout en laissant en permanence la route en
territoire camerounais. Ici encore, la ligne proposée par le Cameroun doit
être rejetée, étant donné qu’elle coupe de nombreux cours d’eau. La ligne
nigériane semble convenir davantage, pour autant toutefois que la route
reste en tout point du côté camerounais de la frontière et que cette ligne
laisse l’entièreté de Humsiki au Cameroun.

113. Au-delà de Humsiki, la frontière continue à suivre la ligne pro-
posée par le Nigéria. Cette ligne apparaît au demeurant plus avantageuse
pour le Cameroun que celle reproduite sur ses propres cartes, et le Came-
roun ne s’est opposé en tout état de cause à aucun moment aux préten-
tions du Nigéria à cet endroit de la frontière.

114. La Cour conclut de ce qui précède que, dans la région allant de
Ngosi à Humsiki, la frontière suit le tracé décrit par les paragraphes 20 à
24 de la déclaration Thomson-Marchand tels que précisés par la Cour.

*

Du mont Kuli à Bourhal Maduguva (la ligne erronée de partage des eaux
de la carte Moisel)

115. Le paragraphe 25 de la déclaration Thomson-Marchand fixe la
frontière comme suit:

«25) Ensuite elle continue vers le sud entre Mukta (anglais) et
Muti (français), la ligne erronée de partage des eaux indiquée par la
carte Moisel étant adoptée, laisse Bourha et Dihi en zone française,
Madogoba Gamdira en zone anglaise, Bugela ou Bukula, Madoudji,
Kadanahanga en zone française, Ouda Tua, et Tsambourga en zone
anglaise et Buka sur le côté français.»

116. Le Nigéria affirme que le texte du paragraphe 25 de la déclaration
Thomson-Marchand qui place la frontière sur «la ligne erronée de par-
tage des eaux»

«est défectueux: l’obligation qu'il impose de suivre une ligne de par-
tage des eaux figurant sur une carte vieille de quatre-vingt-dix ans

72
372 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

n’offrant que très peu de détails et expressément reconnue comme
étant erronée est susceptible d’un certain nombre d’interprétations».

Le Nigéria propose donc une simplification jusqu’à l'endroit où la ligne
Moisel coupe la ligne correcte de partage des eaux au nord de Bourha.
Cette simplification serait notamment justifiée par un procès-verbal de
1920, aux termes duquel la frontière devrait suivre le centre d’une piste
joignant Muti à Bourha. Au sud de Bourha, le Nigéria propose de suivre
la ligne correcte de partage des eaux en laissant Bourha en territoire
nigérian.

117. Le Cameroun allègue quant à lui que la déclaration Thomson-
Marchand «place sciemment la frontière sur «la ligne erronée de partage
des eaux» indiquée sur la carte Moisel», si bien qu’il propose de s’en
tenir purement et simplement à la transposition de la ligne Moisel sur une
carte moderne et sur le terrain. Il ajoute que le procès-verbal de 1920 au-
quel se réfère le Nigéria a été mal traduit en anglais et que la version fran-
çaise originale ne corrobore en aucune manière la position de ce dernier.

118. La Cour relève que le texte du paragraphe 25 de la déclaration
Thomson-Marchand prévoit très expressément que la frontière doit pas-
ser par «la ligne erronée de partage des eaux indiquée par la carte Moi-
sel». Un tracé clair ayant été donné à la frontière par les auteurs de la
déclaration, la Cour ne saurait s’écarter de ce tracé.

La Cour a étudié avec le plus grand soin la carte Moisel et a comparé
les informations données par celle-ci avec celles disponibles sur les meil-
leures cartes modernes, en particulier sur la feuille «Uba N.E.» de la
carte DOS au 1/50 000 du Nigéria établie en 1969 et sur la feuille NC-33-
XIV-2c «Mokolo 2c» de la carte au 1/50 000 de l’Afrique centrale établie
par l’Institut géographique national (IGN) en 1965, qui lui ont toutes
deux été fournies par le Nigéria. La Cour observe que si, dans cette
région, la carte Moisel contient un certain nombre d’erreurs, elle com-
porte néanmoins certains critéres objectifs permettant d’opérer aisément
le report du tracé de la «ligne erronée de partage des eaux» sur les cartes
modernes. La Cour remarque tout d’abord que sur la carte Moisel la
«ligne erronée de partage des eaux» est clairement marquée comme res-
tant en permanence à l’est du méridien 13°30’ de longitude est. La Cour
relève ensuite qu’un certain nombre de localités sont indiquées comme se
situant à l’est ou à l’ouest de cette ligne erronée et doivent par conséquent
se trouver du même côté de la frontière après le report de ladite ligne sur
les cartes modernes.

La Cour ne saurait retenir la ligne présentée par le Cameroun comme
correspondant au report de la «ligne erronée de partage des eaux». Cette
ligne se trouve en effet sur toute sa longueur à l’ouest du méridien 13° 30’
de longitude est. Le report de la «ligne erronée de partage des eaux»
opéré par le Nigéria pose d’autres problèmes. S’il situe bien cette ligne en
permanence à l’est du méridien 13° 30° de longitude est, il ne saurait néan-
moins être accepté, dans la mesure où son tracé suit une ligne brisée,
alors que celui de la carte Moisel est sinueux.

73
373 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

119. La Cour conclut en conséquence qu’il convient d’interpréter le
paragraphe 25 de la déclaration Thomson-Marchand comme faisant pas-
ser la frontière du mont Kuli au point marquant le début de la «ligne
erronée de partage des eaux», situé par 13°31’47” de longitude est et
10°27’ 48” de latitude nord, point qu’elle rejoint en suivant la ligne cor-
recte de partage des eaux. Puis, de ce point, la frontière suit le tracé de
la «ligne erronée de partage des eaux» jusqu’au point marquant la fin de
cette ligne, qui se trouve par 13° 30’ 55” de longitude est et 10° 15/46” de
latitude nord. Entre ces deux points, le tracé de la frontière est celui qui
est indiqué sur la carte jointe au présent arrêt!, qui a été établie par la
Cour en opérant le report de la «ligne erronée de partage des eaux» de la
carte Moisel sur la première édition de la feuille «Uba N.E.» de la carte
DOS au 1/50 000 du Nigéria. Ensuite, la frontière recommence à suivre la
ligne de partage des eaux correcte vers le sud.

*
Kotcha (Koja)

120. Les paragraphes 26 et 27 de la déclaration Thomson-Marchand
fixent la frontiére comme suit:

«26) Puis la frontiére passe par le mont Mulikia (appelé aussi
Lourougoua).

27) Du sommet du mont Mulikia elle atteint la source du Tsika-
kiri, laissant Kotcha à l’Angleterre et Dumo à la France; puis elle
longe une ligne jalonnée provisoirement par quatre bornes par
MM. Vereker et Pition en septembre 1920.»

121. Selon le Nigéria, les paragraphes 26 et 27 de la déclaration Thom-
son-Marchand présenteraient un problème dans la mesure où, sur les
quatre bornes mises en place en 1920 qui y sont indiquées, une seulement
pourrait éventuellement être identifiée aujourd’hui. Il propose dès lors
que la frontière, avant d’arriver à ce cairn, suive la ligne de partage des
eaux, sauf à proximité de Kotcha où les terres cultivées par les fermiers
de Kotcha du côté camerounais de la ligne de partage des eaux seraient
laissées au Nigéria du fait que le village nigérian de Kotcha s’est étendu
de part et d’autre de celle-ci.

122. Le Cameroun estime que la ligne frontière demandée par le Nigé-
ria à proximité de Kotcha est contraire à la déclaration Thomson-Mar-
chand et que le texte de celle-ci devrait être respecté. Le reste de la ligne
proposée par le Nigéria dans cette région, qui suit la ligne de partage des
eaux, n’est pas contesté par le Cameroun.

123. La Cour constate que, dans la région de Kotcha, la difficulté pro-
vient uniquement de ce que, comme le reconnaît le Nigéria, le village
nigérian de Kotcha s’est étendu du côté camerounais de la frontière.
Comme la Cour a déjà eu l’occasion de l'indiquer à l’égard du village de

' On trouvera un exemplaire de cette carte dans une pochette placée à la fin du présent
fascicule ou du volume C.J. Recueil 2002 selon le cas. [Note du Greffe. ]

74
374 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

Turu, elle n’a pas compétence pour modifier une ligne frontière délimitée,
même dans l’hypothèse où un village auparavant situé d’un côté de la
frontière se serait étendu au-delà de celle-ci. Il appartiendra en revanche
aux Parties de trouver une solution aux problèmes qui en résulteraient,
aux fins d’assurer le respect des droits et intérêts de la population locale.

124. En conséquence, la Cour conclut que la frontière dans la région
de Kotcha, visée aux paragraphes 26 et 27 de la déclaration Thomson-
Marchand, passe par la ligne de partage des eaux, et cela y compris à
proximité directe du village de Kotcha, où les terres cultivées se trouvant
du côté camerounais de la ligne de partage des eaux demeurent en terri-
toire camerounais.

La source de la rivière Tsikakiri

125. Le paragraphe 27 de la déclaration Thomson-Marchand fixe la
frontière comme suit:

«27) Du sommet du mont Mulikia elle atteint la source du Tsi-
kakiri, laissant Kotcha à l'Angleterre et Dumo à la France; puis elle
longe une ligne jalonnée provisoirement par quatre bornes par
MM. Vereker et Pition en septembre 1920.»

126. Le Nigéria relève que la rivière Tsikakiri mentionnée au para-
graphe 27 de la déclaration Thomson-Marchand a trois sources possibles.
Il affirme que, contrairement à ce que prétend le Cameroun, il convient
de faire passer la frontière par l’un des tributaires sud de la rivière, et
non par le tributaire nord, puisque seuls les premiers partent de la
ligne de crête comme l’implique la déclaration.

127. Le Cameroun affirme pour sa part que la source correcte du Tsi-
kakiri qu'il convient de retenir est le tributaire nord. Se référant à la
figure 7.14 en regard de la page 344 de la duplique du Nigéria, il souligne
que le point désigné par une flèche comme source du tributaire sud ne
correspond à rien de tel.

128. La Cour constate que l'interprétation du paragraphe 27 de la
déclaration Thomson-Marchand soulève des difficultés dans la mesure où
la rivière Tsikakiri possède plusieurs sources, alors que la déclaration
indique seulement que la frontière passe par «la source» du Tsikakiri,
sans donner d'indication quant à celle à retenir. La Cour observe tout
d’abord qu'il n’existe, du point de vue de la science géographique, aucune
définition permettant de déterminer en toute certitude les facteurs à
prendre en considération aux fins de l'identification de la source princi-
pale d’une rivière lorsque celle-ci possède plusieurs sources. La tâche de la
Cour n’est cependant pas d’identifier la source «géographique» du Tsi-
kakiri, mais d’identifier la source par laquelle les rédacteurs de la décla-
ration Thomson-Marchand entendaient faire passer la frontiére. Etant
donné que la déclaration Thomson-Marchand délimite en général la
frontiére a l’aide de descriptions physiques du paysage, il y a tout lieu de

75
375 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

penser que les rédacteurs de la déclaration, en se référant à la source du
Tsikakiri, ont entendu retenir un point aisément reconnaissable, aussi
bien sur une carte que sur le terrain. Or, la Cour note que l’une des
sources du Tsikakiri se démarque des autres. Il s’agit de la source située
par 13° 16°55” de longitude est et 10° 02”02” de latitude nord, qui est la
plus élevée et ne correspond à aucune des propositions des Parties.

129, En conséquence, la Cour conclut que la frontiére dans la région
visée au paragraphe 27 de la déclaration Thomson-Marchand part du
point de coordonnées 13° 17’ 50” de longitude est et 10° 03’ 32” de latitude
nord qui se trouve aux abords de Dumo. Puis, de ce point, la frontiére
rejoint par une ligne droite le point que la Cour a interprété comme étant
la «source du Tsikakiri» mentionnée par la déclaration, avant de suivre
le cours de cette riviére (voir ci-aprés, p. 376, le croquis n° 6).

*

De la borne frontière n° 6 à Wammi Budungo

130. Les paragraphes 33 et 34 de la déclaration Thomson-Marchand
fixent la frontière comme suit:

«33) Puis par une ligne partant du repère n° 6 et passant par le
repère n° 7 pour finir au n° 8.

34) De ce repère n° 8, placé sur la rive gauche du Mao Youwai,
petit cours d’eau venant de l’ouest pour se jeter dans le Faro, par
une ligne droite orientée sud-ouest qui atteint le sommet du mont
Wammi, pic élevé, au nord d’une chaîne de montagnes qui s’étend
vers les Alantikas et qui est située à l’est de l’ancienne borne fron-
tière n° 10.»

131. En ce qui concerne le tracé de la frontière de la borne n° 6 à
Wammi Budungo, le Nigéria relève que les bornes n° 6 et 8 par lesquelles
la déclaration Thomson-Marchand fait passer la frontière n’ont pas pu
être retrouvées. Des traces de la borne n° 7 subsisteraient à l'emplacement
de celle-ci. Le Nigéria, se référant au paragraphe 32 de la déclaration
Thomson-Marchand, qui mentionne l’«ancienne frontière anglaise-alle-
mande», estime qu’il convient en conséquence de tenter de localiser ces
bornes à partir de l’accord anglo-allemand de 1906, qui a servi de base à
la fixation du tracé de la frontière dans cette région. L’annexe I à cet
accord, rédigée en 1903, contient en effet une description de la méthode
utilisée pour fixer l'emplacement des bornes. Ainsi, le paragraphe 3 de
l'annexe prévoit ce qui suit:

«[]a ligne suit alors la ligne médiane du Faro vers l’amont jusqu’au
confluent du Mao Hesso avec la rivière principale, et ensuite la ligne
médiane du Mao Hesso jusqu’au poteau n°6 sur la rive gauche du
Mao Hesso, à 3 kilomètres environ au nord-ouest de Béka. Elle
court alors de la ligne médiane de la rivière jusqu’au poteau n° 6 per-
pendiculairement au cours de la rivière.»

76
FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

 

 

 

   
 
  
 

 

 

 

 

     
  

 

 

376
TS 11316 TS T7 TETE Tis? 19
CROQUIS N° 6 Kotcha
| 10° 06' 10° 06’
Source
de la rivière Tsikakiri
N.B. Ce croquis a été établi
à des fins d'illustration seulement
1005" © 1 2 3 km 10° 05°_|
10° 04' 10° 04'_|
NIGERIA
\
‘, Dumo
H i
|_10° 03" PON c 10° 03'_|
| / }
Ÿ { y y
\ Hi er FC
\ i po" FA ;
\ 47 F H
}
if | 4
\ Soubce de la rivière Tsikakiri .
10° identifiée par la Cour; 10° 02_
>
1
\
Te?
i CAMEROUN
10° 10° O1'_}
iB [ 13° 16" [13°17 [13° 18" [.13°.19'

 

 

 
377 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

Le paragraphe 4 poursuit alors en expliquant:

«A partir du poteau n°6, elle court en ligne droite jusqu’à un
rocher bien visible, sur une petite éminence de la route Gurin-Karin.
Une marque de frontière (n° 7) «D | B» (Deutsch-British) est gravée
sur ce rocher. À partir de ce rocher, elle court en ligne droite
jusqu’au poteau n°8 implanté sur la route à l'entrée du col entre les
collines de Karin, au nord du village de Karin.»

Le Nigéria expose que, en application de cette méthode, la borne n°6 se
trouverait sur la rive gauche du Mao Hesso, à environ 3 kilomètres au
nord-ouest de Beka, tandis que la borne n° 8 se trouverait à l’intersection
du prolongement de la ligne reliant les bornes n° 6 et 7 et du ruisseau
mentionné au paragraphe 34 de la déclaration Thomson-Marchand.

132. Le Cameroun indique pour sa part que le problème dans cette
région est celui de l’identification de toutes les bornes mentionnées aux
paragraphes 33 et 34 de la déclaration Thomson-Marchand, y compris la
borne n° 7, qui ne serait pas celle présentée par le Nigéria, ainsi que
l'identification du sommet du mont Wammi. Le Cameroun insiste néan-
moins sur le fait que ce problème est un problème de démarcation et non
de délimitation.

133. La Cour constate que l’interprétation des paragraphes 33 et 34 de
la déclaration Thomson-Marchand soulève une difficulté dès lors que ces
dispositions font passer la frontière par trois bornes dont à tout le moins
deux ont aujourd’hui disparu.

La Cour s’est penchée avec beaucoup d’attention sur le texte de
l’annexe I à Paccord anglo-allemand de 1906, ainsi que sur le matériau
cartographique que lui ont fourni les Parties, afin de retrouver la position
de ces bornes. La Cour note ainsi que le point indiqué par le Nigéria
comme correspondant à la borne n° 6 et situé par 12° 53’ 15” de longitude
est et 9°04°19” de latitude nord reflète bien les termes de la description
qu’en donne l’accord, puisqu'il se trouve sur la rive gauche du Mao
Hesso à 3 kilomètres au nord-ouest du village de Beka. La Cour estime
de même que le point indiqué par le Nigéria comme correspondant à la
borne n° 7 et situé par 12° 51’ 55” de longitude est et 9°01”03” de latitude
nord doit être retenu. Bien que le Nigéria n’ait pas apporté la preuve de
ce que des traces réelles de la borne n° 7 aient été trouvées à cet endroit,
son positionnement correspond en effet à ce que prévoit l’accord anglo-
allemand de 1906, et ce d’autant plus qu'il s’agit de la seule éminence
rocheuse présente dans cette région. Quant à l'emplacement de la borne
n° 8, qui est décrite comme étant située sur la route à l’entrée du col pas-
sant entre les collines de Karin, et sur la rive gauche du Mao Youwai,
c’est le point proposé par le Cameroun, de coordonnées 12°49’22” de
longitude est et 8°58’ 18” de latitude nord, qui doit être retenu, dès lors
qu’il remplit tant les conditions posées par l'accord de 1906 que celles
prévues au paragraphe 34 de la déclaration Thomson-Marchand.

134. La Cour conclut en conséquence que les paragraphes 33 et 34 de
la déclaration Thomson-Marchand doivent être interprétés comme fai-

78
378 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

sant passer la frontière par les points qu’elle a identifiés comme corres-
pondant aux bornes n°° 6, 7 et 8 visées dans ces paragraphes et situés aux
coordonnées susmentionnées (voir ci-après, p. 379, le croquis n°7).

Le Maio Senche

135. Le paragraphe 35 de la déclaration Thomson-Marchand fixe la
frontière comme suit:

«35) Puis par la ligne de partage des eaux du Mao Wari à l’ouest
et du Mayo Faro à l’est pour rejoindre les monts Alantikas; de là
par la ligne de partage des eaux de la Benoué au nord-ouest et du
Faro au sud-est jusqu’au pic du sud des monts [Alantikas] en un
point situé à 2 kilomètres au nord de la source de la rivière Mali.»

136. Le Nigéria soutient que la frontière dans ce secteur doit suivre la
ligne de partage des eaux. Il fait observer que la ligne réclamée par le
Cameroun dans cette région décale la frontière par rapport à la ligne de
partage des eaux que cette ligne doit suivre en vertu du paragraphe 35 de
la déclaration Thomson-Marchand, «ce qui revient à attribuer au Came-
roun le petit village de Batou (Batodi Dampti) et environ 1200 hectares
de territoire».

137. Le Cameroun maintient quant à lui que «la représentation de la
ligne de partage des eaux dans la traversée des monts [Alantikas] et [de] la
localisation du village de Batou» dont il est question dans cette région est
exclusivement un problème de démarcation.

138. La Cour constate que la difficulté, dans la région du Maio Senche
à laquelle le paragraphe 35 de la déclaration Thomson-Marchand s’ap-
plique, consiste à identifier la ligne de partage des eaux, dont les deux
Parties ont proposé des représentations cartographiques différentes.

139. La Cour confirme que la frontière dans la région du Maio Senche
passe par la ligne de partage des eaux de la Benoué et du Faro. Le para-
graphe 35 de la déclaration Thomson-Marchand est très clair sur ce
point, qui n’est d’ailleurs pas contesté par les Parties. La Cour, après
étude du matériau cartographique que lui ont fourni les Parties, observe
qu’elle ne saurait accepter le tracé de la ligne de partage des eaux proposé
par le Cameroun, dans la mesure en particulier où celui-ci suit le cours
d’une rivière sur la plus grande partie de sa longueur, ce qui est incom-
patible avec le concept de ligne de partage des eaux. La ligne de partage
des eaux, comme le soutient le Nigéria, passe entre le bassin du Maio
Senche et celui de deux rivières qui se trouvent plus au sud (voir ci-après,
p. 380, le croquis n°8).

79
379

FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

 

| 903

| 9° 02"

| 9° or

| 9° 00"

| 8° 59"

| 8° 58!

| 8°57!

| 8° 56"

| _ 8°55"

 

[12° 46" [12° 47"

[12° 48"

 

CROQUIS N° 7

De la borne frontière n° 6
à Wammi Budungo

 

N.B. Ce croquis a été établi
à des fins d'illustration seulement

2

4 6 km

 

 

NIGERIA

y : {
Bomèg  /Collines

: Karin

   
     

12°49 412°50' 4 12°51" [12° 12° 53' | 12°54"
| | | | |

 

g 00'_]

 

 
FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

380

 

 
       

 

9€ ZT | € 021 | PA €€ 21 | ZE ot |
PSE of
NNOUsWvo
DE 8 9€ 8 |
TLE 08 LE 8 |
TBE of
0
TasmraThas TONRNEN| [LP sty sap B
Ham 939 & BIMBO 29 “ETN
ayouseg ore

PT :6€ o8

8 oN SINDOWD

 

 

 

 

 

 
381 FRONTIÈRE TERRESTRE ET MARITIME (ARRET)

Jimbare et Sapeo

140. Les paragraphes 35 à 38 de la déclaration Thomson-Marchand
fixent la frontière comme suit:

«35) Puis par la ligne de partage des eaux du Mao Wari à l’ouest
et du Mayo Faro à l’est pour rejoindre les monts Alantikas; de là
par la ligne de partage des eaux de la Benoué au nord-ouest et du
Faro au sud-est jusqu’au pic du sud des monts [Alantikas] en un
point situé à 2 kilomètres au nord de la source de la rivière Mali.

36) De ce pic, par la rivière Sassiri, laissant Kobi en zone fran-
çaise et Kobi Leinde en zone anglaise, Tebou et Tscho à la France,
jusqu’à son confluent avec le premier ruisseau venant de la chaîne
des Balakossa (ce confluent touche la piste Kobodji Mapeo). De ce
ruisseau la frontière se dirige vers le sud, laissant Uru Belo a l’Angle-
terre et Nananoua à la France.

37) Ensuite elle rejoint l’ancienne frontière aux environs de Lapao
en territoire français et suit la ligne de partage des eaux de la chaîne
des Balakossa jusqu’à un point situé à l’ouest de la source de Labidje
ou Kadam, rivière qui se jette dans le Mayo Deo, d’une part, et la
rivière Sampee, qui se jette dans la rivière Baleo, au nord-ouest,
d’autre part.

38) De ce point la frontière suit la ligne de partage des eaux entre
la rivière Baleo et la rivière Nomberou, en empruntant la ligne de
faîte des monts Tschapeu, jusqu’à un point situé à 2 kilomètres au
nord de Noumberou, s’infléchissant à la hauteur de ce village, qui est
en Nigéria, puis empruntant une vallée nord-est, puis sud-est, qui
franchit la chaîne des Banglang à environ 1 kilomètre de la source de
la rivière Kordo.»

141. En ce qui concerne le tracé de la partie de la frontière terrestre
telle que décrite aux paragraphes 35 à 38 de la déclaration Thomson-
Marchand, le Nigéria relève tout d’abord que le texte de la déclaration
est, à bien des égards, défectueux et propose de le clarifier. Selon lui, la
Cour devrait dire que le pic sud des monts Alantikas est constitué par le
Hosere Bila situé à 2 kilomètres au nord de la source de la rivière Mali. Il
précise également que la rivière Sassiri citée au paragraphe 36 de la décla-
ration Thomson-Marchand ne vient pas du Hosere Bila mais de la chaîne
des Balakossa, qui se trouve plus au sud. La rivière qui est en fait visée au
paragraphe 36 serait le Leinde ou Lugga. Le Nigéria ajoute que, au sud
de Nananoua, la description du tracé de la frontière devrait être précisée
et modifiée par la Cour dans la mesure où le texte des paragraphes 37
et 38 de la déclaration Thomson-Marchand et la carte qui l'accompagne
se contredisent. Le Nigéria explique que l’intention des Gouvernements
britannique et français était depuis 1920 d’attribuer Jimbare à la France
et Sapeo à la Grande-Bretagne. Il rappelle à cet effet que, le 12 novembre
1920, à la suite d'une mission de délimitation sur le terrain, une propo-

82
382 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

sition conjointe allant dans ce sens avait été signée par W. D. K. Mair,
responsable de district britannique, et le capitaine Louis Pition, représen-
tant de l’administration française (dénommée ci-après la «proposition
conjointe Mair-Pition»). Cette même proposition aurait ensuite été reprise
dans un document signé le 16 octobre 1930 par R. Logan, responsable de
district britannique, et le lieutenant J. Le Brun, représentant de l’admi-
nistration française (dénommé ci-après le «procès-verbal Logan-Le
Brun»). Ce procès-verbal, établi après la rédaction de la déclaration
Thomson-Marchand, mais avant sa signature, aurait eu pour but de
remédier sur le terrain aux difficultés posées par le texte de cette dernière
et aurait depuis lors été respecté par les deux Parties.

Selon le Nigéria, alors qu’une partie des propositions contenues dans le
procès-verbal Logan-Le Brun auraient été introduites dans le texte de la
déclaration Thomson-Marchand, on aurait oublié de modifier également
la partie de la déclaration relative à Jimbare et Sapeo. Pour Sapeo, les
propositions faites dans le procès-verbal auraient néanmoins bien été
reprises sur la carte de 1931 jointe à la déclaration. De l’avis du Nigéria,
c’est dès lors la carte, et non le texte de la déclaration, qui devrait être
prise en compte, dans la mesure où ce dernier «ne concorde pas avec
l’abondante pratique observée sur le terrain depuis trois quarts de siècle ».
Ainsi, le Nigéria affirme que Sapeo a été traité comme nigérian lors des
plébiscites de 1959 et 1961 et qu’il en assure l'administration. Selon le
Nigéria, la solution serait donc d'interpréter la déclaration Thomson-
Marchand à la lumière de la proposition conjointe Mair-Pition, du pro-
cès-verbal Logan-Le Brun et de la pratique locale bien établie. La nou-
velle description basée sur le procès-verbal Logan-Le Brun aboutirait à
laisser l’entièreté de la chaîne des Balakossa au Cameroun et à donner la
plaine de Sapeo, sur le flanc sud du Hosere Sapeo, au Nigéria. La ligne
frontiére ainsi modifiée aurait d’ailleurs été acceptée par le Cameroun,
comme l’indiquerait une lettre du 17 mars 1979 adressée au préfet du
département de la Bénoué par le sous-préfet de l’arrondissement de Poli.

142. Le Cameroun s’accorde avec le Nigéria pour dire que le pic visé
au paragraphe 35 de la déclaration Thomson-Marchand est le Hosere
Bila et que les rivières dont le cours est à suivre dans cette région sont
bien le Leinde, puis le Sassiri. Le Cameroun soutient en revanche que, au
sud de Nananoua, seule la déclaration Thomson-Marchand doit étre
prise en compte pour établir le tracé de la frontière. Il rappelle en effet
que, si la proposition conjointe Mair-Pition fut soumise à la France et à
la Grande-Bretagne, elle ne fut néanmoins pas retenue par ces dernières,
ni reportée dans la déclaration Thomson-Marchand. Il en va de même
pour le procès-verbal Logan-Le Brun. Quant à la lettre de 1979, le Came-
roun observe qu’en l’occurrence «[un simple sous-préfet] n’avait pas bien
compris la situation juridique réelle». Il conviendrait dès lors selon le
Cameroun de s’en tenir au texte de la déclaration Thomson-Marchand.

143. La Cour constate que l'interprétation des paragraphes 35 à 38 de
la déclaration Thomson-Marchand soulève des difficultés, en ce que la
description de la frontière qu'ils contiennent semble d’une part compor-

83
383 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

ter une série d’erreurs matérielles et, d’autre part, dans certains passages,
être en contradiction avec la représentation faite de cette frontière sur la
carte de 1931 annexée à la déclaration.

La Cour relève toutefois que, ce qui concerne la région au nord de
Nananoua visée au paragraphe 36 de la déclaration Thomson-Marchand,
les Parties sont d’accord pour considérer que les rivières dont la frontière
suit le cours sont le Leinde et le Sassiri. De même, les représentations
cartographiques de ce segment de la frontière proposées par les Parties
correspondent en tout point.

Au sud de Nananoua, il n’existe par contre pas d’accord entre le
Cameroun et le Nigéria.

144. La Cour se penchera d’abord sur la région de Sapeo. Après avoir
étudié attentivement les cartes fournies par les Parties et le procès-verbal
Logan-Le Brun, la Cour constate que, comme le Nigéria le soutient, c’est
bien la ligne frontière décrite dans ce procès-verbal, et non celle décrite
dans la déclaration Thomson-Marchand, qui a été reprise sur la carte de
1931 jointe à la déclaration. La Cour note par ailleurs que, dans la pra-
tique, Sapeo a toujours été considéré comme se trouvant en territoire
nigérian. Ainsi, Sapeo fut considéré comme nigérian lors des plébiscites
de 1959 et 1961. Si le Cameroun a précisé dans ses écritures qu’il estimait
«insuffisants» les divers éléments avancés par le Nigéria comme preuve
de son administration du village de Sapeo, il n’a toutefois pas sérieuse-
ment contesté ceux-ci. De même, le Cameroun n'a à aucun moment pré-
tendu exercer son administration sur ce village. La lettre du 17 mars 1979
adressée au préfet du département de la Bénoué par le sous-préfet de
l'arrondissement de Poli constitue une indication utile de ce que l’admi-
nistration exercée par le Nigéria sur Sapeo était connue du Cameroun. La
Cour estime dès lors qu’il convient, dans cette région, d’interpréter la
déclaration Thomson-Marchand conformément à l’intention de ses rédac-
teurs, telle qu’est s’est manifestée sur la carte qui y était jointe et sur le
terrain, à savoir de manière à faire suivre à la frontière le tracé décrit
dans le procès-verbal Logan-Le Brun.

145. Se penchant ensuite sur la situation dans la région de Jimbare, la
Cour note que, contrairement à ce qui s’est passé pour Sapeo, la revision
de la frontière contenue dans le procès-verbal Logan-Le Brun n’a pas été
transposée sur la carte de 1931 jointe à la déclaration Thomson-Mar-
chand, pour ce qui concerne la région de Jimbare. Le tracé de la frontière
sur la carte est celui décrit dans la déclaration. La Cour estime néan-
moins que c’est également le tracé décrit dans le procès-verbal Logan-Le
Brun qui doit ici prévaloir. Comme la Cour vient de le déterminer, le
tracé Logan-Le Brun correspond en effet à intention des rédacteurs de
la déclaration dans l'ensemble de cette région. Dans sa duplique, le Nigé-
ria a par ailleurs accepté cette interprétation de la déclaration Thomson-
Marchand favorable au Cameroun, tandis que ce dernier ne s’y est pas
opposé.

146. La Cour conclut dès lors tout d’abord que les paragraphes 35 et
36 de la déclaration Thomson-Marchand doivent être interprétés comme

84
384 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

faisant passer la frontière par le Hosere Bila, qu’elle a identifié comme
étant le «pic du sud des monts [Alantikas]» visé au paragraphe 35, puis
de ce point par le cours de la rivière Leinde et par le cours de la rivière
Sassiri «jusqu’à son confluent avec le premier ruisseau venant de la
chaîne des Balakossa ».

La Cour conclut ensuite que les paragraphes 37 et 38 de la déclaration
Thomson-Marchand doivent être interprétés comme faisant passer la
frontière par le tracé décrit au paragraphe 1 du procès-verbal Logan-Le
Brun, tel que représenté par le Nigéria sur les figures 7.15 et 7.16 en
regard des pages 346 et 350 de sa duplique.

*

Nomberou ( Namberou)-Banglang

147. Le paragraphe 38 de la déclaration Thomson-Marchand fixe la
frontière comme suit:

«38) De ce point la frontière suit la ligne de partage des eaux
entre la rivière Baleo et la rivière Nomberou, en empruntant la ligne
de faîte des monts Tschapeu, jusqu’à un point situé à 2 kilomètres au
nord de Noumberou, s’infléchissant à la hauteur de ce village, qui est
en Nigéria, puis empruntant une vallée nord-est, puis sud-est, qui
franchit la chaîne des Banglang à environ 1 kilomètre de la source de
la rivière Kordo.»

148. Le Nigéria considère que le paragraphe 38 de la déclaration
Thomson-Marchand est également défectueux en ce qu’il décrit la fron-
tière comme «empruntant une vallée nord-est, puis sud-est», alors que la
seule vallée présente dans la région est orientée nord-ouest, puis sud-
ouest. Selon le Nigéria, cette erreur aurait été constatée dans le procès-
verbal Logan-Le Brun de 1930 et corrigée de manière à faire passer la
frontière «par le cours principal du Mayo Namberu jusqu’à sa source
dans une dépression bien définie située à un demi-mille environ à l’est du
sommet principal du Hossere Banglang».

149. Le Cameroun estime pour sa part qu’il convient de s’en tenir à la
définition de la frontière contenue dans les paragraphes 37 et 38 de la
déclaration Thomson-Marchand.

150. La Cour constate que la fin du paragraphe 38 de la déclaration
Thomson-Marchand soulève des difficultés d'interprétation en ce qu’elle
contient des erreurs matérielles fondamentales. Après une étude du maté-
riau cartographique fourni par les Parties, la Cour est en effet parvenue à
la conclusion que, comme le Nigéria l’allègue, il n’existe aucune vallée
orientée «nord-est, puis sud-est» dans la région, contrairement à ce que
prévoit le texte de ce paragraphe. La Cour s’attachera donc à identifier le
tracé que les rédacteurs de la déclaration Thomson-Marchand ont entendu
donner à la frontière dans cette région.

La Cour relève sur ce point que seule la partie de la frontière située au
sud de la source du Nomberou pose problème.

85
385 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

Au nord de ce point, le Cameroun et le Nigéria sont en effet d’accord
pour faire passer la frontière par le cours du Nomberou. Le tracé de la
frontière sur les cartes camerounaises et nigérianes confirme cet accord.

Au sud de la source du Nomberou, en revanche, les représentations
cartographiques de la frontière présentées par les Parties divergent.

151. La Cour observe que, si le texte de la déclaration Thomson-Mar-
chand ne contient que peu d’informations lui permettant de déterminer le
tracé exact de la frontière dans ce secteur, la description qu’en fait le pro-
cès-verbal Logan-Le Brun est en revanche beaucoup plus détaillée et per-
met une telle détermination. La Cour rappelle qu’elle a déjà eu l’occasion
de se servir du texte de ce procès-verbal pour interpréter la déclaration
Thomson-Marchand là où il était clair que son contenu correspondait à
l'intention des rédacteurs de la déclaration (voir paragraphe 143 ci-des-
sus). La Cour ne doute pas que ce soit à nouveau le cas ici. Elle note en
particulier que le procès-verbal Logan-Le Brun et le paragraphe 38 de la
déclaration Thomson-Marchand semblent faire aboutir la frontière dans
ce secteur à un point identique. Le procès-verbal Logan-Le Brun prévoit
en effet que la frontière aboutit au mont Tapare situé «à environ 1 mille
au sud de la source du Mayo Kordo» tandis que, dans sa version
anglaise, la déclaration Thomson-Marchand prévoit qu’elle aboutit «à
environ | kilomètre au sud de la source de la rivière Kordo». La version
française du paragraphe 38 fait l’économie du qualificatif «au sud». La
Cour ne saurait manquer en outre de relever à cet égard que le segment
de la frontière situé au nord de la source du Nomberou, sur lequel il y a
accord des Parties, suit le tracé établi par le procès-verbal Logan-Le
Brun.

La Cour estime que c’est la ligne frontière proposée par le Nigéria qui
doit être préférée. Cette ligne rejoint en effet le plus directement le Hosere
Tapere, situé par 12° 14’ 30” de longitude est et 8° 22’ 00” de latitude nord,
indiqué par le procès-verbal Logan-Le Brun comme le point d’aboutisse-
ment de ce segment de la frontière. Cette ligne est par ailleurs plus favo-
rable au Cameroun que celle qui figure sur ses propres cartes, et ce der-
nier ne s’y est pas opposé.

152. La Cour en conclut que le paragraphe 38 in fine de la déclaration
Thomson-Marchand doit être interprété comme faisant passer la fron-
tière par le cours de la rivière Namberou jusqu'à sa source, puis de ce
point, par une ligne droite, jusqu’au Hosere Tapere tel que localisé par la
Cour (voir ci-après, p. 386, le croquis n°9).

Tipsan

153. Les paragraphes 40 et 41 de la déclaration Thomson-Marchand
fixent la frontière comme suit:

86
 

xia.
é “i. Nyibango

Ba Noumberou

ri (
8° 26 @3 .Timdoshi | ë n
| NIGERIA || | | Nomberou |

CAMEROUN 9°25

 

 

 

 

8° 24 |
8° 23"

CROQUIS N° 9

Nomberou-Banglang

827 |

N.B. Ce croquis a été établi

à des fins d'illustration seulement

0 1 2 3 km g21' |

 

 

2° 13

 

 

  

[12° 14' [12° 15' {12° 16 [12° 17 [12° 18 {12° 19° [ 12° 20° | 12° 21°

 

98€

(LIN AV) ANLLNVN LA AULSAYAAL TYILLNOWA
387 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

«40) Puis une ligne parallèle à la route de Fort-Lamy-Baré en se
maintenant à une distance de 2 kilomètres de cette route, qui se
trouve toujours en territoire français.

41) Puis par une ligne parallèle et distante de 2 kilomètres à
l'ouest de cette route, qui est approximativement celle marquée
Faulborn, janvier 1908, sur la carte Moisel, jusqu’au point sur le
Mayo Tipsal (Tiba, Tibsat, ou Tussa sur la carte Moisel) à environ
2 kilomètres au sud-ouest du point où le Mayo Tipsal est traversé
par la piste.»

154. Tant le Nigéria que le Cameroun se sont accordés lors de la pro-
cédure orale à considérer comme claire la description de la frontière
contenue aux paragraphes 40 et 41 de la déclaration.

Le Cameroun soutient toutefois qu’un problème de démarcation, à
savoir l'identification sur le terrain des formations citées dans ces dispo-
sitions, se pose dans cette région. Il affirme en particulier qu’il existe en
territoire camerounais une localité appelée Tipsan qui se situe à environ
3 kilomètres de la ville de Kontcha.

Le Nigéria nie quant à lui l'existence d’un village appelé Tipsan du côté
camerounais de la frontière, le seul lieu-dit Tipsan étant un poste d’immi-
gration situé en territoire nigérian.

155. La Cour observe que, à l’audience, les Parties se sont accordées
pour reconnaître que la frontière doit passer par une ligne parallèle à la
route Fort-Lamy-Baré et distante de celle-ci de 2 kilomètres à l’ouest,
comme le prévoit le paragraphe 41 de la déclaration Thomson-Mar-
chand. La Cour prend acte de cet accord. Elle précise toutefois, pour
lever toute ambiguïté, qu’il convient d'identifier le point d’aboutissement
de ce segment de la frontière, à savoir le point situé sur le Mayo Tipsal «à
environ 2 kilomètres au sud-ouest du point où le Mayo Tipsal est traversé
par la piste», comme correspondant aux coordonnées 12° 12’45” de lon-
gitude est et 7° 5849” de latitude nord.

*

Le franchissement du Mayo Yim

156. Les paragraphes 48 et 49 de la déclaration Thomson-Marchand
fixent la frontière comme suit:

«48) Puis elle atteint le mont Lowul, qui se trouve a environ
2 kilométres de la route Banyo-Kotcha (route de Fort-Lamy). Du
sommet de la passe du Genderou l’azimut du mont Lowul est 296.
De ce sommet, situé a 3 milles et demi du gîte d’étape, qui se trouve
et qui est situé entre un pic des monts M’Bailadji (4 Pouest) et une
colline moins élevée appelée Hosere Burutol (a l’est), le mont
M’Bailadji est à l’azimut 45 et le mont Burutel à l’azimut 185.

49) La frontiére est ensuite déterminée par une ligne qui franchit
le Mayo Yim en un point situé à environ 4 kilomètres à l’ouest du

88
388 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

chiffre 1200 (chiffre indiquant la hauteur en mètres d’une montagne
de forme conique (sur la carte Moisel, section E 2), jusqu’à un pic de
forme conique, le mont Golungel, au pied duquel (en zone française)
se trouve une source natronnée bien connue des pasteurs. Du gîte
d'étape de compagnie Massa situé sur la piste Kontcha-Banyo (route
de Fort-Lamy) on aperçoit le mont Golungel sous l’azimut 228. Du
même point le mont Lowul est à l’azimut 11. Le lahoré de Banaré se
trouve en territoire britannique. »

157. Le Nigéria considère que les paragraphes 48 et 49 de la déclara-
tion Thomson-Marchand sont trop vagues, tout particulièrement en ce
qui concerne la localisation du point où cette ligne frontière traverse le
Mayo Yim. La Cour devrait dès lors identifier celui-ci.

158. Selon le Cameroun, les deux paragraphes de la déclaration Thom-
son-Marchand en question ne nécessitent aucune clarification de la part
de la Cour. Les deux sommets et la ligne droite qui doit les joindre, ainsi
que le point de franchissement de la rivière, seraient définis avec suffi-
samment de précision pour qu’il n'y ait là qu’un simple problème de
démarcation.

159. La Cour observe que, si le Nigéria a soulevé dans son contre-mé-
moire la question du tracé de la frontière au niveau du franchissement du
Mayo Yim visé au paragraphe 49 de la déclaration Thomson-Marchand,
il n’est pas revenu sur ce point dans sa duplique, ni lors de la procédure
orale. Le Nigéria n’a pas non plus contesté l'argument du Cameroun
selon lequel le problème dans cette région est un pur problème de démar-
cation. Dans ces conditions, la Cour n’estime pas nécessaire de préciser
les coordonnées des points par lesquels la déclaration fait passer la fron-
tière dans ce secteur.

160. La Cour confirme en conséquence que la frontière, dans la région
du franchissement du Mayo Yim, suit le tracé visé aux paragraphes 48
et 49 de la déclaration Thomson-Marchand.

La région des monts Hambere

161. Les paragraphes 60 et 61 de la déclaration Thomson-Marchand
fixent la frontière comme suit:

«60) Puis elle suit la ligne de partage des eaux au travers des
monts Gesumi ou Hambere, au nord des sources des Mayo Kombe,
Gur et Malam jusqu’à un pic assez proéminent qui est à l’azimut 17
en se plaçant sur un tumulus de pierres de 8 pieds de haut élevé le
15 septembre 1920 sur le côté sud de la piste Banyo-Kumbo-Ba-
menda à environ | mille du gîte d'étape de N’Yorong et 8 milles et
demi du village de Songkorong.

61) De ce pic, dans les monts Hambere ou Gesumi, qui est situé à

89
389 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

Pest de la source visible du Mayo Mf ou Baban, la frontière conti-
nue de suivre la ligne de partage des eaux, visible du tumulus sur
tout son parcours, entre le Mayo Malam (à l’est) en zone française et
le Mayo Mfi ou Baban (à l’ouest) en zone anglaise, jusqu’au moment
où elle franchit la piste Banyo-Kumbo-Bamenda à ce tumulus. Ce
tumulus se trouve exactement sous le mont le plus élevé des Nang-
ban, qui est dénommé sur la carte Moisel, section F 2, mont Jadji,
bien que Jadji soit en réalité le nom du chef de village de N’Yorong.»

162. En ce qui concerne le secteur de la frontière délimité par les para-
graphes 60 et 61 de la déclaration Thomson-Marchand, le Nigéria affirme
que le pic qui y est décrit comme «assez proéminent», et pour lequel la
version anglaise du texte ajoute le qualificatif «pointu», serait «Itang
Hill». Ce pic aurait été identifié en calculant un azimut 17 à partir du
point de coordonnées 11° 11” 55” de longitude est et 6° 24’05” de latitude
nord où le Nigéria affirme avoir situé «avec un degré raisonnable de pro-
babilité» l’emplacement du tumulus de pierres mentionné au para-
graphe 60 de la déclaration Thomson-Marchand. Ce pic n'étant toutefois
pas sur la ligne de partage des eaux, contrairement à ce que prévoient les
paragraphes 60 et 61 de la déclaration, il conviendrait selon le Nigéria de
tracer la frontière en joignant la ligne de crête à Itang Hill au nord-est de
ce sommet, puis en suivant l’escarpement jusqu’au sud-ouest du village
nigerian de Sanya où elle rejoindrait la ligne de partage des eaux.

163. Le Cameroun affirme pour sa part que l'identification du pic
«assez proéminent» mentionné au paragraphe 60 de la déclaration Thom-
son-Marchand et dans l'Ordre en conseil de 1946 est un pur problème de
démarcation. Il soutient par ailleurs que la solution proposée par le Nigé-
ria pourrait avoir pour but de régulariser des empiétements dans la
région de Tamnyar en déplaçant de manière arbitraire la ligne de partage
des eaux et qu'aucune carte ne mentionne de village portant le nom de
Sanya.

164. La Cour constate que les paragraphes 60 et 61 de la déclaration
Thomson-Marchand soulèvent des problèmes d'interprétation dans la
mesure où ils font passer la frontière par «un pic assez proéminent», sans
plus de précision (si ce n’est que, dans la version anglaise du para-
graphe 60, ce pic est en outre qualifié de «pointu»), et que l’emplacement
de ce pic fait l’objet d’une divergence de vues entre les Parties.

165. La Cour observe que les paragraphes 60 et 61 contiennent un cer-
tain nombre d'indications utiles pour retrouver le «pic assez proéminent »
qui y est visé. Premièrement, ces paragraphes indiquent que le pic doit
être situé sur la ligne de partage des eaux passant au travers des monts
Hambere. Selon le paragraphe 60, on atteint en effet le pic, venant de
Pest, en suivant «la ligne de partage des eaux au travers des monts
Gesumi ou Hambere». Le texte français du paragraphe 61 ajoute qu’à
partir du pic «la frontière continue de suivre la ligne de partage des eaux»
(les italiques sont de la Cour). Le fait que le pic visé au paragraphe 60
doit se trouver sur la ligne de partage des eaux passant au travers des

90
390 FRONTIÈRE TERRESTRE ET MARITIME (ARRET)

monts Hambere a par ailleurs été reconnu par le Nigéria comme devant
fonder le tracé de la frontière dans ce secteur. Deuxièmement, les para-
graphes 60 et 61 précisent que le pic se trouve dans un «azimut 17» — que
la version anglaise du texte qualifie de «magnétique» — calculé à partir
d’un «tumulus de pierres» élevé en 1920 et situé «sur le coté sud de la
piste Banyo-Kumbo-Bamenda», «exactement sous le mont le plus élevé
des Nangban». Troisièmement, le paragraphe 61 prévoit que, après le
pic, la ligne de partage des eaux sépare les bassins du Mayo Malam et du
Mayo Mfi et que cette dernière ligne est visible depuis le tumulus uti-
lisé pour calculer l’azimut magnétique de 17°. Quatrièmement, le para-
graphe 61 ajoute dans sa version anglaise que ce pic est «situé juste à
l’est de la source visible du Mayo Mf», la version française du texte
n’utilisant pas le qualificatif «juste».

166. La Cour a étudié avec le plus grand soin les cartes fournies par les
Parties et tout particulièrement le tracé de la ligne de partage des eaux
passant au travers des monts Hambere. Elle est parvenue, sur la base de
cette étude, à la conclusion que le pic assez proéminent visé à l’article 60
de la déclaration Thomson-Marchand n’est pas Itang Hill comme le
Nigéria le soutient.

La Cour observe en effet que si Itang Hill se trouve bien sur un azimut
magnétique de 17° (8° géographiques après conversion) calculé a partir
du point que le Nigéria décrit comme correspondant à l'emplacement du
tumulus de pierres visé au paragraphe 60 et sur un méridien qui se situe
à l’est du méridien sur lequel se trouvent les sources de la rivière Mfi, il ne
répond en revanche à aucun des autres critères posés par les para-
graphes 60 et 61. En effet, Itang Hill ne se trouve pas sur la ligne de par-
tage des eaux passant au travers des monts Hambere, qui se situe deux
kilomètres plus au nord. À aucun moment non plus la ligne de partage
des eaux entre le Mayo Malam et le Mayo Mfi ne se rapproche-t-elle
sensiblement d’Itang Hill.

167. La Cour relève en revanche que, lorsque l’on suit la ligne de par-
tage des eaux passant au travers des monts Hambere en venant de l’est,
comme le prévoit le paragraphe 60, on aboutit à un mont fort proéminent
et particulièrement marqué, le mont Tamnyar, qui remplit les conditions
prévues par la déclaration Thomson-Marchand et culmine à une altitude
supérieure à celle d’Itang Hill. Ce mont est indiqué sur la figure 7.37
reproduite en regard de la page 388 de la duplique du Nigéria comme
culminant à une altitude de 5968 pieds, ou environ 1820 mètres. Mis à
part le fait essentiel que la ligne de partage des eaux passant au travers
des monts Hambere court par les contreforts de ce mont, la Cour observe
en effet que ce mont se trouve également sur un méridien qui se situe à
Pest du méridien sur lequel se trouvent les sources du Mfi et que la ligne
de partage des eaux sur laquelle il est placé devient bien, après avoir obli-
qué vers le sud, la ligne de partage des eaux entre le Mayo Malam et le
Mayo Mfi. La Cour note pour le surplus que le mont Tamnyar se trouve
dans un azimut pratiquement identique à celui d’Itang Hill.

168. La Cour conclut de ce qui précède que le paragraphe 60 de la

91
391 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

déclaration Thomson-Marchand doit être interprété comme faisant pas-
ser la frontière par la ligne de partage des eaux aux travers des monts
Gesumi ou Hambere, telle qu’indiquée sur la feuille NB-32-X VIII-3a-3b
de la carte au 1/50000 du Cameroun établie en 1955 par l'IGN et pro-
duite en l'instance par le Nigéria, jusqu’au pied du mont Tamnyar, mont
que la Cour a identifié comme constituant le «pic assez proéminent» visé
par la déclaration (voir ci-après, p. 396, le croquis n° 10).

*

Des monts Hambere à la rivière Mburi (Lip et Yang)

169. L’Ordre en conseil de 1946 fixe la frontière d’ouest en est comme
suit:

«[D]e la, par la rivière Mburi dans la direction du sud jusqu’à son
confluent avec un cours d’eau sans nom a | mille environ au nord du
point où la nouvelle route Kumbo-Banyo franchit la rivière Mburi à
Nyan (aussi appelée Mon), ledit point se trouvant à 4 milles environ
au sud-est quart est de Muwe; de là, le long de ce cours d’eau sans
nom suivant un azimut géographique de 120° en général sur une dis-
tance de 1,5 mille jusqu’à sa source à un point situé à hauteur de la
nouvelle route Kumbo-Banyo, près de la source de la rivière Mfi; de
là, suivant un azimut géographique de 100° sur une distance de
3,83 milles par la crête des montagnes jusqu’au pic proéminent qui
marque la frontière franco-britannique. »

170. D'après le Nigéria, la seconde partie de la frontière terrestre, telle
que fixée par l'Ordre en conseil de 1946, doit commencer à l’est de «Tonn
Hill». Il considère en effet que, contrairement à ce que prétend le Came-
roun, le «pic pointu assez proéminent» décrit dans la version anglaise du
paragraphe 60 de la déclaration Thomson-Marchand, et le «pic proémi-
nent», décrit dans l'Ordre en conseil, qui détermine le point de départ de
la frontière vers l’ouest à partir de cette région, ne sont pas identiques.
Selon le Nigéria, le mont décrit dans l'Ordre en conseil n’est en effet pas
qualifié de «pointu»; ce mont serait « Tonn Hill». Il conviendrait dès lors
de joindre les deux parties de la frontière en établissant une ligne le long
des crêtes depuis Itang Hill jusqu’à Tonn Hill. A partir de là, le Nigéria
soutient que le texte de l’Ordre en conseil est ambigu et défectueux dans
la mesure où il ne correspond pas à la topographie locale. Ainsi, la route
Kumbo-Banyo croiserait la rivière non à Nyan (Yang) mais à 1,25 mille
au nord, et aucun des deux ruisseaux présents sur le terrain dans cette
région ne remplirait exactement les conditions fixées dans le texte et
n'aurait en particulier sa source sur la route à proximité de la source du
Mfi. Selon le Nigéria, une enquête aurait été menée sur les lieux en 1941
par un fonctionnaire colonial britannique du nom de Jeffreys, à la suite
de différends tribaux. La limite entre le Cameroun méridional et le Came-
roun septentrional sous mandat britannique aurait alors été fixée à l’ouest
d’un cairn placé sur la piste Bang-Yang à proximité de Yang, selon une

92
392 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

ligne différente de celle fixée dans l'Ordre en conseil de 1946. La descrip-
tion de cette ligne aurait été confirmée en 1953 lors d’une réunion tenue à
Vang entre des responsables provinciaux et des représentants des popu-
lations locales au sujet des limites géographiques applicables aux fins de
la collecte des impôts dans la région. Pour le Nigéria, c’est cette ligne qui
devrait être suivie. A l’est du cairn placé sur la piste Bang-Yang, le Nigé-
ria propose de suivre la ligne de partage des eaux jusqu’à Tonn Hill.

171. Le Cameroun prétend que le problème soulevé par le Nigéria est
un simple problème de démarcation de la ligne décrite dans l'Ordre en
conseil de 1946. I] soutient tout d’abord que le pic «proéminent» visé par
l'Ordre en conseil ne ferait qu’un avec le «pic assez proéminent» visé au
paragraphe 60 de la déclaration Thomson-Marchand. Durant la procé-
dure orale, le Cameroun a commencé par contester l’existence et la valeur
de la ligne de délimitation «Jeffreys» invoquée par le Nigéria. Insistant
sur le fait que la ligne frontière dans cette région est déterminée par les
dispositions pertinentes de l'Ordre en conseil de 1946, le Cameroun a tou-
tefois précisé que la frontière «suit la rivière Maven, puis la rivière
Makwe, et passe par la borne plantée par Jeffreys pour atteindre ensuite,
par une ligne de crête, le pic assez proéminent dénommé mont Kom-
bon».

172. La Cour constate que l’interprétation de l'Ordre en conseil de
1946 soulève deux difficultés essentielles dans la région allant du «pic
assez proéminent» visé par la déclaration Thomson-Marchand à la rivière
Mburi. La première difficulté consiste à opérer la jonction entre les lignes
fixées par chacun des deux textes et, en particulier, à identifier le pic qua-
lifié par l'Ordre en conseil de «proéminent», sans plus de précision. La
seconde consiste à déterminer le tracé de la frontière au-delà de ce point.

173. La Cour s’est d’abord attachée à identifier le «pic proéminent»,
point de départ de la partie de la frontière délimitée par l'Ordre en
conseil. Elle s’est tout particulièrement interrogée sur la question de
savoir si le «pic proéminent» visé par l'Ordre en conseil correspondait au
«pic assez proéminent» mentionné par le paragraphe 60 de la déclaration
Thomson-Marchand, que la Cour a déjà identifié, ou s’il s'agissait d’un
autre pic. La Cour relève, ici encore, que le texte de l’Ordre en conseil
contient un certain nombre d’informations relatives à identification de
ce pic. Ainsi, il y est précisé que le pic «marque la frontière franco-bri-
tannique» et qu’il se situe à environ 3,83 milles d’un point localisé près
des sources du Mf, en suivant un azimut géographique de 100°. La Cour
constate néanmoins que le report de ces informations sur les cartes dont
elle dispose ne lui permet pas de déterminer l’emplacement du «pic pro-
éminent» visé par l'Ordre en conseil. La Cour observe en particulier que
le seul mont identifiable en calculant une distance de 3,83 milles sur un
azimut géographique de 100° à partir des sources de la rivière Mfi est le
mont Kombon, indiqué sur la figure 7.37 de la duplique du Nigéria
comme culminant à 1658 mètres d’altitude. Or ce mont se trouve loin à
Pest de l’ancienne frontière franco-britannique et ne saurait en aucun cas

93
393 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

être considéré comme marquant cette frontière. Le mont Kombon ne se
trouve pas non plus sur une ligne de crête comme le prévoit l'Ordre en
conseil. De même, les critères posés par l'Ordre en conseil ne permettent
d'identifier ni Tonn Hill, ni Itang Hill, ni le mont Tamnyar, ni aucun
autre mont précis comme étant le «pic proéminent» par lequel il fait pas-
ser la frontiére.

174. A défaut de pouvoir désigner un mont en particulier, la Cour a
toutefois été en mesure d’identifier la ligne de créte 4 laquelle ce mont
doit appartenir. L’Ordre en conseil de 1946 prévoit en effet que le «pic
proéminent» par lequel il fait passer la frontière se trouve sur une crête
de montagnes qui marque l’ancienne frontière franco-britannique. Or,
cette crête de montagnes est aisément identifiable. Elle commence a
l'endroit où la ligne de partage des eaux qui passe au travers des monts
Hambere oblique brutalement vers le sud au lieu dénommé Galadima
Wanderi sur la figure 7.37 de la duplique du Nigéria, pour se diriger plein
sud jusqu’aux environs du point indiqué comme étant Tonn Hill sur la
même figure. L’intention des rédacteurs de l’Ordre en conseil était de
faire passer la frontiére par cette ligne de créte. En conséquence, il échet
a la Cour d’opérer la jonction entre le mont visé au paragraphe 60 de la
déclaration Thomson-Marchand, a savoir le mont Tamnyar, et cette
ligne de créte. La ligne de partage des eaux au travers des monts Ham-
bere, sur laquelle se trouve le mont Tamnyar, se prolonge naturellement
jusqu’à la ligne de crête qui marque l’ancienne frontière franco-britan-
nique et à partir de laquelle commence la partie de la frontière délimitée
par l'Ordre en conseil de 1946. La jonction entre les secteurs de la fron-
tière délimités par chacun des deux textes peut dès lors être opérée en sui-
vant, depuis le mont Tamnyar, cette ligne de partage des eaux telle
qu’indiquée sur la feuille NB-32-X VIII-3a-3b de la carte au 1/50 000 du
Cameroun établie en 1955 par l'IGN et produite en l’instance par le
Nigéria.

175. La Cour s’est ensuite penchée sur la question du tracé de la fron-
tière à partir de cette ligne de crête. La Cour note d'emblée qu'elle ne
saurait interpreter l'Ordre en conseil sur la base d’une décision qui aurait
été prise unilatéralement par un fonctionnaire britannique en 1941, cinq
ans avant l’adoption dudit Ordre en conseil, alors même que le contenu
de cette décision n’a pas été incorporé dans l'Ordre en conseil et que le
Nigéria reconnaît que celle-ci n’a pas été retrouvée. C’est l'Ordre en
conseil de 1946 et lui seul qui a fait l’objet d’une reconnaissance interna-
tionale en se transformant en instrument de délimitation international
lorsque le Cameroun méridional sous mandat britannique a été rattaché
au Cameroun nouvellement devenu indépendant.

176. La Cour relève que Ordre en conseil de 1946 contient un grand
nombre d'informations sur le tracé de la frontière dans cette région. Ainsi
prévoit-il que la frontière passe par la rivière Mburi jusqu’à sa confluence
avec un autre cours d’eau, «à | mille environ au nord du point où la nou-
velle route Kumbo-Banyo franchit la rivière Mburi»; ce dernier point,
précise l'Ordre en conseil, se trouve «à Nyan». L'Ordre en conseil ajoute

94
394 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

que la frontière emprunte ensuite cet autre cours d’eau en suivant un
«azimut géographique de 120° en général» jusqu’à ce qu’elle atteigne la
source dudit cours d’eau, 1,5 mille plus loin, «près de la source de la
rivière Mfi». Enfin, de là, la frontière est censée passer par une ligne de
crête suivant un «azimut géographique de 100» jusqu’au «pic proémi-
nent qui marque la frontière franco-britannique».

177. La Cour a attentivement étudié les cartes qui lui ont été fournies
par les Parties. Elle observe que, si la topographie des lieux ne correspond
pas exactement a la description qu’en fait l'Ordre en conseil, elle a néan-
moins pu retrouver sur ces cartes suffisamment d'éléments de cette des-
cription pour pouvoir déterminer le tracé de la frontière. Celui-ci ne cor-
respond ni à la ligne réclamée par le Cameroun, ni à celle réclamée par le
Nigéria.

178. La Cour relève tout d’abord que les noms des villages et des
rivières dans la région varient largement d’une carte à l’autre. Comme
cela a été observé par le Nigéria, c’est tout particulièrement le cas de la
rivière Mburi, qui est dénommée tantôt Manton ou Mantu, tantôt Ntum,
tantôt Maven, et dont le cours change selon le nom qui lui est donné.

La Cour note ensuite que le village de Yang correspond bien, comme
laffirme le Nigéria, à celui de Nyan visé par l'Ordre en conseil et que,
comme le Nigéria l’a souligné, la «nouvelle route Kumbo-Banyo» ne
franchit pas la rivière Mburi à Nyan, mais au nord de Nyan. La Cour
observe toutefois qu’il existe, entre les sources du Mfi et un point qui se
trouve à 1 mille au nord de Nyan, une rivière dont le cours correspond à
la description que l’Ordre en conseil fait de la partie de la frontière située
à l’est de Nyan: il s’agit de la rivière dénommée Namkwer sur la première
édition de la feuille «Mambilla S.W.» de la carte DOS au 1/50000 du
Nigéria établie en 1965 et mise à la disposition de la Cour par le Nigéria.
Cette rivière, qui trouve en effet sa source à proximité immédiate des
sources occidentales de la rivière Mfi, coule depuis sa source dans un azi-
mut géographique général de 120°, sur une distance légèrement supé-
rieure à 1,5 mille, jusqu'à un point situé à 1 mille au nord de Nyan où elle
rejoint la rivière Mburi, comme indiqué sur la feuille 11 de la troisième
édition de la carte au 1/500 000 du Nigéria établie par le «Survey Depart-
ment» en 1953 et que le Cameroun a fournie à la Cour, ainsi que sur les
croquis projetés par le Nigéria au cours de la procédure orale. De sur-
croît, la source de la rivière Namkwer se situe précisément sur la ligne de
crête qui, plus à l’est, marque l’ancienne frontière franco-britannique et
sur laquelle le «pic proéminent» décrit par l’Ordre en conseil doit être
situé. Il en résulte que la frontière à l’est de Nyan passe par le cours de la
rivière Namkwer et par cette ligne de crête.

En ce qui concerne la partie de la frontière située à l’ouest de Nyan, la
Cour note tout d’abord que les Parties s’accordent pour faire obliquer au
même endroit vers l’est la frontière qui, selon l'Ordre en conseil, vient du
nord en suivant le cours de la rivière Mburi. Les Parties conviennent éga-
lement que la frontière doit passer par le cours de la rivière Mburi, aussi
appelée sur ce tronçon Maven ou Ntum, sur une distance d’un peu plus

95
395 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

de 2 kilomètres, jusqu’au point où elle se sépare en deux bras. La Cour
note ensuite que l'Ordre en conseil fait passer la frontière par le cours de
la rivière Mburi jusqu’à son confluent avec la rivière que la Cour a iden-
tifié comme étant la rivière Namkwer. Or, seul le bras nord de la rivière
Mburi/Maven/Ntum permet d'atteindre la rivière Namkwer. C’est donc
par ce bras qu’il convient de faire passer la frontière.

179. De l'ensemble de ce qui précède, la Cour conclut que, d’est en
ouest, la frontière suit en premier lieu la ligne de partage des eaux au
travers des monts Hambere, depuis le mont Tamnyar jusqu’à ce que cette
ligne atteigne la ligne de crête marquant l’ancienne frontière franco-bri-
tannique. Conformément à l'Ordre en conseil de 1946, la frontière suit
ensuite cette ligne de crête vers le sud, puis vers l’ouest-sud-ouest jusqu’à
la source de la rivière Namkwer. La frontière emprunte alors le cours de
la rivière Namkwer jusqu’à son confluent avec la rivière Mburi, à | mille
au nord de Nyan. De ce point, la frontière suit le cours de la rivière
Mburi. Elle se dirige d’abord vers le nord sur une distance approximative
de 2 kilomètres, puis emprunte un cours sud-ouest sur environ 3 kilo-
mètres et ensuite ouest-nord-ouest dans un secteur où la rivière porte éga-
lement le nom de Maven ou Ntum. Elle s’infléchit alors, quelque 2 kilo-
mètres plus loin, pour suivre une direction plein nord, là où la rivière Mburi
est aussi appelée Manton ou Ntum (voir ci-après, p. 396, le croquis n° 10).

*

Bissaula-Tosso

180. L’Ordre en conseil de 1946 fixe la frontiére comme suit:

«[D]e là, elle suit une ligne droite jusqu’au point le plus élevé du
mont Tosso; de là, elle suit une ligne droite dans la direction de l’est
jusqu’à un point situé sur la route principale Kentu-Bamenda, où
elle est coupée par un affluent sans nom de la riviére Akbang
(Heboro sur la feuille E de la carte Moisel à |’échelle 1/300 000) —
dit point étant marqué par un tumulus de pierres; de 1a, elle descend
ce cours d’eau jusqu’à son confluent avec la rivière Akbang; de là,
par la rivière Akbang jusqu’à son confluent avec la rivière Donga;
de là, par la rivière Donga jusqu'à son confluent avec la rivière
Mburi.»

181. Le Nigéria affirme que l’Ordre en conseil de 1946 doit être inter-
prêté du fait que la rivière Akbang possède plusieurs affluents. Selon le
Nigéria, l’affluent sud est celui à prendre en considération pour la fixa-
tion de la frontière, car c’est le seul qui coupe la route Kentu-Bamenda
comme l'exige le texte de Ordre en conseil. Le Nigéria précise encore
qu'il aurait retrouvé le tumulus de pierres mentionné dans le texte de la
délimitation à l’endroit qu’il propose.

182. Le Cameroun maintient pour sa part que l'interprétation que fait
le Nigéria du texte de l'Ordre en conseil et des cartes est erronée et que

96
 

11910 | reas’ À
6°35'_|

 

CROQUIS N° 10

La région des monts Hambere
Des monts Hambere à
la rivière Mburi

N.B. Ce croquis a été établi à des fins
d'illustration seulement

 

 

 

   

NIGERIA

Galadimk
Wanderi, g

 
   

Mburi / Manton

| 6°30"

 

    

 

 

11°05' | 11°10' | 4 11045 {

 

96€

(LAYAV) INLLAVA LA TULSTAATL AHALLNOUA
397 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

PAkbang se situe plus à l’est que ne le soutient le Nigéria. Il rejette par
ailleurs les affirmations de ce dernier selon lesquelles le tumulus de pierres
aurait été identifié. Selon le Cameroun, le problème demeure un simple
problème de démarcation.

183. La Cour constate que la difficulté dans la région de Bissaula-
Tosso est de déterminer quel est l’affluent de la rivière Akbang qui coupe
la route Kentu-Bamenda, et est par conséquent l’affluent par lequel
l'Ordre en conseil fait passer la frontière.

Une étude du texte de l'Ordre en conseil de 1946 ainsi que des cartes à
la disposition de la Cour a amené cette dernière à la conclusion que la
rivière Akbang est bien celle indiquée par le Nigéria et que cette rivière
possède deux affluents principaux, l’un au nord, l’autre au sud, comme le
Nigéria le soutient. La question est donc de savoir par lequel de ces
affluents l'Ordre en conseil fait passer la frontière.

La Cour observe que l’affluent nord de la rivière Akbang ne saurait
être retenu. Si cet affluent coule à proximité immédiate de la route Kentu-
Bamenda, il ne la coupe néanmoins a aucun moment, et ne pourrait la
couper a aucun moment puisque, dans ce secteur, la route se trouve sur la
ligne de partage des eaux.

La Cour constate, en revanche, que laffluent sud de ’Akbang coupe
bien la route Kentu-Bamenda comme le Nigéria le prétend. C’est donc le
tracé de la frontière proposé par le Nigéria qui doit être préféré.

184, La Cour conclut, dès lors, qu’il convient d’interpréter l'Ordre en
conseil de 1946 comme faisant passer la frontière par le point où l’affluent
sud de la rivière Akbang, tel qu’identifié par la Cour, coupe la route Ken-
tu-Bamenda, puis de ce point par laffluent sud jusqu’à son confluent
avec la rivière Akbang.

La rivière Sama
185. L'Ordre en conseil de 1946 fixe la frontière comme suit:

«De la borne 64 de l’ancienne frontière anglo-allemande, la ligne
remonte la rivière Gamana jusqu’à son confluent avec la rivière
Sama; de là, elle remonte la rivière Sama jusqu’au point où celle-ci
se divise en deux; de là, elle suit une ligne droite jusqu’au point le
plus élevé du mont Tosso.»

186. Le Nigéria relève que les dispositions pertinentes de l’Ordre en
conseil de 1946 sont défectueuses lorsqu'elles font passer la frontière par
la rivière Sama; en effet, elles n’indiqueraient pas clairement quel affluent
de la rivière doit être pris en compte aux fins d'identifier le point où la
rivière «se divise en deux». Selon le Nigéria, cet affluent devrait être
l’affluent sud de la rivière Sama dans la mesure où celui-ci est trois fois
plus long que l’affluent nord, a un débit égal à celui de la rivière elle-
même avant le confluent, et coule dans une vallée plus large.

98
398 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

187. Selon le Cameroun, au contraire, «[I]’affluent nord de la Sama a
toujours été pris en compte par les deux Parties pour le tracé de la fron-
tière ».

188. La Cour constate que, dans la région de Sama, l'interprétation de
l'Ordre en conseil soulève des difficultés dès lors qu’il existe deux affluents
de la rivière Sama et que celle-ci «se divise en deux», en deux endroits,
sans qu’il soit précisé quel est l'endroit à retenir pour la fixation de la
frontière.

La Cour a tout d’abord examiné l'argument avancé par le Nigéria,
selon lequel l’affluent sud devrait être préféré, au motif qu'il serait plus
long, présenterait un débit plus important et coulerait dans une vallée
plus large. La Cour relève que, si les observations du Nigéria quant à la
longueur des affluents et à la topographie des lieux sont confirmées par
les cartes qu'il a présentées, il n’en va par contre pas de même pour
d’autres cartes. La Cour note ainsi en particulier que, sur la carte Moisel,
les deux affluents ont la même longueur et la même importance. Par
ailleurs, la Cour ne dispose d’aucune donnée en ce qui concerne le débit
des affluents. Elle ne saurait dès lors accueillir l'argument du Nigéria.

La Cour ne saurait non plus accueillir l’argument du Cameroun selon
lequel l’affluent nord aurait toujours servi pour la détermination de la
frontière dans la pratique entre les deux Parties. Le Cameroun n’a en
effet pas apporté de preuve de cette pratique.

La Cour estime en revanche que la lecture du texte de l'Ordre en
conseil permet de déterminer quel est l’affluent à retenir pour la fixation
de la frontière. La Cour observe, à ce propos, que, tout comme c'est le
cas de la déclaration Thomson-Marchand, l'Ordre en conseil décrit le
tracé de la frontière à l’aide des caractéristiques physiques du paysage. Le
texte de cette description a dû, ici encore, avoir été conçu afin de per-
mettre de reconnaître le tracé de la frontière aussi aisément que possible.
Or, l'Ordre en conseil décrit la frontière en venant du nord et prévoit que
«[la frontière] remonte la rivière Sama jusqu’au point où celle-ci se di-
vise en deux». Il y a donc tout lieu de penser que les rédacteurs de
l'Ordre en conseil entendaient faire passer la frontière par le premier
confluent rencontré sur la rivière en venant du nord. C’est en conséquence
ce confluent qui doit être retenu, ainsi que le soutient le Cameroun.

189. La Cour conclut de ce qui précède que l’Ordre en conseil britan-
nique de 1946 doit être interprété comme faisant passer la frontière par la
rivière Sama jusqu’au point où aboutit son premier affluent, point de
coordonnées 10° 10° 23” de longitude est et 6° 5629” de latitude nord, que
la Cour a identifié comme étant celui, visé par Ordre en conseil, où la
rivière Sama «se divise en deux», puis, de ce point, par une ligne droite
jusqu’au point le plus élevé du mont Tosso.

*

La borne 64
190. Ayant initialement présenté des thèses différentes, le Cameroun et

99
399 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

le Nigéria se sont mis d’accord lors de la procédure orale sur le fait que la
borne 64 se trouve au nord de la rivière Gamana et que la frontière
décrite dans l'Ordre en conseil de 1946 doit s’arrêter à l'intersection de la
ligne droite joignant les bornes 64 et 65 à la ligne médiane de la rivière
Gamana. La Cour prend acte de cet accord et n’a dès lors plus à exami-
ner ce point.

Autres points

191. Lors de la phase orale et dans les réponses écrites aux questions
posées par des membres de la Cour, un certain nombre de points supple-
mentaires relatifs à la frontière ont été discutés par le Cameroun et le
Nigéria. De brèves mentions ont ainsi été faites du village de Djaran-
doua, du confluent de la Bénoué et du Mayo Tiel, de Dorofi, d’?Obodu
Cattle Ranch et de la borne 103. Aucune conclusion n’a cependant été
présentée par les Parties sur ces points. La Cour n’aura donc pas a se
prononcer a leur sujet.

* o*

192. La Cour conclut en conséquence que, dans les secteurs en litige, la
frontière terrestre entre le Cameroun et le Nigéria, du lac Tchad à la
presqu’ile de Bakassi, est fixée par les instruments de délimitation perti-
nents mentionnés aux paragraphes 73 à 75 ci-dessus, tels qu’interprétés
aux paragraphes 87 à 191 du présent arrêt.

x * +

193. La Cour passera maintenant à l’examen de la question de la fron-
tière à Bakassi et de la souveraineté sur la presqu’ile. Dans ses conclu-
sions finales, le Cameroun demande a la Cour de dire et juger

«a) Que la frontière terrestre entre le Cameroun et le Nigéria suit le
tracé suivant:

— de [la borne 114 sur la rivière Cross], jusqu’à l'intersection
de la ligne droite joignant Bakassi Point à King Point et du
centre du chenal navigable de l’Akwayafé, la frontière est
déterminée par les paragraphes XVI à XXI de l’accord
germano-britannique du 11 mars 1913.

b) Que, dès lors, notamment, la souveraineté sur la presqu'île de
Bakassi ... est camerounaise.»

Le Nigéria adopte la position opposée. Dans ses conclusions finales, il
prie la Cour

100
400 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

«1) en ce qui concerne la presqu'île de Bakassi, de dire et juger:

a) que la souveraineté sur la presqu'île appartient à la Répu-
blique fédérale du Nigéria;

b) que la souveraineté du Nigéria sur Bakassi s’étend jusqu’à la
frontière avec le Cameroun décrite au chapitre 11 du contre-
mémoire du Nigéria».

194. Le Cameroun soutient que l’accord anglo-allemand du 11 mars
1913 fixait le tracé de la frontière entre les Parties dans la région de la
presqu'île de Bakassi, plaçant cette dernière du côté allemand de la fron-
tière. Lors de l’accession à l’indépendance du Cameroun et du Nigéria,
cette frontière serait devenue la frontière entre les deux Etats, qui succé-
daient aux puissances coloniales et se trouvaient liés par le principe de
l’uti possidetis. Le Nigéria soutient pour sa part, d’une manière générale,
que le titre appartenait en 1913 aux rois et chefs du Vieux-Calabar, et
qu'il fut conservé par eux jusqu’à ce que ce territoire revienne au Nigéria
lors de l'indépendance. La Grande-Bretagne n’aurait dès lors pas été en
mesure de transmettre son titre sur Bakassi, du fait qu’elle n’avait aucun
titre à transmettre (nemo dat quod non habet); en conséquence, les dis-
positions correspondantes de l’accord anglo-allemand du 11 mars 1913
doivent être considérées comme dépourvues d'effets.

Le Nigéria soutient par ailleurs que cet accord serait défectueux aux
motifs qu'il est contraire au préambule de l’Acte général de la Conférence
de Berlin du 26 février 1885, qu'il n’a pas été approuvé par le Parlement
allemand et qu’il a été abrogé en application de l’article 289 du traité de
Versailles du 28 juin 1919.

* _*%

195. Avant d’aborder la question de savoir si la Grande-Bretagne était
habilitée à transmettre le titre sur Bakassi par l’accord anglo-allemand du
11 mars 1913, la Cour examinera ces trois arguments du Nigéria concer-
nant le caractère défectueux dudit accord.

En ce qui concerne l’argument tiré de l'Acte général de la Conférence
de Berlin, la Cour note que cet argument présenté très brièvement par le
Nigéria dans son contre-mémoire n’a été repris ni dans sa duplique, ni
lors des audiences. Point n’est donc besoin pour la Cour de l’examiner.

196. Le Nigéria affirme par ailleurs que, selon le droit interne alle-
mand de l’époque, tous les traités portant cession ou acquisition de ter-
ritoires coloniaux par l'Allemagne devaient être approuvés par le Parle-
ment. Il expose que l’accord anglo-allemand du 11 mars 1913 n’a pas fait
l'objet d’une telle approbation. Il soutient que cet accord portait acqui-
sition d’un territoire colonial, à savoir la presqu'île de Bakassi. Il en
conclut que l'accord «aurait dû être approuvé par le Parlement allemand,
tout au moins en ce qui concerne les dispositions relatives à Bakassi».

Selon le Cameroun, «le Gouvernement allemand estima que, dans le
cas de Bakassi, il s’agissait d’une pure rectification de frontière parce que

101
401 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

déjà antérieurement Bakassi avait été traitée en fait comme appartenant à
l'Allemagne»: dès lors, aucune approbation parlementaire n’aurait été
nécessaire.

197. La Cour constate que l’Allemagne a estimé que les procédures
requises par son droit interne avaient été respectées, et que la Grande-
Bretagne n’a pour sa part jamais soulevé la question. L’accord avait fait
en outre l’objet d’une publication officielle dans les deux pays. Peu
importe dès lors que l’accord anglo-allemand du 11 mars 1913 n’ait pas
été approuvé par le Parlement allemand. L’argument du Nigéria sur ce
point ne peut donc en tout état de cause être accueilli.

198. Pour ce qui est du traité de Versailles, le Nigéria fait observer que
l’article 289 de celui-ci prévoyait que «les traités bilatéraux conclus par
l'Allemagne avant la guerre [seraient] remis en vigueur après notification
a l’Allemagne par l’autre partie». Il affirme que, la Grande-Bretagne
n’ayant pris aucune mesure en application de l’article 289 pour remettre
en vigueur l'accord du 11 mars 1913, celui-ci a en conséquence été
abrogé; ie Cameroun «n’{aurait] done pas succédé au traité lui-même».

Le Cameroun affirme que l’article 289 du traité de Versailles était sans
incidence juridique sur l’accord du 11 mars 1913, étant donné que «le
champ d’application de cette disposition se limitait aux seuls traités à
caractère économique, au sens large du terme». Il estime que son inter-
prétation est corroborée par le contexte dudit article, sa place dans la
structure du traité et historique de sa rédaction, ainsi que par son objet
et son but à la lumière du traité pris dans son ensemble.

199. La Cour note que, à partir de 1916, l’Allemagne n'avait plus
exercé aucune autorité territoriale au Cameroun. Aux termes des articles
118 et 119 du traité de Versailles, l'Allemagne renonçait à tout titre sur
ses possessions d’outre-mer. Dès lors, la Grande-Bretagne n’avait aucune
raison d'inclure laccord anglo-allemand du 11 mars 1913 parmi les
«conventions bilatérales ou les traités bilatéraux» dont elle souhaitait la
remise en vigueur avec l'Allemagne. Il en découle que cet argument du
Nigéria doit en tout état de cause être écarté.

kx

200. La Cour examinera a présent la question de savoir si la Grande-
Bretagne était habilitée à transmettre, par accord anglo-allemand du
11 mars 1913, le titre sur Bakassi.

Le Cameroun rappelle à cet égard que l’accord du 11 mars 1913 fixait
le tracé de la frontière entre les Parties dans la région de Bakassi et pla-
gait cette dernière du côté camerounais de la frontière. Il invoque a cet
effet les articles XVIII à XXI dudit accord, qui disposent notamment que
la frontière «suit le thalweg de ’PAkwayafé jusqu’à une ligne droite joi-
gnant Bakassi Point et King Point» (art. XVII) et qu’«[aJu cas où le
cours inférieur de l’Akwayafé déplacerait son embouchure de telle sorte
que celle-ci arrive au Rio del Rey, il est entendu que la région actuelle-
ment appelée presqu'île de Bakassi restera néanmoins territoire alle-

102
402 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

mand» (art. XX). Le Cameroun ajoute que, depuis l’entrée en vigueur de
Paccord du 11 mars 1913, Bakassi a appartenu aux prédécesseurs du
Cameroun et qu’aujourd’hui la souveraineté sur la presqu'île lui appar-
tient.

201. Le Nigéria ne conteste pas que le sens de ces dispositions était
bien d’attribuer la presqu'île de Bakassi à Allemagne. I] souligne toute-
fois que ces dispositions n’ont jamais été mises en pratique, et se trou-
vaient même dépourvues de validité pour divers motifs, même si les
autres articles de l’accord du 11 mars 1913 sont demeurés valides.

Le Nigéria fait valoir que le titre de souveraineté sur Bakassi dont il se
réclame appartenait initialement aux rois et chefs du Vieux-Calabar.
Selon lui, les cités-Etats de la région de Calabar constituaient, à l’époque
précoloniale, une «fédération acéphale» composée d’«entités indépen-
dantes ayant la personnalité juridique internationale». Aux termes du
traité de protectorat conclu le 10 septembre 1884 entre la Grande-Bre-
tagne et les rois et chefs du Vieux-Calabar, ces derniers auraient
conservé leur statut et leurs droits propres sur le plan international, y
compris le pouvoir d’entrer en relations avec des «nation[s] ou puis-
sance{s] étrangére[s]», même si le traité prévoyait qu'ils ne pouvaient
exercer ce pouvoir qu'après avoir informé le Gouvernement britannique
et obtenu l'agrément de ce dernier. Selon le Nigéria, ce traité ne
conférait à la Grande-Bretagne que certains pouvoirs limités; il ne trans-
férait en aucune manière à celle-ci la souveraineté sur les territoires des
rois et chefs du Vieux-Calabar.

Le Nigéria soutient que la Grande-Bretagne, ne possédant pas la sou-
veraineté sur ces territoires en 1913, ne pouvait les céder à un tiers. Il en
résulterait que, dans sa partie pertinente, l’accord anglo-allemand du
11 mars 1913 excédait le «pouvoir de conclure des traités de la Grande-
Bretagne» et que «cette partie du traité ne liait pas les rois et chefs du
Vieux-Calabar». Le Nigéria ajoute que, «[alu moment où [l'accord] de
1913 a été conclu», les limites des pouvoirs de la Grande-Bretagne en
vertu du traité de 1884,

«et en particulier le fait que celle-ci n’était pas souveraine sur la
presqu'île de Bakassi et qu’il ne lui appartenait donc pas, en droit
international, de disposer du titre sur celle-ci, devaient être connues
de Allemagne, ou auraient dû l'être, en supposant que celle-ci agis-
sait avec une prudence raisonnable».

De l'avis du Nigéria, l’invalidité de l’accord du 11 mars 1913 au motif
qu’il contrevenait au principe nemo dat quod non habet ne portait toute-
fois «que sur les parties [de l’accord] censées définir une frontière qui, si
elles avaient été suivies d’effet, auraient entraîné la cession d’un territoire
à l'Allemagne», c’est-à-dire essentiellement ses articles XVIII à XXII. Les
autres dispositions de l’accord n’étaient pas, quant à elles, entachées de ce
vice et demeuraient par conséquent en vigueur et pleinement exécutoires;
elles étaient autonomes et leur application ne dépendait pas des disposi-

103
403 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

tions relatives à Bakassi qui, étant entachées d’un vice juridique, devaient
être séparées du reste de l'accord.

202. En réponse, le Cameroun soutient que l’argumentation du Nigé-
ria selon laquelle la Grande-Bretagne n’avait pas la capacité juridique de
céder la presqu'île de Bakassi par voie de traité est manifestement dénuée
de tout fondement.

Selon le Cameroun, le traité conclu le 10 septembre 1884 entre la
Grande-Bretagne et les rois et chefs du Vieux-Calabar établissait un
«protectorat colonial» et, «dans la pratique de l’époque, il n’y avait
que peu de différences de fond, au plan international, en termes d’acqui-
sition territoriale, entre les colonies et les protectorats coloniaux».
C'était plus au regard du droit interne des puissances coloniales que du
droit international qu’il aurait existé des différences de fond entre le sta-
tut de colonie et celui de protectorat colonial. Le Cameroun ajoute que
l’élément clef du protectorat colonial était le «postulat de souveraineté
extérieure de Etat protecteur», qui se manifestait

«de différentes manières, mais principalement par l’acquisition et
l’exercice de la capacité et de la compétence de céder une partie des
territoires couverts par les protectorats par des traités internatio-
naux, sans aucune intervention de la population ou de l'entité en
question ».

Le Cameroun soutient en outre que, même dans l'hypothèse où la
Grande-Bretagne n'aurait pas disposé de la capacité juridique de trans-
férer la souveraineté sur la presqu'île de Bakassi par le biais de l’accord
du 11 mars 1913, cette circonstance ne saurait être invoquée par le Nigé-
ria comme cause d'invalidité dudit accord. Il fait observer que ni la
Grande-Bretagne, ni le Nigéria, Etat qui lui a succédé, n’ont jamais
invoqué une telle cause d'invalidité; il indique à cet égard que

«[b]ien au contraire, jusqu’au début des années 1990, le Nigéria avait
de manière non équivoque confirmé et accepté la ligne frontière de
1913 par sa pratique diplomatique et consulaire, ses publications
géographiques et cartographiques officielles et, enfin, ses déclara-
tions et sa conduite sur la scène politique»,

et que «[l]Ja même chose était vraie en ce qui concerne l'appartenance de
la presqu'île de Bakassi au Cameroun». Le Cameroun précise en outre
qu'aucune autre cause d'invalidité de l’accord du 11 mars 1913 ne peut
être invoquée.

Le Cameroun soutient également que, en tout état de cause, l’accord
du 11 mars 1913 forme un tout indivisible et qu’on ne saurait en séparer
les dispositions relatives à la presqu'île de Bakassi. Il affirme qu’il existe
une forte présomption que les traités acceptés comme valides doivent être
interprétés globalement et l’ensemble de leurs dispositions respectées et
appliquées», et que «[lles parties ne peuvent choisir les dispositions [de
l'accord] qui doivent être appliquées et celles qui ne doivent pas l’être,

104
404 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

elles ne sauraient faire un tri ..., en l’absence d’une disposition leur per-
mettant d’agir de la sorte».

203. La Cour observera tout d’abord que, à l'époque de la Conférence
de Berlin, les Puissances européennes signèrent de nombreux traités avec
des chefs locaux. La Grande-Bretagne en conclut quelque trois cent cin-
quante avec les chefs locaux du delta du Niger. Parmi ceux-ci figuraient
des traités conclus en juillet 1884 avec les rois et chefs d’Opobo et, en
septembre de la méme année, avec les rois et chefs du Vieux-Calabar. Que
ceux-ci aient été considérés comme des personnalités ressort clairement
du fait que ces traités furent conclus par le consul, représentant expres-
sément la reine Victoria, et que les Britanniques s’engagèrent à ce que
soient étendues à ces rois et chefs les «bonnes grâces et [la] bienveillante
protection» de Sa Majesté la reine de Grande-Bretagne et d'Irlande.

L'article I] du traité du 10 septembre 1884 disposait en contrepartie
que

«[lJes rois et chefs du Vieux-Calabar s’engage[aient] à s’abstenir de
toute correspondance, de tout accord et de tout traité avec une quel-
conque nation ou puissance étrangère sans l’autorisation préalable
du gouvernement de Sa Majesté britannique».

Le traité conclu avec les rois et chefs du Vieux-Calabar ne précisait pas
sur quel territoire la Couronne britannique entendait étendre «ses bonnes
grâces et sa bienveillante protection», ni sur quel territoire chacun des
rois et chefs du Vieux-Calabar, signataires du traité, exerçait son pouvoir.
Toutefois, le consul qui négocia et signa le traité présenta le Vieux-
Calabar comme un «pays [qui], avec ses dépendances, s'étend de Tom
Shots ... jusqu’à la rivière Rumby (à l’ouest des monts Cameroun)».
Quelque six années plus tard, en 1890, un autre consul britannique,
Johnston, dans un rapport adressé au Foreign Office, devait indiquer:
«l'autorité des chefs du Vieux-Calabar s’étend bien au-delà de la rivière
Akpayafe, jusqu’au pied même des monts Cameroun». La Cour relève
que, bien qu’un tel territoire s’étende considérablement à l’est de Bakassi,
Johnston précisa à cette occasion que les chefs du Vieux-Calabar s'étaient
retirés des terres situées à l’est de la Ndian. Bakassi et le Rio del Rey se
trouvent à l’ouest de la Ndian, région que Johnston présente comme
constituant sans conteste «leur véritable territoire».

Selon la Cour, la Grande-Bretagne se faisait une idée assez exacte des
territoires sur lesquels les rois et chefs du Vieux-Calabar ont, à différentes
époques, exercé leur autorité, comme de leur rang.

204. Le Nigéria a soutenu que le titre même du traité de 1884 et la
mention faite, à son article I, de l'exercice d’une «protection» montrent
que la Grande-Bretagne n’était pas habilitée à faire davantage que pro-
téger et, en particulier, n’était pas habilitée à céder le territoire concerné
à des Etats tiers: «nemo dat quod non habet».

205. La Cour tient à faire observer que le statut juridique international
d’un «traité de protection» conclu sous l'empire du droit alors en vigueur
ne saurait être déduit de son seul titre. Certains traités de protection

105
405 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

furent ainsi conclus avec des entités qui conservèrent, dans le cadre de ces
traités, la souveraineté qui était antérieurement la leur au regard du droit
international, que ces territoires protégés aient ensuite été appelés «pro-
tectorats» (comme dans le cas du Maroc, de la Tunisie et de Madagascar
(1885; 1895) dans leurs relations conventionnelles avec la France) ou
«Etats protégés» (comme dans le cas de Bahreïn et de Qatar dans leurs
relations conventionnelles avec la Grande-Bretagne). En Afrique sub-
saharienne, en revanche, des «traités de protection» furent conclus non
pas avec des Etats, mais avec d’importants chefs indigènes exerçant un
pouvoir local sur des parties identifiables de territoire.

Considérant un traité de ce type dans une autre région du monde,
Max Huber, siégeant comme arbitre unique en l'affaire de l’Ile de Pal-
mas, devait dire:

«il n’y a pas là d'accord entre égaux; c’est plutôt une forme d’orga-
nisation intérieure d’un territoire colonial, sur la base de l’autonomie
des indigènes. Et c’est [ainsi] la suzeraineté exercée sur P Etat indi-
gène qui devient la base de la souveraineté territoriale à l'égard des
autres membres de la communauté des nations.» (Revue générale de
droit international public, t. XLII, 1935, p. 187.)

La Cour fait observer que ces concepts ont également trouvé leur
expression dans son avis consultatif concernant le Sahara occidental. La
Cour déclara à cette occasion que, à l’égard de territoires qui n’étaient
pas terrae nullius, mais étaient habités par des tribus ou des peuples dotés
d’une organisation sociale et politique, «on voyait dans [ÎJes accords avec
les chefs locaux ... un mode d'acquisition dérivé» (Sahara occidental, avis
consultatif, C.I.J. Recueil 1975, p. 39, par. 80). Même si ce mode d’acqui-
sition ne correspond pas au droit international actuel, le principe du droit
intertemporel impose de donner effet aujourd’hui, dans la présente ins-
tance, aux conséquences juridiques des traités alors intervenus dans le
delta du Niger.

206. Le choix d’un traité de protectorat par la Grande-Bretagne décou-
lait de ses préférences quant à la façon de gouverner. Ailleurs, et en par-
ticulier dans la région de Lagos, ce furent des traités de cession de terri-
toire que la Grande-Bretagne conclut avec les chefs locaux. Et c’est
précisément en raison de ces différences que l’on se trouva en présence au
Nigéria d’une colonie de Lagos et d’un protectorat de la côte du Niger,
qui devait devenir le protectorat du Nigéria méridional.

207. De l’avis de la Cour, de nombreux éléments amènent à considérer
que le traité de 1884 conclu avec les rois et chefs du Vieux-Calabar n’était
pas un traité de protectorat international. Il s’agissait d’un traité parmi
une multitude d’autres conclus dans une région où les chefs locaux
n'étaient pas assimilés à des Etats. De fait, et mis à part les déclarations
parallèles par lesquelles plusieurs chefs de moindre importance accep-
tèrent d’être liés par le traité de 1884, on ne dispose pas même de preuves
convaincantes de l'existence d’un pouvoir fédéral central. Il semble plutôt
que le Vieux-Calabar ait été constitué d’agglomérations dirigées par des

106
406 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

chefs qui se considéraient comme vassaux de rois et chefs plus impor-
tants. En outre, la Grande-Bretagne estima d'emblée qu’il lui incombait
d’administrer les territoires couverts par le traité de 1884, et non pas seu-
lement de les protéger. Le consul Johnston devait d’ailleurs exposer en
1888 que «le pays situé entre la frontière de Lagos et la frontière du
Cameroun allemand est actuellement administré par les agents consu-
laires de Sa Majesté, en vertu de divers Ordres en conseil». Qu’une délé-
gation des rois et chefs du Vieux-Calabar se soit rendue à Londres en
1913 pour y discuter de questions relatives au régime foncier ne saurait
être considéré comme impliquant une personnalité internationale. Cela
ne fait que confirmer l’exercice par la Grande-Bretagne d’une adminis-
tration indirecte sur ces territoires.

Le Nigéria a lui-même été dans l’incapacité de faire état d’un rôle quel-
conque joué, après la conclusion du traité de 1884, par les rois et chefs du
Vieux-Calabar dans des domaines pertinents aux fins de la présente ins-
tance. Répondant à une question d’un membre de la Cour, le Nigéria a
indiqué qu’il était «impossible de savoir précisément ce qu'il [était] advenu
de la personnalité juridique internationale des rois et chefs du Vieux-
Calabar après 1885».

La Cour relève que l’une des caractéristiques d’un protectorat interna-
tional réside dans des rencontres et discussions régulières entre la puis-
sance protectrice et les dirigeants locaux du protectorat. Dans l’affaire de
la Délimitation maritime et des questions territoriales entre Qatar et
Bahreïn (Qatar c. Bahreïn), de nombreux documents de ce type ont été
présentés à la Cour, pour la plupart issus des archives britanniques. En la
présente espèce, il a été indiqué à la Cour que le Nigéria «ne peut pas dire
que de telles rencontres n’ont jamais eu lieu, ni le contraire [, et que] les
documents qui permettraient de répondre à la question n’existent proba-
blement plus».

208. Quant à la question de savoir à quel moment les rois et chefs ont
cessé d’exister en tant qu’entité distincte, le Nigéria a indiqué à la Cour
qu'il était impossible d’y répondre avec précision.

La Cour note à cet égard que, dès 1885, la Grande-Bretagne avait éta-
bli par proclamation un «protectorat britannique des districts du Niger»
(qui changea plusieurs fois de nom par la suite) regroupant en une entité
unique les différents territoires couverts par les traités de protection pas-
sés dans la région depuis juillet 1884. Elle relève en outre qu'il n’est fait
mention du Vieux-Calabar dans aucun des divers Ordres en conseil qui
énumèrent les protectorats et Etats protégés, et ce quelle qu’en soit la
date. Il en va ainsi de l'Ordre en conseil de 1934 sur les personnes proté-
gées britanniques, qui, à son annexe, fait état du «protectorat du Nigéria
et du Cameroun sous mandat britannique». La deuxième annexe à
l'Ordre en conseil de 1949 relatif aux protectorats britanniques, aux Etats
protégés et aux personnes protégées n’en fait pas davantage mention,
alors que la première annexe contient une référence au «protectorat du
Nigéria».

En outre, aucun élément n’a été présenté à la Cour qui donnerait à

107
407 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

penser qu'en 1913 les rois et chefs du Vieux-Calabar auraient émis
quelque protestation que ce fût, ni qu’en 1960 ils auraient pris des me-
sures en vue de transférer un territoire au Nigéria lors de l’accession de
ce dernier à l'indépendance.

209. La Cour conclut par conséquent que, au regard du droit qui pré-
valait à l’époque, la Grande-Bretagne, en 1913, pouvait déterminer sa
frontière au Nigéria avec l'Allemagne, y compris pour ce qui est de sa
partie méridionale.

* *%

210. La Cour examinera à présent le traitement réservé, entre 1913 et
1960, au segment méridional de la frontière définie par l’accord anglo-
allemand du 11 mars 1913.

Le Cameroun soutient que la période du mandat et de la tutelle ainsi
que le processus d’accession à l’indépendance qui a suivi montrent que la
communauté internationale avait reconnu l’appartenance de la presqu'île
de Bakassi au Cameroun.

A l'issue de la première guerre mondiale, il fut décidé que l’adminis-
tration de la colonie allemande du Cameroun serait partagée entre la
Grande-Bretagne et la France dans le cadre du régime des mandats de la
Société des Nations. Bakassi aurait fait partie de la région du Cameroun
britannique dénommée Cameroun méridional. Cette définition territo-
riale aurait été reprise dans les accords de tutelle qui se substituérent au
régime des mandats après la seconde guerre mondiale. Selon le Came-
roun, les autorités britanniques n’auraient jamais douté que Bakassi fit
partie du territoire camerounais, d’abord sous mandat puis sous tutelle,
puisqu'elle avait fait partie du Cameroun allemand en vertu de l’accord
anglo-allemand du 11 mars 1913. En outre, bien que l'Ordre en conseil de
1923 relatif au Cameroun britannique ait prévu que les provinces septen-
trionale et méridionale du Cameroun seraient administrées «comme si
elles faisaient partie» du Nigéria, le Cameroun souligne qu'il ne s’agissait
la que d’un arrangement administratif qui n’entrainait pas l'intégration
de ces territoires au sein du Nigéria. Le Cameroun a produit des preuves
documentaires, des Ordres en conseil britanniques et des cartes qui
démontrent selon lui que, durant cette période, Bakassi a toujours été
considérée comme faisant partie du Cameroun britannique.

Le Cameroun rappelle par ailleurs que, lors des plébiscites des Nations
Unies des 11 et 12 février 1961, une nette majorité se prononça, au Came-
roun septentrional, en faveur d’une union avec le Nigéria, alors que, au
Cameroun méridional, une nette majorité se prononça en faveur du rat-
tachement à la République du Cameroun. Il affirme que, aux fins de
l'organisation et du déroulement du scrutin, il fut nécessaire de définir les
régions relevant respectivement du Cameroun septentrional et du Came-
roun méridional. Le Cameroun fait observer que la carte annexée au rap-
port du commissaire des Nations Unies aux plébiscites montre que la
presqu'île de Bakassi faisait partie de la circonscription électorale de Vic-

108
408 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

toria Sud-Ouest, dans l’angle sud-est du Cameroun. Cela prouverait que
la presqu'île était reconnue par les Nations Unies comme faisant partie
du Cameroun méridional. Le Cameroun met également en avant l’absence
de protestation du Nigéria à l'égard de la frontière proposée durant le
processus qui devait conduire à l'indépendance, et le vote de celui-ci en
faveur de la résolution 1608 (XV) de l’Assemblée générale, qui mettait
officiellement fin au régime de la tutelle britannique.

Le Cameroun se réfère en outre aux négociations maritimes inter-
venues entre le Nigéria et le Cameroun depuis l’indépendance, qui abou-
tirent à des accords aux termes desquels le Nigéria aurait reconnu la
validité de l'accord anglo-allemand du 11 mars 1913, la frontière en décou-
lant, ainsi que la souveraineté du Cameroun sur la presqu'île de Bakassi.
Ces accords comprendraient la note nigériane n° 570 du 27 mars 1962, l’ac-
cord de Yaoundé II du 4 avril 1971, l’accord de Kano du 1 septembre
1974 et l’accord de Maroua du 1% juin 1975.

Le Cameroun invoque enfin les permis d’exploration et d'exploitation
pétrolières qu’il a attribués sur la presqu'île elle-même et au large de
celle-ci dès le début des années soixante, ainsi qu’un certain nombre de
visites effectuées dans la région de Bakassi par des consuls et des
ambassadeurs du Nigéria. L’attitude de ces derniers, consistant à
demander l'autorisation et la coopération des fonctionnaires locaux came-
rounais et à les en remercier, militerait selon lui en faveur du bien-fondé
de sa revendication de souveraineté sur Bakassi.

211. Le Nigéria fait valoir pour sa part que, pendant toute la période
où le traité de 1884 est demeuré en vigueur, la Grande-Bretagne n’a
jamais eu le pouvoir de céder Bakassi. De ce fait, il prétend que, pour
nombreuses qu’aient pu être les activités britanniques relatives à Bakassi
sous le régime de mandat ou de tutelle, elles n’auraient pu détacher
Bakassi du protectorat du Nigéria. Il se fonde également sur le fait que,
pendant toute la période allant de 1913 à 1960, Bakassi fut, dans la pra-
tique, administrée depuis le Nigéria et comme partie intégrante de celui-
ci, et jamais à partir du Cameroun ni comme partie intégrante de celui-ci.
Le Nigéria soutient également qu'aucun document ne prouve que la
population de la presqu'île de Bakassi ait participé au plébiscite des
Nations Unies; la description de la circonscription électorale de Victoria
Sud-Ouest donnée dans le rapport du commissaire ne viserait aucune
zone située dans la presqu'île de Bakassi.

Par ailleurs, le Nigéria ne reconnaît aucune force obligatoire aux
accords de délimitation invoqués par le Cameroun, en particulier la
déclaration de Maroua, dont l'adoption n’a jamais, selon lui, été approu-
vée par le conseil militaire suprême, contrairement aux prescriptions de la
Constitution du Nigéria. Il refuse également de reconnaître la moindre
valeur probante aux visites effectuées dans la région de Bakassi par les
dignitaires nigérians auxquels le Cameroun fait référence, au motif que
des fonctionnaires consulaires ne sont pas habilités à traiter de questions
relatives au titre sur un territoire, ni à se prononcer sur des questions de
souveraineté; dès lors, leurs actes ne sauraient être considérés comme

109
409 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

ayant une quelconque incidence sur de telles questions. Enfin, concernant
la question de l'octroi de permis d’exploration et de licences de produc-
tion, le Nigéria soutient entre autres que «la région litigieuse était le ter-
rain d’activités de prospection concurrentes» et que «les activités pétro-
lières n'étaient pas considérées ... [par les Parties] comme revétant un rôle
déterminant pour trancher la question de la souveraineté».

212. La Cour note que, à l'issue de la première guerre mondiale, l’Alle-
magne renonça à ses possessions coloniales. En vertu du traité de Ver-
sailles, les possessions allemandes du Cameroun furent partagées entre la
Grande-Bretagne et la France. En 1922, la Grande-Bretagne accepta le man-
dat de la Société des Nations pour «la partie du Cameroun [l’ancienne colo-
nie allemande] qui est située à l’ouest de la ligne fixée dans la déclaration
[Milner-Simon] signée le 10 juillet 1919». Bakassi se trouvait nécessai-
rement couverte par les termes de ce mandat. La Grande-Bretagne n’avait
pas compétence pour modifier unilatéralement la frontière, et elle n’a d’ail-
leurs présenté à la Société des Nations aucune demande en ce sens. Le Conseil
de la Société des Nations fut informé de l'intention de la Grande-Bretagne
d’administrer le Cameroun méridional conjointement avec les provinces
méridionales du protectorat du Nigéria, et ne s’y opposa pas. Ainsi, Ordre
en conseil du 26 juin 1923, relatif à administration du territoire sous
mandat du Cameroun britannique, prévoyait que les régions du Cameroun
britannique s'étendant au sud de la ligne décrite en annexe audit Ordre
seraient administrées «comme si elles faisaient partie» des provinces méridio-
nales du protectorat du Nigéria. La Cour fait observer que la terminologie
utilisée dans l'Ordre en conseil préservait le statut distinct des territoires sous
mandat, tout en en permettant, pour des raisons de commodité, une admi-
nistration commune. La thèse du Nigéria doit par conséquent être rejetée.

Lorsque, à l’issue de la seconde guerre mondiale et après la création de
POrganisation des Nations Unies, le régime des mandats céda la place au
régime de tutelle, la situation territoriale demeura exactement la même.
La disposition «comme si ...» demeura en vigueur, et l’autorité adminis-
trante ne fut pas davantage dotée de la compétence de modifier unilaté-
ralement les frontières du territoire sous tutelle. C’est ainsi que, pour
toute la période comprise entre 1922 et 1961 (année où prit fin le régime
de tutelle), Bakassi fit partie du Cameroun britannique. La frontière entre
Bakassi et le Nigéria, indépendamment des arrangements d’ordre admi-
nistratif, demeura une frontière internationale.

La Cour n'est pas en mesure d’accepter l'affirmation du Nigéria selon
laquelle, jusqu’à lindépendance de celui-ci en 1961, et malgré l’accord
anglo-allemand du 11 mars 1913, la presqu'île de Bakassi serait demeurée
sous la souveraineté des rois et chefs du Vieux-Calabar. Ni la Société des
Nations, ni les Nations Unies ne considérèrent que telle était la situation.

213. La Cour n’a de même connaissance d’aucun élément qui tendrait
à prouver que le Nigéria pensait, au moment de l’indépendance, avoir
acquis Bakassi des rois et chefs du Vieux-Calabar. Le Nigéria, au moment
de son accession à l'indépendance, ne souleva d’ailleurs lui-même aucune
question concernant l’étendue de son territoire dans cette région.

110
410 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

La Cour relève en particulier que rien n'aurait pu permettre au Nigéria
de croire que le plébiscite ayant eu lieu au Cameroun méridional en 1961,
sous la surveillance des Nations Unies, ne concernait pas Bakassi.

Il est vrai que les dispositions de l'Ordre en conseil de 1960 relatif au
plébiscite au Cameroun méridional ne font mention d'aucun bureau de
vote qui aurait porté le nom d’un village de Bakassi. La Cour fait toute-
fois observer que cet Ordre en conseil n'exclut pas non plus Bakassi de
son champ d’application. L'Ordre en conseil vise tout simplement le
Cameroun méridional dans son ensemble. Or, il était clairement établi à
l’époque que Bakassi faisait partie du Cameroun méridional, territoire
sous tutelle administré par le Royaume-Uni. Les frontières de ce terri-
toire avaient en effet été définies avec précision dans la « Proclamation de
1954 sur la région nord, la région ouest et la région est, portant définition
des frontières», faite en application de Ordre en conseil de 1951 relatif à
la Constitution du Nigéria. Cette proclamation, reprenant les disposi-
tions de l’accord anglo-allemand du 11 mars 1913, prévoyait en particu-
lier : «A partir de la mer, la frontière suit le chenal navigable de la rivière
Akpa-Yafe; de là elle suit le thalweg de ladite rivière Akpa-Yafe vers
lamont jusqu’au confluent de celle-ci et des rivières Akpa-Korum et
Ebe. » Le fait que l’Ordre en conseil de 1960 visait le Cameroun méridio-
nal dans son ensemble est encore confirmé par le fait que, comme l’a
relevé le commissaire des Nations Unies aux plébiscites pour le Came-
roun sous administration du Royaume-Uni dans son rapport du 30 mars
1961 à l’Assemblée générale, les vingt-six «circonscriptions de plébiscite»
créées par l'Ordre en conseil de 1960 correspondaient aux «circonscrip-
tions électorales pour la Chambre d'Assemblée du Cameroun méridional».

La carte des Nations Unies sur laquelle sont figurées les circonscrip-
tions de plébiscite reflétait également les dispositions de l'accord du
11 mars 1913, reprises dans la proclamation susmentionnée de 1954.

La Cour relève en outre que cette ligne frontière fut à son tour recon-
nue par le Nigéria, lorsque celui-ci vota en faveur de la résolution de
PAssemblée générale 1608 (XV), qui à la fois mettait un terme au régime
de tutelle et entérinait le résultat du plébiscite.

214. Peu de temps après, dans sa note verbale n°570 en date du
27 mars 1962 adressée au Cameroun, le Nigéria aborda la question d’un
certain nombre de concessions pétrolières. Il ressort du croquis annexé à
cette note que le bloc «N» auquel celle-ci fait référence est situé directe-
ment au sud de la presqu'île de Bakassi. Ce bloc est décrit comme se trou-
vant au large du Cameroun. La note verbale précise ensuite que «la
frontière suit le cours inférieur de la rivière Akwayafé sans qu’il semble y
avoir la le moindre doute, puis débouche sur l'estuaire de la rivière
Cross». Il est donc clair que le Nigéria considérait la presqu'île de
Bakassi comme faisant partie du Cameroun. La Cour relève en outre que
cette façon de voir se trouve reflétée dans toutes les cartes officielles du
Nigéria jusqu’en 1972.

Cette communauté de vues quant à l'appartenance du titre sur Bakassi

{il
411 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

perdura jusqu’à la fin des années soixante-dix, lorsque les Parties enga-
gèrent des discussions concernant leur frontière maritime. L’article XXI
de l'accord anglo-allemand du 11 mars 1913 disposait a cet égard:

«A partir de l'intersection du milieu du chenal navigable et d’une
ligne joignant Bakassi Point et King Point, la frontière suivra le
milieu du chenal navigable de la rivière Akwayafé jusqu’à la limite
des eaux territoriales, c'est-à-dire 3 milles. Aux fins de la définition
de cette frontière, le chenal navigable de la rivière Akwayafé sera
considéré comme situé entièrement à l’est du chenal navigable des
rivières Cross et Calabar.»

L'article XXII disposait pour sa part que, «[e]n ce qui concerne l’embou-
chure de l'estuaire, la limite des 3 milles sera une ligne tracée au large à
3 milles marins d’une ligne joignant Sandy Point et Tom Shot Point».

En 1970, le Cameroun et le Nigéria décidèrent de procéder à une déli-
mitation et à une démarcation complètes de leurs frontières, en commen-
çant par la mer. Aux termes de l’article 2 de la déclaration de Yaoundé I
du 14 août 1970 et conformément à la carte signée figurant en annexe à la
déclaration de Yaoundé IT du 4 avril 1971, il fut décidé de fixer la fron-
tière dans l'estuaire de la rivière Akwayafé du point 1 au point 12 (voir
paragraphe 38 ci-dessus). Puis, par déclaration signée à Maroua le 1* juin
1975, les deux chefs d’Etat convinrent de «prolonger le tracé de la fron-
tière maritime entre les deux pays du point 12 au point G sur la carte
marine n° 3433 annexée à [ladite] déclaration», et définirent précisément
la frontière au moyen de coordonnées maritimes (voir paragraphe 38 ci-
dessus). La Cour estime qu'il ressort clairement de chacun de ces docu-
ments que les Parties tenaient pour établi que Bakassi appartenait au
Cameroun. Le Nigéria, s'appuyant sur les vues de ses experts et de ses
plus hautes personnalités politiques, considérait Bakassi comme relevant
de la souveraineté du Cameroun.

La nécessité qu’il y a eu de recalculer, après la déclaration de Maroua,
les coordonnées du point B par un échange de lettres en date des 12 juin
et 17 juillet 1975 entre les chefs d'Etat concernés, et la question de savoir
si cette déclaration constituait un accord international liant le Nigéria ne
changent rien à ce fait. La Cour reviendra sur ces deux questions aux
paragraphes 262 à 268 ci-dessous.

La Cour conclut en conséquence qu’à cette époque le Nigéria avait
admis qu'il était lié par les articles XVIII à XXII de l’accord anglo-
allemand du 11 mars 1913, et avait reconnu que la souveraineté sur
la presqu'île de Bakassi était camerounaise.

215. La Cour estime que cette communauté de vues entre les Parties se
trouve également reflétée par la répartition géographique des concessions
pétrolières accordées par l’une et l’autre jusqu’en 1991. Même si ces
concessions n’ont pas été attribuées en suivant des lignes de délimitation
précises, elles n’en étaient pas moins accordées en supposant que le
Cameroun disposait de droits sur les ressources se trouvant dans des eaux
définies en fonction de la frontière terrestre à Bakassi, telle qu’elle avait

112
412 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

été fixée par l’accord anglo-allemand du 11 mars 1913. Il est vrai, ainsi
que le Nigéria le souligne, que l’attribution de concessions pétrolières «ne
constitue en rien une cession de territoire». La Cour considère cependant
que la répartition géographique des concessions correspond à l’idée, telle
qu’établie par ailleurs, que les Parties se faisaient de la situation, et selon
laquelle le Cameroun possédait préalablement un titre sur Bakassi. L’affir-
mation selon laquelle les Parties auraient tout simplement choisi de trai-
ter les questions d'exploitation pétrolière de manière totalement indépen-
dante du titre territorial ne saurait expliquer cette remarquable cohérence
(qui ne souffre que très peu d’exceptions).

216. Afin de déterminer si le Nigéria, en tant qu’Etat indépendant, a
reconnu l’applicabilité des dispositions de l’accord anglo-allemand du
11 mars 1913 relatives à Bakassi, la Cour a également tenu compte d’un
certain nombre de demandes officielles formulées jusque dans les années
quatre-vingt par l’ambassade du Nigéria à Yaoundé ou par les autorités
consulaires nigérianes en vue d’effectuer des tournées auprès de leurs res-
sortissants résidant à Bakassi. La reconnaissance par le Nigéria de la sou-
veraineté du Cameroun ne saurait en rien être subordonnée à la question
de savoir si telle ou telle visite officielle a effectivement eu lieu ou non.

217. Pour toutes ces raisons, la Cour juge que l'accord anglo-allemand
du 11 mars 1913 était valide et applicable dans son intégralité. Dès lors,
point n’est besoin pour la Cour d'examiner les arguments avancés par le
Cameroun et le Nigéria quant à la divisibilité des dispositions conven-
tionnelles, que ce soit de manière générale ou en ce qui concerne les trai-
tés de frontière.

De même, la Cour n’a pas jugé utile de se prononcer sur les arguments
relatifs à Puti possidetis avancés par les Parties pour ce qui est de Bakassi.

*% *

218. La Cour abordera maintenant les autres bases sur lesquelles le
Nigéria fonde sa revendication sur Bakassi. Le Nigéria fait à cet égard
valoir «trois fondements [de son] titre sur la presqu'île de Bakassi, dis-
tincts mais intimement liés», à savoir:

«i) l'occupation de longue date de ce territoire par le Nigéria et des
ressortissants nigérians[, qui} constitue une consolidation his-
torique du titre et confirme le titre originel des rois et chefs du
Vieux-Calabar dévolu au Nigéria au moment de l’indépen-
dance;

ii) la possession paisible par le Nigéria en qualité de souverain,
possession qui n’a suscité aucune protestation de la part du
Cameroun; et

iii) les manifestations de souveraineté du Nigéria, en même temps
que l’acquiescement du Cameroun à la souveraineté nigériane
sur la presqu'île de Bakassi. »

Le Nigéria souligne en particulier que le titre fondé sur la consolida-
tion historique ainsi que sur l’acquiescement pendant la période écoulée

113
413 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

depuis l'accession à l’indépendance du Nigéria «constitue un titre indé-
pendant sur Bakassi qui se suffit à lui-même». Du point de vue du Nigé-
ria, cette situation serait comparable à celle rencontrée en l’affaire des
Minquiers et Ecréhous, dans laquelle les deux parties affirmaient détenir
un titre ancien (C.J. Recueil 1953, p. 53), mais où la Cour avait estimé
que l'élément déterminant était constitué par «les preuves se rapportant
directement à la possession des groupes des Ecréhous et des Minquiers»
(ibid., p. 57). Le Nigéria expose également avoir exercé différentes acti-
vités étatiques, en sus d’autres composantes de la consolidation histo-
rique du titre. Il affirme entre autres que les autorités nigérianes ont perçu
des impôts de manière systématique, qu'il a ouvert des centres médicaux
pour les populations de Bakassi, souvent avec l’assistance de communau-
tés locales, et qu’un centre médical nigérian situé à Ikang, de l’autre côté
de la rivière Akwayafé, traitait des patients de Bakassi. Le Nigéria fait
également état d’un certain nombre d’autres activités étatiques variées au
cours de la période qui a suivi l'indépendance, parmi lesquelles l’utilisa-
tion de la devise nigériane à des fins tant publiques que commerciales, ou
celle de passeports nigérians par les résidents de Bakassi.

219. Le Cameroun affirme pour sa part qu’un titre conventionnel licite
ne saurait être supplanté par ce qui, à ses yeux, ne constitue rien de plus
qu'un certain nombre de prétendues effectivités. Il soutient que la
Grande-Bretagne, après s'être vu confier le mandat, n’administra pas la
région au nom des rois et chefs du Vieux-Calabar, ni au nom du Nigéria,
mais en qualité de Puissance mandataire conformément au paragraphe 1 de
l’article 22 du Pacte de la Société des Nations, au nom de la communauté
internationale et des habitants du Cameroun méridional. Le Cameroun
rejette également l'existence de la consolidation historique en tant que
fondement distinct d’un titre licite. Selon lui, ce que le Nigéria évoque par
ce concept n’est autre que «l'établissement du titre par la possession de
fait, ce que l’on appelle traditionnellement la «prescription acquisitive».
Le Cameroun affirme également que, pour établir l’existence d’une pres-
cription, il faut que les actes de l’Etat qui n’est pas le détenteur du titre
soient accomplis dans le cadre de l’exercice de la souveraineté, au titre
d'un droit revendiqué, de manière ouverte et pacifique, en l’absence de
protestation ou d’activité concurrente de la part du souverain existant, et
pendant une période suffisamment longue. Selon le Cameroun, si ces cri-
tères étaient appliqués aux éléments de preuve avancés par le Nigéria, sa
liste d’effectivités en serait totalement réduite à néant. En invoquant
l'arrêt rendu par la Chambre constituée en l'affaire du Différend fronta-
lier (Burkina Faso/République du Mali), le Cameroun fait enfin valoir
que, en matière de prescription, «il y a lieu de préférer le titulaire du
titre» en cas de conflit d’effectivités.

220. La Cour rappelle tout d’abord la conclusion à laquelle elle est
parvenue auparavant concernant un titre ancien sur Bakassi remontant
aux rois et chefs du Vieux-Calabar. I] s’ensuit que, au moment de l’indé-
pendance du Nigéria, il n’existait aucun titre nigérian susceptible d’être
ensuite confirmé par une «longue occupation» (voir paragraphe 212 ci-

114
414 FRONTIERE TERRESTRE ET MARITIME (ARRET)

dessus). Au contraire, au moment de son indépendance, le Cameroun a
succédé au titre sur Bakassi tel qu’établi par l’accord anglo-allemand du
11 mars 1913 (voir paragraphes 213 et 214 ci-dessus).

La consolidation historique a également été invoquée en rapport avec
le premier des autres fondements du titre invoqués par le Nigéria, a
savoir sa possession paisible en l’absence de toute protestation. La Cour
note qu’elle a déja traité de ces aspects de la théorie de la consolidation
historique aux paragraphes 62 a 70 ci-dessus. Aussi considère-t-elle que
Pinvocation de la consolidation historique ne saurait en tout état de cause
conférer au Nigéria un titre sur Bakassi, dès lors que l’« occupation» de
la presqu'île était contraire à un titre conventionnel préexistant détenu
par le Cameroun et qu’au surplus cette possession ne s’inscrivait que dans
une période limitée.

La Cour ne peut dès lors accueillir le premier fondement invoqué par le
Nigéria à l’appui de sa revendication d’un titre sur Bakassi.

221. La Cour traitera à présent d’autres aspects des deuxième et troi-
sième fondements du titre invoqués par le Nigéria, fondements que, par
commodité et parce qu’ils sont liés Pun à l’autre, elle examinera conjoin-
tement. Elle utilisera à cette fin les dénominations données, selon le cas,
par le Nigéria et le Cameroun aux localités de Bakassi.

La Cour conclut des éléments de preuve qui lui ont été soumis que la
population de Bakassi, peu nombreuse, qui se trouvait déjà présente sur
la presqu'île au début des années soixante, s’est accrue en 1968 du fait
d’un afflux en provenance du Nigéria lié à la guerre civile qu’a connue ce
pays. Des centres habités de taille croissante se sont ainsi constitués. Les
Parties sont en désaccord quant au nombre total de ressortissants nigé-
rians vivant aujourd’hui sur la presqu'île, mais il ne fait pas de doute que
celui-ci a considérablement augmenté par rapport au chiffre modeste
figurant dans les recensements de la population de 1953 et 1963 à Bakassi.
Il n’y a de même aucune raison de douter du caractère efik et effiat de la
toponymie des localités de cette presqu'île, ni des relations entre leurs
habitants et le Nigéria. Mais ces divers faits n’établissent pas par eux-
mêmes le titre nigérian sur le territoire de Bakassi, pas davantage qu’ils
ne peuvent servir à étayer une revendication de consolidation historique
du titre, et ce pour les raisons déjà exposées par la Cour (voir para-
graphes 64 à 70).

222. Le Nigéria a invoqué devant la Cour, de façon extrêmement
détaillée, et souvent en produisant à l’appui des éléments de preuve
appropriés, nombre d'activités déployées sur Bakassi qu’il considère
comme témoignant à la fois d’une administration nigériane bien établie et
d’actes de souveraineté de la part du Nigéria. Parmi ces derniers figurent
la création d’écoles et d'équipements sanitaires dans de nombreuses loca-
lités, ainsi que des activités de collecte d'impôts.

Il est vrai que la prestation de services d'enseignement dans les agglo-
mérations de Bakassi semble largement nigériane. Des écoles religieuses
ont été fondées en 1966 à Archibong, en 1968 à Atabong et en 1969 à
Abana. Si elles n’ont pas bénéficié de financements publics, elles se trou-

115
415 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

vaient néanmoins placées sous l’autorité des administrations nigérianes
compétentes en matière d’examens et d'enseignement. Des écoles locales
furent également créées à Atabong Est en 1968, à Mbenonong en 1975 et
à Nwanyo en 1981. Quant aux établissements créés à Abana en 1992, et
à Archibong et Atabong en 1993, il s'agissait d'écoles et de collèges
dépendant de l'Etat nigérian.

Il a été démontré que, depuis 1959, des centres médicaux ont été créés
avec l'assistance de communautés locales; le Nigéria leur fournissait du
matériel, des directives et des facilités de formation du personnel. Parmi
les dix centres ainsi mis en place figurent des centres créés à Archibong en
1959, Mbenonong en 1960, Atabong Ouest en 1968, Abana en 1991 et
Atabong Est en 1992.

Des activités de collecte d’impôts sont avérées pour Akwa, Archibong,
Moen Mong, Naranyo, Atabong et Abana.

Le Nigéria relève que le Cameroun n’a guère protesté contre certaines
des pratiques administratives nigérianes avant 1994 (sauf, et il convient
de le noter, lorsque le Nigéria a tenté de construire une école primaire à
Abana en 1969). Il soutient également qu’il ressort clairement de la juris-
prudence de la Cour et de plusieurs sentences arbitrales que ces activités
relèvent bien d’actes effectués à titre de souverain et sont dès lors perti-
nentes pour résoudre la question du titre territorial (Minquiers et Ecré-
hous, arrêt, CIJ. Recueil 1953; Sahara occidental, avis consultatif.
CIJ. Recueil 1975; Rann de Kutch, sentence arbitrale, International
Law Reports (ILR), vol. 50, p. 1; Canal de Beagle, arbitrage, ILR,
vol. 52, p. 93).

223. La Cour reléve toutefois que, dans aucune de ces affaires, les
actes invoqués n'étaient des actes contra legem, et que par suite ces pré-
cédents ne sont pas pertinents. La question d’ordre juridique consistant à
déterminer dans quelle mesure des effectivités peuvent amener à considé-
rer qu'un titre appartient à un Etat plutôt qu’à un autre n’est pas la
même que celle consistant à déterminer si de telles effectivités peuvent
permettre de supplanter un titre conventionnel établi. Aïnsi que la
Chambre de la Cour constituée en l'affaire du Différend frontalier
(Burkina Faso! République du Mali) l'a clairement indiqué, dans l’éven-
tualité où il existe un conflit entre effectivités et titre juridique, il y a lieu
de préférer le titre (C.J. Recueil 1986, arrêt, p. 586-587, par. 63).

La Cour estime que la question d’ordre juridique qui se pose véritable-
ment en l'espèce est de savoir si la conduite du Cameroun en tant que
détenteur du titre peut être considérée comme une forme d’acquiescement
à la perte du titre conventionnel dont celui-ci avait hérité lors de son
accession à l’indépendance. Un certain nombre d'éléments prouvent que
le Cameroun a notamment tenté de percevoir un impôt auprès de rési-
dents nigérians en 1981-1982 dans les localités d’Idabato I et IX, Jabare I
et II, Kombo Abedimo, Naumsi Wan et Forisane (Atabong Est et Ouest,
Abana et Ine Ikoi). Il n’a toutefois procédé qu’occasionnellement a des
actes d’administration directs sur Bakassi, en raison des ressources maté-
rielles limitées qu’il pouvait consacrer a cette région éloignée.

116
416 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

Son titre était toutefois déjà établi. En outre, ainsi que la Cour Pa
montré plus haut (voir paragraphe 213), en 1961-1962, le Nigéria recon-
naissait clairement et publiquement le titre du Cameroun sur Bakassi.
Cette position perdura au moins jusqu’en 1975, année de la signature par
le Nigéria de la déclaration de Maroua. Aucune effectivité nigériane à
Bakassi antérieure à cette date ne saurait revêtir une quelconque portée
juridique aux fins de démontrer l’existence d’un titre nigérian, ce qui peut
en partie expliquer l’absence de protestations du Cameroun à l’égard des
activités du Nigéria dans les domaines de la santé, de l’éducation et de la
fiscalité. La Cour note également que dès son indépendance le Cameroun
déploya des activités qui démontraient qu’il n’entendait nullement aban-
donner son titre sur Bakassi. Le Cameroun et le Nigéria ont participé aux
négociations qui, entre 1971 et 1975, devaient déboucher sur les déclara-
tions de Yaoundé, Kano et Maroua, et qui portaient sur une ligne mari-
time dont il était clair qu’elle supposait l'existence d’un titre camerounais
sur Bakassi. Le Cameroun a également accordé un certain nombre de
concessions pétrolières sur la presqu'île et ses eaux adjacentes, témoi-
gnant encore du fait qu’il n’avait pas abandonné son titre malgré une pré-
sence nigériane significative sur Bakassi ou toutes effectivités nigérianes
contra legem. L'action militaire nigériane de 1994 suscita quant à elle des
protestations immédiates.

224. Au vu de ce qui précède, la Cour estime que le Nigéria n’aurait pu
agir à titre de souverain avant la fin des années soixante-dix, dans la
mesure où il ne se considérait pas lui-même comme détenteur d’un titre
sur Bakassi, et que, pour la période postérieure à cette date, les éléments
de preuve ne permettent pas de conclure à un acquiescement du Came-
roun à l’abandon de son titre en faveur du Nigéria.

Pour toutes ces raisons, la Cour ne saurait davantage faire droit aux
deuxième et troisième fondements invoqués par le Nigéria à l’appui de sa
revendication d’un titre sur Bakassi.

225. La Cour conclut en conséquence que la frontière entre le Came-
roun et le Nigéria à Bakassi est délimitée par les articles XVIII à XX de
Vaccord anglo-allemand du 11 mars 1913 et que la souveraineté sur la
presqu'île est camerounaise.

226. La Cour examinera à présent la frontière maritime entre le Came-
roun et le Nigéria.

Dans la requête qu’il a déposée le 29 mars 1994, sur la base du para-
graphe 2 de l’article 36 du Statut, le Cameroun a prié la Cour, «[alfin
d'éviter de nouveaux incidents entre les deux pays, ... de bien vouloir
déterminer le tracé de la frontière maritime entre les deux Etats au-delà

117
417 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

de celui qui avait été fixé en 1975». Dans les conclusions finales qu’il a
présentées le 21 mars 2002 au terme de la procédure orale, le Cameroun
a réitéré sa demande tendant au tracé de la frontière maritime, mais l’a
formulée de manière différente. Le Cameroun prie désormais la Cour de
confirmer que «la limite des zones maritimes relevant respectivement de
la République du Cameroun et de la République fédérale du Nigéria suit
le tracé suivant», tracé qu'il décrit en détail dans les deux sous-para-
graphes du point c) de ses conclusions.

Le Nigéria soutient que la Cour devrait s'abstenir de procéder, même
partiellement, à la délimitation demandée par le Cameroun, première-
ment parce que celle-ci toucherait à des zones revendiquées par des Etats
tiers et, deuxièmement, parce que la condition relative à des négociations
préalables n’a pas été remplie.

La Cour doit tout d’abord examiner cette argumentation du Nigéria.

* *

227. Le Nigéria soutient que la Cour ne saurait procéder à la délimi-
tation demandée par le Cameroun, car si la frontière maritime entre les
Parties était prolongée vers le large au-delà du point G, elle pénétrerait
rapidement des zones maritimes dans lesquelles les droits et intérêts du
Cameroun et du Nigéria empiéteraient sur ceux d’Etats tiers. Reprenant
les termes de sa huitième exception préliminaire, le Nigéria réaffirme à cet
égard que «[lJa question de la délimitation maritime met nécessairement
en cause les droits et les intérêts d'Etats tiers et la demande à ce sujet est
irrecevable». Il observe que la Cour, en examinant cette exception préli-
minaire dans son arrêt du 11 juin 1998, a conclu que celle-ci «n’a[vait]
pas, dans les circonstances de l’espéce, un caractère exclusivement préli-
minaire» (C.1.J. Recueil 1998, p. 325, par. 117).

228. Se référant notamment à l'affaire du Plateau continental ( Jama-
hiriya arabe libyennelMalte) (C.LJ. Recueil 1985, p. 24-28, par. 20-23), à
l'arrêt rendu par la Chambre en l'affaire du Différend frontalier ( Burkina
Faso/République du Mali) (C.LJ. Recueil 1986, p. 578, par. 47) et à la
sentence arbitrale en l’affaire Erythréel Yémen (deuxième phase), le Nigé-
ria soutient que la Cour n’est pas compétente pour connaître de la
demande du Cameroun dans la mesure où celle-ci touche ou affecte
des secteurs qui sont revendiqués par des Etats tiers, et que l’absence
de compétence de la Cour est indépendante de la question de savoir si
PEtat tiers concerné est intervenu, à moins qu'il ne l’ait fait en vue de
devenir partie à l'instance et que son intervention n'ait été acceptée à ce
titre.

229. Le Nigéria fait valoir en particulier que la ligne de délimitation
maritime que revendique le Cameroun empiète sur des zones que la Gui-
née équatoriale considère comme siennes. Par voie de conséquence, rete-
nir cette ligne vis-à-vis du Nigéria reviendrait, pour la Cour, à rejeter ipso
facto les prétentions de la Guinée équatoriale sur ces zones. Le Nigéria
soutient que la Cour doit exclure de la portée de sa décision en l’espèce

118
418 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

toutes les parties de la zone de délimitation qui empiètent sur les préten-
tions de la Guinée équatoriale, dès lors que ces prétentions satisfont au
critère de vraisemblance juridique. Or, il considère que toutes les préten-
tions de la Guinée équatoriale qui sont en deçà d’une ligne d’équidistance
stricte satisfont à ce critère, et que, partant, la Cour ne peut pas, dans son
arrêt, tracer une ligne de délimitation allant au-delà du tripoint équidis-
tant des côtes nigérianes, camerounaises et équato-guinéennes.

230. Le Nigéria soutient en outre que, puisque la Guinée équatoriale
n’est pas intervenue en tant que partie à l’instance, la Cour n’a pas, à
l'égard de cet Etat, de compétence matérielle additionnelle qu’elle puisse
exercer du fait de l'intervention en vertu de l’article 62 du Statut. Il ajoute
qu'il ne suffit pas d'affirmer, comme le fait le Cameroun, que l’arrêt de la
Cour ne saurait lier ni la Guinée équatoriale ni Sao Tomé-et-Principe,
étant donné qu’un tel arrêt n’en créerait pas moins «une impression de
finalité qui s’imposefrait] de facto, comme une sorte de présomption».
Pour le Nigéria, le rôle d'un intervenant non partie à une affaire soumise
à la Cour est de faire connaître à celle-ci sa position, afin de lui permettre
d'éviter, dans sa décision, tout empiétement sur des prétentions crédibles
du tiers, et donc de sauvegarder ces dernières sans pour autant se pro-
noncer à leur égard.

231. Le Nigéria conclut donc que la Cour n’a pas compétence pour se
prononcer sur la ligne de délimitation maritime revendiquée par le Came-
roun, dans la mesure où celle-ci empiète sur des zones revendiquées par la
Guinée équatoriale ou Sao Tomé-et-Principe, ou, à titre subsidiaire, que
la ligne de délimitation maritime revendiquée par le Cameroun est dans
cette mesure irrecevable.

232. Pour sa part, le Cameroun prétend qu’en lespèce aucune délimi-
tation ne peut affecter la Guinée équatoriale ou Sao Tomé-et-Principe,
l'arrêt de la Cour étant res inter alios acta pour tous les Etats hormis le
Cameroun et le Nigéria. Se référant à l’arrêt rendu par la Cour en
l'affaire du Plateau continental (TunisielJamahiriya arabe libyenne)
(CEJ. Recueil 1982, p. 91, par. 130), le Cameroun soutient que la plu-
part des traités de frontière maritime en vigueur aujourd’hui n’auraient
jamais vu le jour s’il n’avait pas été possible pour les Etats concernés de
s’accorder sur une frontière maritime sans que la participation de tous les
Etats pouvant potentiellement être impliqués dans la zone en question
soit un préalable nécessaire. Il insiste sur le fait que, dans la présente
affaire, rien n’interdit à la Cour de déterminer les droits respectifs du
Cameroun et du Nigéria sans préjuger les droits, quels qu’ils soient, de la
Guinée équatoriale et de Sao Tomé-et-Principe.

233. Le Cameroun précise qu’il ne demande nullement à la Cour de se
prononcer sur le tracé de sa frontière maritime avec la Guinée équatoriale
ou Sao Tomé-et-Principe, ni même d’indiquer l’emplacement d’un éven-
tuel tripoint où les frontières des Parties rejoindraient celles de l’un ou
l’autre de ces Etats. Le Cameroun reconnaît de fait que la Cour n’a pas
compétence pour ce faire. Il prie la Cour de préciser le tracé de la fron-
tière maritime entre les deux Parties à la présente instance «jusqu’à la

119
419 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

limite extérieure des zones maritimes que le droit international place sous
la juridiction respective des deux Parties». Le Cameroun soutient que la
Cour n’en est pas pour autant appelée à décider que cette limite exté-
rieure constitue un tripoint intéressant la Guinée équatoriale ou Sao
Tomé-et-Principe et que, de plus, conformément à l’article 59 du Statut,
son arrêt ne sera en tout état de cause pas opposable à ces Etats s’agis-
sant du tracé de leurs propres frontières. Pour étayer son argumentation,
le Cameroun se fonde notamment sur l’arrêt rendu par la Chambre en
Paffaire du Différend frontalier (Burkina Faso/République du Mali)
(C.LJ. Recueil 1986, p. 554) ainsi que sur celui rendu par la Cour en
l'affaire du Différend territorial (Jamahiriya arabe libyennelTchad)
(C.LJ. Recueil 1994, p. 6). Le Cameroun affirme que le raisonnement
retenu dans ces arrêts, qui concernait des frontières terrestres, devrait
également valoir lorsque sont en cause des frontières maritimes. Le
Cameroun soutient que l’arrêt de la Cour produirait le même effet qu’un
traité bilatéral de délimitation maritime, qui ne serait pas opposable
comme tel aux Etats tiers, mais en vertu duquel les deux parties au traité
pourraient s'entendre pour fixer leur frontière maritime jusqu’à un tri-
point qu'elles arréteraient bilatéralement, sans la participation de Etat
tiers concerné.

234. Le Cameroun affirme qu’il ne cherche pas à faire entrer en jeu des
Etats tiers: il ne demande pas non plus à la Cour de régler, aux dépens du
Nigéria, les problèmes qui l’opposent à la Guinée équatoriale et à Sao
Tomé-et-Principe. I] demande plutôt à la Cour de prendre en compte la
situation géographique d'ensemble de la région, en particulier le désavan-
tage dont il souffre en raison de sa position au centre d’une ligne côtière
extrêmement concave, avec pour conséquence que les revendications des
Etats limitrophes exercent un effet de «resserrement» sur ses propres pré-
tentions. Il prie simplement la Cour «de déplacer, pour ainsi dire, la
branche nigériane de la pince et d’opérer un desserrement qui soit
conforme à la géographie».

235. Le Cameroun affirme qu’une intervention en tant que non-partie
ne saurait empêcher la Cour de trancher complètement le différend qui
lui est soumis:

«[O]ù les Parties ne s'opposent pas à l'intervention et où celle-ci
est admise, comme dans la présente espèce, ... la Cour peut (et doit,
conformément à la mission lui incombant de trancher complètement
les différends qui lui sont soumis) procéder à une telle délimitation
complète, que celle-ci soit ou ne soit pas juridiquement obligatoire
pour l’intervenant...»;

et le Cameroun d’ajouter que, s’il en était autrement, «l'institution de
l'intervention perdrait tout son sens». Il soutient que le but de linterven-
tion de la Guinée équatoriale est avant tout d’informer la Cour sur
l’ensemble des intérêts juridiques en jeu dans la zone concernée et de lui
permettre de procéder, en toute connaissance de cause, à une délimitation

120
420 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

complète et définitive. Ce faisant, la Cour devrait néanmoins veiller à ne
pas porter atteinte aux intérêts juridiques de l’Etat intervenant — dont il
lui appartient d’apprécier la pertinence. Le Cameroun soutient en outre
qu’un Etat intervenant ne peut pas, en formulant des revendications fan-
taisistes, empêcher la Cour de se prononcer, dans un arrêt, sur la zone qui
fait l’objet de telles revendications.

236. Le Cameroun ajoute qu'il existe plusieurs manières de protéger, si
la Cour l’estime nécessaire, les droits de la Guinée équatoriale, notam-
ment en opérant un déplacement de la ligne de délimitation afin de tenir
pleinement compte de ces droits, en s’abstenant de se prononcer sur la
délimitation demandée à l’égard de la zone dans laquelle un problème
semble se poser, en traçant une ligne discontinue, ou en indiquant sim-
plement la direction de la frontière sans se prononcer sur un point
d’aboutissement. Il souligne que la tâche de la Cour est de donner une
solution aussi complète que possible au différend entre les Parties au
litige.

*

237. La Cour souhaite tout d’abord faire observer que la conclusion
qu’elle a formulée dans son arrêt du 11 juin 1998 sur la huitième excep-
tion préliminaire du Nigéria, selon laquelle celle-ci «n’af{vait] pas, dans les
circonstances de l'espèce, un caractère exclusivement préliminaire»
(C.LJ. Recueil 1998, p. 326, par. 118 2)), Poblige à considérer maintenant
cette exception préliminaire avant de poursuivre l'examen au fond, ainsi
qu'il découle des dispositions du Règlement de la Cour relatives aux
exceptions préliminaires, telles qu’elles ont été adoptées en 1972 et conser-
vées en 1978. Aux termes de ces dispositions, la Cour est appelée à statuer
dans un arrêt

«par lequel elle retient l'exception, la rejette ou déclare que cette
exception n’a pas dans les circonstances de l'espèce un caractère
exclusivement préliminaire. Si la Cour rejette l'exception ou déclare
qu’elle n’a pas un caractère exclusivement préliminaire, elle fixe les
délais pour la suite de la procédure.» (Règlement de la Cour, art. 79,
par. 7.)

{Voir Questions d'interprétation et d'application de la convention de
Montréal de 1971 résultant de l'incident aérien de Lockerbie (Jamahiriya
arabe libyenne c. Royaume-Uni), exceptions préliminaires, arrêt, CII.
Recueil 1998, p. 27-28, par. 49-50; Questions d'interprétation et d'appli-
cation de la convention de Montréal de 1971 résultant de l'incident aérien
de Lockerbie (Jamahiriya arabe libyenne c. Etats-Unis d'Amérique),
exceptions préliminaires, arrêt, C.J. Recueil 1998, p. 132-134, par. 48-
49; Activités militaires et paramilitaires au Nicaragua et contre celui-ci
(Nicaragua c. Etats-Unis d'Amérique), fond, arrêt, C.LJ. Recueil 1986,
p. 30, par. 40.) Puisque le Nigéria maintient son exception, la Cour doit
a présent statuer sur celle-ci.

121
421 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

238. La compétence de la Cour repose sur le consentement des parties.
Aussi la Cour ne peut-elle se prononcer sur les droits d'Etats tiers qui ne
sont pas parties à l'instance. Dans la présente affaire, il existe des Etats
non parties à l'instance dont les droits pourraient être affectés, à savoir la
Guinée équatoriale et Sao Tomé-et-Principe. Ces droits ne pourraient
être déterminés par une décision de la Cour que si la Guinée équatoriale
et Sao Tomé-et-Principe devenaient parties à l'instance. Or, si la Guinée
équatoriale a effectivement demandé — et a été autorisée — à intervenir,
c’est seulement en tant que non-partie à l’instance. Sao Tomé-et-Principe
a choisi de n’intervenir à aucun titre.

La Cour estime que, en particulier dans le cas de délimitations maritimes
intéressant plusieurs Etats, la protection offerte par l’article 59 du Statut
peut ne pas être toujours suffisante. En l’espèce, il est possible que l’article
59 ne protège pas suffisamment la Guinée équatoriale ou Sao Tomé-et-
Principe contre les effets — même indirects — d’un arrêt affectant leurs
droits. La jurisprudence invoquée à cet égard par le Cameroun ne dé-
montre pas le contraire. Dans son arrêt en l'affaire du Plateau continen-
tal (Tunisie Jamahiriya arabe libyenne), la Cour n’a pas eu à se pronon-
cer sur les droits d'Etats tiers; la question qui se posait alors était avant
tout celle de la proportionnalité de la longueur des côtes dans le processus
de délimitation entre les parties (C.J. Recueil 1982, p. 91, par. 130). Il
s'ensuit que, pour déterminer la frontière maritime entre le Cameroun et le
Nigéria, la Cour doit veiller à ne pas adopter une position susceptible
d’affecter les droits de la Guinée équatoriale et de Sao Tomé-et-Principe.
La Cour n'accepte pas davantage la thèse du Cameroun selon laquelle le
raisonnement suivi dans les affaires du Différend frontalier (Burkina Fasol
République du Mali) (C.L.J. Recueil 1986, p. 554) et du Différend territo-
rial (Jamahiriya arabe libyennel Tchad) (C.1.J. Recueil 1994, p. 6) au sujet
des frontières terrestres serait nécessairement transposable aux affaires
concernant des frontières maritimes. II s’agit de deux domaines distincts du
droit, auxquels s’appliquent des considérations et des facteurs différents.
Par ailleurs, s'agissant de la question spécifique du tripoint, la Cour cons-
tate que les deux Parties s'accordent à considérer qu’elle ne devrait pas
fixer un tel point. Elle n’a, en effet, pas le pouvoir de le faire. En détermi-
nant quelque ligne que ce soit, la Cour devra en tenir compte.

Compte tenu de ce qui précède, la Cour conclut qu’elle ne saurait sta-
tuer sur les demandes du Cameroun dans la mesure où celles-ci pour-
raient affecter les droits de la Guinée équatoriale et de Sao Tomé-et-
Principe. Néanmoins, la simple présence de ces deux Etats, dont les droits
pourraient étre affectés par la décision de la Cour, n’empéche pas en soi
celle-ci d’avoir compétence pour procéder à une délimitation maritime
entre les Parties à l’instance portée devant elle, c’est-à-dire le Cameroun
et le Nigéria; mais la Cour devra rester pleinement consciente, comme
toujours dans des situations de ce type, des limites qu’une telle présence
impose à sa compétence.

122
422 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

239. De même, la Cour a déjà examiné, dans son arrêt du 11 juin 1998
sur les exceptions préliminaires du Nigéria, la question des négociations
préalables entre les Parties concernant la délimitation maritime, question
qui faisait l’objet de la septième exception préliminaire. A cet égard, le
Nigéria avait notamment prétendu que la Cour ne saurait être valable-
ment saisie, par voie de requête unilatérale d’un Etat, de la délimitation
d’une zone économique exclusive ou d’un plateau continental si, contrai-
rement aux prescriptions des articles 74 et 83 de la convention des
Nations Unies sur le droit de la mer du 10 décembre 1982, l’Etat en cause
n’a fait aucune tentative pour parvenir à un accord avec l'Etat défendeur
au sujet de cette frontière. La Cour a rejeté cet argument en observant

«qu’en l'espèce, elle n’a[vait] pas été saisie sur la base du para-
graphe 1 de l’article 36 du Statut et, par application de cet article,
conformément à la partie XV de la convention des Nations Unies
sur le droit de la mer, relative au règlement des différends surgissant
entre les parties à la convention à propos de l'interprétation ou de
Papplication de cette dernière»,

mais qu'elle avait au contraire «été saisie sur la base de déclarations
faites en vertu du paragraphe 2 de l’article 36», et que ces déclarations
«ne cont[enaient] aucune condition relative à des négociations préalables
à mener dans un délai raisonnable» (C.L.J. Recueil 1998, p. 322, par. 109).

240. Le Nigéria, tout en déclarant accepter cette décision, soutient que
la compétence de la Cour est une question distincte de celle du droit
matériel applicable au différend. L’arrét rendu le 11 juin 1998 par la Cour
ne concernait que la première de ces questions. Quant à la question du
droit matériel applicable au différend, le Nigéria affirme que, aux termes
du paragraphe | de Particle 74 et du paragraphe 1 de l’article 83 de la
convention des Nations Unies sur le droit de la mer, les parties à un dif-
férend relatif à une délimitation maritime doivent tout d’abord s’efforcer
de régler par voie de négociation le litige qui les oppose. Selon le Nigéria,
ces dispositions posent une règle de fond, non une condition préalable
d'ordre procédural. La négociation serait prescrite comme la méthode
appropriée — celle à laquelle il conviendrait de recourir avant toute
autre — pour parvenir à une délimitation maritime équitable, et la Cour
ne constituerait pas une enceinte de négociations.

241. Le Nigéria reconnaît que, dans la mesure où le différend fronta-
lier maritime porte sur des secteurs aux alentours du point G et sur ceux
où il y a chevauchement de concessions, cette condition a été remplie. II
soutient en revanche que les eaux situées au sud des 4° et 3° parallèles de
latitude nord, voire du 2° parallèle, n’ont jamais fait l’objet d’une quel-
conque tentative de négociation avec le Nigéria ou, pour autant que le
sache ce dernier, avec n'importe quel autre Etat affecté. Selon le Nigéria,
ce n’est qu’en recevant le mémoire du Cameroun qu'il a appris que ce
dernier, s’écartant du statu quo, revendiquait une «ligne équitable» au-
dela du point G. Il prétend que le Cameroun n'a même pas tenté, au

123
423 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

préalable, d'exposer sa revendication au niveau diplomatique. Le Nigé-
ria, tout en reconnaissant, comme la Cour l’a constaté dans son arrêt de
1998, que «le Cameroun et le Nigéria ont entamé des négociations en vue
de la fixation de l’ensemble de leur frontière maritime» (C.1J. Recueil
1998, p. 322, par. 110), insiste sur le fait que ces négociations n’ont jamais
porté, même très indirectement, sur aucune des versions de la ligne à pré-
sent revendiquée par le Cameroun. Pour le Nigéria, l’objet de ces négo-
ciations était plutôt d'établir l'emplacement du tripoint entre le Came-
roun, le Nigéria et la Guinée équatoriale, en partant du fait qu’une
frontière maritime de facto avait été agréée dans cette zone. Le Nigéria
considère comme irrecevable la revendication du Cameroun au-delà de la
zone de chevauchement des concessions ou dans la mesure où cette reven-
dication vise des secteurs situés à l’ouest et au sud-ouest de Bioko.

242. Pour sa part, le Cameroun soutient que le Nigéria «ressuscite» la
seconde branche de sa septième exception préliminaire, rejetée par la
Cour dans son arrêt du 11 jum 1998, et qu’il cherche, en des termes à
peine déguisés, à convaincre celle-ci de reconsidérer cette décision. Il
affirme que la négociation n’est qu’un premier pas dans la réalisation de
la délimitation maritime, le suivant étant, si le premier échoue, la délimi-
tation par un organe judiciaire ou arbitral. C’est ce que reconnaissent
explicitement le paragraphe 2 de l’article 74 et le paragraphe 2 de l’ar-
ticle 83 de la convention des Nations Unies sur le droit de la mer, les-
quels disposent que, «[sJ'ils ne parviennent pas à un accord dans un
délai raisonnable, les Etats concernés ont recours aux procédures pré-
vues à la partie XV».

243. Le Cameroun soutient que, si le point G est peut être le dernier
point sur lequel il y a eu accord entre les Parties dans la délimitation de
leur frontière maritime, ce n’est pas le dernier sur lequel il y a eu négo-
ciation. Il insiste sur le fait que, même si elles se sont révélées infructueu-
ses, d’intenses négociations se sont effectivement déroulées entre les deux
Etats et ont dès le début porté sur l’ensemble de la frontière maritime, ce
que la Cour a reconnu dans son arrêt du 11 juin 1998, où elle a constaté
que «le Cameroun et le Nigéria ont entamé des négociations en vue de la
fixation de l'ensemble de leur frontière maritime» (C.I.J. Recueil 1998,
p. 322, par. 110; les italiques sont de la République du Cameroun). Le
Cameroun indique que c’est en raison de l'impossibilité de parvenir à un
accord négocié concernant la totalité de la frontière qu’il a porté l'affaire
devant la Cour. Il ajoute que, si les deux parties n’ont pu aller plus loin
dans les négociations, c’est parce que la mauvaise foi du Nigéria a ruiné
tout espoir de parvenir à un nouvel accord ou a privé par avance de toute
valeur un accord auquel les deux Parties auraient pu parvenir. Le Came-
roun insiste sur le fait que, puisque c’est la conduite du Nigéria qui a
mené à cette impasse, celui-ci ne peut maintenant se prévaloir de son pro-
pre comportement fautif pour empêcher le Cameroun d’obtenir le règle-
ment complet et définitif du différend entre les deux Etats en portant
cette affaire devant la Cour. Le Cameroun conclut que, faute pour les
Parties d’avoir pu se mettre d’accord, il appartient à la Cour de se subs-

124
424 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

tituer à elles et de délimiter la frontière maritime commune sur laquelle
celles-ci n’ont pu s'entendre au-delà du point G. Il soutient que, si la
Cour s’abstenait de délimiter au-delà du point G, cela aurait pour effet de
laisser subsister une source majeure de conflit entre les deux Parties. Ce
faisant, la Cour validerait également, de manière implicite, le partage
maritime effectué par le Nigéria et la Guinée équatoriale dans le traité du
23 septembre 2000, lequel, de l’avis du Cameroun, fait totalement fi de
ses droits. I] ajoute qu'aucune disposition de la convention n’interdit que
les limites de la zone économique exclusive et du plateau continental d’un
Etat côtier soient fixées par une juridiction internationale, à la demande
expresse de cet Etat, dans le cadre du règlement d’un différend porté
devant elle.

244. Dans son arrêt du 11 juin 1998 (C.J. Recueil 1998, p. 321,
par. 107, et p. 322, par. 110), la Cour a relevé que des négociations entre
les Gouvernements du Cameroun et du Nigéria concernant la délimita-
tion maritime dans son ensemble — jusqu’au point G et au-delà —
s'étaient déroulées dès les années soixante-dix, sans toutefois déboucher
sur un accord. Cela étant, les articles 74 et 83 de la convention des
Nations Unies sur le droit de la mer n’exigent pas que les négociations en
matière de délimitation aboutissent; comme à chaque fois que le droit
international impose de telles négociations, celles-ci doivent être menées
de bonne foi. La Cour réaffirme la conclusion à laquelle elle était parve-
nue concernant les exceptions préliminaires, à savoir que des négocia-
tions ont effectivement eu lieu. En outre, si, à la suite de l’échec de telles
négociations, une procédure judiciaire est engagée, les articles 74 et 83 de
la convention sur le droit de la mer n’imposent pas de suspendre l’ins-
tance pour engager de nouvelles négociations si, au cours de l'instance,
l’une des parties modifie sa demande. Il est bien entendu exact que la
Cour n’est pas une enceinte de négociations. En pareil cas, cependant, la
nouvelle demande ne pourrait être considérée que sous un angle pure-
ment judiciaire. Toute autre solution ne ferait que retarder et compliquer
le processus de délimitation des plateaux continentaux et des Zones éco-
nomiques exclusives. La convention sur le droit de la mer ne prescrit pas
une telle suspension de la procédure engagée.

245. Quant aux négociations avec la Guinée équatoriale et Sao Tomé-
et-Principe, la Cour conclut que les articles 74 et 83 de la convention sur
le droit de la mer ne l’empêchent pas de tracer la frontière maritime entre
le Cameroun et le Nigéria en l’absence de négociations préalables inter-
venues simultanément entre les quatre Etats concernés.

La Cour est donc à même de procéder à la délimitation de la frontière
maritime entre le Cameroun et le Nigéria dans la mesure où les droits de
la Guinée équatoriale et de Sao Tomé-et-Principe n’en sont pas affectés.

246. Pour ce faire, la Cour examinera la demande du Cameroun

125
425 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

concernant la délimitation maritime, ainsi que les conclusions du Nigéria
sur cette question.

&k  %

247. La Cour abordera maintenant la demande du Cameroun tendant
au tracé d’une ligne précise de délimitation maritime. Elle examinera tout
d’abord le secteur de la frontière maritime allant jusqu’au point G.

248. Selon le Cameroun, sa frontière maritime avec le Nigéria est divi-
sée en deux secteurs. Le premier, qui va de l'embouchure de la rivière
Akwayafé jusqu’au point G fixé par la déclaration de Maroua du 1% juin
1975, aurait été délimité par des accords internationaux valides conclus
entre les Parties. Concernant ce secteur, le Cameroun demande simple-
ment à la Cour de confirmer cette délimitation, que le Nigéria chercherait
à présent à remettre en question. Le secteur au-delà du point G reste à
délimiter et le Cameroun demande à la Cour d'y fixer les limites des zones
respectives des Parties, de façon à mettre fin, complètement et définitive-
ment, au différend qui les oppose.

249. La délimitation du premier secteur, de l'embouchure de la rivière
Akwayafé jusqu’au point G, repose principalement, selon le Cameroun,
sur trois instruments juridiques internationaux: l'accord anglo-allemand
du 11 mars 1913, accord entre le Cameroun et le Nigéria du 4 avril 1971,
constitué de la déclaration de Yaoundé II et de la carte n° 3433 y
annexée, et la déclaration de Maroua du 1° juin 1975.

250. Selon le Cameroun, l'accord anglo-allemand du 11 mars 1913 fixe
l’ancrage terrestre de la frontière maritime à l'embouchure de l’Akwayafé,
situé à l’intersection du thalweg de cette rivière et d’une «ligne droite joi-
gnant Bakassi Point et King Point». A partir de l’embouchure de
l’'Akwavafé, le Cameroun invoque l’article XXI du traité, qui dispose que
«la frontière suivra le milieu du chenal navigable de la rivière Akwayafé
jusqu’à la limite des eaux territoriales, c’est-à-dire 3 milles», ainsi que son
article XXII, qui indique que cette limite «sera une ligne tracée au large
à 3 milles marins d’une ligne joignant Sandy Point et Tom Shot Point».

251. Le Cameroun rappelle que, en 1970, une commission mixte avait
été constituée pour procéder dans une prenuère étape à la délimitation de
la frontière maritime entre le Cameroun et le Nigéria. Son objectif initial
était de définir le tracé de la frontière jusqu’à la limite des 3 milles. Ses
travaux débouchèrent sur l’adoption, le 4 avril 1971, de la déclaration de
Yaoundé II, par laquelle les chefs d'Etat des deux parties s’accordèrent
sur une «ligne de compromis» qu’ils reportèrent sur la carte n° 3433 de
l’Amirauté britannique en y apposant leur signature. A partir de la ligne
droite joignant Bakassi Point et King Point, la ligne passait par douze
points numérotés, dont les coordonnées précises furent déterminées par
la commission qui se réunit à Lagos, au mois de juin suivant la déclara-
tion. Le Cameroun prétend que cette déclaration constituait un accord
international liant juridiquement les deux parties, et que cela fut confirmé
ultérieurement par les termes de la déclaration de Maroua du 1° juin

126
426 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

1975, qui aurait également été un accord international revétant force
obligatoire (voir paragraphes 252 et 253 ci-dessous).

252. Selon le Cameroun, entre 1971 et 1975, diverses tentatives en vue
de parvenir à un accord sur la délimitation de segments supplémentaires
de la frontière maritime demeurèrent par la suite infructueuses. C’est seu-
lement lors de la réunion au sommet tenue à Maroua du 30 mai au
1° juin 1975 qu’un accord put être conclu quant au tracé définitif de la
frontière maritime du point 12 au point G. Le communiqué conjoint
rédigé à l’issue de cette réunion fut signé par les chefs d'Etat. Le Came-
roun appelle en particulier l’attention sur la phrase du communiqué indi-
quant que les signataires «se sont mis entièrement d'accord sur le tracé
précis de la frontière maritime» (les italiques sont du Cameroun).

253. Le Cameroun soutient en conséquence que les déclarations de
Yaoundé II et de Maroua donnent ainsi une définition contraignante de
la frontière délimitant les espaces maritimes respectifs du Cameroun et du
Nigéria.

Le Cameroun fait valoir que la signature de l’accord de Maroua par les
chefs d'Etat du Nigéria et du Cameroun le 1° juin 1975 exprime le
consentement des deux Etats à être liés par ce traité; que les deux chefs
d'Etat ont exprimé leur intention d’être liés par l'instrument qu'ils ont
signé ; qu'aucune réserve ni condition ne figure dans le texte et que la vali-
dité de instrument n’a pas été subordonnée à ratification; que la publi-
cation du communiqué conjoint signé par les chefs d'Etat constitue éga-
lement une preuve de ce consentement; que la validité de l'accord de
Maroua a été confirmée par un échange de lettres ultérieur entre les chefs
d'Etat des deux pays visant à corriger une erreur technique intervenue
lors du calcul de la position de l’un des points de la ligne qui venait d’être
convenue; et que la référence à Yaoundé II dans l’accord de Maroua
confirme que le statut juridique de ce premier accord ne diffère en rien de
celui de l’accord de Maroua.

Le Cameroun soutient en outre que ces conclusions sont confirmées
par la publicité donnée à la frontière maritime partielle fixée dans l’accord
de Maroua, qui avait été notifié au Secrétariat de l'Organisation des
Nations Unies et a paru dans toute une série de publications largement
diffusées et bien connues dans le domaine de la délimitation maritime.
Elles seraient en outre confirmées par la pratique contemporaine des
Etats, la convention de Vienne sur le droit des traités et le fait que le droit
international est incontestablement favorable à la stabilité et à la perma-
nence des accords de frontière, qu'il s’agisse de frontières terrestres ou de
frontières maritimes.

254. Le Nigéria n’opére, quant à lui, aucune distinction entre la zone
située en deca et celle située au-delà du point G. Il nie l’existence d’une
délimitation maritime jusqu’à ce dernier, et soutient que l’ensemble de la
délimitation reste à établir de novo. Le Nigéria invoque toutefois des
arguments spécifiques en ce qui concerne Ja zone située en deçà du
point G, qu'il y a lieu d'examiner dans la présente partie de l’arrêt.

255. Se fondant sur sa revendication de souveraineté sur la presqu'île

127
427 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

de Bakassi, le Nigéria soutient tout d’abord que la frontière maritime le
séparant du Cameroun doit commencer dans le Rio del Rey et suivre la
ligne d’équidistance jusqu’à la pleine mer. La Cour ayant déjà conclu que
la souveraineté sur la presqu'île de Bakassi appartient au Cameroun et
non au Nigéria (voir paragraphe 225 ci-dessus), il n’est pas nécessaire
d'examiner davantage cet argument du Nigéria

256. Le Nigéria fait valoir en outre que, même si les prétentions du
Cameroun sur Bakassi étaient légitimes, la frontière maritime revendi-
quée par ce pays aurait dû prendre en compte les puits et autres installa-
tions situés de part et d’autre de la ligne résultant de la pratique pétro-
lière, et n’entrainer à cet égard aucune modification du statu quo. Le
Cameroun aurait ainsi été fondé à revendiquer, tout au plus, une fron-
tiére maritime se dirigeant vers le sud puis vers le sud-ouest jusqu’à la
ligne d’équidistance entre East Point (Nigéria) et West Point (Bakassi),
pour se prolonger ensuite le long de celle-ci jusqu’à la frontière maritime
avec Bioko (Guinée équatoriale) en un point situé par environ 8°19’ de
longitude est et 4°4 de latitude nord, tout en laissant une zone de
500 metres autour des installations fixes des Parties.

257. Concernant la déclaration de Yaoundé II, le Nigéria soutient
qu'il ne s'agissait pas d’un accord ayant force obligatoire, mais que cette
déclaration représentait simplement le compte rendu d’une réunion qui
«s’inscrivait dans le cadre d’une série de rencontres portant sur la fron-
tière maritime», et que cette question «fut à nouveau discutée lors de réu-
nions ultérieures ».

258. De même, le Nigéria considère la déclaration de Maroua comme
dépourvue de validité juridique. Il fait valoir qu’elle «n[’a] pas [été] rati-
fiée par le conseil militaire suprême» après sa signature par le chef d'Etat
du Nigéria, et que, selon la Constitution nigériane en vigueur à l’époque
— en juin 1975 —, les actes de l’exécutif étaient en général du ressort du
conseil militaire suprême ou soumis à son approbation. Il relève qu’il
appartient normalement aux Etats de suivre l’évolution de la situation
constitutionnelle et législative de leurs voisins lorsqu’elle a une incidence
sur les relations qu'ils entretiennent, et qu'une telle évolution ne saurait
guère trouver d'expression plus forte que l'imposition de limites au pou-
voir de conclure des traités. Le Nigéria ajoute que le 23 août 1974 — soit
neuf mois avant la déclaration de Maroua — le chef d'Etat du Nigéria
alors en fonction, se référant à une réunion tenue en août 1972, à
Garoua, avec le chef d'Etat du Cameroun alors en fonction, avait déclaré,
dans une lettre adressée à celui-ci, avoir «expliqué à Garoua que les pro-
positions présentées par les experts sur la base des documents qu’ils
avaient établis le 4 avril 1971 ne rencontraient pas l’agrément du Gou-
vernement nigérian», et que les avis et recommandations de la commis-
sion mixte «[devaient] être soumis à l’approbation des deux gouverne-
ments». Le Nigéria fait valoir que cela montrait bien que toutes les
dispositions dont pourraient convenir les deux chefs d’Etat étaient subor-
données à approbation que devrait ensuite donner de son côté le « Gou-
vernement nigérian».

128
428 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

Le Nigéria estime que, selon le critère objectif tiré des dispositions de la
convention de Vienne sur le droit des traités, le Cameroun savait, ou
aurait dû savoir (s’il avait agi avec la prudence requise), que le chef
d'Etat du Nigéria n’avait pas le pouvoir de prendre des engagements juri-
diquement contraignants sans en référer au Gouvernement nigérian — en
l'occurrence le conseil militaire suprême —, et considère qu'il aurait de ce
fait dû, aux yeux du Cameroun, être «objectivement évident», au sens du
paragraphe 2 de l’article 46 de la convention de Vienne, que l'autorité
exercée par le chef d'Etat du Nigéria n’était pas illimitée. De lavis
du Nigéria, le paragraphe 2 de l’article 7 de la convention de Vienne
sur le droit des traités, qui dispose que les chefs d’Etat et les chefs de
gouvernement, «[e]n vertu de leurs fonctions et sans avoir à produire
de pleins pouvoirs, sont considérés comme représentant leur Etat»,
vise uniquement la manière d'établir la fonction d’une personne en
tant que représentant de l'Etat, mais ne traite pas de l'étendue des
pouvoirs de cette personne lorsqu'elle exerce cette fonction de représenta-
tion.

259. Le Nigéria indique également avoir confirmé après 1977, au cours
de sommets bilatéraux entre chefs d’Etat et de rencontres entre experts en
délimitation, que la déclaration de Maroua n'avait pas été ratifiée et ne
revétait dès lors aucun caractère contraignant a son égard. Selon lui, il est
manifeste, à la lecture des procès-verbaux de réunions tenues à Yaoundé
en 1991 et en 1993, que le Nigéria n’a jamais accepté d’être lié par la
déclaration de Maroua.

260. Le Cameroun rejette la thèse du Nigéria selon laquelle la décla-
ration de Maroua pourrait être considérée comme nulle par ce dernier au
motif qu’elle n’a pas été ratifiée par le conseil militaire suprême du Nigé-
ria. Le Cameroun nie que, lors d’une réunion entre les deux chefs d’Etat
en 1977, la partie nigériane ait indiqué que la déclaration n’aurait eu
aucun caractère contraignant à son égard, et il soutient que ce n’est qu’en
1978, soit environ trois ans et demi après la signature de la déclaration,
que le Nigéria a annoncé son intention de la contester. Le Cameroun
affirme que le Nigéria n’a pas démontré que sa Constitution exigeait la
ratification de l’accord par le conseil militaire suprême. En tout état de
cause, invoquant le paragraphe 2 de l’article 7 de la convention de Vienne
sur le droit des traités, le Cameroun soutient que, sur le plan du droit
international, un chef d'Etat est toujours considéré comme représentant
son Etat aux fins d'exprimer le consentement de ce dernier à être lié par
un traité. Le Cameroun expose également que, même s’il y a eu violation
du droit interne nigérian, la violation invoquée n’était pas «manifeste» et
ne concernait pas une règle de droit interne «d’importance fondamen-
tale» au sens du paragraphe 1 de l’article 46 de la convention de Vienne
sur le droit des traités.

261. La Cour a déjà conclu que l’accord anglo-allemand du 11 mars
1913 était valide et applicable dans son intégralité, et que par suite le titre
territorial sur la presqu'île de Bakassi appartenait au Cameroun (voir
paragraphe 225 ci-dessus). Il en découle que la frontière maritime entre le

129
429 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

Cameroun et le Nigéria se trouve à l’ouest de la presqu'île de Bakassi, et
non à l’est, dans le Rio del Rey. Il en résulte également que l’«ancrage»
terrestre de la frontière maritime entre les Parties se situe à l’intersection
de la ligne droite joignant Bakassi Point et King Point avec le milieu du
chenal navigable de la rivière Akwayafé, conformément aux articles XVIII
et XXI de l'accord anglo-allemand.

262. Il ressort des documents communiqués à la Cour par les Parties
que, quelle qu’ait pu être à l’origine l’intention des signataires, la décla-
ration de Yaoundé II fut remise en question à plusieurs reprises par le
Nigéria après sa signature et après la réunion de la commission mixte de
délimitation de juin 1971, notamment lors d’une réunion de la commis-
sion en mai 1972, et à nouveau lors d’une réunion des deux chefs d’Etat
à Garoua, en août 1972, au cours de laquelle le chef d’Etat du Nigéria
décrivit la déclaration comme «inacceptable». Le chef d’Etat du Nigéria
devait d’ailleurs confirmer par la suite cette position dans la lettre du
23 août 1974 qu'il adressa à son homologue camerounais (voir para-
graphe 258 ci-dessus).

Point n’est toutefois besoin de décider séparément du statut de cette
déclaration, puisque la ligne qui y est décrite est confirmée par les dis-
positions de la déclaration de Maroua, qui évoque dans son troisième
paragraphe le «point 12 ... situé à la limite de la frontière maritime
adoptée par les deux chefs d'Etat le 4 avril 1971». Si la déclaration de
Maroua constitue un accord international liant les deux parties, il s'ensuit
nécessairement que la ligne définie dans la déclaration de Yaoundé II,
y compris les coordonnées ayant fait l’objet d’un accord lors de la
réunion de juin 1971 de la commission mixte de délimitation, les lie
également.

263. La Cour estime que la déclaration de Maroua constitue un accord
international conclu par écrit entre Etats et traçant une frontière; elle est
donc régie par le droit international et constitue un traité au sens de la
convention de Vienne sur le droit des traités (voir art. 2, par. 1), à
laquelle le Nigéria est partie depuis 1969 et le Cameroun depuis 1991, et
qui en tout état de cause refléte le droit international coutumier a cet
égard.

264. La Cour ne saurait souscrire à la thèse selon laquelle la déclara-
tion de Maroua ne serait pas valide au regard du droit international du
fait qu’elle a été signée par le chef d’Etat du Nigéria alors en fonction,
mais qu’elle n’a jamais été ratifiée. En effet, même si, dans la pratique
internationale, les dispositions relatives aux modalités d’entrée en vigueur
d’un traité prévoient souvent une procédure en deux étapes consistant à
signer puis à ratifier l'instrument, il est également des cas dans lesquels un
traité entre en vigueur dès sa signature. Le droit international coutumier
aussi bien que la convention de Vienne sur le droit des traités laissent les
Etats entièrement libres d'adopter la procédure de leur choix. Or, selon la
déclaration de Maroua, «les deux chefs d'Etat du Nigéria et du Came-
roun se sont mis d’accord pour prolonger le tracé de la frontière maritime

130
430 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

entre les deux pays du point 12 au point G sur la carte marine n° 3433
annexée à la présente déclaration». De l’avis de la Cour, cette déclaration
entrait en vigueur immédiatement à la date de sa signature.

265. La Cour examinera à présent l’argumentation du Nigéria tirée de
la méconnaissance des règles constitutionnelles de ce pays relatives à la
conclusion des traités. A cet égard elle rappellera que le paragraphe | de
l’article 46 de la convention de Vienne sur le droit des traités dispose que
«[lje fait que le consentement d’un Etat à être lié par un traité a été
exprimé en violation d’une disposition de son droit interne concernant la
compétence pour conclure des traités ne peut être invoqué par cet Etat
comme viciant son consentement». Certes, ce paragraphe précise ensuite
qu'il en est ainsi «à moins que cette violation n’ait été manifeste et ne
concerne une règle de son droit interne d'importance fondamentale», le
paragraphe suivant disposant quant à lui qu’«[u]ne violation est mani-
feste si elle est objectivement évidente pour tout Etat se comportant en la
matière conformément à la pratique habituelle et de bonne foi». Les
règles relatives au pouvoir de signer des traités au nom d’un Etat sont des
règles constitutionnelles d’une importance fondamentale. Cependant, si
la capacité d’un chef d'Etat à cet égard est restreinte, cette restriction
n’est manifeste au sens du paragraphe 2 de l’article 46 que si, à tout le
moins, elle a été rendue publique de manière appropriée. Cela est d’autant
plus nécessaire que les chefs d’Etat font partie des personnes qui, aux
termes du paragraphe 2 de l’article 7, sont considérées comme représen-
tant leur Etat «[e]n vertu de leurs fonctions et sans avoir à produire de
plems pouvoirs».

La Cour ne peut souscrire à l’argument du Nigéria selon lequel le para-
graphe 2 de l’article 7 de la convention de Vienne sur le droit des traités
vise uniquement la manière d'établir la fonction d’une personne en qua-
lité de représentant d’un Etat, et non l’étendue de ses pouvoirs lorsqu'elle
exerce cette fonction de représentation. La Cour relève que, dans son
commentaire sur ce paragraphe 2, la Commission du droit international
indique expressément que «les chefs d'Etat ... sont considérés comme
habiles à représenter leur Etat pour accomplir tous les actes relatifs à la
conclusion d’un traité» (paragraphe 4 du commentaire sur ce qui était
alors l’article 6 du texte préliminaire de la convention, Annuaire de la
Commission du droit international, 1966, vol. IE, p. 210).

266. Le Nigéria affirme en outre que le Cameroun savait ou aurait dû
savoir que le chef d'Etat du Nigéria n’avait pas le pouvoir d’engager juri-
diquement le Nigéria sans en référer au Gouvernement nigérian. La Cour
relève à ce propos qu’un Etat n’est pas juridiquement tenu de s’informer
des mesures d’ordre législatif ou constitutionnel que prennent d’autres
Etats et qui sont, ou peuvent devenir, importantes pour les relations
internationales de ces derniers.

Au cas particulier, le chef d’Etat du Nigéria avait indiqué, en août
1974, dans sa lettre au chef d'Etat du Cameroun que les avis de la com-
mission mixte devaient «être soumis à l’approbation des deux gouverne-
ments». Toutefois, au paragraphe suivant de cette même lettre, il ajou-

131
431 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

tait: «j'ai toujours été convaincu que nous pourrions réexaminer tous les
deux ensemble la situation et parvenir à une décision judicieuse et accep-
table en l’espèce». Contrairement à ce que soutient le Nigéria, la Cour
estime que ces deux phrases, prises conjointement, ne peuvent être inter-
prétées comme un avertissement précis indiquant au Cameroun que le
Gouvernement nigérian ne serait lié par aucun engagement pris par son
chef d’Etat. Ces phrases ne sauraient notamment être interprétées comme
se rapportant à un quelconque engagement devant être pris à Maroua
neuf mois plus tard. En réalité, la lettre en question concernait une réu-
nion qui devait se tenir à Kano, au Nigéria, du 30 août au 1° septembre
1974. Cette lettre est semble-t-il caractéristique de la façon dont se dérou-
lèrent, de 1970 à 1975, les négociations entre les Parties relatives à la
frontière, négociations au cours desquelles les deux chefs d’Etat prirent
l'initiative de résoudre les difficultés par le biais d’accords personnels, tels
que ceux de Yaoundé IT et de Maroua.

267. La Cour observe en outre qu’en juillet 1975 les deux Parties ont
apporté un corrigendum à la déclaration de Maroua, qu’en procédant de
la sorte elles ont considéré cette déclaration comme valide et applicable,
et que le Nigéria ne prétend pas en avoir contesté la validité ou l’appli-
cabilité avant 1977.

268. Dans ces circonstances, la déclaration de Maroua aussi bien que
la déclaration de Yaoundé II doivent être considérées comme des instru-
ments contraignants qui imposent une obligation juridique au Nigéria.
Point n’est donc besoin pour la Cour d’examiner l’argument du Nigéria
relatif à la pratique pétrolière dans le secteur situé en deçà du point G
(voir paragraphe 256 ci-dessus). La délimitation maritime entre le Came-
roun et le Nigéria doit être ainsi considérée comme ayant été établie sur
une base conventionnelle, jusqu’au point G inclus, par l'accord anglo-
allemand du 11 mars 1913, la déclaration de Yaoundé IT du 4 avril 1971
et la déclaration de Maroua du 1° juin 1975, et suit le tracé ci-après: à
partir de la ligne droite joignant Bakassi Point et King Point, la frontière
suit la «ligne de compromis» reportée conjointement par les chefs d’Etat
du Cameroun et du Nigéria le 4 avril 1971 sur la carte n° 3433 de l’Ami-
rauté britannique jointe à la déclaration de Yaoundé II, ligne joignant
douze points numérotés, dont les coordonnées précises furent détermi-
nées par la commission mixte réunissant les deux pays à Lagos en juin
1971; à partir du point 12 de cette ligne de compromis, le tracé de la fron-
tière court jusqu’au point G précisé dans la déclaration de Maroua du
1°" juin 1975, tel que modifié par l’échange de lettres entre les chefs d’Etat
du Cameroun et du Nigéria des 12 juin et 17 juillet 1975.

x  *

269. La Cour examinera maintenant la frontière maritime au-delà du
point G, point à partir duquel aucune délimitation de frontière maritime
n’a fait l’objet d’un accord. Le Cameroun indique qu'il s’agit d’un pro-
blème classique de délimitation maritime entre Etats dont les côtes sont

132
432 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

adjacentes et qui n’ont pu s’accorder sur le tracé de la limite entre leurs
zones économiques exclusives et leurs plateaux continentaux respectifs,
même si les circonstances spéciales de la situation géographique sont ici
particulièrement marquées et si la Cour doit également tenir compte des
intérêts d'Etats tiers.

270. En ce qui concerne l’opération de délimitation, le Cameroun sou-
tient que le droit de la délimitation des frontières maritimes est dominé
par le principe fondamental selon lequel toute délimitation doit aboutir à
une solution équitable. A l'appui de cette affirmation, le Cameroun in-
voque le paragraphe 1 des articles 74 et 83 de la convention de 1982 sur le
droit de la mer ainsi qu’un certain nombre de décisions de la Cour ou de
tribunaux arbitraux. Il cite notamment les précédents des affaires du Pla-
teau continental de la mer du Nord (C.I.J. Recueil 1969, p. 4), qui ont
selon lui retenu léquité en tant que notion juridique applicable. Il cite
aussi, entre autres, l’arrêt de la Cour en l'affaire de la Délimitation mari-
time dans la région située entre le Groenland et Jan Mayen ( Danemark c.
Norvège) (C.I1.J. Recueil 1993, p. 62, par. 54), dans lequel celle-ci a indi-
qué que «lle but, dans toute situation, quelle qu'elle soit, doit être
d'aboutir à «un résultat équitable»», ainsi qu'un dictum de portée simi-
laire du tribunal arbitral en l’affaire relative à la Délimitation du plateau
continental entre le Royaume-Uni de Grande-Bretagne et d'Irlande du
Nord et la République française (RSA, vol. XVII, p. 188, par. 97). Le
Cameroun fait également état de la jurisprudence plus récente de la Cour
sur cette question, en l’affaire de la Délimitation maritime et des ques-
tions territoriales entre Qatar et Bahreïn (Qatar c. Bahreïn), et rappelle
notamment que la Cour a déclaré qu’il convenait de «[tracer] d’abord, à
titre provisoire, une ligne d’équidistance [pour examiner] ensuite s’il
existe des circonstances devant conduire à ajuster cette ligne». Le Came-
roun ajoute toutefois qu'il ne pense pas que, ce faisant, la Cour ait
entendu remettre en cause sa propre jurisprudence qui établit que «le
principe fondamental ... l’objectif essentiel, le seul objectif, est de parvenir
à une solution équitable».

271. Le Cameroun en conclut donc qu’il n’existe pas de méthode
unique en matière de délimitation maritime; le choix de toute méthode
en ce domaine doit tenir compte des circonstances propres à chaque
affaire. A l'appui de cette affirmation, il cite notamment le dictum de la
Chambre en l’affaire de la Délimitation de la frontière maritime dans la
région du golfe du Maine, selon lequel:

«les critéres les plus appropriés, et la méthode ou la combinaison de
méthodes la plus apte à assurer un résultat conforme aux indications
données par le droit, ne peuvent le plus souvent être déterminés que
par rapport au cas d'espèce et aux caractéristiques spécifiques qu'il
présente» (CLS. Recueil 1984, p. 290, par. 81).

Le Cameroun insiste sur le fait que le principe de l’équidistance n’est pas
un principe de droit coutumier s’imposant automatiquement dans toute
délimitation de la frontière maritime entre Etats dont les côtes sont adja-

133
433 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

centes, en faisant observer que, si une ligne était tracée en appliquant
strictement l’équidistance, la zone économique exclusive et le plateau
continental auxquels il pourrait prétendre seraient quasiment inexis-
tants, en dépit du fait que sa côte pertinente est plus longue que celle du
Nigéria.

272. Rappelant la jurisprudence de la Cour et l’approche suivie par le
tribunal arbitral en l’affaire de la Délimitation de la frontière maritime
entre la Guinée et la Guinée-Bissau (RSA, vol. XIX, p. 149), le Cameroun
affirme que, en raison de la géographie particulière du golfe de Guinée, il
est nécessaire de déterminer la zone pertinente dans laquelle sera entre-
prise la délimitation elle-même. Selon lui, cette zone pertinente peut
englober les côtes d’Etats tiers, et est en l’espèce formée par la partie du
golfe de Guinée qui est circonscrite par une ligne droite allant d’Akasso,
au Nigéria, au cap Lopez, au Gabon. Le Cameroun a présenté au Nigéria
et à la Cour ce qu’il appelle une ligne équitable, tracée dans cette zone à
partir de «lignes de projection» reliant des points sur «les côtes perti-
nentes», dont un certain nombre sont en fait situés dans des pays tiers. Le
Cameroun, qui affirme que cette ligne constitue une ligne d’équidistance
ajustée en fonction des circonstances pertinentes de façon à produire une
solution équitable, insiste sur le fait qu’il ne vise aucunement à «refaire la
géographie». Il précise qu’une ligne unique de délimitation de la frontière
maritime s'impose en l'espèce et que le Nigéria y a consenti. Selon le
Cameroun, les circonstances pertinentes en l’espèce sont les suivantes: la
situation d’ensemble dans le golfe de Guinée, où il existe un chevauche-
ment entre les plateaux continentaux respectifs du Cameroun, du Nigéria
et de la Guinée équatoriale, ce qui interdit à ces trois pays de prétendre,
dans le prolongement naturel du territoire terrestre des autres, à des
droits exclusifs sur le plateau continental; le droit légitime du Cameroun
à un plateau continental correspondant à la projection frontale de ses
côtes; la configuration générale des côtes camerounaises et nigérianes, en
particulier la concavité de celles du Cameroun — qui a pour conséquence
«d’enclaver» quasiment ce pays, — ainsi que l’infléchissement de la côte
nigériane a partir d’Akasso; la disparité des longueurs de côtes concer-
nées; la présence de l’île de Bioko face à la côte du Cameroun. Pour cha-
cune de ces circonstances, le Cameroun cite des précédents qui, selon lui,
militent en faveur de la ligne de délimitation qu’il propose.

273. Concernant les quatre premières circonstances ainsi énumérées,
le Cameroun invoque en particulier les affaires du Plateau continental
de la mer du Nord {(C.1.J. Recueil 1969, p. 4), de la Délimitation de la fron-
tière maritime dans la région du golfe du Maine (C.LJ. Recueil 1984,
p. 246), du Plateau continental (TunisielJamahiriya arabe libyenne)
(CL J. Recueil 1982, p. 18) et de la Délimitation maritime dans la région
située entre le Groenland et Jan Mayen { Danemark c. Norvège) (C.LJ.
Recueil 1993, p. 38), ainsi que la sentence arbitrale rendue en l'affaire de
la Délimitation de la frontière maritime entre la Guinée et la Guinée-
Bissau (RSA, vol. XIX, p. 149). Le Cameroun affirme que dans toutes ces
affaires les juges ont été amenés, au vu des circonstances, à ajuster la

 

134
434 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

ligne d’équidistance de façon à obtenir un résultat équitable; dans cer-
tains cas, cet ajustement était considérable, consistant par exemple à
«déplacer» véritablement la ligne, comme dans l’affaire Jan Mayen
(C.LJ. Recueil 1993, p. 79, par. 90), ou, comme dans les affaires du Pla-
teau continental de la mer du Nord, à augmenter d’environ 37,5% la zone
de plateau continental qui aurait été attribuée à |’Allemagne si le principe
de l’équidistance seul avait été appliqué. Enfin, le Cameroun rappelle la
solution adoptée par le tribunal arbitral en l’affaire de la Délimitation des
espaces maritimes entre le Canada et la République française (Saint-
Pierre-et- Miquelon) (RSA, vol. XXI, p. 267) en vue de supprimer l’encla-
vement de Saint-Pierre et de lui donner un accès équitable et continu vers
le plateau continental.

274. En ce qui concerne la cinquième circonstance, à savoir la présence
face au Cameroun de l’île de Bioko, qui fait partie de la République de
Guinée équatoriale, mais qui est plus proche de la côte du Cameroun que
de celle de la Guinée équatoriale, le Cameroun établit une analogie avec
laffaire de la Délimitation du plateau continental (Royaume-Uni c.
France) (RSA, vol. XVIII, p. 130), dans laquelle le tribunal arbitral
refusa d’attribuer aux îles Anglo-Normandes le plein effet demandé par
la Grande-Bretagne et décida de les considérer comme une enclave inté-
gralement située sur le plateau continental français.

Le Cameroun affirme également, développant une argumentation a
contrario du raisonnement suivi par la Cour dans l'affaire du Plateau
continental (Jamahiriya arabe libyennelMalte) (C.LJ. Recueil 1985,
p. 42, par. 53), que «le régime de délimitation n’est pas identique pour un
Etat insulaire et pour une île dépendante, isolée, relevant de la souverai-
neté d’un Etat». Affirmant qu’un plein effet ne devrait pas nécessaire-
ment être attribué à Bioko, le Cameroun souligne que ce qui est à éviter
à tout prix, c’est «une amputation radicale et absolue de la projection de
sa façade côtière». A cet égard, il cite un dictum du tribunal arbitral en
l'affaire de la Délimitation des espaces maritimes entre le Canada et la
France (Saint-Pierre-et-Miquelon), selon lequel «la délimitation doit
laisser à un Etat les espaces qui constituent le prolongement naturel ou
Pextension vers le large de ses côtes, de telle sorte que la délimitation doit
éviter tout effet d’amputation de ces prolongements ou extensions vers le
large» (RSA, vol. XXI, p. 287, par. 58).

275. Sur la base de ces arguments, le Cameroun, dans ses conclusions
finales, demande à la Cour de délimiter comme suit les zones maritimes
relevant respectivement du Cameroun et du Nigéria au-delà du point G:

«— du point G, la ligne équitable suit la direction indiquée par les
points G, H (de coordonnées 8°21’16” est et 4°17’ nord), I
(7° 55’ 40” est et 3°46’ nord), J (7° 12’8” est et 3° 12’35” nord),
K (6° 45’ 22” est et 3° 15” nord), et se poursuit à partir de K
jusqu’a la limite extérieure des zones maritimes que le droit
international place sous la juridiction respective des deux
Parties».

135
435 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

276. Tout en reconnaissant qu’en l'espèce il convient de déterminer
une frontière maritime unique, le Nigéria rejette la ligne du Cameroun,
dont il estime qu’elle a été construite au mépris des règles et concepts fon-
damentaux du droit international, et qu’il qualifie de fantaisiste. Le Nigé-
ria critique à la fois la construction de cette ligne et son «équité» à la
lumière de la jurisprudence. Selon lui, elle pèche principalement à cinq
égards: la nature même de la ligne; les côtes pertinentes utilisées pour sa
construction: le traitement réservé aux îles dans cette construction; la
définition de la zone pertinente pour la délimitation; la méthode suivie
pour la construction de la ligne.

277. Concernant la nature de la ligne proposée par le Cameroun, le
Nigéria affirme qu'il ne s’agit pas d’une «ligne de délimitation», mais
d’une «ligne d'exclusion». Selon le Nigéria, la ligne camerounaise

«préempte toute délimitation entre le Nigéria et les deux Etats dont
les côtes font face à ses côtes sans entrave, la Guinée équatoriale et
Sao Tomé-et-Principe, dans des zones qui sont en chaque point plus
proches, et plus intimement liées aux côtes de ces trois Etats qu'aux
côtes camerounaises ».

C’est en ce sens que le Nigéria considère que la ligne est une ligne d’exclu-
sion, de ce fait incompatible avec le droit international.

278. Concernant les cétes pertinentes, le Nigéria rappelle que, aux
termes des articles 15, 74 et 83 de la convention de 1982 sur le droit de la
mer, les côtes à prendre en considération dans la construction d’une ligne
de délimitation maritime doivent être «adjacentes» ou «se faire face». En
outre, elles doivent appartenir aux parties concernées, et non à un Etat
tiers. À cet égard, le Nigéria considère que sa côte pertinente est celle qui,
de la frontière entre le Cameroun et le Nigéria, part en direction de
l’ouest jusqu’à Akasso (où elle s’infléchit vers le nord-ouest, tournant le
dos au golfe de Guinée), tandis que la côte camerounaise à prendre en
considération est celle qui, à partir de la frontière entre les deux Etats, se
dirige vers l’est puis vers le sud, jusqu’au cap Debundsha, où commence
l'effet d’obstruction de l’île de Bioko. Le Nigéria estime en outre que la
ligne du Cameroun ne tient pas suffisamment compte du critère de pro-
portionnalité; il affirme en effet que la disproportion est en faveur du
Nigéria par un facteur allant de 1/1,3 à 1/3,2 selon les points utilisés.

279. Concernant le traitement réservé aux iles, le Nigéria commence
par rappeler que la Cour, en 1969, a déclaré qu’il n’était «jamais question
de refaire la nature» (Plateau continental de la mer du Nord, C.LJ. Recueil
1969, p. 49, par. 91).

Or, selon le Nigéria, la ligne camerounaise cherche a refaire radicale-
ment la géographie physique du golfe de Guinée, en éliminant Pimpor-
tant chapelet diles qui le partage presque en son milieu du nord au sud.
En outre, cette ligne ignore totalement l’existence de Bioko, une île pour-
tant importante par sa surface et sa population, et qui abrite la capitale
de la République de Guinée équatoriale. En tout état de cause, aux yeux
du Nigéria, Bioko ne peut tout simplement pas être considérée comme

136
436 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

une circonstance pertinente; elle constitue une partie importante d’un
Etat indépendant, dotée de ses propres zones maritimes, sur lesquelles la
Cour n’est pas en droit d’empiéter. Et il en va de même, de l’avis du Nigé-
ria, pour l'archipel de Sao Tomé-et-Principe, situé plus au sud.

Le Nigéria affirme que la «ligne équitable» du Cameroun ne donne
aucun effet à l’une quelconque de ces îles, car elle ne tient compte que des
côtes continentales, en ignorant de surcroît Pimpact de la présence de
Bioko sur ces côtes (voir paragraphe 278 ci-dessus). Le Nigéria souligne
que l’approche du Cameroun ne saurait prévaloir en droit, et cite à
l’appui de sa position la convention de 1982 sur le droit de la mer ainsi
que la jurisprudence pertinente, en particulier le paragraphe 185 de l’arrêt
récemment rendu par la Cour dans l’affaire de la Délimitation maritime
et des questions territoriales entre Qatar et Bahreïn (Qatar c. Bahreïn).
Le Nigéria admet que l’on puisse à l’occasion n’attribuer qu’un effet par-
tiel à des îles, comme ce fut le cas des îles Kerkennah dans l'affaire du
Plateau continental (Tunisiel Jamahiriya arabe libyenne) (C.I.J. Recueil
1982, p. 88-89, par. 128-129). Il constate également que l’on peut parfois
adopter la solution de enclave, comme ce fut le cas pour les îles Anglo-
Normandes dans l'affaire de la Délimitation du plateau continental entre
le Royaume-Uni de Grande-Bretagne et d'Irlande du Nord et la Répu-
blique française (RSA, vol. XVIII, p. 130). Le Nigéria fait toutefois
observer que, dans ces deux exemples, il s'agissait d’iles appartenant a
l’une des parties à la délimitation, alors qu’elles appartiennent ici à des
Etats tiers et qu’en conséquence leurs effets ne peuvent être modérés,
à moins qu’une autre circonstance pertinente ou spéciale ne le justifie.

280. Concernant les troisième et quatrième points, c’est-à-dire la défi-
nition de la zone pertinente et la méthode de construction de la ligne, le
Nigéria conteste le concept même de ce que le Cameroun appelle «l'aire
totale pertinente», soulignant que la seule zone pertinente est celle qui est
circonscrite par les «côtes pertinentes» (voir paragraphe 278 ci-dessus).
Le Nigéria affirme qu’en réalité le Cameroun cherche à transformer un
golfe avec cinq Etats riverains en un golfe bordé de deux pays seulement:
le Nigéria et lui-même. D’après le Nigéria, le Cameroun essaie de com-
penser l'injustice de la nature près de sa côte en s’appropriant de vastes
zones plus au large. Le Nigéria fait observer que les zones maritimes des
Etats sont simplement complémentaires du territoire terrestre, qu’elles
constituent la projection et le prolongement en mer des côtes qui les gé-
nérent, et qu’elles doivent de ce fait être contigués et «intimement liées»
à ces côtes. I] estime que ce serait bafouer ces principes que de construire
une ligne qui serait à l’origine d’une zone se rétrécissant près des côtes qui
la génèrent mais s’élargissant ensuite a mesure qu’elle s'éloigne de ces
côtes, et se décalerait de son axe pour se situer dans une trajectoire plus
proche et plus directement liée à d’autres côtes. Pour le Nigéria, on ne
saurait pallier les limitations dont souffrent les zones maritimes d’un Etat
près des côtes en attribuant à ce dernier des espaces au large.

Le Nigéria fait valoir qu'il ne saurait lui incomber de concéder au
Cameroun dans le secteur nord-ouest une compensation pour les éven-

137
437 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

tuels désavantages résultant de sa situation naturelle dans les secteurs
situés à l’est et au sud de Bioko, notamment du fait de la direction de la
côte camerounaise à cet endroit et de l'existence même de Bioko. Le
Nigéria affirme également que le rejet, par le Cameroun, des critères
d'appartenance, d’équidistance et de prolongement naturel est incompa-
tible avec les méthodes modernes de délimitation. Il fait remarquer que
les tribunaux internationaux partent généralement d’une ligne d’équidis-
tance, qui est ensuite ajustée de façon à tenir compte d’autres circons-
tances pertinentes. Selon le Nigéria, ces circonstances ne comprennent
pas habituellement les désavantages géographiques: le droit internatio-
nal ne refait pas la situation géographique des Etats. Le Nigéria ajoute
que, si la Cour a pu — par le passé —- se montrer sensible à certains acci-
dents géographiques susceptibles de produire un effet déformant marqué
lors de la délimitation de zones maritimes, 1l s’est toujours agi de carac-
téristiques géographiques mineures propres à la situation géographique
intrinsèque des Etats intéressés. En revanche, cette situation géogra-
phique intrinsèque a toujours été tenue pour acquise et la Cour n’a
jamais décidé d’ignorer la totalité de la façade maritime d’un Etat ou de
lui reconnaître moins que son plein effet.

281. Concernant le caractère équitable de la ligne du Cameroun, le
Nigéria fait valoir qu'il n’entre pas dans les fonctions de la Cour de par-
tager le plateau continental suivant une conception générale de l’équité. Il
soutient que, conformément à la jurisprudence de la Cour, délimiter un
plateau continental consiste à déterminer les limites d’une zone relevant
déjà d'un Etat et non à définir cette zone de novo. Délimiter d’une
manière équitable et attribuer une part juste et équitable d’une zone non
encore délimitée sont deux choses différentes. Après avoir analysé de
manière détaillée les différentes affaires invoquées par le Cameroun à
l’appui de sa thèse, notamment celles du Plateau continental de la mer du
Nord (C.LJ. Recueil 1969, p. 1}, du Plateau continental ( TunisielJama-
hiriya arabe libyenne) (C.I.J. Recueil 1982, p. 18), ainsi que la sentence
arbitrale en l'affaire de la Délimitation des espaces maritimes entre le
Canada et la République française (Saint-Pierre-et-Miquelon) (RSA,
vol. XXI, p. 267), le Nigéria conclut que rien de ce qui fut décidé dans ces
affaires ne peut justifier que le Cameroun s’écarte radicalement des
méthodes, règles et principes juridiques de la délimitation maritime pour
privilégier une ligne qui n’est pas tant «équitable » que fantaisiste. Pour le
Nigéria, ces affaires montrent précisément que l’équité a des limites: elle
peut justifier que l’on adoucisse les effets «d’incidents mineurs qui pro-
duiraient des effets disproportionnés si le principe et la méthode de
Péquidistance [étaient] appliqués machinalement», mais non que l’on
refasse complètement la nature.

282. Le Nigéria soutient en outre que la conduite des Parties en
matière d'octroi et d'exploitation de concessions pétrolières, à l’origine de
lignes de facto, joue un rôle crucial dans l’établissement des frontières
maritimes. Selon lui, la Cour ne peut, dans la zone à délimiter, redistri-
buer les concessions pétrolières résultant de la pratique suivie par le Nigé-

138
438 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

ria, la Guinée équatoriale et le Cameroun, concessions dont elle doit, au
moment de déterminer le tracé de la frontière maritime, respecter la
configuration. Le Nigéria affirme que les juridictions internationales n’ont
jamais méconnu de telles pratiques et n’ont ainsi jamais redistribué de
concessions pétrolières; il ajoute qu’une telle retenue est d’autant plus
compréhensible que les remaniements qui en résulteraient, s'agissant de
concessions pétrolières anciennes et de droits acquis de longue date,
entraineraient des difficultés majeures, et iraient à l'encontre des considé-
rations d’équité qu’il convient de prendre en compte dans le processus de
délimitation.

Selon le Nigéria, la ligne de délimitation camerounaise fait totalement
abstraction de la pratique, solide et ancienne, tant du Nigéria que du
Cameroun en matière d'exploration et d’exploitation pétrolières sur le
plateau continental, et impliquerait le transfert au Cameroun de nom-
breuses concessions appartenant au Nigéria ou à la Guinée équatoriale,
dans l’infrastructure desquelles ont été investis des milliards de dollars.
Le Nigéria fait valoir que sa pratique en matière de concessions pétro-
lières est établie depuis longtemps: contrairement à ce qu’affirme le Ca-
meroun (voir paragraphe 283 ci-dessous), elle existait bien avant 1970 —
année à laquelle le Cameroun fait remonter le différend qui l’oppose au
Nigéria au sujet de la frontière maritime. Le Nigéria juge en outre l’exis-
tence de zones de chevauchement de concessions sans incidence sur la
valeur probante de la pratique pétrolière. Il indique que ses opérations
dans les zones maritimes aujourd’hui revendiquées par le Cameroun ont
toujours été particulièrement importantes et menées au su de tous; le
Cameroun ne les a jamais contestées, et n’a pas élevé la moindre protes-
tation avant l'introduction de la présente instance. Le Nigéria affirme que
la pratique pétrolière dans la région était publique, ouverte et ancienne,
ce qui permettrait de conclure à l'existence d’un acquiescement et de
droits acquis. Il dément avoir manqué à toute obligation de tenir le
Cameroun informé de cette pratique, et affirme que les informations dont
il s’agissait étaient de toute façon du domaine public.

283. En réponse aux arguments du Nigéria fondés sur la pratique des
Etats en matière de concessions pétrolières, le Cameroun soutient pour sa
part que, aux fins de délimitation maritime, la jurisprudence internatio-
nale n’accorde que peu de poids à l'existence et aux limites des concessions
pétrolières. Cette portée limitée s’accorderait avec lessence même du
concept de plateau continental, sur lequel les Etats riverains ont un droit
inhérent qui «est indépendant de son exercice effectif» (Plateau continen-
tal de la mer du Nord, arrêt, C.J. Recueil 1969, p. 22, par. 19). Le Came-
roun fait valoir que l'attribution de concessions pétrolières est un fait
accompli unilatéral, et non un fait juridique opposable à un autre Etat.

Dans la zone immédiatement au sud du point G, le Cameroun affirme
qu’existent des zones de chevauchement entre les concessions accordées
par le Cameroun, la Guinée équatoriale et le Nigéria, et que, pour cette
raison, on ne peut dire qu’il existe une ligne consensuelle des pratiques
pétrolières formant une ligne de facto sur laquelle pourrait s’appuyer une

139
439 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

délimitation. Dans la zone plus au sud du point G, le Cameroun soutient
qu’il ne saurait être question d’une ligne de facto, puisqu'il s'est abstenu
d’y accorder des concessions, en raison des négociations entre les Parties
et de la présente instance. Selon le Cameroun, en accordant des conces-
sions dans cette zone, le Nigéria a cherché à mettre la Cour devant un fait
accompli.

Le Cameroun considère en outre que la description donnée par le
Nigéria de la pratique des Etats en matière de concessions pétrolières et
les conclusions qu’il en tire sont erronées. Le Cameroun insiste sur le fait
que, contrairement aux affirmations du Nigéria, les concessions citées par
ce dernier ont toutes (à l'exception de la concession OML 67) été accor-
dées à partir de 1990, soit bien après l’apparition du différend sur la déli-
mitation maritime à la fin des années soixante-dix, que trois d’entre elles
Pont même été après le dépôt de la requête introductive d'instance, et
que, par conséquent, elles ne présentent aucune pertinence aux fins du
règlement du présent litige.

Le Cameroun affirme de plus qu’on ne peut rien déduire de son silence
à l'égard des concessions nigérianes, puisque les autorités du Nigéria ne
l’ont jamais informé, comme elles avaient promis de le faire, de l’octroi
de nouvelles concessions et que le Nigéria lui-même est resté silencieux à
l'égard des concessions camerounaises, même lorsque celles-ci empié-
taient sur des zones qu’il semble considérer comme siennes.

284. Ayant déjà examiné la nature, le but et les effets de l'intervention
de la Guinée équatoriale (voir paragraphes 227 à 238 ci-dessus), la Cour
va maintenant résumer brièvement les arguments de cet Etat concernant
le tracé de la frontière maritime entre le Cameroun et le Nigéria. La Gui-
née équatoriale prie en substance la Cour de «s’abstenir de délimiter une
frontière maritime entre le Nigéria et le Cameroun dans une zone plus
proche de la Guinée équatoriale que des Parties à l’instance», et de s’abs-
tenir également «d'émettre une quelconque appréciation susceptible de
porter préjudice à [ses] intérêts dans le cadre de [ses] négociations rela-
tives aux frontières maritimes avec [ses] voisins». La Guinée équatoriale
demande que la frontière qui sera fixée par la Cour n’empiète en aucun
cas sur la ligne d’équidistance entre ses propres côtes et celles du Came-
roun et du Nigéria, laquelle serait, selon elle, «une expression raisonnable
de ses droits et intérêts d’ordre juridique qui ne doit pas être transgressée
dans des procédures [auxquelles elle] n’est pas partie». La Guinée équa-
toriale souligne que, si la décision de la Cour dans la présente affaire
devait impliquer un tel empiétement, cela lui causerait «un préjudice irré-
parable» et «entraînerait la plus grande confusion», malgré la protection
offerte par l’article 59 du Statut de la Cour.

La Guinée équatoriale formule un certain nombre de critiques précises à
l'encontre de «la ligne équitable» proposée par le Cameroun, dont elle
déclare par ailleurs n’avoir eu connaissance qu'en décembre 1998. La Gui-
née équatoriale fait valoir que, lors de négociations antérieures, le Came-
roun a toujours considéré la ligne médiane comme constituant la frontière
entre leurs zones maritimes respectives et que cela est d’ailleurs confirmé

140
440 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

par la pratique pétrolière des deux Etats. Or, selon la Guinée équatoriale,
la ligne équitable du Cameroun empiète non seulement sur la ligne d’équi-
distance entre les deux Etats, mais encore sur la ligne d’équidistance entre
la Guinée équatoriale et le Nigéria; en outre, cette ligne ne tient pas
compte de la pratique pétrolière considérable des trois pays. La Guinée
équatoriale affirme que, si la Cour acceptait la ligne proposée par le Came-
roun, il n’y aurait même plus de frontière maritime entre la Guinée équa-
toriale et le Nigéria, ni, partant, de tripoint entre les trois pays, alors que le
Cameroun, lors de négociations antérieures avec la Guinée équatoriale et
dans sa propre législation, a toujours reconnu l'existence de ce tripoint.

Pour la Guinée équatoriale, faire droit à la ligne du Cameroun revien-
drait à enclaver complètement l’île de Bioko. Enfin, la Guinée équatoriale
se réfère au traité du 23 septembre 2000 portant délimitation de sa fron-
tière maritime avec le Nigéria: tout en reconnaissant que le Cameroun ne
peut être lié par ce traité (res inter alios acta), elle affirme que, de même,
il ne peut chercher à en tirer bénéfice. Par conséquent, le Cameroun n’est
pas en droit de faire jouer comme circonstance, à l'appui de ses revendi-
cations à l'encontre du Nigéria, le fait que la zone maritime attribuée au
Nigéria en vertu de ce traité s’étende jusqu’à des eaux situées du côté
équato-guinéen de la ligne médiane.

*

285. La Cour observera tout d’abord que les zones maritimes sur les-
quelles elle doit se prononcer dans cette partie de l’arrêt se situent au-delà
de la limite extérieure des mers territoriales des deux Etats. Elle rappellera
par ailleurs que les Parties conviennent qu’elle est appelée 4 se prononcer
sur la délimitation maritime conformément au droit international. Tant le
Cameroun que le Nigéria sont parties à la convention des Nations Unies
sur le droit de la mer du 10 décembre 1982, qu'ils ont ratifiée respectivement
le 19 novembre 1985 et le 14 août 1986. Les dispositions pertinentes de cette
convention sont donc applicables et, en particulier, les articles 74 et 83, qui
concernent la délimitation du plateau continental et de la zone économique
exclusive entre des Etats dont les côtes sont adjacentes ou se font face. Le
paragraphe 1 de chacun de ces articles dispose qu'une telle délimitation doit
être effectuée de manière à «aboutir à une solution équitable».

286. La Cour note également que, dans leurs écritures, les Parties ont
marqué leur accord pour que la délimitation entre leurs espaces mari-
times soit opérée au moyen d’une ligne unique. Comme la Cour a eu
l’occasion de le rappeler dans l’arrêt qu’elle a rendu le 16 mars 2001 en
l'affaire de la Délimitation maritime et des questions territoriales entre
Qatar et Bahreïn (Qatar c. Bahreïn),

«le concept de limite maritime unique n’est pas issu du droit conven-
tionnel multilatéral mais de la pratique étatique et ... s'explique par
le vœu des Etats d'établir une limite ininterrompue unique délimitant
les différentes zones maritimes — coïncidant partiellement — qui
relèvent de leur juridiction» (C.1.J. Recueil 2001, par. 173).

141
441 FRONTIÈRE TERRESTRE ET MARITIME (ARRET)

En l'espèce, la Cour a donc à déterminer, à partir du point G, une ligne
unique de délimitation pour les zones de juridiction qui coïncident dans
l'espace limité sur lequel elle a compétence pour se prononcer.

287. La Chambre constituée par la Cour dans l'affaire de la Délimita-
tion de la frontière maritime dans la région du golfe du Maine (Canadal
Etats-Unis d'Amérique) a relevé que la détermination d’une telle ligne

«ne saurait être effectuée que par l'application d’un critère ou d’une
combinaison de critères qui ne favorise pas [l’une de ces zones] ... au
détriment de l’autre et soit en même temps susceptible de convenir
également à une division de chacurf[e] d’[elles]» (C.J. Recueil 1984,
p. 327, par. 194).

La Chambre a ensuite ajouté que «la préférence ir[ait] désormais ... a des
critères se prétant mieux, par leur caractère plus neutre, à une délimita-
tion polyvalente» (C.LJ. Recueil 1984, p. 327, par. 194).

De même, après avoir constaté le lien existant entre le plateau conti-
nental et la zone économique exclusive, la Cour a relevé, dans l’affaire du
Plateau continental (Jamahiriya arabe libyennel Malte), que

«bien que la présente affaire n’ait trait qu’a la délimitation du pla-
teau continental et non a celle de la zone économique exclusive, il
n’est pas possible de faire abstraction des principes et règles sur les-
quels cette derniére repose. Ainsi que la convention de 1982 le
démontre, les deux institutions du plateau continental et de la zone
économique exclusive sont liées dans le droit moderne.» (C.J.
Recueil 1985, p. 33, par. 33.)

288. La Cour a eu l’occasion de préciser à diverses reprises quels sont
les critères, principes et règles de délimitation applicables à la détermina-
tion d’une ligne unique couvrant plusieurs zones de juridiction qui coin-
cident. Ils trouvent leur expression dans la méthode dite des principes
équitables/circonstances pertinentes. Cette méthode, très proche de celle
de l’équidistance/circonstances spéciales applicable en matière de délimi-
tation de la mer territoriale, consiste à tracer d’abord une ligne d’équi-
distance puis à examiner s’il existe des facteurs appelant un ajustement ou
un déplacement de cette ligne afin de parvenir à un «résultat équitable».

289. Ainsi, dans l'affaire de la Délimitation maritime dans la région
située entre le Groenland et Jan Mayen ( Danemark c. Norvège), la Cour,
qui avait été priée de tracer une limite maritime unique, a estimé, à pro-
pos de la délimitation du plateau continental, que

«même s’il convenait d’appliquer ... le droit coutumier du plateau
continental tel qu'il s’est développé dans la jurisprudence, ce serait se
conformer aux précédents que de commencer par la ligne médiane à
titre de ligne provisoire, puis de rechercher si des «circonstances spé-

142
442 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

ciales» obligent à ajuster ou déplacer cette ligne» (C.LJ. Recueil
1993, p. 61, par. 51).

Recherchant s'il existait dans le cas d’espéce des facteurs devant
conduire à ajuster ou déplacer la ligne médiane afin de parvenir a un
«résultat équitable», la Cour a précisé :

«[alinsi, les circonstances spéciales apparaissent comme des circons-
tances susceptibles de modifier le résultat produit par une applica-
tion automatique du principe d’équidistance. Le droit international
général, tel qu’il s’est développé grâce à la jurisprudence de la Cour
et à la jurisprudence arbitrale, ainsi qu’à travers les travaux de la
troisième conférence des Nations Unies sur le droit de la mer, utilise
la notion de «circonstances pertinentes». Cette notion peut être
décrite comme un fait devant être pris en compte dans l’opération de
délimitation.» (/bid, p. 62, par. 55.)

Dans l'affaire de la Délimitation maritime et questions territoriales
entre Qatar et Bahreïn (Qatar c. Bahreïn), la Cour a en outre décidé que

«{plour la délimitation des zones maritimes au-delà de la zone des
12 milles, elle traceralit] d’abord, à titre provisoire, une ligne d’équi-
distance et examineralit] ensuite s’il exist[ait] des circonstances devant
conduire à ajuster cette ligne» (C.Z.J. Recueil 2001, par. 230).

290. La Cour appliquera la même méthode dans la présente espèce.

Avant de pouvoir tracer une ligne d’équidistance et d’examiner s’il
existe des circonstances pertinentes qui pourraient rendre nécessaire
d’ajuster celle-ci, la Cour doit néanmoins déterminer quelles sont les
côtes pertinentes des Parties à partir desquelles seront fixés les points de
base qui serviront à la construction de la ligne d’équidistance.

Comme la Cour l'avait établi dans l’arrêt qu’elle a rendu dans l’affaire
de la Délimitation maritime et questions territoriales entre Qatar et
Bahreïn (Qatar c. Bahreïn),

«{l]Ja ligne d’équidistance est [en effet] la ligne dont chaque point est
équidistant des points les plus proches des lignes de base à partir des-
quels la largeur de la mer territoriale de chacun des deux Etats est
mesurée» (C.1.J. Recueil 2001, par. 177).

291. En l’espèce, la Cour ne saurait accepter l’affirmation du Came-
roun selon laquelle il conviendrait, d’une part, pour délimiter sa frontière
maritime avec le Nigéria, de prendre en considération la côte du golfe de
Guinée d’Akasso (Nigéria) au cap Lopez (Gabon) et, d’autre part, de ne
pas tenir compte de la majeure partie des côtes de l’île de Bioko. Tout
d’abord, la frontière maritime entre le Cameroun et le Nigéria ne peut
être déterminée qu’à partir de points situés sur les côtes de ces deux Etats
et non d’Etats tiers. Ensuite, la présence de Bioko se fait sentir à partir de
Debundsha, à l'endroit où la côte camerounaise s’infléchit vers le sud-
sud-est. Bioko n’est pas une île appartenant à l’une des deux Parties.

143
443 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

C’est une composante d’un Etat tiers, la Guinée équatoriale. Au nord et
à l’est de Bioko, les droits maritimes du Cameroun et de la Guinée équa-
toriale n’ont pas encore été déterminés. La partie de la côte du Cameroun
située au-delà de Debundsha fait face à Bioko. Elle ne saurait, par consé-
quent, être considérée comme faisant face au Nigéria de manière à être
pertinente pour la délimitation maritime entre ces deux Etats (voir ci-
après, p. 444, le croquis n° 11).

292. Etablis selon les principes susmentionnés énoncés par la Cour
dans l’affaire de la Délimitation maritime et questions territoriales entre
Qatar et Bahein (Qatar c. Bahreïn), les points de base permettront de
déterminer la ligne d’équidistance entre les côtes pertinentes des deux
Etats. Comme la Cour a déjà eu l’occasion de l’exposer, cette ligne
d’équidistance ne peut cependant pas se prolonger au-delà d’un point où
elle pourrait affecter les droits de la Guinée équatoriale. Cette limitation
de la longueur de la ligne d’équidistance est inévitable, quels que soient
les points de base utilisés. En l'espèce, la Cour a fixé, comme points
d’ancrage terrestre pour la construction de la ligne d’équidistance, West
Point et East Point, tels que déterminés sur l'édition 1994 de la carte 3433
de l’Amirauté britannique. Ces deux points, situés respectivement par
8° 16’ 38” de longitude est et 4° 31’59” de latitude nord et par 8°30’ 14” de
longitude est et 4°30°06” de latitude nord, correspondent en effet aux
points les plus méridionaux sur la laisse de basse mer du Nigéria et du
Cameroun de part et d’autre de la baie formée par les estuaires de
l’Akwayafé et de la rivière Cross. Etant donné la configuration des côtes
et l’espace circonscrit dans lequel la Cour a compétence pour opérer la
délimitation, aucun autre point de base n’a été nécessaire à la Cour pour
procéder à cette opération.

293. La Cour examinera à présent s’il existe des circonstances qui
pourraient rendre nécessaire d'ajuster cette ligne d’équidistance afin
d'aboutir à un résultat équitable.

Comme la Cour l’a déclaré dans l’affaire du Plateau continental ( Jama-
hiriya arabe libyennel Malte) :

«la méthode de l’équidistance n’est pas la méthode unique appli-
cable au présent différend, et elle ne bénéficie même pas d’une
présomption en sa faveur. Selon le droit actuel il doit donc être dé-
montré que la méthode de l’équidistance aboutit, dans le cas consi-
déré, à un résultat équitable.» (CLJ. Recueil 1985, p. 47, par. 63.)

294. La Cour se doit d’insister à ce propos sur le fait que délimiter
avec le souci d’aboutir a un résultat équitable, comme le requiert le droit
international en vigueur, n’équivaut pas à délimiter en équité. La juris-
prudence de la Cour montre en effet que, dans les différends de délimi-
tation maritime, l'équité ne constitue pas une méthode de délimitation
mais uniquement un objectif qu'il convient de garder à l’esprit en effec-
tuant celle-ci.

295. La configuration géographique des espaces maritimes que la Cour
est appelée à délimiter est une donnée. Elle ne constitue pas un élément

144
 

   
 

 

 

 

 

: = — "|
uy 00g Ost OO 06 0
|

 

yuaUaINEs UONETENLP
SU) SOP e HELIS 999 € sINDOID 89 ‘W'N

BEUINS ap 2409
LL ON SINDOYD

 

 

 

 

 

 

| NOBVO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

    

 

. bg
3WO.L OVS O
AdIONidd-Ls-SWOL- OVS:
SIVIYOLVNOA ia
33NIN9 | UT AdIONRad ()
Noe
OQUINE) ap 8409
| (éleuarenbe seuno)
RES OHOIS N €
“N oP
osseyy
ISSeyeQ ep a1,Nbsaig
TT : N.S
NNOYSNVO VIHAOIN

 

 

 

 

 

 

 

 

 

3 AOL 3.6 3.8 aod

 

 

 

 

(LINAV) ANLLIYVA LA AULSAAUEAL FUTLLNOU br
445 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

que la Cour pourrait modifier, mais un fait sur la base duquel elle doit
opérer la délimitation. Comme la Cour a eu l’occasion de le dire dans les
affaires du Plateau continental de la mer du Nord, «(lféquité n'implique
pas nécessairement l'égalité», et lors d’un exercice de délimitation «fill
n’est jamais question de refaire la nature entièrement» (C.LJ. Recueil
1969, p. 49, par. 91). Si certaines particularités géographiques des espaces
maritimes à délimiter peuvent être prises en compte par la Cour, c'est
uniquement au titre de circonstances pertinentes aux fins, le cas échéant,
d’ajuster ou de déplacer la ligne provisoire de délimitation. Ici encore,
comme la Cour l’a décidé dans les affaires du Plateau continental de la
mer du Nord, toutes les particularités géographiques ne doivent pas être
nécessairement prises en compte par la Cour pour ajuster ou déplacer la
ligne de délimitation provisoire:

«{i]l ne s’agit donc pas de refaire totalement la géographie dans
n'importe quelle situation de fait mais, en présence d’une situation
géographique de quasi-égalité entre plusieurs Etats, de remédier à
une particularité non essentielle d’où pourrait résulter une mjusti-
fiable différence de traitement» (C.J. Recueil 1969, p. 50, par. 91).

296. Le Cameroun soutient, tout d’abord, que la concavité du golfe de
Guinée en général et des côtes camerounaises en particulier crée un effet
d’enclavement du Cameroun qui constitue une circonstance spéciale à
prendre en compte dans le processus de délimitation.

Le Nigéria conteste qu’il revienne à la Cour de compenser le Came-
roun pour les désavantages dont il pourrait souffrir en conséquence
directe de la situation naturelle dans le secteur. Il insiste sur le fait que
l’objet du droit international n’est pas de remodeler la géographie.

297. La Cour ne conteste pas que la concavité des côtes puisse consti-
tuer une circonstance pertinente pour la délimitation, ainsi qu'elle l’a
estimé dans les affaires du Plateau continental de la mer du Nord ou
comme l’a estimé le tribunal arbitral dans l’affaire de la Délimitation de
la frontière maritime GuinéelGuinée-Bissau, que le Cameroun invoque.
La Cour rappelle néanmoins qu’il ne peut en aller ainsi que lorsque cette
concavité existe dans le secteur à délimiter. Ainsi, dans l’affaire de la
Délimitation de la frontière maritime GuinéelGuinée-Bissau, le tribunal
arbitral n’a pas traité l’inconvénient résultant de la concavité de la côte
d’un point de vue général, mais uniquement en liaison avec le tracé précis
de la ligne de délimitation entre la Guinée et la Guinée-Bissau (RSA,
vol. XIX, p. 187, par. 104). En l'espèce, la Cour a déjà déterminé que les
côtes pertinentes pour la délimitation entre le Cameroun et le Nigéria ne
s’étendaient pas à l’ensemble des côtes de ces deux Etats dans le golfe de
Guinée. La Cour constate que les secteurs de côte pertinents aux fins de
la présente délimitation ne présentent aucune concavité particulière. La
concavité des côtes camerounaises se manifeste en effet essentiellement
dans le secteur où elles font face à Bioko.

La Cour ne considère donc pas que la configuration des côtes perti-

146
446 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

nentes pour la délimitation constitue une circonstance qui justifierait le
déplacement de la ligne d’équidistance comme le demande le Cameroun.

298. Le Cameroun affirme également que la présence de l’île de Bioko
constitue une circonstance pertinente qui doit être prise en compte par la
Cour aux fins de la délimitation. L'île de Bioko réduirait en effet sensi-
blement la projection des côtes du Cameroun vers le large.

Le Nigéria estime, ici encore, qu'il n'appartient pas à la Cour de com-
penser le Cameroun pour les désavantages dont il pourrait souffrir en
conséquence directe de la situation naturelle dans le secteur.

299. La Cour reconnaît que les îles ont parfois été prises en compte
comme circonstance pertinente en matière de délimitation, lorsqu'elles se
trouvaient dans la zone à délimiter et relevaient de la souveraineté de
l’une des parties. Tel était notamment le cas dans l'affaire de la Délimi-
tation du plateau continental entre le Royaume-Uni de Grande-Bretagne
et d'Irlande du Nord et la République française (RSA, vol. XVIII, p. 130),
invoquée par le Cameroun. Toutefois, dans cette affaire, et contrairement
à ce que le Cameroun allègue, le tribunal arbitral s'était employé à tracer
une ligne de délimitation et non à trouver une compensation équitable à
une inégalité naturelle.

En l'espèce, l’île de Bioko relève de la souveraineté de la Guinée équa-
toriale, un Etat qui n’est pas partie à l’instance. La question des effets de
l'île de Bioko sur la projection de la façade maritime camerounaise vers le
large se pose dès lors entre le Cameroun et la Guinée équatoriale et non
entre le Cameroun et le Nigéria, et n’est pas pertinente aux fins de la déli-
mitation qui occupe la Cour.

Dès lors, la Cour ne considère pas que la présence de l’île de Bioko
constitue, comme le soutient le Cameroun, une circonstance qui justifie-
rait le déplacement de la ligne d’équidistance.

300. Le Cameroun invoque enfin la disparité entre la longueur de ses
côtes et celles du Nigéria dans le golfe de Guinée comme circonstance
pertinente justifiant le déplacement de la ligne de délimitation vers le
nord-ouest.

Le Nigéria estime pour sa part que le Cameroun ne respecte pas les
critères de proportionnalité de longueur des côtes qui devraient plutôt
jouer en faveur du Nigéria.

301. La Cour reconnaît que, comme elle l’a relevé dans les affaires de
la Délimitation de la frontière maritime dans la région du golfe du Maine
(CanadalEtats-Unis d’ Amérique) (C.I.J. Recueil 1984, p. 336, par. 221-
222) et de la Délimitation maritime dans la région située entre le Groen-
land et Jan Mayen { Danemark c. Norvège) (C.LJ. Recueil 1993, p. 34,
par. 68), une différence importante de longueurs des côtes respectives des
parties peut être un élément à prendre en considération pour ajuster ou
déplacer la ligne provisoire de délimitation. La Cour relève qu’en l’espéce,
quelles que soient les côtes du Nigéria à prendre en considération comme
pertinentes, les côtes pertinentes du Cameroun telles que décrites au para-
graphe 291 ci-dessus ne sont pas plus longues que celles du Nigéria. Par

147
447 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

voie de conséquence, il n’y a pas lieu, à ce titre, de déplacer la ligne
d’équidistance en faveur du Cameroun.

302. Avant de se prononcer sur la ligne de délimitation entre le Came-
roun et le Nigéria, la Cour doit encore traiter la question, soulevée par le
Nigéria, de savoir si la pratique pétrolière des Parties fournit des indica-
tions utiles aux fins de la délimitation de leurs zones maritimes respectives.

303. Le Nigéria affirme en effet que la pratique des Etats en matière de
concessions pétrolières joue un rôle déterminant pour l’établissement de
frontières maritimes. Il estime en particulier que la Cour ne peut, par le
biais de la délimitation maritime, opérer une redistribution de ces conces-
sions pétrolières entre les Etats parties à la délimitation.

Le Cameroun relève, quant à lui, que l’existence de concessions pétro-
lières ne s’est jamais vu reconnaître une importance particulière en matière
de délimitation maritime en droit international.

304. Tant la Cour que les tribunaux arbitraux ont eu l’occasion d’exa-
miner le rôle de la pratique pétrolière dans les différends de délimitation
maritime. Dans l’affaire du Plateau continental {Tunisie Jamahiriya arabe
libyenne) (CEJ. Recueil 1982, p. 18), la Cour a examiné pour la première
fois la question de l'importance des concessions pétrolières aux fins de la
délimitation maritime. A cette occasion, la Cour n’a pas tenu compte de
«la ligne en direction du nord servant de limite aux zones pétrolières
libyennes» (C.J. Recueil 1982, p. 83, par. 117), car celle-ci ne lui a pas
«paru ... remplir les conditions qui [Peussent rendue opposable] à l’autre
Partie» (ibid. ); toutefois, la Cour a considéré que, à proximité des côtes,
les concessions des parties révélaient et confirmaient que s'était établi un
modus vivendi (ibid., p. 84, par. 119). Dans l'affaire de la Délimitation de la
frontière maritime dans la région du golfe du Maine ( CanadalEtais- Unis
d'Amérique), la Chambre de la Cour a souligné l’importance de ces élé-
ments lorsqu'elle a insisté sur le fait qu’en l'espèce rien ne permettait de
conclure à l’existence d’un modus vivendi (C.I.J. Recueil 1984, p. 310-311,
par. 149-152). Dans cette affaire, la Chambre a estimé que, malgré la pré-
tendue coïncidence des concessions pétrolières américaines et canadiennes,
la situation était totalement différente de celle qui se présentait dans
l'affaire Tunisie/Libye. Dans l'affaire du Plateau continental (Jamahiriya
arabe libyenne/ Malte) (CL J. Recueil 1985, p. 13), la Cour a estimé que les
indications fournies par les parties ne pouvaient être considérées comme
une preuve d’acquiescement (ibid, p. 28-29, par. 24-25). Dans le domaine
de l'arbitrage, le tribunal arbitral en l’affaire Guinée/Guinée- Bissau a décidé
de ne pas tenir compte d’une concession pétrolière octroyée par le Portugal
(RSA, vol. XIX, p. 174, par. 63). Le tribunal arbitral en l’affaire de la Déli-
mitation des espaces maritimes entre le Canada et la France { Saint-Pierre-
et-Miquelon) n'a pas accordé d’importance aux concessions pétrolières
octroyées par les parties (RSA, vol. XXI, p. 295-296, par. 89-91). Dans
lensemble, il ressort de la jurisprudence que, si l’existence d’un accord
exprès ou tacite entre les parties sur emplacement de leurs concessions
pétrolières respectives peut indiquer un consensus sur les espaces maritimes
auxquels elles ont droit, les concessions pétroliéres et les puits de pétrole ne

148
448 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

sauraient en eux-mêmes être considérés comme des circonstances perti-
nentes justifiant l'ajustement ou le déplacement de la ligne de délimitation
provisoire. Ils ne peuvent être pris en compte que s’ils reposent sur un
accord exprès ou tacite entre les parties. En la présente espèce, il n’existe
aucun accord entre les Parties en matière de concessions pétrolières.

La Cour considère partant que la pratique pétrolière des Parties ne
constitue pas un facteur à prendre en compte aux fins de la délimitation
maritime en l'espèce.

305. La Cour a en outre recherché s’il existait d’autres motifs qui
auraient pu rendre nécessaire un ajustement de la ligne d’équidistance
afin de parvenir à un résultat équitable. Elle est parvenue à la conclusion
que tel n’était pas le cas en l'espèce.

306. La Cour décide par conséquent que la ligne d’équidistance abou-
tit à un résultat équitable aux fins de la délimitation du secteur dans
lequel la Cour a compétence pour se prononcer.

307. La Cour constate cependant que le point G, qui a été défini par
les deux Parties dans la déclaration de Maroua du 1° juin 1975, n’est pas
situé sur la ligne d’équidistance entre le Cameroun et le Nigéria, mais à
l’est de cette ligne. Le Cameroun est par conséquent en droit de deman-
der que du point G la limite des zones maritimes relevant respectivement
de chacune des Parties rejoigne la ligne d’équidistance. C’est ce qu’il
cherche à obtenir en traçant une ligne de délimitation d’azimut de 270°
allant du point G à un point de coordonnées 8°21’ 16” de longitude
est et 4°17'00” de latitude nord. Après avoir attentivement étudié diffé-
rentes cartes, la Cour observe que le point sur la ligne d’équidistance
obtenu en suivant une ligne loxodromique ayant un azimut de 270° à
partir du point G se trouve à des coordonnées légèrement différentes de
celles données par le Cameroun. La Cour considère donc qu’à partir du
point G la ligne de délimitation doit rejoindre directement la ligne d’équi-
distance au point de coordonnées 8° 21’ 20” de longitude est et 4° 17/00” de
latitude nord qui sera appelé X. La limite des zones maritimes relevant res-
pectivement du Cameroun et du Nigéria se poursuivra donc au-delà du
point G en suivant une ligne en direction de l’ouest, jusqu’à ce qu’elle at-
teigne le point X aux coordonnées sus-indiquées. Cette limite s’infléchira au
point X et se prolongera vers le sud le long de la ligne d’équidistance.
La ligne d’équidistance retenue par la Cour ne saurait toutefois se pour-
suivre très au large. La Cour a déjà déclaré qu’elle ne pouvait pas prendre
de décision qui puisse affecter les droits de la Guinée équatoriale, qui
n'est pas partie à l’instance. Dans ces circonstances, la Cour ne s’estime
pas en mesure de faire plus qu’indiquer, à partir du point X, la direction
générale de la limite des zones maritimes relevant de chacune des Parties.
Celle-ci suivra une ligne loxodromique ayant un azimut de 187° 52’27”
(voir ci-après, p. 449, le croquis n° 12).

x * 4

308. La Cour examinera maintenant les conclusions du Cameroun

149
449 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

» "TS20E)) | 8°30' E _ S40 E
N |
Q }

 

 
 
   

D

 

 

 

 

 

 

 

 

 

 

 

Al

 

 

 

 

4°20' N D 420 N

ED Cote Ed :
figurent les points 12,Act At

G CROQUIS N° 12

 

 

 

Frontiére maritime

N.B. Ce croquis a été établi 4 des fins
d'illustration seulement

 

 

 

4°10'N Q ee ae 1 ____ hs miles marins

 

 

 

 

 

 

 

 

 

 
450 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

relatives à la responsabilité internationale du Nigéria et les demandes
reconventionnelles du Nigéria concernant la responsabilité internationale
du Cameroun.

309. Le Cameroun développe à cet égard deux séries de conclusions
distinctes concernant d’une part la région du lac Tchad et la presqu'île de
Bakassi, d'autre part les autres secteurs de la frontière terrestre et mari-
time.

310. En ce qui concerne la région du lac Tchad, le Cameroun expose
qu’au cours des dernières décennies des pêcheurs nigérians se sont pro-
gressivement installés en territoire camerounais au fur et à mesure de
l’assèchement du lac. Selon le Cameroun, l’armée nigériane aurait, à par-
tir du milieu des années quatre-vingt, violé à diverses reprises le territoire
camerounais sur lequel ces pêcheurs s'étaient établis. A ces incidents
aurait succédé une véritable invasion à partir de 1987 et, au total, en
1994, dix-huit villages et six îles auraient été occupés par le Nigéria et le
seraient encore.

Pour ce qui est de Bakassi, le Cameroun expose qu’avant 1993 l’armée
nigériane s'était à plusieurs reprises infiltrée temporairement dans la
presqu'île et avait même tenté en 1990 d'établir une «tête de pont» à
Jabane. Toutefois, à cette époque, le Nigéria n’aurait disposé d’aucune
présence militaire à Bakassi. A l'inverse, le Cameroun avait établi à Ida-
bato une sous-préfecture avec tous les services administratifs, militaires et
de maintien de l’ordre qui y sont attachés. Puis, en décembre 1993, les
forces armées nigérianes auraient lancé une attaque sur la presqu'île dans
le cadre d’une invasion soigneusement et délibérément planifiée. Le Nigé-
ria aurait ensuite maintenu et élargi son occupation, établissant une
seconde tête de pont à Diamond en juillet 1994. En février 1996, suite à
une attaque des troupes nigérianes, le poste camerounais d’Idabato serait
tombé aux mains du Nigéria. Des postes camerounais situés à Uzama et
à Kombo a Janea auraient ultérieurement subi le même sort. Ces terri-
toires camerounais seraient encore occupés.

Par ces invasions et ces occupations, le Nigéria aurait, selon le Came-
roun, violé et continuerait de violer ses obligations en vertu du droit
international conventionnel et coutumier. Les actions du Nigéria seraient
en particulier contraires au principe de non-recours à la force exprimé à
l’article 2, paragraphe 4, de la Charte des Nations Unies comme au prin-
cipe de non-intervention consacré à plusieurs reprises par la Cour. Elles
seraient en outre incompatibles avec la souveraineté territoriale du
Cameroun.

Ces actions imputables au Nigéria seraient illicites. Dès lors, le Nigéria
serait dans l'obligation «de mettre fin à sa présence tant administrative
que militaire sur le territoire camerounais et, en particulier, d’évacuer
sans délai et sans condition ses troupes de la zone occupée du lac Tchad
et de la péninsule camerounaise de Bakassi». Il devrait «s'abstenir de tels
faits à l’avenir». En outre, sa responsabilité internationale serait engagée
sans qu'aucune des causes d’exonération prévues en droit international
puisse être retenue. Par voie de conséquence, une réparation serait due au

151
451 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)
Cameroun «pour les préjudices matériels et moraux subis».

311. Le Nigéria expose, quant à lui, qu’il exerçait une possession pai-
sible du secteur du lac Tchad et de la région de Bakassi, non seulement au
moment des prétendues invasions, mais depuis l’indépendance. Ses
déploiements de forces auraient eu pour objet de régler des questions
d'ordre intérieur et de réagir à une campagne d’empiétements systéma-
tiques du Cameroun sur le territoire nigérian. Le Nigéria aurait agi en état
de légitime défense. Aussi bien, même si la Cour estimait que ces zones
relevaient de la souveraineté du Cameroun, la présence nigériane y était-
elle la conséquence d’une «erreur raisonnable» et d’une «croyance sin-
cère». De ce fait le Nigéria ne pourrait être tenu pour internationalement
responsable d’un comportement qu’il avait tout lieu, au moment où il
Vavait adopté, d'estimer licite.

312. La Cour rappellera que, aux paragraphes 57, 60, 61 et 225 du pré-
sent arrêt, elle a fixé la frontière entre les deux Etats dans la région du lac
Tchad et dans la presqu'île de Bakassi. Le Nigéria ne conteste pas qu’à
l'heure actuelle des forces armées et une administration nigérianes sont
installées dans ces zones sur des territoires qui, conformément au présent
arrêt, relèvent de la souveraineté du Cameroun. Le Nigéria ajoute à pro-
pos de la création de la commune de Bakassi que, si la Cour devait recon-
naître la souveraineté du Cameroun sur ces zones, il n’y aurait rien d’irré-
versible dans les dispositions adoptées à cet égard par le Nigéria. Le
même raisonnement vaut bien entendu dans les autres domaines de
l'administration civile comme en ce qui concerne les forces armées ou de
police.

313. La Cour a déjà eu à connaître de situations de ce genre. Dans
l'affaire du Temple de Préah Vihéar, elle avait jugé que ce temple était
situé en territoire relevant de la souveraineté du Cambodge. Elle en avait
conclu que: «La Thaïlande est tenue de retirer tous les éléments de forces
armées ou de police ou autres gardes ou gardiens qu’elle a installés dans
le temple ou dans ses environs situés en territoire cambodgien.» (Fond,
arrêt, C.LJ. Recueil 1962, p. 37.)

Plus récemment, dans l’affaire du Différend territorial (Jamahiriya
arabe libyenne/Tchad), la Cour avait fixé la frontière entre ces deux Etats
selon un tracé qui attribuait au Tchad des territoires dans lesquels la
Libye avait mis en place une administration civile et des forces armées. A
la suite de cet arrêt du 3 février 1994, les deux Etats avaient signé le
4 avril 1994 un accord en vue d’assurer l'exécution de larrêt, accord pré-
voyant l’évacuation par la Libye des territoires en cause sous le contrôle
d’un groupe d’observateurs à constituer par le Conseil de sécurité. Cette
évacuation s'était achevée le 31 mai 1994.

314. La Cour constate dans la présente affaire que le Nigéria est tenu
de retirer dans les plus brefs délais et sans condition son administration et
ses forces armées et de police du secteur du lac Tchad relevant de la sou-
veraineté du Cameroun ainsi que de la presqu'ile de Bakassi.

315. La Cour observe de plus que le Cameroun est tenu de retirer dans

152
452 FRONTIÈRE TERRESTRE ET MARITIME (ARRET)

les plus brefs délais et sans condition toutes administration ou forces
armées ou de police qui pourraient se trouver, le long de la frontière ter-
restre allant du lac Tchad à la presqu'île de Bakassi, dans les zones rele-
vant, conformément au présent arrêt, de la souveraineté du Nigéria. Le
Nigéria a la même obligation en ce qui concerne toutes administration ou
forces armées ou de police qui pourraient se trouver, le long de la fron-
tière terrestre allant du lac Tchad à la presqu'île de Bakassi, dans les
zones relevant, conformément au présent arrêt, de la souveraineté du
Cameroun.

316. La Cour constate en outre que l’exécution du présent arrêt don-
nera aux Parties une occasion privilégiée de coopération dans l'intérêt des
populations concernées afin notamment que celles-ci puissent continuer
de bénéficier de services scolaires et de santé comparables à ceux dont
elles jouissent actuellement. Une telle coopération sera particulièrement
utile en vue du maintien de la sécurité lors du retrait de l'administration
et des forces armées et de police nigérianes.

317. Le 21 mars 2002, l’agent du Cameroun a rappelé par ailleurs
devant la Cour que «plus de trois millions de Nigérians vivent sur le sol
camerounais où ils exercent, sans restriction aucune, diverses activités,
bien intégrés qu'ils sont dans la société camerounaise». Puis il a affirmé
«que, fidèle à sa politique traditionnellement accueillante et tolérante, le
Cameroun continuera à assurer sa protection aux Nigérians habitant la
péninsule [de Bakassi] et [a] ceux vivant dans la région du lac Tchad».
S’agissant de zones dans lesquelles résident de nombreux ressortissants
nigérians, la Cour prend acte avec satisfaction de l’engagement ainsi pris.

318. Le Cameroun demande cependant à la Cour non seulement qu'il
soit mis fin à la présence tant administrative que militaire du Nigéria en
territoire camerounais, mais encore que des garanties de non-répétition
lui soient données pour l’avenir. De telles conclusions sont certes rece-
vables (LaGrand (Allemagne c. Etats-Unis d'Amérique), arrêt, CET.
Recueil 2001, p. 508 et suiv., par. 117 et suiv.). Toutefois l’arrêt rendu ce
jour précise de manière définitive et obligatoire la frontière terrestre et
maritime entre les deux Etats. Tout doute étant levé à cet égard, la Cour
ne saurait envisager l’hypothèse dans laquelle l’une des Parties, après
avoir retiré ses forces armées et de police, ainsi que son administration,
du territoire de l’autre Partie, ne respecterait pas la souveraineté territo-
riale de cette dernière. Dès lors les conclusions du Cameroun sur ce point
ne sauraient être accueillies.

319. Dans les circonstances de l'espèce, la Cour estime de plus que, du
fait même du présent arrêt et de l'évacuation du territoire camerounais
occupé par le Nigéria, le préjudice subi par le Cameroun en raison de
l'occupation de son territoire aura en tout état de cause été suffisamment
pris en compte. La Cour ne recherchera donc pas si et dans quelle mesure
la responsabilité du Nigéria est engagée à l’égard du Cameroun du fait de
cette occupation.

320. Le Cameroun soutient par ailleurs que le Nigéria n’a pas respecté
l’ordonnance en indication de mesures conservatoires rendue par la Cour

153
453 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

le 15 mars 1996 et a de ce fait manqué à ses obligations internationales.
Le Nigéria a affirmé à l'inverse que les griefs formulés à cet égard sont
«dépourvus de substance».

321. Dans son arrêt du 27 juin 2001 rendu dans l’affaire LaGrand
{Allemagne c. Etats-Unis d'Amérique), la Cour est parvenue «à la conclu-
sion que les ordonnances indiquant des mesures conservatoires au titre de
l’article 41 [du Statut] ont un caractère obligatoire» (CL J. Recueil 2001,
p. 506, par. 109). Toutefois, c’est «au plaideur qui cherche à établir un
fait qu’incombe la charge de la preuve; lorsque celle-ci n’est pas produite,
une conclusion peut être rejetée dans l’arrêt comme insuffisamment
démontrée» (Activités militaires et paramilitaires au Nicaragua et contre
celui-ci (Nicaragua c. Etats-Unis d’ Amérique), compétence et recevabi-
lité, arrêt, C.LJ. Recueil 1984, p. 437, par. 101). Ainsi, il incombe en
Pespéce au Cameroun d’établir que le Nigéria a agi en méconnaissance
des mesures conservatoires indiquées dans l’ordonnance du 15 mars 1996.

322. En l'espèce, la Cour avait déjà noté dans cette ordonnance qu’elle
n'avait pu se faire une image «claire et précise» des événements survenus
à Bakassi en février 1996 (C.Z.J. Recueil 1996, p. 22, par. 38). Il en est de
même en ce qui concerne les événements survenus dans la presqu'île
après l’adoption de l’ordonnance du 15 mars 1996. Le Cameroun n’apporte
pas la preuve des faits qui lui incombe et ses conclusions sur ce point ne
peuvent qu'être écartées.

323. Le Cameroun se plaint en dernier lieu de divers incidents fronta-
liers survenus non seulement à Bakassi et dans la région du lac Tchad,
mais encore en mer et tout le long de la frontière terrestre entre les deux
Etats de 1970 à 2001. Dans sa réplique et lors des plaidoiries, le Cameroun
a précisé qu’il ne demandait pas qu’il soit statué sur la responsabilité du
Nigéria pour chacun de ces incidents pris isolément. Dans ses conclusions
finales, le Cameroun demande à la Cour de juger que, «en procédant à des
incursions répétées tout le long de la frontière entre les deux pays, la
République fédérale du Nigéria a violé et viole ses obligations en vertu du
droit international» et que par suite sa responsabilité est engagée, notam-
ment du fait des décès constatés ou des blessures infligées.

Le Nigéria estime qu’il ne saurait être statué globalement sur ces
conclusions et qu’elles doivent être examinées en reprenant les incidents
allégués un à un. II sollicite de la Cour le rejet desdites conclusions et
présente pour sa part des demandes reconventionnelles relatives à de
nombreux incidents survenus le long de la frontière qui, selon le Nigéria,
engageraient la responsabilité internationale du Cameroun. Ce dernier
demande à la Cour de rejeter ces conclusions.

324. La Cour constate que, là encore, aucune des Parties n’apporte de
preuves suffisantes des faits qu’elle avance ou de leur imputabilité a
l'autre Partie. Elle ne saurait par suite accueillir ni les conclusions du
Cameroun ni les demandes reconventionnelles du Nigéria fondées sur les
incidents invoqués.

154
454 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

325. Par ces motifs,
La Cour,

I. A) Par quatorze voix contre deux,

Décide que la frontière entre la République du Cameroun et la Répu-
blique fédérale du Nigéria dans la région du lac Tchad est délimitée par la
déclaration Thomson-Marchand de 1929-1930, telle qu’incorporée dans
l'échange de notes Henderson-Fleuriau de 1931;

pour: M. Guillaume, président; M. Shi, vice-président; MM. Oda, Ranjeva,

Herczegh, Fleischhauer, M™* Higgins, MM. Parra-Aranguren, Kooijmans,
Rezek, Al-Khasawneh, Buergenthal, Elaraby, juges; M. Mbaye, juge ad hoc;
CONTRE: M. Koroma, juge: M. Ajibola, juge ad hoc;

B) Par quatorze voix contre deux,

Décide que le tracé de la frontière entre la République du Cameroun et
la République fédérale du Nigéria dans la région du lac Tchad est le
suivant:

A partir d’un tripoint situé dans le lac Tchad par 14°04’59”9999 de
longitude est et 13°05’ de latitude nord, la frontière suit une ligne droite
jusqu’à l'embouchure de la rivière Ebedji, située par 14° 12°12” de longi-
tude est et 12°32’17” de latitude nord, pour ensuite rejoindre en ligne
droite la bifurcation de la rivière Ebedji, en un point situé par 14° 12703”
de longitude est et 12° 30’ 14” de latitude nord;

POUR : M. Guillaume, président; M. Shi, vice-président; MM. Oda, Ranjeva,
Herczegh, Fleischhauer, M™° Higgins, MM. Parra-Aranguren, Kooijmans,
Rezek, Al-Khasawneh, Buergenthal, Elaraby, juges; M. Mbaye, juge
ad hoc;

CONTRE: M. Koroma, juge; M. Ajibola, juge ad hoc;

II. A) Par quinze voix contre une,

Décide que la frontière terrestre entre la République du Cameroun et la
République fédérale du Nigéria est délimitée, depuis le lac Tchad jusqu’à
la presqu'île de Bakassi, par les instruments suivants:

i) de la bifurcation de la rivière Ebedji jusqu’au mont Tamnyar, par les
paragraphes 2 à 60 de la déclaration Thomson-Marchand de 1929-
1930, telle qu’incorporée dans l’échange de notes Henderson-Fleu-
riau de 1931;

ii) du mont Tamnyar jusqu’à la borne 64 mentionnée à l’article XII de
l’accord anglo-allemand du 12 avril 1913, par l'Ordre en conseil bri-
tannique du 2 août 1946;

ii) de la borne 64 jusqu’à la presqu'île de Bakassi, par les accords anglo-
allemands des 11 mars et 12 avril 1913;

pour: M. Guillaume, président; M. Shi, vice-président; MM. Oda, Ranjeva,

Herczegh, Fleischhauer, M™° Higgins, MM. Parra-Aranguren, Kooijmans,
Rezek, Al-Khasawneh, Buergenthal, Elaraby, juges; MM. Mbaye, Aji-
bola, juges ad hoc;

CONTRE: M. Koroma, juge;

155
455 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

B) A l’unanimité,

Décide que ces instruments doivent être interprétés de la manière expo-
sée aux paragraphes 91, 96, 102, 114, 119, 124, 129, 134, 139, 146, 152,
155, 160, 168, 179, 184 et 189 du présent arrét;

III. A) Par treize voix contre trois,

Décide que la frontière entre ia République du Cameroun et la Répu-
blique fédérale du Nigéria a Bakassi est délimitée par les articles XVIII a
XX de l’accord anglo-allemand du 11 mars 1913;

pour: M. Guillaume, président; M. Shi, vice-président; MM. Oda, Ranjeva,

Herczegh, Fleischhauer, M" Higgins, MM. Parra-Aranguren, Kooijmans,
Al-Khasawneh, Buergenthal, Elaraby, juges; M. Mbaye, juge ad hoc;
CONTRE: MM. Koroma, Rezek, juges; M. Ajibola, juge ad hoc;

B) Par treize voix contre trois,

Décide que la souveraineté sur la presqu'île de Bakassi est camerou-
naise;
pour: M. Guillaume, président; M. Shi, vice-président; MM. Oda, Ranjeva,
Herczegh, Fleischhauer, M" Higgins, MM. Parra-Aranguren, Kooijmans,
Al-Khasawneh, Buergenthal, Elaraby, juges; M. Mbaye, juge ad hoc;
CONTRE: MM. Koroma, Rezek, juges; M. Ajibola, juge ad hoc;

C) Par treize voix contre trois,

Décide que la frontière entre la République du Cameroun et la Répu-
blique fédérale du Nigéria à Bakassi suit le thalweg de la rivière Akpako-
rum (Akwayafé), en séparant les îles Mangrove près d’Ikang de la manière
indiquée sur la carte TSGS 2240, jusqu’à une ligne droite joignant
Bakassi Point et King Point;

pour: M. Guillaume, président; M. Shi, vice-président; MM. Oda, Ranjeva,

Herczegh, Fleischhauer, M" Higgins, MM. Parra-Aranguren, Kooijmans,
Al-Khasawneh, Buergenthal, Elaraby, juges; M. Mbaye, juge ad hoc;
CONTRE: MM. Koroma, Rezek, juges; M. Ajibola, juge ad hoc;

IV. A) Par treize voix contre trois,

Dit, après examen de la huitième exception préliminaire du Nigéria
dont elle a déclaré, par son arrêt du 11 juin 1998, qu’elle n’avait pas, dans
les circonstances de l’espèce, un caractère exclusivement préliminaire, que
la Cour est compétente pour connaître des demandes dont elle a été saisie
par la République du Cameroun en ce qui concerne la délimitation des
zones maritimes relevant respectivement de la République du Cameroun
et de la République fédérale du Nigéria, et que ces demandes sont
recevables ;

POUR : M. Guillaume, président; M. Shi, vice-président; MM. Ranjeva, Her-
czegh, Fleischhauer, M" Higgins, MM. Parra-Aranguren, Kooijmans,
Rezek, Al-Khasawneh, Buergenthal, Elaraby, juges; M. Mbaye, juge
ad hoc;

contre: MM. Oda, Koroma, juges; M. Ajibola, juge ad hoc;

156
456 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

B) Par treize voix contre trois,

Décide que, jusqu’au point G mentionné ci-dessous, la limite des zones
maritimes relevant respectivement de la République du Cameroun et de
la République fédérale du Nigéria suit le tracé suivant:

— partant du point d’intersection entre le milieu du chenal navigable de
la rivière Akwayafé et la ligne droite joignant Bakassi Point et King
Point indiquée au point III C) ci-dessus, la limite suit la «ligne de
compromis» tracée conjointement par les chefs d’Etat du Cameroun
et du Nigéria à Yaoundé le 4 avril 1971 sur la carte n° 3433 de l’Ami-
rauté britannique (déclaration de Yaoundé IT) et passant par douze
points numérotés, dont les coordonnées sont les suivantes:

Longitude Latitude
point 1: 8°30°44"E, 4°40’28”N
point 2: 8°30'00"E,  4°40’00”N
point 3: 8°28’50”E, 4°39’00"N
point 4: 8°27527E, 4°38’00”N
point 5:  8°27°09"E, 4°3700°N
point 6: 8°26'36”E, 4°36’00”N
point 7: 8°26'03”E, 4°35’00"N
point 8: 8°25'42”E, 4°34’18"N
point 9: 8°25357E, 4°34’00"N

point 10: 8°2508"E, 4°33’00”N
point Il: 8°24’47”E, 4° 32’00”N
point 12: 8°24’38”E, 4° 31’26”N;

— à partir du point 12, la limite suit la ligne adoptée dans la déclaration
signée par les chefs d'Etat du Cameroun et du Nigéria à Maroua le
I juin 1975 (déclaration de Maroua), telle que modifiée par l’échange
de lettres entre lesdits chefs d'Etat des 12 juin et 17 juillet 1975;
cette ligne passe par les points À à G dont les coordonnées sont les
suivantes :

Longitude Latitude
point A: 8°24'24”E, 4°31'30"N
point Al: 8°2424"E, 4°31720"N
point B: 8°24’10"E, 4°26'32”N
point C: 8°23/42"E, 4° 23’28”N
point D: 8°22’41"E, 4° 20’00”N
point E: 8°22’17”E, 4°19°32°N
point F: 8°22'19"E, 4°18'46”’N
point G: 8°22°19"E, 4°17'00’N;

POUR: M. Guillaume, président, M. Shi, vice-président; MM. Oda, Ranjeva,
Herczegh, Fleischhauer, M" Higgins, MM. Parra-Aranguren, Kooijmans,
Al-Khasawneh, Buergenthal, Elaraby, juges: M. Mbaye, juge ad hoc;

CONTRE: MM. Koroma, Rezek, juges; M. Ajibola, juge ad hoc;

157
457 FRONTIÈRE TERRESTRE ET MARITIME (ARRET)

C) À l’unanimité,

Décide que, à partir du point G, la limite des zones maritimes relevant
respectivement de la République du Cameroun et de la République fédé-
rale du Nigéria suit une ligne loxodromique ayant un azimut de 270°
jusqu’à la ligne d’équidistance qui passe par le milieu de la ligne joignant
West Point et East Point; la limite rejoint cette ligne d’équidistance en un
point X de coordonnées 8° 21’ 20” de longitude est et 4° 17’00” de latitude
nord;

D) A l'unanimité,

Décide que, à partir du point X, la limite des zones maritimes relevant
respectivement de la République du Cameroun et de la République
fédérale du Nigéria suit une ligne loxodromique ayant un azimut de
187° 52°27";

V. A) Par quatorze voix contre deux,

Décide que la République fédérale du Nigéria est tenue de retirer dans
les plus brefs délais et sans condition son administration et ses forces
armées et de police des territoires relevant de la souveraineté de la
République du Cameroun conformément aux points I et III du présent
dispositif ;

pour: M. Guillaume, président; M. Shi, vice-président; MM. Oda, Ranjeva,

Herczegh, Fleischhauer, M™* Higgins, MM. Parra-Aranguren, Kooijmans,
Rezek, Al-Khasawneh, Buergenthal, Elaraby, juges; M. Mbaye, juge
ad hoc;

CONTRE: M. Koroma, juge; M. Ajibola, juge ad hoc;

B) A Punanimité,

Décide que la République du Cameroun est tenue de retirer dans les
plus brefs délais et sans condition toutes administration ou forces armées
ou de police qui pourraient se trouver sur des territoires relevant de la
souveraineté de la République fédérale du Nigéria conformément au
point II du présent dispositif. La République fédérale du Nigéria a la
même obligation en ce qui concerne les territoires relevant de la souve-
raineté de la République du Cameroun conformément au point II du pré-
sent dispositif;

C) Par quinze voix contre une,

Prend acte de l'engagement pris à l’audience par la République du
Cameroun, par lequel celle-ci affirme que, «fidèle à sa politique tradition-
nellement accueillante et tolérante», elle «continuera à assurer sa protec-
tion aux Nigérians habitant la péninsule [de Bakassi] et [à] ceux vivant
dans la région du lac Tchad»;

pour: M. Guillaume, président; M. Shi, vice-président; MM. Oda, Ranjeva,

Herczegh, Fleischhauer, Koroma, M™° Higgins, MM. Kooijmans, Rezek,
Al-Khasawneh, Buergenthal, Elaraby, juges; MM. Mbaye, Ajibola, juges
ad hoc;

CONTRE: M. Parra-Aranguren, juge;

158
458 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

D) A l'unanimité,

Rejette le surplus des conclusions de la République du Cameroun
concernant la responsabilité internationale de la République fédérale du
Nigéria:

E) A l’unanimité,

Rejette les demandes reconventionnelles de la République fédérale du
Nigéria.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le dix octobre deux mille deux, en quatre exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la République du Came-
roun, au Gouvernement de la République fédérale du Nigéria et au
Gouvernement de la République de Guinée équatoriale.

Le président,
(Signé) Gilbert GUILLAUME.

Le greffier,
{ Signé) Philippe COUVREUR.

M. le juge Opa joint une déclaration à l'arrêt; M. le juge RANJEVA
joint à l’arrêt l'exposé de son opinion individuelle; M. le juge HERCZEGH
joint une déclaration à l'arrêt; M. le juge Koroma joint a l’arrêt l'exposé
de son opinion dissidente; M. le juge PARRA-ARANGUREN joint à l’arrêt
l’exposé de son opinion individuelle; M. le juge REZEK joint une déclara-
tion à l’arrêt; M. le juge AL-KHASAWNEH et M. le juge ad hoc MBAYE
joignent à l'arrêt les exposés de leur opinion individuelle; M. le juge
ad hoc AJiBOLA joint à l'arrêt l'exposé de son opinion dissidente.

(Paraphé) G.G.
(Paraphé) Ph.C.

159
